B.1

Initial Communication regarding
Blocked Transaction SDGT-10522

AR 0475
B.l.a

Internal OFAC email exchange

AR 0476
Section B.1.a—Section B.2 Withheld in Full

Bates Numbers AR 0477 — AR 0487

(Including section and sub-section cover pages)
B.3

License Application (SDGT-2017-344570-1),
including supplemental materials, submitted by
Rusaviainvest to OFAC on 4/24/2017.
Documents include online application, bank

document, invoice, passport of Director/Owner
Andrei Vorobev, and SWIFT report.

AR 0486
= 10 EF ; A C License Application
a Sp. ‘ Controt

 

Reference Number: ABS201704713377S Generated on 4/24/2017

 

 

Application Information
Application Type: Release Of Blocked Funds Application Reason: New Application
Biocked Amount: 1000000 Category: Wire Transfer
Currency Type: USD Program(s): Specially Designated Global Terrorist
Date Blocked: 4/3/2017 Previous Case ID:
Description of Subject Matter:
our company Rusaviainvest payment amount 1000000 USD for Uzbekistan Airways was blocked. Please unlock
the transiation
Contact Information
Applicant
Contact Category: institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: Line: 25, 1st Soviet pereulok
Line2: —
Line3:
Clty: Shelkovo State:
Zip: Country: Russia (Russian Fed.)
Email Address: infog@rusavialnvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business: Moscow region
Place where Business is Incorporated: Russia
Correspondent
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address:  Line1: 25, ist Soviet peraulok
Line2:
Line3:
City: Shelkovo State:
Zip: County: Russia (Russian Fed.)
Email Address: Info@rusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business: Moscow region
Place where Business is Incorporated: Russia
Financial Blocked Funds
Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK NA.
Point of Contact Name:
Address: Linet:
Line2:
Line3:
City: New York State: NY
Zip: 10004 Country: United States
Email Addrass:
AR 0489

Page 1
Reference Number: ABS201704413377S Generatedon 4/24/2017

Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business fs Incorporated:

Remitter
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: Linet:
Line2:
Line3:
City: Schelkevo State:
Zip: Country: Russia (Russian Fed.)
Emall Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business Is Incorporated:

Remitting Financial Institution

Contact Category: Institution
Organization Name: AKB ABSOLUT BANK (PAO)
Point of Contact Name:
Address: Lined: -
Line2:;
Line3:
City: Moscow State:
Zip: Country: Russia (Russian Fed.)
Email Address:
Phone: Office:
Mobile:
Fax:

Principal Place of Business:
Place where Business is Incorporated:

Intermediary Financial Institution

Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK
Polnt of Contact Name:
Address: Linet:
Line2:
Line3:
City: State:
Zip: Country:
Email Address:
Phone: Office:
Mobile:
Fax:

Principal Place of Business:
Place where Business Is Incorporated:

Beneficiary
Contact Category: Institution
Organization Name: National air company of the Republic of Uzbekistan "Uzbekistan Airways”
Polnt of Contact Name:
Address: Line‘:
Line2:
Lines:
City: Tashkent Stata:

AR 0490
Page 2
Reference Number. ABS201704113377S Generated on 4/24/2017

Zip: Country: Uzbekistan
Emall Address:
Phone: Office:

Mobile:

Fax:

Principal Place of Business:
Place where Business fs Incorporated:

Beneficiary Financial Institution

Contact Category: Institution
Organization Name: National Bank for Foreign Economic Activity of the Republic of Uzbekistan
Point of Contact Name:
Address:  Linet:

Line2:

Line3:

Clty: Tashkent State:

Zip: Country: Uzbekistan
Email Address:
Phone: Office:

Mobile:

Fax:

Principal Place of Business:
Place where Business Is Incorporated:

AN its (ein pnl=iates)

 

 

Name
bank answer Supplemental Information
swift Supplemental Information
Invoice Supplemental Information
pasport Supplemental Information
Certification
Signature: ae) Date: 4/24/2017
Email Address: Info@rusaviainvestru

AR 0491
Page a
 

 

‘{CAGcontor Bank

FROM: AKB ABSOLUT BANK (PAG)

TO. COO “RUSAVIAINVEST”

Pecbepenc aanpoca ABS201704113377S
Kacatemno Bawero 3ananenvn He napesog Ned oT 31.03.2017 Ha cyway USD 1,000.000-00 o ndnbsy UZBEKISTAN
AIRWAYS, 41, Amir Temur Ave., 100080 Tashkent, Uzbekistan,

HacToauwmm wHcbopaupyem Bac, To Mel Ronysnny CooGiyeHHe OT Hawero Ganxa-KoppecronqevTa JPMORGAN CHASE
BANK, WN.A. © Tom, 4To Cpegctaa no yxazaHHOMy NepeBony JafinoxmpoagHsl OFAC.

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 1,000,000.00/USD DATED 4/3/2017 YOUR REFERENCE
NUMBER 496908/07-03 OUR TRANSACTION REFERENCE NUMBER 1665792093JX.

THIS PAYMENT HAS BEEN BLOCKED AS PER OFAC

UNQUOTE

Nomxanyficta, npw oTaate ccLinafTect Ha Hal pedbepens sanpoca ABS201704113377S

Jina pasGnoxpopanun cpepcra HeoGxoqumo Hony4nTS paspewenva OFAC, 3a koropoim cneayer oGpawarpcna: LICENSE
DEPARTMENT, DIRECTOR OFFICE OF FOREIGN ASSESTS CONTROL OGPT. OF THE TREASURY 1500
PENNSYLVANIA AVE, NW WASHINGTON DC 20220,

 
   
 

  
    
 

C yaaxenvem,
HaYaN>DHHK OTAENa KOPPeCLOHUABHTE Mx CHCTOR
Cununa M.A, ae =
2 Oraen
O KoppacnnnenTcKens #
a c4eToR
Wises
1
SS

 

 

 
\ A6contot BaHk

FROM. AKB ABSOLUT BANK (PAO)
TO: 000 “RUSAVIAINVEST”
Petheperc sanpoca ABS201704113377S

~ ‘KacatenbHo Bauléro sansnenna Ha nepesog NeB oT 34 03.2017 Hu’cymmy USD 1,000.000-00 a Ndnesy UZBEKISTAN
AIRWAYS, 41, Amlr Temur Ave., 100060 Tashkent, Uzbekistan.
Hactonujnm wHcbopainpyem Bac, 470 met nony4nny cooGiwyenne or Hawero GanKe-KoppecnoHgerta JPMORGAN CHASE:
BANK, N.A. 0 Tom, 470 cpeacrea no yrasatHomy nepesopy JeGinoxuporane! OFAC B cooTearcrann c moGanbHoimn
SHTWTeppopHcTHYecKHan CaHKuMAMM, OFAC Hukaxnx PasPACHEHUA KACATENbHO CHOMX ABACTBHA He QaeT

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 1,000,000 O/USD DATED 4/3/2017
YOUR REFERENCE NUMBER 496908/07-03 OUR TRANSACTION

REFERENCE NUMBER 1685792093JX PLEASE NOTE OUR

COMPLIANCE DEPARTMENT HAS ADVISED. THIS PAYMENT WAS BLOCKED UNGER THE GLOBAL
TERRORISM SANCTIONS REGULATIONS
UNQUOTE

Ana pasGnoxuposaina cpeacta Heo6xo,umo honywwTb paspewerne OFAC, ”nn sToro cnepyet nopath Sangny Ha
pa3sGnokuposanve cpeacra.

Bca HeoGxoquman MHdbopMaLNA No ZanONHeHHIO JaABKK paIMeuena Ha CaATe:
hips: Awww treasury .goviresource-center/laqa/Sanctions/Pages/iaq_general.aspxilicenses,

Noxanyiicra, npw orsete cceinafirech Ka Hau! pecbepexc sanpoca ABS201704113376S
C yeamennem,

Cunvns M.A.

      
 

 XOPPEcinHAenTCnny s
Mh cueTor !
r6r0 UY

   

 

 

 

 

 

AOUVLLYS ‘V'V YOLOSHIO TVIONYNIS
NVAL ‘N'A YOLOSUIG 1veaNa9
r susweaiesp jo eses LW SOA 34 aN 0) 1B) sey shemiy UE;EOgZ/ :2I0N
00‘000 oor 8 v 1 WLOL
9L0z ‘Zz 4aq0}NO palep
yesouiy so aseyoundg-ajes uo ¢ ON JUaWaaBy 94} YM SoUepIOTIE U|
00‘'000 00+ Z - syed azeds uojjeAe pur Hd 0Ob-Sd¥ auo ‘seulBue 4)-20547 9o4U.L
00'000 OOP 8 . 00000 009 | 6LEzZ4 yun Jamod Aelixne G00L-Sdi¥ auo pue
00°000 009 | 60eza sauiGua 41-2061 apo |jamAauoy] OM} “ym paddinba oy yse3
00‘'000 008 z zheza e0008 Nn
‘Z0008 MN ‘L0008 WN ‘ON ‘Hay Guyeaq syesoue se-ry JaPOW OYA Satu
asn WVLoL % LWA dgsn 30Iud NSIW LAVHONIV -LO3Srans

 

 

 

 

 

 

Fu SW SoALIBIAGSTU jeur-y i005 SABMIleznao} ‘Hew-3
28800 ‘30090 JINVE | XeZNvV4gN:30G09 LSIMS
URISIHSQZN JO aYIQndey et) Jo

AWayoy a1woUu0sg UBIO, Jo) Yue yeuOHeN
ay} JO YOUBIg UONelado jeyjUSy "UJI JUNODOY

Aekqo10, “y"V 00 a ( (asn)_ ron qunosoy

Jesauad J0}99g :NOLLNALLY] ‘WeoPed sit 20 Wines
UBISIYSQZ/) ‘ JUSXYSe! ‘OQOOO! “Ary Inwas ay ‘Ly “SSIYAGv
SAVMUIV NVLSIMS8ZN —:Juedioed

 

BISSNY ‘MODSOW] OOLL FL
‘OAOWSYOUS “WIS APIS JaIAOG | ‘SZ “SSAC UBISIYQZ/ "WaxYyseL E0000! “Say UeIsHjeqzN ‘sg -“SSANGdV
U0j}}}90WI09 JO

yuawidojaaap pue uojeziyodouowap ‘vonjeziyealid
“GL1 'LSSANIVIAVSNY Aaseysind 40} UE}S|HIQZ/ JO BIj]qQndey ay} jo adyJWUILWOD a]eyS 334/89

9b02°tb LO ‘a1va sAemnuie
£SEZ*b Zz SN ADIOANI NVisSivzagzn

 

 

 
 

POCCHUCKAS MEX EPAIINA
RUSSIAN FEDERATION

               

BOPOBbES /
YOROBEYV
Rees Onlin aa

AHAPER KOMCTAHTHHOBHY /
ANDAEI

POCCHECRAR @EAPPALYIN / USSIAN PEDCRATION

a: Yerkes Seite

land Mbote panneas /Pince if uth
MjM r.MOCKBA / USSA
Pete cee ies ee

 

 

tree sient | egpety
50022
SO

 

    

optes
Out
Sse

AR D485
MPA

Masaage Preparation - Message Report

operator:

Hessage Identifier

Hossago Preporation Application: Maseaga Modification ;

Unique Mesmage Identi

oc OSIIXXK 103 496908/07-03 170403
Message Hoader

 

 

FIW MT103 PIN MT 103 - Single Customer Credit Transfor *
Priority: Bornal
Monitoring: None
Sender:
Unit: Rona
Institution: ABSLRUMMRXY ABSOLUT BANA
MOSCOW, RUSSIAN FEDERATION
Receiver:
Tnstitntian: CHASUB3IEXX JPMORGAN CHASE BANK, Wh,
NEW YORK, NY,ONITEO STATES
Mezsage Taxt
20: Sender's Reference
496908/07-63
230: Bank Operation Code
CReEp
S2A: Value Date/Currenoy/Interbank Sattlud Amount
170403
usa
1,000,000.00
33B: Currency/Instructed Amount
UsD
1,900,000.00
SOP: Ordering Customer
ST
1
2 od PER, D. 25
3/RU/SRELKOVO 141100
$7A: Account With Inetitution
NBPADE2XXxXX
NATIONAL BANK POR PORETGR ECOKOMIC ACTIVITY OF THE REPUBLIC OF UZBEXISTAN
TASHKENT
USB2EISTAN
$9: Beneficiary Customer
ly
AMIR TEMUR NEL,
106060 TASERENT,
ULAEXISTAN
70: Remittance Information
PAYMENT AY THVOICE 2.2,1-2353 DATED
01/11/2016 ACCORDING THE AGREEMENT
3 DD 27.10.16 FOR ATRCRAFT RI-85
JIA: Details of Charges

Network: irte

OUR
Network Data

End of Report

 

Mon Apr 30 17:18:22 2017

ar

Orpazences » Guxence Fanrs

a ee

   
  
   

 

AKB “AGCOJIOT GAHK" (MAO)
BYK

 

Kic
03 anp

AR 0496
AR 0497

B.4

Duplicate License Application received
4/26/2017. New case file created
(SDGT-2017-344759-1) but closed upon

discovery application was duplicate of
SDGT-2017-344570-1
cP O FA C License Application
oe te Sigh conta

Reference Number: ABS2017041133778 Generated on 4/26/2017

 

Application Information

 

Application Type: Release Of Blocked Funds ApplicationReason: §§ New Application

Blocked Amount: §§ 1000000 Category: Wire Transfer

Currency Type: USD Program(s): Specially Designated Global Terrorist
Date Blocked: 4/3/2017 Previous Case ID:

Description of Subject Matter:

Our transfer 1 million USD was blocked as per OFAC. This funds is prepayment of purchase agreement with
national uzbekistan aircompany. Our company, owner, and Uzbekistan Airways are not sanctions comapany. We

 

ask unlocked the funds or return us
Contact Information
Applicant
Contact Category: Institution
Organization Name: RUSAVIAINVEST - -
Point of Contact Name:
Address:  Line1: 25, 1st Soviet pereulok
Line2:
Line3:
City: Shelkovo State:
Zip: Country: Russia (Russian Fed.)
Email Address: info@rusaviainvest.cu
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business:
Place where Business is Incorporated:
Correspondent
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: Line’: 25, 1st Soviet peraulok
Line2:
Line3:
City: Shelkovo State:
Zip: Country: Russia (Russian Fed.)
Email Address: Info@rusavialnvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business:

Place where Business Is Incorporated:

Financial Blocked Funds
Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK N.A.
Point of Contact Name:
Address: Line1:
Line2:
Line3:
City: New York State: NY
Zip: 10004 Country: United States
Email Address:

AR 0498
Page 1
Reference Number: ABS201704113377S Generatedon 4/26/2017

Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business is Incorporated:

Remitter
Contact Category: Institution
Organization Nama: RUSAVIAINVEST

Point of Contact Name:
Address: —Linet: 25, 1st Soviet peraulok
Line2:
Line3;
Clty: Schelkovo State:
Zip: 141100 Country: Russia (Russian Fed.}
Email Address: infogfrusaviainvestsu
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business:

Place where Business |s Incorporated:
Remitting Financial Institution

Contact Category: Institution
Organization Name: § AKB ABSOLUT BANK (PAO)
Point of Contact Name:
Address: Linet:
Line2:
Lined:
City: Moscow State:
Zip: Country: Russia (Russian Fed.)
Emall Address:
Phone: Office: 7-4957777171
Mobile:
Fax:

Principal Place of Business:
Place where Business Is Incorporated:

Intermediary Financial Institution
Contact Category: Institution
Organization Name: §JPMORGAN CHASE BANK
Paint of Contact Name:
Address: _Line1:
Line2:
Line3:
City: State:
Zip: Country:
Email Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business Is Incorporated:

Beneficiary
Contact Category: Institution
Organization Name: National alr company of the Republic of Uzbekistan “Uzbekistan Airways”
Point of Contact Name:
Address: Linet:
Line2:
Line3:
City: Tashkent State:

AR 0499
Page 2
Reference Number: ABS201704113377S Generatedon 4/26/2017

Zip: Country: Uzbekistan
Email Address:
Phone: Office:

Mobile:

Fax:

Principal Place of Business:
Place where Business Is incorporated:

Beneficiary Financial Institution

Contact Category: Institution
Organization Name: National Bank for Foreign Economic Activity of the Republic of Uzbeldstan
Point of Contact Name:
Address: Line:

Line2:

Lines:

City: Tashkent State:

Zip: Country: Russia (Russian Fed.)
Email Address:
Phone: Office:

Mobile:

Fax:

Principal Place of Business:
Place where Business Is Incorporated:

Attachments

 

 

Name Document Type
passport of director and owner Supplemental Information
Invoice Supplemental Information
swift Supplemental Information
bank letter Supplemental Information
Certification
Signature: aT) Date; 472672017
Email Address: Infog@rusaviainvest.ru
AR 0500

Page 3
 

 

‘{AGcon oT Bank

FROM: AKB ABSOLUT BANK (PAQ)

TO: OGO “RUSAVIAINVEST™

Pecbepenc sanpoca ABS201704113377S -
Kacatensio Bawero sansnenua Ha napeson Ned oF 37.03.2017 Hwa cywmy USD 1,000.000-00 a noniay UZBEKISTAN
AIRWAYS, 41, Amir Temur Ave., 100080 Tashkent, Uzbekistan,

Hactonumam wHcbopmnpyem Bac, 4To Mb) nanyunnn coobiyeHna oT Hawero Gakxa-xoppecnoxpenta JPMORGAN CHASE
BANK, NLA. 0 Tom, 4t0 cpeqcTea no yrazanHomy nepesopy JaGnoxuposanet OFAC.

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 1,000,000.00/JSD DATED 4/3/2017 YOUR REFERENCE
NUMBER 496908/07-03 OUR TRANSACTION REFERENCE NUMBER 1885792093JX.

THIS PAYMENT HAS BEEN BLOCKED AS PER OFAC

UNQUOTE

Noxanyicta, npn oTBeTe ccHinafitect Ha Haw petbepenc sanpoca ABS201704113377S

fina posaHnn cpagcts HeoGxognmo NonyunTb paspeweHue OFAC, 3a koTopbim cnenyer oGpaijarpca: LICENSE
DEPARTMENT, DIRECTOR OFFICE OF FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500
PENNSYLVANIA AVE. NW WASHINGTON DC 20220.

 
 
     
 
     

C ypaxenvem,
HavanbHMk OTACNA KOPPECHOHAPHICKX CHETOB
Cunnna M.A. og =

f Ya6conior Bank §

: Orpen

R XOPPECHOHACHTCRMZ #

mh C4aTOR 4
i
Ee

 

 

 

 

 
‘ A6con lot Bank

FROM: AKB ABSOLUT BANK {PAQ)
TO: OOO “RUSAVIAINVEST™
Pexhepenc sanpoca A8S2017041133775

" ‘KacatensHo Bauliro Jananenna na nepasog NOY or 31 09.2017 HH cymmy USD 1,000.000-00 3 Toneay UZBEKOSTAN
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan
HacTonunm WHcbopmypyem Bac, 4To Mol nonyunnt COOGiWeHHe OF Haue©ro GaHKa-KoppecnonjenTra JPMORGAN CHASE:
BANK, NLA, 0 Tom, 470 cpeAcTaa No yra3aHHOMy NepeBopy asGnoxuposaHe! OFAC 8 cooTaetcrann c rnoGanbHeimn
SHTMTEPPOPHCTHYeCKHMH CaHKUKAMM. OFAC Hukaxnx pagbacHeHnil KacaTenbHO chonx Aeicrauy He AaeT

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 1,000,000 OO/USD DATED 4/3/2017
YOUR REFERENCE NUMBER 496908/07-03 OUR TRANSACTION

REFERENCE NUMBER 1665792093iX PLEASE NOTE OUR

COMPLIANCE DEPARTMENT HAS ADVISED: THIS PAYMENT WAS BLOCKED UNDER THE GLOBAL
TERRORISM SANCTIONS REGULATIONS.
UNQUOTE

fina paxSnoxuposanun cpeacts HeoOxogumo nonyywTb paspewenve OFAC, ana atoro cneayer nogatb JaneKy Ha
paaGnokuposanue cpeqcta

Ben HeOGxOAMMER MHDDOPMBLINA MC JaNONHEHHO JaABKH PaIMeuiena Ka CaATe:

hitps:/Avww treasury. gov/resource-center/faqe/Sanctions/Pages/aq_general aspxilicenses.

NomanyActa, npw ctaete ccpinadtecs Ha Haw pedepenc aanpoca ABS201704113376S

C yeaxenvem,

Cunnua M.A.

      
 

W NOPpeciinnneHTcKHY 4
Q cueron
 

€0S0 Hv

 

 

 

 

 

 

 

 

 

 

 

AOUVLLYS "V'V
NVAL ‘N'A
Queweallesip jo ase> Li GoIOAU} otf 1901/09 0} GY sey Shewuny UEISIHEQZT :eON
00'000 00F 8
9L02 ‘22 Jeqo}2Q pajep
Yesouiy JO eseuoNg-BjES uo ECON JuSswWaaJBy ay] LaIM adUePu0oIe Uy;
00'000 00% Z 7 sued aleds uoejae pue Adv 0OL-Sd¥ auo ‘seuBue 41-2054 eau,
00'000 OOP 8 - 00'000 009 | 6LEz3 yun Jamod Ael|Ixne COOL-Sdiy suo pue
o0'000 009 | 60&¢3 sau|Bua 41-2054) [apo |janAauo} OM} “YM paddinba oy yoerg
00'000 008 Z eLeca e0008 Nn
‘Z0008 MN ‘b0008 WN ‘ON ‘Bey Buyeog syesse Se-fH lePOIN OAV 931UL
asn WLol % LYA asn 391d NSIN LdIVYHOUIY -LOSrans
lew-3 i lezngol syew-J
28800 ‘3009 ANVd | X2ZNV4AIN 3009 LAIMS
UE}S|AqZ/) JO aINGnday ayy jo
Aanoy awou0sg uGiao 4 Jo) yueq |EUOREN
ay} JO YOUeJq UOl}eJado jeyju|ay -YyjIM JUNODOY
Aakqoloa “YY
jelauag Jopaig -NOILNALLY :
UEJSIJSQZN * JUSAYSE! ‘OQOOOL “SAY INWAaL Wy Lp -SSaYddv
SAVMUl¥ NVLSINASZN = Juedjoiyed
BISSNY ‘MODSOW OOLL TL
OAOWJSYDYS “IIS BPIS JBIAOG | “SZ =-SSANCdV uBsIyaqzy ‘USHYyse! CQOOOL “Sry ueIsHjaqz/) ‘GS -SSHYGOV
uonnedweas jo
Juawidojaasp pue uopjezyodouowap ‘uonezyeajid
‘OLT‘LSSANIVIAVSNY = daseyound JO} URSHIQzN Jo sQNday ayy Jo aa}};WWOD a}e}S JayaS
9b0Z°LE LO “SLV0 shenule
ESEZ-L'Z'S BN ADIOANI NVLSIMAGZN

 

 

 
 

POCCHUCKAR MEEPALIMA
RUSSIAN FEDERATION

 

POCCHNICKAN @EJEPAUHA / RUSSIAN FEDERATION

Act et ) basket aot ag a = = in,
Dees ferme
BOPOBbER /

VOROBEY ’
a

nes Srinath

    

       

   

MIM (.MOCKBA / USSR
Pete etal. lie el ee prs ayieewedl aeeyount | teggety

MC $0022

 

AR 0504
MPA Massage Preparation + Message Report

 

Operator:

Hessage Identifier
Hosfage Preporation Application: Hassega Hodification :

 

 

Unique Message Identifiers O CHASUSII“NXX 103 496908/07-03 170403
Message Hoader
FIN MT103 FIN Br 103 - Single Customer Credit Transfer *
Priority: Normal
Monitoring: None
Seader:
Unit: Rone
Institutions ABSLRUMMXAY ASSOLUT BANX
HOSCOW, RUSSIAN FEDERATION
Receiver:
Inatitution: CHASUSIIXXA JPMORGAN CHASE BANK, B.A.
WEW YORE, NY,UNITED STATES
Massage Tart
20: Sender's Reference
456508/07-63
235: Bank Gporation Cede
Caep
32A: Valve Date/Currancy/Tnterbank Bottled Amount
170403
uso
1,960,000.06
33B1 Currency/instructed Amount
usp
1,000,000.00
S50P: Ordering Costomor
ST
1
2 oY PER, D. 25
3/RU/SHELKOVO 141100
57h: Account With Inetitution
NBFADE2EXXX
NATIONAL BANE POR FOREIGN ECOXOMIC ACTIVITY OF THE REPUBLIC OF UZBEKISTAN
TASHRENT
UEBSEISTAN

89: Bonoficlary Customer
7030

5
41, AMIR TZMUR AVE.,
106060 TASERENT,
UZBEKISTAN

70: Remittance Information
PAYMENT BY THVOICE 2,2,1-23$3 DATED
01/11/2016 ACCORDING THE AGREEMEKT
3 DD 27.10.16 FOR AIRCRAFT RI-85
7iA: Details of Charges
oun
Hatwork Data
‘Network: SHIFT?
End of Report

 

Mon Apr 10 17:18:22 2017

Orpazeme p Gaxauce Eauxa

 

 

2 c
AKB "ABCOSIOT BAHK™ (MAO}
BuK
Kic
03 anp

 

 

 

AR 0505
B.5

Supplemental information submitted as new
license application on 5/15/20217. New case file
created (SDGT-2017-344769) but merged with
active case file (SDGT-2017-344750-1) upon

discovery case file was supplemental material.

AR 0506
License Application

 

Se Gorgon

Reference Number: ABS201704113377S Generaiadon 5/16/2017

 

Application information
Application Type: Release Of Blocked Funds Application Reason: Reconsideration
Blocked Amount: 1000000 Category: Wire Transfer
Currency Type: usd Program(s): Specially Designated Global Terrorist
Date Blocked: 4/3/2017 Previous Case ID:

Description of Subject Matter:
We have a blocked transaction in the amount of 1 mililon dollars as a preliminary payment under an official
contract to the national alriine of Uzbekistan for old and unused aircraft. Our Russian company Rusaviainvest and
the Uzbek national company, Uzbekistan Airways are not on the sanctions Ilsts. Correcpondent Bank advised us
thatfunds have blocked as per OFAC of global terrorism programm. The our deal is clean and has no relationship

with terrorism, all amounts go to the national bank of Uzbekistan.
Contact Information

 

Applicant
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Polnt of Contact Name:
Address: Linet: 25, 1st Soviet pereulok
Line2:
Line3:
City: Shelkovo State:
Zip: 141100 Country: Russla (Russian Fed.)
Email Address: Infogrusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business: Moscow region
Place where Business Is Incorporated: Russia
Correspondent
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: Line: 25, 1st Soviet pereulok
Line2:
Line3:
City: Shelkovo State:
Zip: 141100 Country: Russia (Russian Fed.)
Email Address: Infog@rusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business: Moscow region
Place where Business Is Incorporated: Russia
Financial Blocked Funds
Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK N.A.
Point of Contact Name:
Address: Linet:
Line2:
Line3:
AR 0507
Reference Number. ABS201704113377S

City: New York State:
Zip: 10004 Country:
Email Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business is Incorporated:

Remitter
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Polnt of Contact Name:
Address: Line: 25, 1st Soviet pereuiok
Line2:
Line3:
City: Schelkovo Stata:
Zip: Country:
Email Address: Infog}rusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:

Principal Place of Business:
Place where Business Is Incorporated:

Remitting Financial Institution

Contact Category: Institution
Organization Name: AKB ABSOLUT BANK (PAO)
Point of Contact Name:
Address: Line‘:
Line2:
Line3:
City: Moscow State:
Zip: Country:
Email Address:
Phone: Office: 7-4957777171
Mobile:
Fax:

Principal Place of Business:
Place where Business [s Incorporated:

Intermediary Financial Institution

Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK
Point of Contact Name:
Address: Line‘:
Line2:
Line3:
City: State:
Zip: 10004 Country:
Email Address:
Phone: Office:
Mobile:
Fax:

Principal Place of Business:
Piace where Business is Incorporated:

Beneficiary
Contact Category: Institution

Generatedon 5/15/2017

United States

Russia (Russian Fed.)

Russia (Russian Fed.)

United States

Organization Name: National alr company of the Repubfic of Uzbekistan “Uzbekistan Airways”

Polnt of Contact Name:
Address: Line:

AR 0508
Page 2
Reference Number: ABS2017041133778 Generated on 5/15/2017

Line2:

Line3:

City: Tashkent State:

Zip: Country: Uzbekistan

Email Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business is Incorporated:

Beneficiary Financial Institution

Contact Category: Institution
Organization Name: National Bank for Foreign Economie Activity of the Republic of Uzbekistan
Point of Contact Name:
Address: Line:

Line?:

Line3:

City: Tashkent State:

Zip: Country: Uzbekistan
Emall Address:
Phone: Office:

Mobile:

Fax:

Principat Place of Business:
Place where Business Is Incorporated:

 

Attachments
Name Document Type
contract Supplemental Information
contract Supplemental Information

Centification

 

Signature: Po Date: 5/15/2017
Email Address: Infog®rusaviainvest.ru
AR 0509
 

 

AR 0510

s

NMEPEWEHSB
BOsnyHEM cynon HAK «¥36ckuctou xaBo Hy iapHy, NoMiemanmx peann3zalAH

000 «PYCABHAHHBECT» (Poccniickas Desepauna)

lpunoxcuue Ne!

K JJoropopy KytaH-nposann
ore (C2016r, Ne >

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tun BoszymHore cyAna Boprosohi 3anonckon Hate CTOuMOCTE B
_ ABUANHOHALIX SBATaTeneh HOMep homep Bhinyexa | AoA. CUA
Bossywnoecvano — RJ-85 UK $0001 | E2312 1997
ABHaUnONHBIA ABHraTent LF 507-1 F LF07620 1997
AsHauHonnitt asiratent LF507-1F LF07622 1997
AbHauHOHHEI ABHTatens LF507-1F LF07625 1997 7,800 000
Asragnonnnii asyrarent LF507-1F LF07626 1997
Cunonas ycranoaxa APS-1000 SP-B977525 1997
Bounyinuoe cyano —_—RJ-85 UK 80002 | E2309 1997
ABHSIHOHHBIA ABHratenh LES07-1F PO07656 1997
AstauHonHsil apuratenb LF507-1F PO7699 1998
ABWaQHOHHSIA aBHratenb LF507-1F LF07606 1997 £600 000
AsHauHoHHBh aBbyrarene LFS07-1F P07602 1997
Crnopas ycravoska APS-1000 SP-E977512 1997
Bounyustioe cynHo —_—RJ-85 UK 80003 | E2319 1997
ABHALLHOHHEIA apuratenh LF507-1F PO07655 1997
AsHalHOHHbll apHratens LF507-1F PO7658 1997
AsvamHonnnil apuratens LF507-1F P07657 1997 1.600.000
AsHauHonnil asnratens LFS07-1F LFO7607 1997
Ciiosan yctatiopxa APS-1000 SP-E977526 1997
Beero: 6000 000

 

 

 

 
 

 

AR 0511

 

TIpraoxenne No2

k Jloropopy KYTUIA-TIpOaKH
or e£% (C 20167. Ne

NEPEGEHB

SBHAUHOHHEIX ABHraTeNcH, CHNOBOH yCTAHOBKH H 3AACHBIX YaCTeH ANA
BOSAYIIHEX cyz0Bn RJ-85 HAK «Yabexuctou xazo ftymmapn», noznexamnx
peanusanHH OOO «PYCABHAHHBECT» (Poccuiickas denepaunz)

SapoacKkon
HOMep

Hattmenopattec umymectas

O826KEL06-210
Peunpey rains

63543-280- |

94 |Bnox ynpaanenns renepatopa ( 700-1-22490-520

 

 
4951559

cuctemn (DUAL LNERTLAL REF UN

HTE9635-3

N-PANELBLH)

> VALVE

100
CHCTEML! NONCTA 34944

EAN HHepuTAnbHOn CHCTeEMe! 30470
VHF
IT AUDIO CONTROL) _ 15504-11-007

 
 

AR 0514

 
Fiproxerme No3.1

K Tlorosopy Kynan-mpoaKH
oT fy 910 208Gr. No.

AKT
HpwEma-nepeqaun

Bo3znyuHoro cynHa RJ-85
saBoacKoh No E2312

 

OOO «PYCABHAHHBECT» (Iloxynatent) Hactosnum NOATREpPAKAAeT, ATO
cormacHoO Hactosmemy JJoropopy Ne__ or « =» ss 2016 roma mexay HAK
«Y36ekucTon xapo fiyanapw (Yuacrunk) no OOO «PYCABHAHHBECT)
(Hoxynatens) B orHomeHHU BOsayHOrO cyana RI-85 UK80001:

(a) Tlokynatent npopen MHCHeKLMO BOIRYINHOrO CyfHa, H BOIAyWHOE CYAHO
COOTBCTCTBYeT ONHCAHHIO H HAXOMHTCA B TAaKOM TEXHHNCCKOM COCTOAHHH H TAK
oSopyloBaHo, Kak TpeGyi0T ycoBHa HacTosmero Jloropopa;

(b) YacTHUK Nepesan BOSAYLUHOS CYANO;

(c) Hokynaten npiinan so3zqyuHoe cy mio;

(@) = Moxynatens nomy4un pcto TexHH¥ecKyl0 MOKYMeHTAaUHIO 10 BOIMYITHOMy
CYAHY, NPOBe ce HHCNEKLHTO A yGenHIICA B ee MONHOTE H YAOBNETROPHTeENLHOCTH.

(e) Mectom Tloctasku spasetca MexayHaponHiih asponopr «Taukerm n

mata Tiocrascun -« » 2016 rom.
Hara « » __ 2016 roza
or YyacTHnka: or Moxynatenn:
‘Tan B.H. / /Bopotnés A.K/
MIL MI,

AR 0515

 
 

Tprnomenne Ne3.2

k Jloropopy KYTUIN-TIpOAKH
ore! y {2016r. Noo

AKT
npuéma-nepeaayn

BosAymBoro cyaHa RJ-85
saponckolt Ne E2309

OOO «PYCABHAHHBECT» (Monymatent) HacTosgHM mogTBepxcact, ITO
cormacHo Hactosutemy Jloronopy Ne oT a » _ 2016 roma mexay HAK
«Y36ekncron xaso) iiyanapy» (Yaacrunx) nu OOO «PYCABHAHHBECT»
(Iloxynares) 8 OTHOWEHHH sO3nyuIHOrO cyaHa RJ-85 UK 80002;

(3) Tlokynarens npoben HHCHeKIMH) BO3SLYLIKOTO CYAHAa, HW BOSAYIWHOS CyTHO
COOTReETCTByeT ONHCAHHIO HH HaXOAHTCA B TaKOM TEXHHYECKOM COCTOAHHH H Tak
oGopyfoBaHo, Kak TpeSyloT ycnosHa Hactoamero Joropopa,;

{b) YuacTHHAk Nepeaan BosnyuHOe CYTHO;

fc) Tloxynarem npHuan poamyumHoe cyaHO;

(¢)  Tloxymatenb nomyuna BCIO TEXHHYECKYIO AOKYMEATaHHIO M0 BO3TYIHOMy
CYOHY, Npopes ee HHCHeKWHIO n yGeMHICA B Ce NOAHOTE H YAOBNCTBOPHTENBHCCTH.

(e) Mecrom Floctaskn sapnaetca MexkayHapoanniit asponopr «TamKen™ u

nata Tioctapkn -« » ___ 2016 rox.
Mara « » 2016 roya
oT YuacTHHKa: oT Mokynatenn:
‘Tau B.H./ /Bopobnts A.K./
MI M.D.

AR 0516
Tpriroxerne No33
k Jorosopy KyTuiH-npomKH
ore! /y/0 2016r.Ne 3

AKT
ipnena-nepezat

 

Bo3aymMHOre cyana Airbus RJ-85
saponcKol Ne E2319

OOO «PYCABHAHHBECT> (Iloxynares) uactosugm NOATBEpACAAeT, TO
cormacnho HacTtoatuemy Jloropopy Ne or « » 2016 roga mexny HAK
«Y36ekucroH xaBo fiynnapp (Yuacmmm«) uv OOO «PYCABHAHHBECT»
(Tlokynatent) B OTROWeHHH BO3ZyuHOrS cyqHa RJ-85 UK 80003:

fa) = [loxynatenb nposea HACKeKUFIO BOSHYUIHOTO CyAKA, H BO3AYUIHOe CyAHO
COOTECICTBY€T ONHCaHHIO HW HaXORHTCA B TAKOM TEXHHYCCKOM COCTORHHH H Tak
oGopyN0BaHo, Kak TpebyloT ycnoBHA Hacroamero Jlorosopa;

(b) YuacTHuk Nepean Bowsyinoe cynHO;

(c) Tlokynatenb npHHan BosayiHoe CyAHO;

(¢}  Nokynarens nosyunn Bacto TeXHHYCCKyIO ACKYMEHTALMIO NO BO3smyHOMY
cYaHy, Dponen ce HHcneKuMIO H yYOeuHICA B Ce MOAHOTE H YAOBNETBOPHTELHOCTH.

{e} Mectom Tloctaska apaactca MeaxyHapogHpiit asponopr «Tamxer™m H

mata Wlocrascn -« »  —s- 2016 roa,
Hata « » 2016 rogza
ot YuacTsnka: or Hoxynareaa:
‘Tax B.H. / fBopoGvés A.K/
MTL MO.

AR 0517
[punoxenne No4, |
kK Jloronopy kynaH-npoyexKn
or a’ve (C2016r. Ne 4

a

Onucanne pozzyumnoro cynna
a
Ajarnoe Tpunoxerne apasetca HeoTbeMAemMo# 4acTBHO HacTosmero Jloronopa o
KyTie-ipowaxe H, B TaKOM BHA€ COCTARIIN€T NOKYMeHT, TIPHMeHHMBIA K NOKynKe
BOSaymIHOrO cyHHa RI-85 sapoycKoi Ne E2312, Kak mpenycmorpenHo myHkToM 3.1.
Hacroamero Jloropopa.

 

CNAY O3HauaeT HENPHMeHMMOCTS):

 

1, Camoner RJ-85 2. (puratenu LF507-1F
HsroropntTeab — kopnopauna AVRO, Nol SN #LFO7620 13.12.1990.
KOHCTPYKIUHA - naccakupcKHl, Ne2 SN # LFO7622 22.12.1990
moze — RJ-85, Ne3 SN # LFO7625 13.12.1990,
3apogcKoh Ne E2312, Nod SN 4#LF07626 13.12.1990.

NPHHAWIOKHOCTS Hh perHicTpanHoOHHEll

Homep - HAK «Y¥36eKHcToH xaBo

iiynnapu» UK 80001,

apuratenu - LFS07-1F

3. Hoxymenrauna no Camonery - 4, Apenuma (N/A)
@opmynapsl H nactopra #a BO3LZYWIHOE
CyYNHO, CHNOBbIe yCTaHOBKH, BfperarH! H
KOMILVICETYFOMHE HSACMLA, A TAKKE
AONOMHNTEILHOe OGOpyAOBAHHE

5. AperszaTop ( N/A) 6. Crpaua peructpaunn - Y3bexucran

TAJlonoABHTebUbie 8. Tokynuaa vena - 2 800 000 (ana

HpenpaprterbHbie Yeaosug K MEJIUIHOHA BOCEMLCOT ThICa4)

OGmatentctsam Yvacrunxa npozaty Aoanapon CILIA.

Camoner (ctatsi 7.4 4 7.8)

 

 

 

TBJlonoAWHTeNnHbIe
TIipexpapurenpnpre Yenosnn =k
O6bs3aTenbcTaaM Hoxynatena

KynuTe Camoser (ctathu 6.1, 6.2, 6.3,
| 6.4, 6.5, 6.6, 6.12)

 

9. Neosat [N/A] 1 10. IIpouents1 ao Jlewosuaty [N/A]
11. Tepepacuet npu Tocrasxe [N/A] | 12. Bankopeknii cier Yaactimka
HHH a.
OKPOREEEEEEE
OKOHX Gi

Koa Ganka 00882

SWIFT: NBFAU

Bamorutali cuet: 0
LenTpanbybli OnepauHOHHElli oTneN
HauMouantxoro Ganka BS

PecnySaukn Y3a6exnncran

13, Honoanntrentnsie Tonoxenna, 14 Hucnekuua - 3a car Moxynarens
OTHOCAMIMeCH K Hasioram [N/A]

15. Tpe6osanna no Coctonnimo ops | 16. Iperen Bosmemenun yuep6a N/A
Dlocraske - «hak ects, re ecto».

 

 

 

 

 

 

AR 0518

 
 

 

 

 

 

 

 

 

 

 

17. Hoanaa Toteps [N/A] 18. Bnanenue - [N/A]
19, ([Lnaunpyeman Jlata [loctaski 20. Mecro Moctrapku-Meaaynapounstii
[yRaKHTe] azponopT «TalikenT»
21, Oxonuatenbnan Jiava Hoctaska 22. Ilposasen - Tocynapcersensstill
[ykaxHTe] omuter Pecny6auxnu YaGexnctaa
ho TIPUBATHIALL, EMOHONOAHZALNH
i PAIBHTHIO KONKY pean
23. Tapautun Hsrotoputena [N/A] 24. Kommerncaums [N/A]
25. Crpaxonanue Orsercraenmoct# | 26, Jononmmren.uise Co6nitun
[N/A] * _| Ipexpamenns JlorosopalN/A]
27A. JONOAWHTEJILHBIC 28. M3apemeuua [N/A]
Upenactapszenna a Papantan
Hponzabua [N/A]
27B. Jononuuresppie
Tpeacrasnenusa 1 apaatun
Tloxynatena [N/A]
29. [namepenHo onymenal 30. JOpucaHkuua - CHCKNIOUNTeEIbHaA»
31. TMepegaua Koutpakta no dakcy / | 32. 3atpatsi un Pacxonts
DNEKTPORHLIMIE CpeACTBaMit - Hoxynarea, onnaunBaet pacxoas! no
AONYCTHMA 10 aupecy: nyHkty 4.5. nactoamero Jloropopa
tusaviainvest@mail.ru
33. Patoynil news Br. Talukext, 34. Hoxymentsi no Iponaxe —
r.Mocksa HacToamHi Jioropop co BceMH
TipwsioxeHHaAMH

 

 

 

 

B DOXTBEPKIEHHE YELO, Cropoust nosnucann zannoe [Ipunoxenue B
COOTBCTCTBYIOWHE AaTH, YKAIAaHHEIe HOKE,

oT Yuactnuka: ot [oxynarena:
‘Tan B.H. / /Bopo6vés A.K./
ee maa

AR 0519

 
[punomenne No4,2
K Jlcropopy KyMIHn-npoaaxKH
or % /E2016r. Ne S

Onucdine pozaymHore cyana

Aaxnnoe Tipanoxenne apnsetca HeoTbemnemof yacTEIO HacToamero Jloropopa o
KyMine-nmpowaxe H, B TaKOM BHJ€ COCTAaBIACT QOKYMCHT, NpHMcHHMbIH K NnoKynKc
BosaymiHoro cyoHa RJ-85 sasogcrod Ne E2309, kak mpeaycmoTpeHo nmyHKToM 3.1,
Hacroamero Jloropopa.

 

("N/A" o3HagaeT HenpHMeHHMOCTsE):

 

1. Camoner RJ-85 2. enratenanu LE507-1F
Msroropyresnb — KopnopayuHa AVRO, Nel SN#P07656 1997
KOHCTpyKiMa - Maccaxupcksi, Ne2 SN #P07699 1998
mone ~ RJ-85, No3. SN # LFO7606 1997
3aB04cKOR Ne E2309, Nod SN #PO07602 1997

MpHHaNexHOCTE H perHcTpallHOHHBlli

HoMep- HAK «¥36ekHcTou xaBo

itynmapx» UK 80002,

aeuratenk - LF507-1F

3. HoxymMentamua mo Camosery - 4, Apenga (N/A)
Popmyzspsl H Macnopta Ha
BO3AYMIHOE CYHO, CHIOBLIE
YCTAHOBKH, aTperatsl H
KOMIVI€KTYIOWWHE H3AeNHA, a TAKE
AOTOMHHTeNbHOe oOopyAoBaHie

5. Apenaarop ( N/A) 6. Crpana peructpaunn - ¥36enuctan

TAT ONONNUTENBHBIC 8. Toxynnans wena - 1 600 000 (onnn

Ipeasapute.bubie Yenonnsa  MHVLIHON MecTEcoT TEICH4) AOMNApoB

O6s3aTenpcTrBam YuactunKa nponaTy CILIA.

Camower (crate 7.4 x 7.8)

 

 

 

TBIlonomuiresbHEre
Iipeapapurennupie Yenosua xk
OGs3aTeIbcTBaM Hoxynatena

kynare Camoger (ctatsn 6.1, 6.2, 6.3,
| 6.4, 6.5, 6.6, 6.12) __ | __s A.
9, Henoszsrr [N/A] 10. Tpouents1 ao Jlenosmry [N/A] 1
11. epepacuet npa Hoctaske [N/A] | 12. Banxoscanii caer Yoactnuka
HAH as.

OKPO Gag

OKOHX Sl

Kon Ganxa 00882

SWIFT: NBFAUZ2X

Bano cuct: 7030
Ljentpanbubii onepavounsrit oraen
Hauwonanbuoro Ganka BO Pecny6auxu
Ys36ernctay

13. Tononauwrrenbanre Tosoeennn, 14 Mycnexuun - 3a cytt Toxynatena
oTHOCaaIHeca K Hanoram [N/A]
15. TpeG6osanna no Cocronmuo npw | 16. Ipexen sosmenienua ymep6a N/A
Tlocragke - anan ecto, rae ecrb»

 

 

 

 

 

 

 

AR 0520

 
 

 

 

 

 

 

 

 

 

 

 

Hi7. Mongasa Iloreps [N/A] 18. Baanesme - [N/A]
19. nanupyemaa ata Dlocrapku 20. Mecro Hloctrapkn-Meaaynapognbiis
(ykexuTe) agponopt «Tanke
21. OxowsaTesbuag Jlata Mocraskn 22. [ponasen - Tocynapcrsennsi
[yKaxuTe] omures Pecoy6anku Y3Gexuctal
© NPHBATHIALLN, AeMOHONOH3ANH
PazBHTHO KoHKypendHH
23. Fapauriun H3roroputesas [N/A] 24. Komnencanun [N/A]
25. Crpaxopanne Orserersennoctu = | 26. Jonoxsurenbuiie Co6iiriia
[N/A] “ Ipexpamenna Jlorosopa[N/A]
27A. JonoaHnuTenbHElte 28. H3pemennn (N/A]
Mpeactaprenns 4 Tapantan
Hponanua [N/A]
27B. Jononnutenpipie
Tipeactasnenug n TapantTun
Loxynatenn [N/A]
29, [namepennoonymeHal _—_| 30. TO preaukuna - cHoKmounTenbHad»
31. Depesaua Konrpakta no dakcy/ | 32. 3arparei i Pacxoan
DACKTPOHHBIMA CpeAcTBaMH - Hoxynatenb oniaunpaer pacxoabi no
ROTLYCTHMa MO ampecy: IyHKTy 4.6. nacroanjero Joropopa
rusaviainvest@mail.ru
33. Pabounit acne 5 r. TauKexr, 34. loxymenrs! no IIpogzaxe —
r.Mocxsa HacTosuHi Jloropop co Bcemu
HpnnoxeHHaMHn

 

 

 

 

B HOATBEPAJEHYE YECO, Croporet nognucann gannoe Ipnnoxenue B
COOTBETCTBYIOLUHE AATH, YKASAHHbIC HIKE,

oT Yuacrunka: or Tlokynatena:
‘Tan B.H. / /Bopobbés A.K/
oa Ta

 
 

Mpunoxenne No4.3
K Jlorogopy KyOIH-npodakH
* oT i ay (O2016r, No

 

a

Onneanne BORA IUOTO CY AHA

Hlaunoe Tipunoxenue apnaeTcd HeOTbeMseMoli YacTbIO Hactommero Jloropopa o
KyMle-Mpowake M, B TaKOM BHJe COCTaBIGeT JOKYMCHT, NPHMenHMEI K NOKyNKe
Bo3zagymmHoro cygzHa RJ-85 3apogckoi Ne E2319, kak mpeaycMoTpeHo myHKTOM 3.1.

 

HacTrosmmero Jloropopa.
("N/A" o3HadaeT HENPHMeCHHMOCTS):
1. Camoner RJ-85 2. [purarenk LF507-1F
Haroropnten — kopnopayua AVRO, Nel SN#P07655 1997
KOHCTPYKIIMS - NaCcaxKHpCKHH, No2 SN #P07658 1997
mMonenb — RJ-85, No3 SN #P07657 =: 1997
szasogcnon Ne E2319, Nod SN # LFO7607 1997

MIpHHAAeKHOCTS W perncTpallHOHHBiht

nHomep- HAK «Y36exucTou xapo Hysnapy»

UK 80003,

yeuratenn - LF507-1F

3. Toxymenraunsa mo Camovicry - 4. Apenga (N/A)
@Mopmynapbl H WacnopTa Ha BOIAYUIHOS
CYDHO, CHJIOBLI€ YCTAHOBKH. arperatil H
KOMILICKTYIOUIHE HACIA, a TAIOKe
JONONMHHTeMBHOE OFopyaAOBAaHHe

5. Apemmarop ( N/A) 6. Crpaia penicrpaunn - Y3G6exncran

7A]onoauutTenbnpie vereane Venera 8. Hokynnas wena — 1 600 000 (ognn

 

 

 

Yenosun kK OGs3atenpcersam Yaacrimkd MHANNOH UWICCTECOT THCAY) ROMApOB

nponats Camoser (ctatTex 7.4 u 7.8) CLA.
TBloneminrenbabie
Dpespapuren.inie Yenosnr K

O6a3zarensctBam [loxynaTeia KYORTb
Camoner (cratba 6.1, 6.2, 6.3, 6.4. 6.5,

 

 

 

 

 

 

| 6.6, 6.12) :

9, Jleno3ut [N/A] ames 2: 10. TIpouenrzs: no Jlenosury [N/A]

11. Tlepepacuer npu Moctapke [N/A] 12. Bankoscknii caeT YaacranKa
“HH
OKPO Gay
OKOH}EE
Kon Ganka 00882
SWIFT: NBFAUZ2X
BamoTuult cicr: S030
LleutpanbHEli onepauHOHHBli oTaeN
Hauwouansxoro Ganka B’37] Pecny6nukn
Y30ekncran

13. Hononuntenpupte Honoxenna, 14 Bucnexuun - 38 cyét Moxynatena

OTHOCIHECA K Haoram [N/A]

15. TpeGonanna no CocTosHit0 npH 16. Tpeaen nosMeaienna ymep6a N/A

 

ARoS22 | Mlocraske - «Kank ecTe, rae ecb»

 

 

 
 

 

(17. Doman Mc Motepa [N/A] _

18. Baanemne - [N/A]

 

19, ILnaunpyeman Mata Toctraskn

20. Mecto [locraska-Mexayuaponueiis

 

 

KaxHTe} aoponopT «Tamkenm
21. OkongaTextuag Jlata Tocraskn 22. EIpomasey - Tocynapcrpenun
lyKanxnte] "|

pew Pecny6snxn Y3Gexncran

0 NPHBATOANHH, AeEMONONOANIANEH
PAIBNTHIO konky pent

 

23. Fapanrun Harorosurean [N/A] ao

24, Kosmencaunn [DP [N/A] _ 5

 

25. Crpaxosanue OTsercrBeHtiocrn

eee (BVA ey
7A. Honomnrenpnpie THpeactannenus |
a Fapanrun Iporanua [N/A]

278. Honoaurrenbuste Mpeactasnenun
Hn T'apanrin Moxynarena [N/A] _
| 29. [aamepenno onymenal
31. Hepeaaua Koutpaxra no daxcy /
CKTPONHLIMH CpescTBAMH -fONyCTHMAa
no y: rusaviainvest@mait.ru

33. Pabounii aens Br. Taker,

r.Mocksa

 

___| fynxty 4.6. nacroamero Joropopa _

26. Jlononnirentuste Cobnrmna
| Mpexpamenus Jorosopa[N/A
| 28, H3pewenns [N/A]

wwe nee

30. TOpucancuns - » (HCKIOYHTEABHAR J
32. SaTpariz 4 Pacxoan
Tlokynaresa, onmmaunpaer pacxogtl m0

 

— 4
34. Jlokymeutss no Tponaxe —

HacToamHh Jloropop co pcemu

 

 

 

_| Tipunoxennann

 

mia es ee

B NOATBEPKAEBME YEO, Croporsi nognncann zaunoe IIpraoxenne B

COOTBCTCTBYIOWHE AaThl, YKASAHHEIC Hike.

or Yuactunka:
‘Tau B.H. /

oT Toxynarensa:
{Bopobhés A.K/
Jaa
 

 

 

 

 

 

 

 

AGREEMENT J 4 Roropopm 5 PA}
ON SALE-PURCHASE KYTUIM-MPOJAKH
OF AIRCRAFT BO3AYLWHBIX CYJJOB
BETWEEN MEXKILY
STATE COMMITTEE TOCYAPCTBEHHBIM KOMUTETOM
OF THE REPUBLIC OF UZBEKISTAN PECITYBJIMKH Y3BEKMCTAH 110
FOR PRIVATIZATION, TIPHBATH3ALIMH,
DEMONOPOLIZATION AND AEMOHOMONH3IAUHH H PASBHTHIO
DEVELOPMENT OF COMPETITION KOHKYPEHUHH
AND COMPANY “RUSAVIAINVEST” MW KOMMAHHEH «PYCABHAHHBECT»
WITH PARTICIPATION C YYACTHEM
OF THE NATIONAL AIRCOMPANY =|. HALIMOHAJIBHOM ABHAKOMIIAHHH
OF THE REPUBLIC OF UZBEKISTAN PECITYBJIMKW Y3BEKHCTAH
“UZBEKISTAN AIRWAYS” «¥3BEKHCTOH XABO HYJIAAPH»
Tashkent city Uf? {C2016 | Tamxent “LP -102016

 

THE PRESENT AGREEMENT of sale-pur-
chase of aircraft (hereinafter - “Agreement”)
is executed in Tashkent between:

HACTOSLUHMA JOTOBOP kymm-nponarn
BOSAYWWHBIX Cy 0B (qanee - «orosop»)
3H)UTIOUCH Br. TalikeHte MEI:

 

STATE COMMITTEE OF THE
REPUBLIC OF UZBEKISTAN FOR
PRIVATIZATION,
DEMONOPOLIZATION AND

DEVELOPMENT OF COMPETITION
(hereinafter - “Seller’), having its legal
address at 55, Uzbekistan avenue, Tashkent,
100003, Republic of Uzbekistan, represented
by the First Deputy Chairman S.X.Gafarov,
acting under Statute and Order No. [74k-LS
dated 04.12.2014,

rOCYJAPCTBEHHLIM KOMHTETOM
PECNYBJIMKH Y3BEKHCTAH  f10
NPHBATHSAHHH,

AEMOHRONOJM3AUHH H PASBHTHIO
KOHKYPEHUHH (nance - «Iponasem),

HMCIOWHM lOopHANGeCKHA agpec: 100003,
Pecny6auxa Ya6exucranw, r. Tamme,
npocnext YaGexucrancxwi, 55, B sue
Tlepsoro 3AMECTUTEMA IIpeycenarena

C.X.Tapapora, aeficrayromero Ha ocHOBaHHH
TlonoxKeHHa A mpuKa3a ot 04.12.2014r.,
Nol 74x-JIC;

 

company “RUSAVIAINVEST” Ltd.
(hereinafter — “Purchaser”), having its tegal
address at 25, 1 Soviet side street,
Shchelkovo, Moscow, 141100 Russia,
represented by the Director General
A.K.Vorobyev, acting under Statute,

komnannelt OOO «PYCABHAHHBECT»
(ganee = - «= «Iokynaten»), HMetomen
fopHytecknit ampec: 141100 Pocena, r.
Mocxea, Hlenxozo, 1-i Cosetcxnit nepeynox,
25, B snue Tenepanbyoro sMpextopa
Bopo6sésa §=A.K., gelicrayiomero Ha
OCHOBaHHH YcTapa;

 

with participation of the NATIONAL
ATRCOMPANY OF THE REPUBLIC OF
UZBEKISTAN “UZBEKISTAN
AIRWAYS” (hereinafter ~ “Participant”),
having its legal address at 41, Amir Temur
avenue, Tashkent 100060, Republic of
Uzbekistan, represented by the Director
General V.N.Tyan, acting under Statute

c yusctuem HAHHOHAJIBHON
ABHAKOMIAHHH PECIFYEJINKH
Y3BEKHCTAH «O'ZBEKISTON HAVO
YO'LLARIy (nanee - «Yaacrani),
HMclOWeH l0pHaAnYecKHA ampec: 100060,
Pecny6auka YaGexnctan, or. Tamxent,
npocncxt Amnpa Temypa, 41, 8 sme
Tenepanbuoro§ § aupexropa Tsua  B.H.,
Relictbyiomero Ha OCHOBAaHHH Yctapa.

 

Collectively hereinafter they are named as
“Parties” and individually as “Party”

Bce pMecte uMenyembie Kak «CTopoHsE H
Kakgan 00 oTaensHoctH «Croponay,

 

 

HEREBY IT IS AGREED the following:

 

HACTOALIHMM AOCTHTHYTO
COTSIAMIEHHE o cnenytomenm:

 

 
 

 

 

1. D ONS AND THEIR
| INTERPRETATION

1. OUPEAEJIEHHA 4 HX
HHTEPRPETADBSA

 

Act of assessment of the technical condition
of aircraft means document, presenting the
results of mutual assessment of actual technical
condition and completeness of aircraft through
its inspection and confirmation by signatures
of representatives of the Participant and th
Purchaser

AK? TexnHueckore OcMoTpa BOsAYMHOTO
CYONa - JOKYMECHT, OTPaxkalonHl pesyAbTAaTBl
COBMECTHOH OLeHKH akTHuecKoro
TEXHHYECKOTO COCTOSHHA H KOMIVICKTHOCTH
BOIAYLIHOFO CyAHa MYTEM ero
HHCTI€KTHPOBSHHA H NOATBEPKACHHA
NOANUCAMH npencrasnreneh Yuactanca a
Toxynatensa.

 

Act of acceptance-transfer of aircraft
(hereinafter - “Act of acceptance-transfer”)
means document evidencing the fact of
acceptance and transfer of aircraft and being
the integral part of this Agreement, confirmed
by signatures of representatives of the
Participant and the Purchaser (Attachment 3.1]
3.2 3.3)

AKT NpHemMa-nepegaym Bo3AymHOro cyaHa
(zanee no texcry Jorosopa — «Akr npuema-
Repenaun) - AOKYMeHT, NOTTREp TAWA
Pax NpHeMa H MepeAain BOsAyMHOTO cyaHa
H TeXHHGeCKOH AOKYMCHTALHH, ABASIOWAfICA
HeOTBeMJIEMOH WACTBIO HacTosmuero
Aorosopa, NoATBepKTeHHEI nNoOAMHcAMU
Wpeactasutench Yaactunka w [loxynarens.
(TIpnsoxenua No 3.1 No3.2 No3.3)

 

Aircraft means description of aircraft,
including individual references to all engines,
parts and documentation on aircraft, listed in
Attachments No.1 (Attachments No.4.1, 4.2,
4.3)

Bospymnoe cyguo — onvcalhe BosaqyWwHoro
CYJHa, BINOYAR OTACIbHEIC CChLIKH Ha BCe
ABHTaTeRH, 4YAaCTH H AOKYMeHTAlHIO no
K@KAOMy BOSAYWIHOMY CYHHY, YKA3aHHOMY B
npanoxenun Nel. (TIpunomenne No 4.1 4.2

4:3) =

 

Aircraft documentation means all log books,
records, manuals and other documents, to this
Agreement, and all addendums, renewals and
amendments made on them before transferring
the aircraft to Purchaser.

a

AoxyMentraulin no BozqyuINOMY cysuy - BCe
Goprosble XKYPHANILI, 3ANHCH NO BOIMYMIHOMY
CYAHY, PYKOBOACTBA H APyrHe NOKYMeHTEHL, K
Hactoamemy Jloropopy, H BCe AOTONHCHHA,
OOHOBNCHHA 4 SAMeHBI, CHENARHEIe HO HHM JO
hepedaun BosAyuHore cyqHa Fokynaremo.

 

Business Day means any day other than a
Saturday, Sunday or holidays, on which banks
are opened for business in all cities, mentioned
in this Agreement.

PaG6ounii zcub — mo6oli zeHb, kpome cy6GorTHI
HIM =BOCKpeceHEA, mHGO mpasqHHKoB, Ha
KOTOpbIH OaHKH OTKPEITH! 218 Gu3HECa BO BCEX
ropowax, YKa3aHALIX B Hacrosinem Jorosope.

 

Delivery means transfer of title on aircraft
from Participant to Purchaser under this

Hiocraska - nepegaya npapa co6cTseHnoctx
Ha BO3MylUHOe CcyaHO ot YuacTHHKa Kk

 

described in Attachment at the moment of its
assessment.

Agreement. Tloxynaremo cornacno HacTOAmemy
Horopopy.

Aircraft condition at delivery “as is, where | Cocrosnme so3qymmoro cyqua pH

is” means technical condition of aircraft,| uocraske «kak ecrh, rae ecTh» -

TEXBHYECKOE COCTOAHHE BOwlyWHOTe cyDHAa
Ha Moment [loctagkn

 

Delivery date means the day, which is
Business Day and on which the aircraft
delivery occurs.

Jjata mocTaBkn - fara, KOTOpad sABAAeTCH
paGo"HM fueM H Ha KOTOpyio npoHcxXOyHT
NOcTaBKa BOSAyMIHOTO CyaHa.

 

Partial aircraft loss means partial damages of
aircraft which are not causes of total aircraft
loss.

 

 

Wacrnynaa motepa sBosqyminoro cyana -
YACTHYHBIE NOBPexWeHHA BOSDYWHOTO cyAHAa,
KOTOphIe He ABNALOTCA sIPHYNHO nonHoli
YTPaTH BOIAYWIHOrO cyoHa.

 

 

AR 0525
 

Sale Documents include this Agreement, Act
of acceptance-transfer of aircraft and any
written document, agreed by the Parties and
amended or added any of above mentioned
documents of this Agreement.

JloKyMeHTEI To Dpopmee ~ BKNOYALOT B CeGA
Hactomuni Jloropop, AxT npHéma-nepenaq
BOAyYOIHOTO cyfHa, XH moOoe MHCBMeHHOS
cormauenhe, cornacopanHoe CTopoHamu,
H3MeHAIOULee HAH AONOTHAOUee M060 H3
BHIMICYKa3aHHBIX DOKYMEHTOB HAaCTOATIErO
Horosopa

 

 

z. AGREEMENT SUBJECT

2.1 According to the resolution of the
Interdepartmental Commission on considering
the matters and preparing the conclusions
regarding write-off of fixed assets of the
National Air company “Uzbekistan Airways”
(Protocol No. 90 dated 18.06.2015) and Order
of the President of the Republic of Uzbekistan
No. R-4502 dated 14.07.2015, the Seller and
Participant shall transfer aircraft Airbus-310
MSN 706, MSN 574, MSN 576 to the
possession of Purchaser under Attachments
No. I, No. 2, being the integral part of this
Agreement, in condition “as is, where is”, and
Purchaser shall pay its price and accept it in
accordance with the terms and in order,

12. IIPEAMET JOTOBOPA

2.) Bo coorserctaun c 3akmoyweHHem
MexsexomcTaeHHoit KOMHCCHH m0
PACCMOTPeHHIO =BONpecOoB HH nogroToRKe
3akKMOueHHA o cnucaHHH c 6ananca HAK
«¥36ekHcToH xaBO fiymiapHs = ocHOBHEIX
cpegcta (nporoxon ot 18.06.2015r Ne 90) x
Pacnopaxennem ([Ipesunenta Pecny6anKu

Ya6exnctan oT 14.07.2015r Ne P-4502,
TIpogasey ou Yuacruuk mepenaior s
coOctBeHHocts [lokynatemo B03, Be

cyna RJ-85 szapoxzcKoli Ne E2312, No E2309, Ne
E2319 H aBHauvOHHOe HMYLIeCTBO, cornacHo
[IpHromermo Nel, Ne2, spnaommnxcna
HeoTbemsieMon WacTEIO HACTOAINETO
Jloropopa, B COCTOAHHH - «kak ¢€CTb, rye

 

provided for by this Agreement. ectb», a Tloxynatenb OnmauMBaeT CTONMOCTE H
NIPHHHMacT CTO B COOTBETCTBHH ¢ YCHOBHAMH
H NOpRIKOM, NpeAYCMOTPCHALIM HacTOATLNM
Heoropopom.

2.2 Al the execution of this Agreement the | 2.2 Bo3ayummie cyna H aBlallHoHHoe

aircraft and aviation assets are the property of | myuecTBO «86 «Hs MOMEHT «= -3KMIOUCHHA

the Republic of Uzbekistan, are not in any | Hactoamero Hlorosopa ABAALOTCA

pledge, and there is no any encumbrance on
them.

coOcTseHHocTsEHO Pecny6nHxHn Y36ekucTaH, He
HAXOAATCA B 3ANOre H HA HHX OTCYTCTBYTOT
kaxne-nnGo o6pemeneHua.

 

2.3 Subject to the provisions of this
Agreement Seller shall transfer to Purchaser
upon Delivery the title on aircraft, free and
clear of any rights of third parties.

2.3. CornacHo cCTaTbaM $ HacToAuero
Horosopa, Tiposzasey nepezatr Moxynatento
npx [loctasxe mpaspo co6crsenHocTH Ha
BOSAYDINKIe cya, CBOGOAHBIe H YHCTEIE OT
KakHx-nHGO pas TpeTbHX NAL.

 

2.4 Aircraft shall be passed under acts of
ecceptance-transfer, executed jin accordance
with the Attachment No. 3.1, 3.2, 3.3 in
completeness according to the accompanying
technical documentation

2.4. Bo3ayursere cya nepenaotca no
akTaM TIpHeMa-epenauH, OMOpMNeHHEIM B
COOTBCTCTBHH ¢ IIpunoxcHiem Ne 3.1, 3.2, 3.3
B KOMIMMIEKTAUHH COMMACHO CONPOBOAHTENEHOR
TeXHHYCCKOh DOKyMesTaqHa.

 

 

2.5 Title on aircraft and aviation assets
Shall be transferred to Purchaser upon
receiving the money on currency account of
Participant under paragraph 4.3 of this
Agreement and signing the Act of acceptance-
transfer for each aircraft by it.

 

2.9.  Tipaso coOcrseHHoctu Ha BO3LyWHBIC
CYA 1 ABHALMOHHOe HMYULECTBO NepexogHT K
Tlokynatemo noche MocTyIMICHHa ACHeoKHEIX
cpeIcrs Ha BANIOTHSIM cyeT YuacTHHKe
COriacHO NYHKTY 4.3. Hacrommero JoroBopa #
NOAMHCAHHA «HM akTa = fpuema-nepezauH
K@KAOTO BOSLYLIHOTO CYAHAa.

 

 

 
3. GENERAL PROVISIONS _

3.1 This Agreement, including
Attachments, constitutes the entire agreement,
which cancels and prevails over any previous
understandings, agreements or decisions,
whether oral or written, between the Parties
with respect to the subject matter of the
Aircraft.

 

Attachments to this Agreement are its
integral part and have equal legal effect with
it.

SSS Sa
3.2. All terms and conditions of this
Agreement are binding on and are applied to
the Parties, their relevant legal successors or
persons, to whom corresponding rights and/or
obligations of the Parties may be assigned
under mutual consent between the Parties.

—

fe

_| citay.

—_

 

i

__| 3. OBINME MOJIQKERMA
3.1. Hacrosamufit Jloropop, skmoyaa

TipenoxenHa K Hemy, NpexcTapazeT co6oit
NONHOe COrNallenHe, KOTOpoe OTMEHHET 1
TpesainpyeT Wal BCEMH HpeZHAYNIHMH
AOTOBOPeHHOCTAMH,  COrialicHHAMK = HTH
PeWWCHHAMH, YCTHEIMH HH MHCbMCHHEIMH,
MexaAy CTOPOHaMH OTHOCHT¢JIBHO ApezMeta
HacToamero Jloropopa.

Tipnnoxenna «kK uHacrosmemy loropopy
ABAAIOTCA €fO HEOTDEMAeCMOH 4aCTBIO
HMCIOT OXHHAKOBYiO C HHM lOpRAHYeCKyIO

32 Bee nonoxKeHua H YCROBHA
Hactosuero Jloropopa uMeroT oGszaTenbHLIi
XapakTep H MpHMeHSIOTCA NO OTHOMIEHHID K
Croponam, HX COOTBETCTBYIOLUHM
NIpABONpeeMAHKaM HH AWUaM, KOTOpbIM No
B3aHMHOMY COracopaHilo Mexay CropoHamMH
MOryT OBITS Nepewanbl HX COOTBCTCTBYIOWHE
npasa H/AH OOAsaTenECTRA.

 

3.3 Neither Seller, nor Purchaser may
assign the rights and obligations under this
agreement in whole or partially without prior
written consent of other Parties. Assignment of
the rights and obligations, made with breach of
terms of this Agreement, shall be considered as
invalid and illegal. Non-agreed assignment of
whole or any part of rights under this
Agreement shal! not discharge assigning Party
from obligations under this Agreement unless
such discharge was expressly submitted in
written by other Parties.

3.3. Hn Mpogasen, nv [lokynarem, HH
YuscTHHK He MOryT HepemaBaTh NOMHOCTLIO
WH YACTHYHO Mpapa H OOAZATeNBCTRA MO
HACTOALUEMY Hlorosopy 6e3
NpewBaputTenbHoro NNCbMeHHOTO cormacns
apyrux Cropon. Ilepemaya mpap u
OGa3aTembCTB, OCYINECTBICHHAR c
HapyuwieHHeM ycnosHit Hactosimero Jloronopa,
npazvactca we elicranTembHofl Hu He
rMeloweH  fopHaHuecKoH CHIBI. He
cormacoBanuaa, He 3alllaHHpoBaHHaar
nepenaya Bex WI KakoH-nu60 YACTH MmpaB No
nactonmemy Jloronopy He ocBobommaeT
nepenatomy: CropoHy or oGa3aTembcTB 110
Hacronujemy jorosopy, ecm Takoe
ocpoGommeHHe oT oOn3aremcTa He ObIO
ABHEIM OOpa30M 8B THCaMeHHON chopme

NpenocTasieHo ApyrHMn CTOpoHaMH.

 

 

3.4 This Agreement shall become effective
upon its signing by the Parties and registration
in authorized bodies of the Republic of
Uzbekistan and shall be valid till full
performing the obligations by the Parties.

3.4. Hactosmpit Joropop serymact B CHIy
© MOMeHTa ero mognHcanna Croponamx
PerHcTpaliaH 8B YMOJHOMOYCHHLIX opraHax
Pecny6mxu Y36exuctan H aelictpyetT 20

 

-_—— —

3.5 The Parties have agreed that all
correspondence under this Agreement shall be
made in Russian and English.

 

nosHore BLINOMHEHHA oOa3aTesbcTB
CtToponamu. — 4
3.5  CTOpoHs! NpHINAH K COrmalmenHio, YTO

AOKyMeHTOOGOpOT no BCNOMHCHHIO
CToponamu ycnosyli Hactosmero Horopopa
COCTABIINeTCA HA pycckoM UW aHtnaiicxom

 

 

 

 

S3bIKAX.

 

$a
 

3.6 This Agreement and its Attachments,
being its integral part, are executed in Russian
and English in three counterparts, having equal
legal effect, one counterpart for each Party. In
the case of any discrepancies between texts in
Russian and English the text in Russian shall
prevail.

3.6 Hacrosmui Jlorosop & MpxHnoxenns k
HeMY, ABMAIOUHECA ero HEOTBEMTEMOn
WacTbO, COCTABJICHEE Ha pyccCKOM H
anraAniickoM A3bIKaxX B Tpex 3K3eMNAApaX,
HMEIOLUUX OJMHAKOBYIO IOPHAMYeCKYIO CHI,
NO OAHOMY SKICMMAApy ana KaxnoH 43
Cropox. B cayuse pazHormacni menay
PYCCKHM H AHTIHHCKHM ASBIKOM, TEKCT Ha
PYCCKOM H3bIKe HMCeT IpeHMyIecTBCHAyI0
cHny.

 

3.7 Amendments, addendums to __ this
Agreement shall be only valid, if they are
executed in written, signed by authorized
representatives of the Parties and registered
according to the paragraph 3.4 of this
Agreement.

3.7. Wismenenna, AQHOMHEHHA K
HacTosmemy Jiorosopy Gyayr nefcTBHTeNBHEI
TOABKO B TOM CJIYaae, EC COCTABNeHLI B
HHCbMeHHOH =©60 opmMe =—OSOsaX—S—sntOTICRHEI
TONHOMOYHEIMA = peACTABHTENIMH = BCEX
CTOpOH H 2aPperHCTPUpORaHL! B COOTBETCTBHH
¢ NYHKTOM 3.4. Hactosutero Jloropopa.

 

3.8  Participant’s obligation to deliver
aircraft and aviation assets shall be conditional

3.8 OOs3aTentctTao YuacTHHuka mocTaBaTs
BOSTYWEBIC CYAa H BBHALITOHHOe HMYIeECTEO

 

on satisfaction its preliminary conditions with | o6ycnopncHo BEITIOIHCHHEM cro

Purchaser. NpezpaprTenbyoh AOTOBopennoctTA c
Tloxynaresem.

3.9 Purchaser has agreed to take |3.9 | Tloxynarenb cormaulaeTca

commercially reasonable efforts to perform | npeanpHANTs xomMep4eckH oGacHORAHHBIE

preliminary conditions with Participant. youaua gna oecnevenua BLINONHCHHA
NIpeABapHTCIEHOH AOTOBopéeHHocTH c
Yaactankom.

 

3.10 Purchaser’s obligation to accept aircraft
and aviation assets delivery in condition “as is,
where is”, together with corresponding
aviation items and to pay purchase shall be
conditional on satisfaction its preliminary
conditions with Seller and Participant.

3.10 O6ssarempcTeo Tloxynatena npuHHaTs
MOCTAaBKY BOIDYWHEIX CyA0B WH ARHALHORHOr:
UMYLUeCTAA B COCTOAHHE «Kak @CTb, Pe ECTS»,

K  onaatTHTs)§=©6noxynky, obycnoBmeHo
BBITIOJHCHREM ero Pe BapHTCAbHok
HOTOBOpeHHOCTH c Tiponasnom Hw
YuacTHAkoM.

 

3.11 Participant has agreed to take
commercially reasonable efforts to perform
preliminary conditions with Purchaser.

3.11 YacTHHk cormamaetca npennpAHATe
KOMMepYecKH OGOCHOBAHHEI€ yCHNMA na
oGecneieHHa BHMONHECHHA MpeABApHTeIBHO
Aoropopénnocrn c Mokynaresem.

 

4, PRICE AND PAYMENT ORDER

4. BLIKYMHAA WEHA H MOPAZOK EE
OWJIATBI

 

 

4.1 Price of each aircraft and aviation
assets in whole are indicated in Attachments
No. 1 and 2 of this Agreement and shall be
transferred to the currency account of the
Participant under terms of this Agreement.

4.1 Bouwynuas wena 3a KaKICe BOITYIUHOS
CYAHO Ht ABHALLHONHOe HMYLLECTBO yKasaHa B
Tippnoxenuax Nel wu Ne2 nactommero
Hororopa vu jomxHa GiiTb NepepegeHa Ha
BAMOTHEI cyeT YuacTHHKAa B COOTRETCTBHH C
YCNOBHAMH HacToaiuero Jlorosopa.

 

 

4.2 Prices of aircraft and corresponding
aviation items are the following:

- RJ-85 MSN E2312 — 2,800,000.00 US
dollars;

- RJ-85 MSN E2309 — 1,600,000.00 US
dollars:

 

4.2  BsIkyMHbie WeHbI BOSTYUIHKIX CyA0B
COCTABIAIOT:

- RJ-85 sasoacKoi Ne E2312 - 2 800 000
noanapos CLA;

- RJ-85 3aponcKko Ne E2309 - 1 600 000
aonnapon CIITA;

 

 

 
 

 

 

- RJ-85 MSN E2319 — 1,600,000.00 US
dollars;

- aviation engines LF507-1F (LF07603:
LF07641; P07727), APU APS-1000 (SP-
E977533) and spare parts for RJ-85 on total
amount 2,400,000.00 US dollars;

Total price of aircraft and aviation assets
being realized are 8,400,000.00 (eight
millions four hundred thousand) U
dollars.

ial

4.3 In accordance with provisions of this
Agreement, after signing of it by the Parties,
registration in authorized bodies of the
Republic of Uzbekistan and after becoming
effective under paragraph 3.4, the Payer shall
make inspection of aircrafts and signs the acts
of technical inspection of aircrafts. During 10
business days Payer shall make 100% direct
advance payment to the currency account of
the NAC “Uzbekistan Airways”.

 

ee

44 Net amount of payment for each
aircraft and aviation items shall be transferred
to the currency account of the Participant in
US Dollars.

 

—— —S— eee Se

- RJ-85 sazogcxoit Ne E2319 - 1 600 000

Aontapos CILIA:
AaSHAOHOHHBIE §=BuratenH = LF507-1F
(LF07603; LF07641; P07727), BCY APS-
1000 (SP- E977533) Hn sanacnBie yacta zna
BC RJ-85 na o6myo cymmy 2 400000
Aonnapos CIA;

O6mas crouMocTL peanu3yemnrx
BOSAYMIEEIX CYNOB H ABHALHOHHOTO
HMylecTsa cocTasnact 8 400 000 (pocem
MILLIDONOB 4eTBIpecta ThIcH4) AOTApoB
CUA.

i

4.3 B  coorpetcrsyy c nojoxcanama
HacToaumero Jjorosopa, nocne nognacanua
Ctoponamn HacTosilero Horosopa,
perHCTpallH ¢rO B YMONHOMO4EHHEIX OpraHax
Pecny6nuxkH YsGekucTaH A, noche
BCTynenHa Jloropopa B CHA B COOTBETCTBHH
c 0.3.4., Toxynaren) npoxu3soqnT ocmoTp
BOSZYWHLIX CYHOR H MORNHCEIRAeT AKTLI
TEXHHYECKOFO OCMOTPA BOSLYLIHHIX CYOB, HB
Teqenue 10 pafounx nel, c Aah
TOANHCaHHA AaHHBIX AKTOB, OCylécTBRaAcT
100% npenonaaty & BHoe Npsmoro nnatéxa
Ha BamoTHBIi caer HAK «¥36exucton xaso
fynnapuy.

44 Uncraa cymMa BeKynHore miatexa 3a
Raagoe BoOsfyWwHoe cyzHo yonKHa O6bITD
Trepesenena B Jonnapax CLA na Ganxoncrna
cuer YuactHHKa.

-

 

4.5 Purchaser shall reimburse Participant
for any expenses related to assessment and
expertise of assessment of aircraft in amount
10 386,205 US dollars as well as amount for
payment of custom procedures within the
territory of the Republic of Uzbekistan in
amount of 0,1% of customs valuation on the
| date of payment. _

 

4.5  [lokynaremb so3smemaet Yuactuuxy
pacxoab! VuacTHHka, CAS3AaHHbIE C OWeHKON H
SKCHepTH30H OLeHKH BOSAYIUHEIX CYZOB B
pasmepe 10 386,25 nomnapos CIILA, a Taroxe
CYMMY MO ONNaTe TaMOKEHHEIX Npouezyp Ha
TeppHTopau Pecny6mnxn Ys6exuctan B
pasmepe 0,1% oT TamoxenHofi CTOHMOCTH Ha
JCHE OMJIATBI.

4

 

4.67 Date of money receiving on the
currency account of the Participant shall be
| considered as date of payment.

5. SELLER'S OBLIGATIONS

3.1 Seller undertakes to make registration
jofthis Agreement.

6. PURCHASER’S RIGHTS AND
OBLIGATIONS a!

6.1 Purchaser or its representatives shall
have the right for “preliminary inspection” of
aircraft and aviation assets before inspection of
its technical condition and on date of Delivery
to confirm compliance with uninterrupted
performing the regulation on aircraft storage at
the moment of Delivery.

 

 

 

AR 0529

4.6. fJlarofi onnate: cunraetca
HOCTYNNEHHA  CHEKHMIX  cpeqcTs
BaMOTHEIN CueT YuacTHHKA.

aata
Ha

 

5.1 TIponanen oGasyetca nponspectu
perictpario Hactrosujero Jloronopa,

6, DPABA H OBS3ATEJIBCTBA
| MORYTIATEIA

 

maces

__| 5 QBS3ATEJILCTBA IPOAABIA

 

6.1 Tlokynatenb anu ero mpeacrasnTenu
HMCiOT NIpaso Ha "Pe DBAPHTENBHLI OCMOTp”
BOSHYDIHEIX CYNOB 4H aBHaLHOHHOrO
HMYUMecTBA TO NPORCNeHHA HHCMeKUHH ero
TEXHHYECKOTO COCTOAHHA Ha Aaty [locrapxn,
uTo6H HOATBEPAHTE coOmonenHe
| GecnipepLIBHOTO BEINONHCHHA permamMeRTOB oO

 

 
 

XPaHeHHIO BO3nyuEHOrO cygHa Ha MOMeHT
[locrapxu.

 

 

6.2 After execution of this Agreement
Purchaser shall have the right for its own
account to make inspection of technical
condition of each aircraft on the date of
Delivery to receive evidence that aircraft
satisfies the terms of Delivery. Such inspection
shall be performed during 10 days from the
date and in such place that shall be agreed by
the Participant and Purchaser. ,

Inspection shall include:

1. physical inspection of technical
documentation of aircraft;

2. physical inspection of aircraft:
(a) performing full video-inspection by

baroscopic (A) high-pressure
compressors and low-pressure
compressors and (B) turbine zone of
engine;

(b) aircraft checking on presence of
structural repairs and compliance of
these repairs with Manufacturer's

6.2 Hocne noanucanwa Hacroauero
Aoropopa, Tlokynarenb 3a cao cue HMeeT
Npaso NpORIBecTH HHCNeKWHIO TEXHHYeECKOTO
COCTOAHHA Ka?KUOFO BO3SAYWWHOTO CyYAHA Ha
aaty Tiocraskw, uro6e yGeanursca, 4To
BOSHYINHOe CYAHO COOTRETCTBY€T YCHOBHHM
Tloctasku. Takat sHcneKuHA GyneT
opobesena & Tevenne 10 nHell c MOMEHTa HB
TOM MecTe, KOTOpbIe cornacytoT YyactHHk H
Tokynaten.

Mucnekina 2O0KHa BKIUIOYATR:

1. busnyecky:o mucneKunito texuneckoti
AOKYMCHTALIHH HA BOILYLIHOS Cy AHO;

2. «PHIHYECKYIO HHCNeKIHIO BOzAyUIHOTO
cyana:

fa) BEINONHeHHe nonnon BHOeO-
HHCOeKUHH Gapockonom (A)
KOMMpeccopos HH3Koro H BBICOKOrO

aabenns # (B) 30Hb! TYPGHHEI:

Opopepky BO3AYHOrO cyAHaA Ha
H@HUHe CTpyKTypHEIX PeMOHTOB H
COOTRETCTBHE YKA@3@HHSIX PeMOHTOB

{b)

 

manual on structural repairs or Pyxoponcrsy  H3rOTOBHTena 0
Manufacturer’s recommendations, as CTpyKTyPHBIM = PEMOHTAM =I
i : PekoMeHAaHHAM H3POTOBHTE/IA, Kak
applicable;
NpHMeCHHMO:
6.3 If results of inspection are unsatisfied, | 6.3 Tipu He YAOBMETBOPHTCIBHEIX

then Purchaser on its own and sole discretion
during ten (10) days shall make decision and
notify the Seller about the fact that Purchaser
will not purchase aircraft and cancels this
Agreement.

Pe3YAbTATAX HHCNEKUMH, 10 CQHHOTHTHOMY H
MCKAIOYHTENIBHOMY peweHnHio = Jloxynatena,
Tlokynaten uMeeT AecaTe (10) paSounx aneii
Oia OpHHRTuA pelmcnnA H H3BeMeHHA
Mpoaasua o Tom, 4uro Floxynatenb ne Oyner

‘| MOKyNaT BOSRYIHO? cyoHO # Mpepbipaer

HacToamHi Jloropop.

 

6.4 Purchaser shall indemnify and hold
Participant, its directors, officers, employees,
agents and subcontractors harmless from any
claims and losses resulted due to death or body
injury of some representative or employee of
Purchaser in connection with any
demonstrative flight or aircraft inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Participant.

6.4  Tlokynatenb soasmectar A 6yzeT
HOMMepAABATL ocBoGogenue Yuactunka, ero
AHpektopos, pykopogutencti, pabotHHkos,
areHToOB H Cy6nOApAAYHKOB OT BCX HCKOB H
NOTepb, ROSHHKIUHX H3-3a CMEPTH HH TpaBMBl
Kakoro-nHOo mpeactapHtena WH paGoTHHKa
Tloxynatena =B CBA3H c¢  kakHM-sHGo
ACMOHCTPalHOHHEIM HONeTOM Al
HHcHekiweh BOSMYMIHOrO CyQHS, cOrnacHo
gaHHoMy JJoropopy, eCnH TONBKO OHH He
BEGBBHEE 9 rpyOoi  HebpexHOCTBIO §=6MA
HaMepcHHOR XamaTHOCThy Y uacTHHKa.

 

 

6.5 Purchaser shall make payment or
money transfer in amount of price of aircraft
and aviation items as well as penalties (if any)
in order and in form provided for in paragraphs
4.3 and 11.3 of this Agreement.

 

6.5  Tlokynarenb mpow3s0gnT onnaty
BHKYNHOTO MWiaTeska 38 BOSTYINHbIe cyna, a
TaKOKe HCHH, B Cmyuae HX BOIJHHKHOBCHHA, B

Nlopagke HW 8B CpOKH, MpenycMOTpeHHEle
nyuktTaMi 4.3. # 11.3. nacronmero Jlorosopa.

 

 

AR 0530

 
 

 

6.6 Purchaser shall reimburse the expenses
of Participant, indicated in paragraph 4.5 of
this Agreement during ten (10) business days

6.6 Toxynatems soameuaetT B TeyenHe 10
(necaTH) pa6owx AHneil c MoMeHTa NomydeHHA
BEICTABNCHHEIX C¥eTOB pacxogbl YuactHuka,

 

acceptance under this Agreement according to
the technical condition and completeness, set
in the Act of assessment, taking into account

calendar tear and wear and _ possible
environmental influence. Results of
acceptance-transfer of aircraft shail be

executed in form of Act of acceptance-transfer,
| signed by the Participant and Purchaser.

form the moment of invoice receiving. yKasaHHnie = B =TyHkTe 4.5 HacTosmlero
Horopopa.
6.7 Purchaser shall make phased aircraft] 6.7 © Nokynatenb, na ycnosunax HacToalero

Jjoropopa = ocyilecTEnseT mpHemky
BOSAYWHEIX CYIOB H HX TexXHHdecKol
ACKyYMeHTanHH. PesyTaTE!l MpHeMa-Nepeqay
KWKAOrO BO3AYUWIHOTO CYAHa OdOpMAaIOTCH
ABYCTOPOHHHM AKTOM [DpHeMa-nepe”ayH,
NOANHCAHHEIM Y 4aCTHHKOM A [loxynatenem.

 

6.8 Purchaser shall bear all risks of loss,
damage, technical condition and completeness
of aircraft upon transferring the aircraft to the

6.8  Tloxynatenb Hecér pce puckH yrpathl,
NOBpPekKHeHHA, TeXHHYeECKOrO COCTOAHHA H
KOMII€KTHOCTH BOSAYIWHOrO cyla ¢ MoMeHTA

 

obtain official permissions, perform all
customs formalities needed for aircraft import
to the Purchaser’s country.

possession of Purchaser. Nepexoga BosTyIHOTo CyqHa B COOcTREHHOCTE
__ floxynarens.
6.9 Purchaser shall in its own account|6.9 JTloxynatenb 3a cBoh cyer nonyuaer

OPHUNAIBHBIC PASPELICHHA, BEINOMHACT Boe
TaMOXeHHbIe PopManeHOcTH, HeoOxogHMbIe
WM BBO3A BOSMYUIHOrO cyqa B cTpaHy
[loxynarens.

 

7. RIGHTS AND OBLIGATIONS OF
PARTICIPANT.
7.1. Before signing this Agreement the

Participant together with Purchaser shall make
preliminary inspection of aircraft.

7. UPABA H OBA3ATESIBCTBA

| YHACTHHKA JOTOBOPA _

7.1. YuactHHk copmectuo c [lokynatenem
nO} 86MOMCHTA «= HOATMHCaHHA = HacTOsNeTO
Horopopa nponspeyér «npeapapytenpuuiti
OCMOTp» BO3AYTIHEIX CYHOB

 

7.2 Participant shall agree with Purchaser
the date and time of inspection of technical
condition of each aircraft by Purchaser’s
representatives as well as assist in its
implementation during 10 next days.

7.2. YuactHnK cornacyet ¢ [oxynatenem
AaTy H BPeMA HIpOReHeHHA NpeAcTaBATeAMH
Tlokynarena =  HHCmemwH TexHHYecKoro
COCTORHHA KaKTOTO BOSAYWHOTO cyaHa, a
Take OkMKET ConcHCTBHe Be NPOBeACHHH B
Tesenue 10 nocrenyroulnx AHeli.

 

7.3 Participant shall agree with Purchaser
the date of Delivery of each aircraft and phased
transfer the aircraft to Purchaser with
execution of the Act of acceptance-transfer for
each aircraft as well as pass accompanying
technica] documentation and other documents
and documents needed for Purchaser for
customs clearance and registration of aircraft
in the country of importation.

7.3  Yuactunk cormacyer c Mokynatenem
naty Tlocraskn keexzore BOsAyWHOTO CyoHa H
No3sTanHo mepenact Moxynateno sos aywHEie
cyza c ocopmnenuem AxTa NpHema-lepezauu
Ha KaKIOe BOSTYHIHOG CYAHO, a TaKOKe
TlepegscT CONMPOBOAHTeEMEHYIO TeXHHYECKYIO
AOKYMEHTALIHIO H HHBI€ JOKYMEHTEI, & TAKOKe
HOKkyMeaTB], HeOGXODHMBIe Tlokynatemo ANA
TaMORKeHHOH = OYHCTIKH H perMcTpaliHi
BOJAYIWHEIX CYNOB B CIpane BBOza.

 

7.4 Participant shall have ten (10) business
days from submitting the written application
by Purchaser for consideration of discrepancies
found by Purchaser during technical inspection
of aircraft and giving notification to Purchaser
about its decision either (a) to rectify defects
on account of Participant or (b) to decline the

 

AR OBtequirement on defects fixing and terminate

 

74  Yuacrawk umeet gecats (10) pafounx
Aneli, c MOMeHTa BpeszDaBAcHHa TloKynatenem
NHCEMEHHOPO 3A9BICHHA, JIA paccMOTpeHHa
H¢ACCTATKOB BbidencHHE Floxynareaem 68
xofe TeXHHYeCKOH HHCHeKIHH BO3TYWIAOTO
cyaHa H W3BeWeHHA Iloxynatena o NpHHATOM
pemenuH YuyactHuka: (a) YycTpaHHTb
BBLIBACHHEIC HEDOCTAaTKH 3a CHeT YuactHHka;

 

 
 

 

this Agreement.

wn = (Db) ooTKnOHHT® «© Tpeficpanue = n0
YCTPaHCHHIO BELABNICHHBIX H@HOCTAaTEOB HAH
npepsatpe HacToswui Tororop.

 

7.5 Participant shall fix defects found by
Purchaser during inspection of aircraft at its
transfer during twenty (20) calendar days.

7.5  YuactHHk ycCTpasHT  BbIABNCHHEIe
Tloxynatesem HeDOCTAaTKH B xoze
TEXHHGCCKOH HHCHCKUHH BO3LyUHOTO CynHa
TipH ero nepemaye B Teacune 20 (qpanuatn)
KanensapHaix WHcH.

 

 

7. Participant shall provide performing of
all formalities (including customs procedures),
set for aircraft export form the country of

7.6 Yuacrunk o6ecneuxt sbinomnenne
Bcex (opManbHocteh (B TOM 4nene
TaMOXeHHEIX Npowenyp), YCTAHOBNEHHLIX fpH

 

 

Purchaser, its directors, officers, employees,
agents and subcontractors harmless from any
claims and losses resulted due to death or body
injury of some representative or employee of
Participant in connection with any
demonstrative flight or aircraft inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Purchaser.

 

Seller. BEIBOJ€ = BOSQYWIHOTO §=6cyga =H3 «6CTpaHBl
Tiponapua.

7.7 Participant shall inform Purchaser|7.7  Yuacruuk B 4-x aHeBHoH cpoK

during four (4) days about registration of this | nucbMenHo ypegomut T[loxynatens 0

Agreement in authorized bodies of the |peructpauna wacroamero loronopa

Republic of Uzbekistan. YOONHOMONCUHBIX = opranax PecnyOnuKH
Y36ekneran.

7.8 Participant shall indemnify and hold| 7.8 Yuactank o3smecrut Hn GyneT

MowepKHBATE ocpoGommenne Tloxynatean,
ero AHPeKTOpOs, pyKOBOTHTeNeH, paboTHHKoB,
arenTos H CyHMOApSAYHKOR OT BCEX HCKOB H
NoTepb, BOSHHKUHX H3-38 CMepTH HAH TpaBMbl
Kakoro-1860 MpeACTaBHT¢AA MAH paGoTHHKa
Yaactuuka 6B CBI3H ¢ KaKHM-NH6O
HeMOBCTpanHOHHEIM TOeTOM HIM
HACHeKWHeH BO3NYWHOTO CyaqHa cOrfacHo
ZaHHomy Jlorosopy, ecw TONbKO OHH He
BLISBAHEI §=rpyGoli ReGpexHOCTBIO HAH
HaMepecHHol XanaTnocrsro Toxynatena.

 

8. TERMS AND DATES OF AIRCRAFT
TRANSFERRING

8.1 Transfer of cach aircraft shall be
performed by Participant on the terms “FCA -
International airport Tashkent”, Republic of
Uzbekistan in accordance with “Incoterms-
2010”

8. YCNOBHA H CPOKH TEPEAAYH
BO3AYIMHbIX CYJIOB &

8.1. Tlepegaya Kekgoro sosqymuore cyaHa
6yneT ocymectanena YuacTHHKOM Ha
ycnosuax «FCA - MemayrapogHi asponopt
«Taurkent», Pecny6muxa Yo6exncran, B
COOTBETCTBHH c «HMuKorepmec-201 0».

 

8.2 Date of signing the Act of acceptance-
transfer of aircraft by representatives of
Participant and Purchaser shall be considered
as date of aircraft transfer,

82 latoii nepenauit sosgymHoro cyaza
canTaeTcA Mata NognncanMa Akira tpHema-
Hepeqaun mpegctasurenamn YuactHHKa Hu
Moxynarena.

 

8.3 Act of acceptance-transfer of aircraft
shall be signed by Participant and Purchaser
after technical inspection of aircraft and fixing
by Participant.

§3
cyqHa

AKT MpHéMa-nepezaun BOsqyDHOTO
NODMHCBIBaeCTCA  YuaCTHHKOM fH
Tloxynatenem mocne mpopeyenHa ero
TEXHHYeCKOrO = OCMOTpa HH ycTpaHeHHa
YUACTHHKOM BhIABICHHBIX HECOOTBETCTBHAL.

 

8.4 Fixing the discrepancies found during
technical inspection of aircraft shall be
performed by Participant during twenty (20)
calendar days.

8.4 YerpaneHne BLIBNeHHEIX HeAOcTaTKOB
B XoNe TeXHRYECKO! HHCTEKHHH BO3/YLIHOTO
cymHa Gynet ocymlecTaneHo YacTHHKON B
TeveHnue 20 (qBanmaTH) KaneHgZapHEx Hen.

 

8.5 Purchaser’s representative shall have
originals of power of attomey {in three

 

AROS

exemplars) for aircraft obtaining and signing

 

8.5 TIpencraswrem Tloxynatena yomxer
HMeTb OPHTHH@IL! AOBE¢peHHOCTH B Tpex
IKIEMNATpAX Ha npaso NonyueHHR

 
 

 

the Act of acceptance-transfer.

BOMMYIUHOTO cyHa H Nounncanua Akta
NpHema-nepe nan.

 

8.6 Risk of accidental loss or accidental
damage of aircraft shall pass from Participant
to Purchaser upon transferring the aircraft to

8.6 Puck cayyalinoii yrpam! Han

cHyyanoro NospexAeCHHA BOSTYMIHOTO cyaHA
nepexoguT ot YuacTHuxa K Tloxynaremo c

 

 

aircraft Purchaser on its own account shall
make decoding of necessary equipment and
remove registration and state marks in
accordance with Aviation rules of the Republic
of Uzbekistan unless otherwise agreed by the
Parties.

the possession of Purchaser. MOMCHTA NMepexoRa BOIMYOTHOrO cyaHa B
coGcTBeHHocT» [oxynarena,
8.7 In the place of acceptance-transfer of |8.7 B nyy«re nplema-nepenaqu

Bo3szyumoro cyya Woxynatenb 3a cBoH cuer
NIPORSBOJHT packOZHpOBKy Heobxos,uMOoro
o6opyMopaHHa H yanAeT peructpakHoHHEe,
TOCYAaPCTREHHBIe ONOSHABATENbHBIC 3HAKH H
CHMBOJIEKH B COOTBETCTBHH C ABHBUHOHHBIMH
npasunamn PecnyOmuxn Y36ekHcTan, ecnu
HHOe HE CornacopaHo CToponamu.

 

9. TECHNICAL DOCUMENTATION

9.1 Technical documentation (logbooks,
passports etc.) for aircraft, power unit,
aggregates and componentry as well as
additional equipment shall be properly
executed and passed by Participant to
Purchaser in whole volume.

9 TEXHHYUECKAST JOKYMERTAUMA _|

9.1  Texnuyeckan JOKYMCHTAaLLHA
(opmynapsi, Nachopta u 1.4.) Ha BOSAYHIHBIC
cya, CHJIOBBI€ YCTAHOBKH, arperaTHl H
KOMTUICKTYIOUHG HSACHHA, a  TaKKe
AODONHATENEHOe §=©6obopynoBaHHe = AOKHBI
ObITS O*POpMMEHEI COOTBETCTBYI0NIHM O6pa30M
HW mepeganhi YuacTHHxom ITloxynatemio s
HomHom o6néme.

 

9.2 Technical documentation shall contain
all exploitation records, executed in established
order, total operating time for aircraft, engines,
units and aggregates as well as signatures and

9.2 Texundeckan JOKYMeHTalWA OmKHA
COEPKATL BCE IKCHMYATAHOHHBe 3anHcH,
opopMneHHble B yCTAaHOBICHHOM TopaaKe,
Hrorophie HapaGoTKH BO3MyWHOTO § cyqHa,

 

 

and has undertaken all necessary actions in
accordance with its articles of association
within the legislation in force for execution and
performing this Agreement and for successful
fulfillment of other actions provided for by this
Agreement.

seals of operating enterprises. ABuratenei, y3I0B H arperatoB, a TaIOKe
TOMMHCH HM feYaTH  3KCILAyaTaMORABIX
lIpeaMpHATHH.
9.3. Passing the documentation shall be | 9.3  Tlepenasa aoxymentauHH oTpaxxaerca
recorded in the Act of acceptance-transfer. B AKTe fpHema-nepenayH.
| 10 PARTIES’ GUARANTEES 0 TAPAHTHH CTOPOH
10.1 Each Party has all rights and authorities | 10.1 Kaacaaa 3 Cropon pacnonaraer BceMH

WpabaMH H NONHOMOUHAMH HW NpeANpHHAna
pce HEOOXOMHMBIe AeCHCTBHA B COOTBETCTABHH
CO CBOHMH Y4PeqHTeNLHBIMH JOKYMeHTAaMH B
PaMKax WeEACTBYHOWMerO IakKOHOMATENLCTHA AAA
BRINONHEHHA 4 OOPMNCHHA HacTosmero
Hloropopa, a Tatoke nA ycnemHoro
BLITIONHEHHA HHBIX heficrauh,
ipelyCMOTpeHAEIX Hacroauum Jloropopom.

 

10.2 This Agreement is the legally executed
instrument, valid and binding for fulfillment
for each Parties and has legal force for each
Parties in accordance with its provisions.

10.2 Hacromupit lorosop aanaeTca
}OPHAHYECKH §=OOPMNeHHBIM § JOKYMeHTOM,
eiicrByoujHum H o6a3aTeAbHEIM K
BLINOHEHHIO TA Kaxzo H3 CTOpoH H HMeeT
IOPHATYECKy!O CHNY B OTHOWCHHY KEKIOH 43
Cropou B COOTBeETCTBHH c ero NoNnoxKeHHAMH.

 

10.3 Purchaser confirms and ensures Seller
and Participant that at date of signing this

Agreement:
Ba

 

10.3 Moxynatens NOATBEpPAAReT u
rapanTupyet [pogasuy H YuacTHHKy, 4To
Ha ASTY MOMMHCaHHA  HacToAmero
Alorosopa:

 

 

 
 

 

 

=

 

a) it is independent legal entity,
properly established under the
legislation of Russian Federation, and
will carry out its activity regarding
purchased aircraft according to the
current legislation of state of
registration;

4

b) persons, signing this Agreement
on behalf of Purchaser, have been duly
authorized;

c) it is not in process of any
reorganization and doesn’t assume the
Same that may materially adversely
affect its relevant financial position or
ability of Purchaser 1o perform
obligations, set in this Agreement;

d) it has received all permissions
of necessary governmental bodies in
order to legally and efficiently carry out
its business, and information advised to
Seller regarding legal status of
Purchaser is full and reliable.

 

10.4 Seller and Participant confirm and
ensure Purchaser that at date of signing this
Agreement:

a) they are independent legal
entity, properly established
under the legislation of the
Republic of Uzbekistan, and
will carry out its activity
regarding aircraft according to
the current legislation of the
Republic of Uzbekistan;

b) persons, signing this Agreement
on behalf of Purchaser, have

been duly authorized;

c) they are not in process of any
reorganization and don’t assume

the same that may materially

 

be

 

 

adversely affect its relevant

 

a) OH ABNIAETCH H€JABHCHMEIM
HOPHOAYeCKHM JTHIIOM, Halvie Kal
o6pa3om OpraHH30BaHHbIM no
3AKOHOMATCMECTBY Poccuticxoii
Pexepanun, u GyneT ocymectanats
CBOIO ACHTENBHOCTh B OTHOIICHHH
MpHoGpeTaeMBIx RBO3ZYINHEIX CyROB
No AelicTByIOlemMy 3aKOHOAATENECTBY
CTpaHb) pericTpalun;

6) anna, NOANNCHBAIONHE
HactoauHA =6Jloropop or HMeHH
Tloxynarena, ABL0TCA HageKamuM
o6pa30m ynomHOMOYeHHEIMH:

B) OH He HaXoMuTcA B mMponecce
Kakol-nmaG6o pcopraHH3auHH HH He
npeqmoneraet TaKOBylo, KoTopaa
Mora 6p CYLIeCTBeHHO H
HeOneronpuAaTHO OTpPA3HTbcx Ha ero
COOTECTCTBYIOINEM (pHHaHCOBOM
NONOAKeCHHH Ful cnoco6HocTu
Noxynerens BEINOMHAT
oOa3aTenEcraa, yKa3aHHpie B
Hactosuem Jlorosope;

r) oH pacnonaract BCCMH
on00peHHaAMH Bcex HeOGXOAHMBIX
TOCYMapCTBCHHEIX OpraHoB MIA Toro,
uToGBI 3aKOHHO H IpeKTHBHO BeCcTH
CBOIO XO3RHCTBCHHYIO OCATCIbHOCTH,
a HupOpMalna, coobmenHaa
[iponasyy B OTHOMIeHHH mpaBosoro
ctatyca Tloxynatens, aBnaetca
NoMHOH H AOCTOBEpHO!.

10.4, Hiponapen, H Yuacrsnk
NOATBEPKLAIOT H rapanTupyroT Tlokynatemo,
uTO H@a JaTy NOAMHCaHWA HacTOsmMero
Hloropopa:

a) OHH ABMAIOTCH HetaBHCHMBIMA
iOpHAHYeCKUMA JHWAMH,
HAMICKALLHM o6pasom
OpraHi30BaHHLIMH to
3AKOHONATENIECTBY Pecny6nHka

Y36exuctau, H Gyayt ocyuecTanATs
CBOKD JCATENDHOCTE B OTHOWCHHH
BO3MYLIHBIX CyOB fo AefcTByIOWjeMy

JAKOHONATSNECTBY PecnyGnnkn
Ya6exuctay;
6} «nua, TOAHHCEIBAIOLHE

RaCcTOALMHA = oropop oT HMeHH
TIpomasua 4 Yuyacruuka, spnstotca
HadiexKalyaM o6pazom
YNONHOMOYCHHBIMH;

B) OHH He HaXOANTCH B Mpomecce
Kakoi-nn60 peopranw3aukH HAH He
_fipeanomaraetca Takopan, Kotopas |

 
 

 

 

‘financial position or ability of
Seller and Participant to perform

obligations, set in this
Agreement;

they have received all
permissions of necessary

governmental bodies in order to
legally and efficiently carry out
their business, and information
advised to Purchaser regarding

 

legal status of Seller and
Participant is full and reliable.

Mora GBI CYLCCTBCHHO H
HeGnaronpHsTHoO OTpasHTecA Ha HX

COOTBETCTBYIOUICM pHHAHCOBOM
DONOKeHHH HAH cnocoOHOcTH
Tiponasya u YuactHika BEINonHATE
oOa3aTenectBa, YKaaHHble a
HacTonuem Jloropope;

r) OHH pacnonaralor  BCeMH
O206peHHaMH Bcex HeoOxoAHMEIX
TOCYAAPCTBCHHEIX OpraHOB WH Toro,
4TOGHI 3AKOHHO H 3tbexTHBHO BecTH
CBOIO XO3AHCTBCHHYIO JCATCNLHOCTD,
a HAOpMallHA, cooGmennas
Tloxynatenro B OTHODICHHH
npaboporo ctaryca Jiponssya
YuacTHuka, sABHAcTCR nonHol Hu

 

10.5 Parties mutually undertake to refrain
from any actions that may result in situation
when the Parties’ Guarantees are not reliable or
won't be performed.

AocTOBEpHON,
10.5. CtTopowsl UpaHHMalor s3anMHEe
oOs3aTenbcrea BOSHEP/KHBATECA oT
COBCPUIECHHA kKakHx-nH6o Relicrauit,

BcneAcTBHe KoTOpEIX TapantuH CTopon xe
GyayT ABAATECA HCTHHHBIMH Ha He GyayT
BEINO/IHEHEI.

 

 

Agreement, shall reimburse other Party all
losses caused by this fact and documentary
confirmed,

 

11. RESPONSIBILITY OF THE PARTIES | 11. OTBETCTBEHHOCTb CTOPOH 3
FOR BREACH OF OBLIGATION UNDER | HAPYUIEHH TOBOP

AGREEMENT OBAZATEJIBCTB

11.1 The Party wumreasonably avoid | 11.1. Cropona, HeoGocHoBaHHO
performing its obligations under this | yxnonmomaaca or ucnOnHeNHA CBOHX

OGR3ETENLCTE M0 HACTOAIMeMy Jlorozopy,
HODKHA BOIMECTHTA apyroit Cropone sce
BOSHHKaIOIHe §=OT 2TOrO = AOKYMeHTRILHO
NOATBEpANCHHEIC YORITKH.

 

11.2 If after signing this Agreement any
Party can’t or doesn’t comply with its
obligation under this Agreement or if in any
time after signing this Agreement any Party
has known about any fact or event which
shows that any Guarantee, set in this
Agreement is incorrect or misleading or any
obligation of the Parties was not or won't be
observed, then in such cases the Party suffered
shall have the right to judicially require
invalidation or termination of this Agreement

11.2 Ecnx mocne nognucanua Hactoamero
Aoropopa onHa n3 CropoH He cMorna HM He
cobmogaer pce cBOH oOs3aTenEcTBa 0
HacToauemMy Jloropopy miu, ecmn B moGoe
BpeMA flOCcne MOANHCAaHHA HaCcTORIHero
Hjorokopa ogHo H3 CropoH ctTasosuTca
H3BECTHO © KaKOM-nHGO dbakte unn coOprmn,
KoTOpoc = oKasbipaer, 4TO Kaxas-tHG6o
TapauTra, H3NoxXewHad = & HaCTOALIEM
Alorobope, annaeTcaA HeBepHow uM BBonAMEA
6 3a0Ny~KReHHe HH, 4YTO KaKOe-nH6O

 

AR 05

 

39.4% of outstanding payment per day of delay.

 

and payment of damages. oGa3zaTenEctrao CTOpon He GEuio HMM He GyneT
cobmozeHo, To B moGoM Takom cuyyae
notepnesnian Cropowa snpase tpeGopaTe
NpH3Hanna HeweHcTBHTeAbHbIM HAH
pactopxKeHHa HacToamero Jloropopa
cyzeGHoM Mopamxe 4H BOIMELNeCHHA
NOHeECEHHEIx yORITKOB.

11.3. In the case of late payments of aircraft{ 11.3 B cAyyae HCCBOCBpeMeHHOM OnNaThl

price by Purchaser and reimbursement of | Moxynatenem BLIKYNHBIX maTexefi 4H

expenses of Participant in accordance with | posmeujenna pacxozop YuacTauka 8B

paragraphs 4.3 and 4.6 of this Agreement | coorsercraun c nynHktama 4.3, uw 4.5

Purchaser shall pay penalties in amount of | Hactosmero Jlorosopa, Hokynatenb

 

ynnagupact YuacTHuKy neHio B pasmepe 0,4% |

 
 

 

 

but no more than 50% of outstanding amount.
If Purchaser doesn’t make payment of aircraft
price and Participant’ expenses, including
penalties (if any) during three months afier
date, provided for in paragraphs 4.3 and 6.5,
then Seller and Participant shall have the right
to terminate this Agreement in established
order. ‘

 

— —"

OT CYMMbI fMpocpoyeHHoro nuateka 3a
K@KObI Wen, Npocpouku, Ho He Gonee 50%
CyYMMBI MpocpoyenHoro maatexa. [pu stom
ecm [loxynarenem B TeYeHHe Tpex mecaltes
nocne okoH4aHHA mipeAycMoTpeHHoro
nyHKTaMH 4.3. nu 6.6, cpoka He OynyT
ONNGYCHbI BbIKYNHbIE mMNatexKH WH pacKONBl
Yaacrnnka, a Take mneHH (B enytae
BOSHHKHOBCHHA), TO [Ipozapey nH YuactHuk
BUpaBe PaCTOprHyTh HactosumHA Jloropop B
ycTanoBAeHHoM Topsame,

 

11.4 In the case of Agreement termination
due to Purchaser’s fault the amounts
previously paid in aircraft price by Purchaser
under this Agreement shall be retuned by
Participant, provided that Participant shall
apply penalty in amount of 15% of aircraft
price amounts. Aircraft shall be returned to
Participant by Purchaser.

11.4 B cnyvae pactopxenua nacroawero
floropopa no sxHe Jlokynarena cpencrea,
paHee mepeuucnenHnie Tloxynatenem Bp cuer
OIMISTE BLIKYHHEIX MaTexKei no HacTosmemMy
Jlorosopy, so3ppawarorca YuactunKom. Tpu
9TOM YuacTHHk NpHMeHacT mTpad B pasmMepe
15% oT cCyMMBI BEIKYNHBIX m—atexed.
BosayliHble cya BOIBPANAOTca
[oxynatenem Yaactuuxy.

 

11.5 In the case of Agreement termination
expense of Participant mentioned in paragraph
4.6 of this Agreement are not to be returned.

11.5 B cmyyae pacropxenua nacroamero
Aloropopa pacxont: Yuacranxa, yrasanie p
NyHKte 4.5. Hactoamero Jlorosopa, sosppary
He nogjexar,

 

11.6 Payment of penalty for non-fulfilment
or improper fulfilment of provisions of this
Agreement by the Parties shall not release
Party in fault from performing obligations
undertaken under this Agreement.

 

11.6 Ynoaara neycrofixn 3a Heucnonnenue
HH Henamiexallee ucnonneHHe CropoHaMH
yenopufi = aactoamero JJoropopa He
ocpoOOxKNseT BHHOBHyIO = CTopony oT
HCMOMHCHHA NIPHHATEX Ha ce6a To Jloronopy
oba3atenbcrs.

 

12, APPLICABLE LAW, DISPUTE
RESOLUTION

12) TPHMEHHMMOE TIPABO.
PA3PELMIEHHE CHOPOB

 

[2.1 The laws of the Republic of Uzbekistan
is the applicable law regarding possible
disputes under this Agreement.

12.1. UpwmeHumem mpapom B oTHOWCHHH
BO3MOXAEIX CHOPOB 10 HaCTOAIMeMy FOTOBOpy
CropoHti upw3naior npano Pecny6nnxu
Y3GekucTau.

 

12.2. Any disputes, controversy or claims
arisen out of or related to this Agreement or
breach, termination or invalidation of this
Agreement in the case of impossibility to reach
mutual arrangement shall be considered in the
courts of the Republic of Uzbekistan in
accordance with the legislation of the Republic
of Uzbekistan. Parties have undertaken to
assume all necessary measures for resolving
possible discrepancies through negotiations,
submitting written claims before applying to
court of justice.

12.2. JhoGnie ctlop, pasnornacua nan
TIPCTCHIHH, BOSBHKALOIINe HH OTHOCALIHECA
K HacToalgemy JJorozopy, nuGo Hapyuienue,
nipekpauleHue AelcTBAr HIM
HeAeHCTBHTEABHOCTE HACTOAIUero Jloropopa, B
cnyuae He¢BbO3MO2XHOCTH AOCTHKCHBA
B3aHMHOM LOrOROpeHHOCTH, paccMaTpHBaloTca
B cynzax Pecny6nnkH Ys6exucran B
COOTESTCTBHH c 3AKOHOMATENLCTBOM
Pecny6ankn Y3G6exncran. Cropouti Sepyr Ha
ceGa oGa3aTenEctaa TIpHHATS BCC
HEOGXOQHMEI€ =Mephl AL paccMoTpeHns
BOIMOKHEX paseornachi nyTeM Neperosopos,
NPCAPABICHHA MHCLMCHHEIX MpeTensuit nepea
oGpanicHHem B cyneOubie opraHit.

 

12.3. Existence of dispute, controversies or
claims, as well as impending legal proceedings
shall not release any Party from fulfilment its

 

ar qseelevant obligations under this Agreement by

 

12.3 Hanwane cnopa, pasnornacnii uaAH
RpeTcH3HA, paBHO Kak H mnpeycToatiec
PaCcMOTpeHHe Jela B Cyne He OcBOGOKRACT
HH OnHy 43 CTOpOH oT BEINONHeEHHA e10

 

 
 

 

 

¢

it.

 

12.4 Claiming order
consideration of dispute is mandatory. Period
of reply on claim received is equal 30 calendar
days.

COOTBETCTBYIOWHX oOn3aTeNbCcTE B
COOTBETCTBHH ¢ HacTOAHIHM JloroBopoM.
of pre-trial | 12.4 [lperensnonssii HopayoK

RocyneGHoro paccMOTpeHHA chopa ABNAeTCA
OOs3aTenbHEIM, Cpok oTBeTAa Ha Nomy4eHEyio
ItpeTeH3Hro — 30 kanecHaapHEx nel.

 

12.5 On matters arisen at performing,
amendment or termination of this Agreement
and not provided for in this Agreement the

12.5 B  sonpocax, BO3HHKalIOWAXx mnpu
HCNOSHCHHH, H3MCHEHHH nHG60 pacTopxKeHHu
HacToawero Jlorosopa H HenpeaycMOTpeHHBIX

 

Parties shal] be guided by current legislation of | Hactosnum Hlorosopom, CTopoHEr
the Republic of Uzbekistan. PYKOBOACTBYyIOTCA AelicTBy:0ulHM

3aKoHonaTenbcrsom PecnyGankn Y36eKncTan.
13. FORCE MAJEURE 13, DOPC-MAXKOP

 

13.1 Neither Party bears responsibility
before other ones for non-fulfilment of
obligations due to events of force majeure,
caused by circumstances arisen without
Parties’ will and desire, which might not be
foreseen or avoid, including declared or actual
war, civil strife, epidemic, embargo,
earthquake, flood, fires and other Acts of God.

 

13.1 He onva H3 CTopon He HeEeCET
OTHCTCTBEHHOCTH Nepey Apyrok CToponoh 3a

HEBBINOMHeHHe obs3aTeNbCTB 86BCcNencTeue
cobra HenpeozonHMon CHIIEI,
OOYCNOBNCHHBIX o6cToATeeCTBaMH,

BO3HUKWHMH TOMHMO BONH HH >xeNaHHa
CTOpoH, KOTOPHIC HETESA NpegBULeTb HAH
H30eKaTb, BKMOWAd OOBABICHHYIO HH
dbaktHyeckyro Boliny, rpaxkaaHcKHe BONHEHHA,
3MHACMAR, Gnokany, 2»MGapro, JemeTpACeHHA,
H@BOAHCHHA, DOAph! WH Opyrne CTHXHiiNbIE
Gencrana.

 

13.2 Certificate issued by relevant
authorized body of state of the Party is
sufficient confirmation of existence and
duration of event of force majeure.

13.2, CeHaetenbctso, BEIaHHoe
COOTRETCTBYIOWIHM  H YRONHOMOYCHHBIM
opranom rocygapcrBa CToponsn! Jlorosopa,
ABDACTCA AOCTATOUHLIM MOATEepKIeHHeM
H@H4HA HH MpOosKHTeNbHOCTH mehcTBHA
coOLITHA HENpeOTOAHMOl CHABI.

 

13.3. Party that doesn’t perform its
obligations shall during thirty (30) days give
the notice about restriction and its influence on
obligations fulfilment under Agreement to
other Parties.

13.3. Cropoua, KoTopad He HcnonHaer
cpoero oGaaATeNBCTBa, HOMKHA B TeyYeHHe 30
(TpHauatH) AAT Apyroh Ctopone
DHCLM¢HHOC A3BCWIeHHe Ane oO NpenatcTaun
H €fO BAHAHHK Ha HCnonHeHHe Obs3aTeNBCTA
no Jlorosopy.

 

13.4 If force majeure circumstances exist
during three (3) successive months and don’t
show cessation signs, then this Agreement may
be terminated by the Parties through giving the
notice to other Parties.

 

13.4 Ecna o6croatempctsa Henpeozonumoh
CHAE! RelicTByIOT Ha Npotmxeann 3 (Tpex)
NocieqoparesIbHEIX MeCALIER 1] He
OGHapyAHBANOT MPH3HAaKOB fpeKpalleHHs,
HactoalnM Joropop Moet 6BITE pacTopruyT
CroponamH iyTeM HanpabneHHa yBCaOMN¢CHHA

 

apyrok Ctropone.

 

 
 

 

 

14 LEGAL ADDRESSES, REQUISITES

SELLER

State committee of the Republic of «
Uzbekistan for privatization, demonopoli-
zation and development of competition

55, Uzbekistan avenue, Tashkent, 100003,
Republic of Uzbekistan,

Currency account RE 9002

RKC Main Tashkent city branch of the Central
bank of the Republic of Uzbekistan

Bank code 00014, Individual Number of tax
Payer

 

 

cp

AND SIGNATURES OF THEPARTIES |

Ss

14. IOPRAWYUECKHE AJIPECA,

PEKBH3HTHI H NOUIICH CTOPOH |
TPOJABEL
Tocynapcrsenusii KOMHTeT

Pecnyisnxn Y3Gexucran no
NpHBATHIANNH, AeMOHOMONNIALNN H
pa3BHTHW KOnKy penal

Pecny6anka Y36eKucTan

100003, r. Taukent, np. Y36ekuctancknii, 55

Bemorutii cucT: i 002

PKL ['napnoe TamkerTckoe ropomcKoe
ylpasnenue Llentpaasyoro barxa PY3,
Kon 00014,

HHH 2a

Tkepsuiii tamecTuTrenk mpencenatena

 

 

 

 

PURCHASER
“RUSAVIAINVEST” Ltd.

25, 1 Soviet side street, Shchelkovo, Moscow,
141160 Russia,

Ten (+7 495) 77-18-70, haxc (+7 495) 5544-43-75
CORRESPONDENT BANK:

SPMORGAN CHASE BANK N.A,

NEW YORK, NY, USA

SWIFT: CHASUS33XXX

ACCOUNT WITH CORRESPONDENT BANK:
a 099)

BENEFICIARY’S BANK: ABSOLUT BANK,
MOSCOW, RUSSIA SWIFT: ABSLRUMM
BENEFICIARY’S ACCOUNT.:
3843

Desiree

.
we

we oo PA “Z____- A.K.Vorobyev

 

er

NOKYIMATEJIb
000 «PYCABHAHHBECT»

141100 Poccus, r. Mocxsa, Hlenkogo,

1-f Copetcxnit nepeynox, 25,

Ten (+7 495) 777-18-70, hae (+7 495) 544-43-75
rusaviainvest(@mait.nu

CORRESPONDENT BANK:

JPMORGAN CHASE BANK N.A,

NEW YORK, NY, USA

SWIFT: CHASUS33XXX

ACCOUNT WITH CORRESPONDENT BANK:
Ga 0991

BENEFICIARY'S BANK: ABSOLUT BANK,
MOSCOW, RUSSIA SWIFT: ABSLRUMM
BENEFICIARY’S ACCOUNT.:
3343

Fenepanpneit atpextop
a

YO ne AK.

 

 

 

AO a. om

 

Conapens seal f

-— a ———- —
os

“ny e

AR 0538

bait fs
= m ad
 

 

 

PARTICIPANT

National air company of the Republic of
Uzbekistan “Uzbekistan Airways”

41, Amir Temur avenue, Tashkent 100060,
Republic of Uzbekistan

Indivi of tax Payer
oc —
OKONX m
Currency (: 7030

Central operation branch of the National Bank
for Foreign Economic Activity of the Republic
of Uzbekistan

Bank code: 00882

SWIFT : NBFAUZ2X

 

ga ee.
Director

G “ 2 i “es ‘

   

 

 

 

 

YUACTHHK
HAK «Ys3Gexucrou xaso tiynaape

Pecny6nuka Y36exnctan, 100060
r. Tamk upa Temypa 41.
HHH

OKP

OKO

Bamoruai cuct: 7030

QlentpanpHenti ollepalHoHHEl oTgen
Hatiionamtworo Ganka BOJI Pecny6nut
YaGexnctaw

Koz Ganxa: 00882

SWIFT: NBFAUZ2X

   

 

 

 

 
B.6

Supplemental information submitted as new
license application on 5/19/2017. New case file
created (SDGT-2017-344783) but merged with

active case file (SDGT-2017-344750-1) upon

discovery case file was supplemental material.
fi O FA C License Application
Ba Bor ASiglg Cont

 

 

Reference Number. ABS201704113377S Generatadon 5/19/2017
Application Information

Application Type: Release Of Blocked Funds Application Reason; New Application

Blocked Amount: 1000000 Category: Wire Transfer

Currancy Type: USD Program(s}: Foreign Terrorist Organizations

Date Blocked: 4/3/2017 Pravious Case ID:

Description of Subject Matter:
We have blocked transfer amount 1000 000 usd to Uzbekistan National Alrcompany. !t full lega! contract. We
ask you to clarify the circumstances and misunderstanding with this payment delay and allow execution of
payment
under the contract or to perform a refund. The blocked transaction in the amount of 1 million dollars as a
preliminary payment under an official
contract to the national alrline of Uzbekistan. Our Russian company Rusaviainvest and the Uzbek national
company, Uzbekistan Alrways are not on the sanctions lists. Correspondent Bank advised us that funds have
blocked as per OFAC of global terrorism programm. The our deal Is clean and has no relationship with terrorism,

all amounts go to the national bank of Uzbekistan.
Contact Information

 

Applicant
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: = Line: 25, ist Soviet pereulok
Line2:
Line3:
City: Shelkovo State:
Zip: 141100 Country: Russia (Russian Fed.)
Email Address: infog@rusavialnvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business: Moscow region
Place where Business Js Incorporated: Russia
Correspondent
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: Linet: 25, ist Soviet pereulok
Line2:
Line3;
City: Shelkove State:
Zip: 141100 Country: Russia (Russian Fed.}
Email Address: infog@rusavialnvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business: Moscow region
Place where Business Is Incorporated: Russia
Financial Blocked Funds
Contact Category: Institution

Organization Name: JPMORGAN CHASE BANK NA.

AR 0541
Reference Number- ABS201704113377S

Point of Contact Name:
Address: __Line1:
Line2:
Line3:
City: New York
Zip: 16004
Email Address:
Phone: Office:
Mabile:
Fax:
Principal Place of Business:
Place where Business [s Incorporated:

Remitter
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: = Line: 25, ist Soviet pereulck
Line2:
Line3:
City: Schelkovo
Zip: 141160
Email Address: Info@rusaviainvest.ru
Phone: Office:
Mobile:
Fax:

Principal Place of Business:
Place where Business is tncorporated:

Remitting Financial Institution
Contact Category: Institution
Organization Name: AKB ABSOLUT BANK (PAO)
Point of Contact Name:
Address: —_Line1:
Line2:
Lines:
City: Moscow
Zip:
Emall Address:
Phone: Office: T-4A957777171
Mobile:
Fax:
Principal Place of Business:
Place where Business Is Incorporated:

Intermediary Financial Institution
Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK
Polnt of Contact Name:
Address: Line:

Line:

Line3:

Clty:

Zip:
Email Address:
Phone: Office:

Mobile:

Fax:
Principal Place of Business:
Place where Business is Incorporated:

Beneficiary

AR 042

Page

State:
Country:

State:
Country:

State:
Country:

State:
Country:

Generated on

NY
United States

Russia (Russian Fed.)

Russia (Russian Fed.)

5/19/2017
Referance Number: ABS201704113377S Generatedon 5/19/2017

Contact Category: Institution
Organization Name: National air company of the Republic of Uzbekistan “Uzbekistan Alrways"”
Point of Contact Name:
Address: —_ Line:

Line2:

Line3:

City: Tashkent State:

Zip: Country: Uzbekistan
Email Address:
Phone: Office:

Moblle:

Fax:

Principal Place of Business:
Place where Business is Incorporated:

Beneficiary Financial Institution

Contact Category: Institution
Organization Name: Nationa! Bank for Foreign Economic Activity of the Republic of Uzbekistan
Point of Contact Name:
Address:  Linet:

Line2:

Line3:

City: Tashkent State:

Zip: Country: Uzbekistan
Email Address:
Phone: Office:

Mobile:

Fax:

Principal Place of Business:
Place where Business is Incorporated:

 

 

Attachments
Name Document Type
registration of company Supplemental Information
contract Supplemental Information
Certification
Signature: PF Date: 5/19/2017
Emall Address: infog?rusavialnvest.ni
AR 0543
 

 

 

 

 

 

 

 

AGREEMENT }% 4 goropopm 5 PA
ON SALE-PURCHASE KYIUIM-MtPOJAXKH
OF AIRCRAFT BOSHYWHbIXCYJOB
BETWEEN MEXKJIY
STATE COMMITTEE T'OCYAPCTBEHHBIM KOMHTETOM
OF THE REPUBLIC OF UZBEKISTAN PECITYBJIHKH Y3BEKHCTAH MO
FOR PRIVATIZATION; NIPMBATH3ALIMH,
DEMONOPOLIZATION AND REMOHONOJIM3ALIMH HM PASBUTHIO
DEVELOPMENT OF COMPETITION __KOHKYPEHUHH _
AND COMPANY “RUSAVIAINVEST” W KOMMAHHEM «PYCABHAHHBECT»
WITH PARTICIPATION C YYACTHEM
OF THE NATIONAL AIRCOMPANY |. HALIMOHAJIBHOM ABHAKOMIIAHHH
OF THE REPUBLIC OF UZBEKISTAN PECITYBJIMK Y3BEKHCTAH
“UZBEKISTAN AIRWAYS” «Y3BEKHCTOH XABO HYJUIAPH»
Tashkent city 7? _{C_2016 | Tamxent “LP 102016

 

THE PRESENT AGREEMENT of sale-pur-
chase of aircraft (hereinafter —-“Agreement”}
is executed in Tashkent between:

HACTOSALUMA JOTOBOP kyanu-nponan
BOSAYWIHEIX Cyn0B (ganee - «lorosop»)
3aKMOUCH BY. Talikenre Meakay: dl

 

STATE COMMITTEE OF THE
REPUBLIC OF UZBEKISTAN FOR
PRIVATIZATION,
DEMONOPOLIZATION AND

DEVELOPMENT OF COMPETITION
(hereinafter - “Seller”), having its legal
address at 55, Uzbekistan avenue, Tashkent,
100003, Republic of Uzbekistan, represented
by the First Deputy Chairman S.X.Gafarov,
acting under Statute and Order No. 174k-LS
dated 04.12.2014,

rOCYHAPCTBEHHLIM KOMHTETOM
PECOYBJIMKH = Y3BEKHCTAH 10
TIPHBATHSAUHH,
AEMOHOMNOJH3AUHH H PASBHTHIO
KOHKYPEHUHH (nance - «flpogasem),
HMCIOWNHM lopHugaeckHi ampec: 100003,
Pecny6nuxa YaGemicran, r. Tamxent,
npocnext Y36exucrauckni, 55, B smue
Neproro 3AMCCTHTETA Ilpencenarena
C.X.Tapapora, Aeficrayromlero Ha OCHOBaHHH
Tlonoxeia A mpuKa3a ot 04.12.2014r.,
Nol 74x-JIC;

 

company “RUSAVIAINVEST” Ltd.
(hereinafter - “Purchaser”), having its legal
address at 25, I“ Soviet side street,
Shchelkovo, Moscow, 141100 Russia,
represented by the Director General

komnannelt OOO «PYCABHAHHBECT»
(aanee - «IlokynaTem»), umerouen
lOpHAutecKHH ampec: 141100 Poccna, r.
Mocxaa, [Lenkono, 1-f Conetcxit nepeynox,
25, B xnuc TerepansHoro snpextopa

 

A.K. Vorobyev, acting under Statute, Bopo6stsa «86 A.K., = geficreyrouero— va
OCHOBaHHH YcTaBe;

with participation of the NATIONAL |c y“acruem HAQHOHAJIBHOH

AIRCOMPANY OF THE REPUBLIC OF | ABHAKOMIAHHA PECITYBJIMKH

UZBEKISTAN “UZBEKISTAN
AIRWAYS” (hereinafter - “Participant”),
having its legal address at 41, Amir Temur
avenue, Tashkent 100060, Republic of
Uzbekistan, represented by the Director
General V.N.Tyan, acting under Statute

Y3BEKHCTAH «O'ZBEKISTON HAVO

YO'LLARD> (nanee - «Yuacrauto),
HMCIOUCH lOpHanuecKni agpec: 100060,
Pecny6nuka Ya6ekncran, rr. Tamxent,

npocnckt AmHpa Temypa, 41, 8 «Mme
Yenepanbyoro § gupexropa Tana B.H.,
SelicTRyIOulcro Ha OCHOBAHHH Yetasa.

 

Collectively hereinafter they are named as
“Parties” and individually as “Party”

Bce pMecte HMeHyemale Kak «CTOopoHEm H
Kanan WO oTReNLHOCTH «CTopona».

 

 

HEREBY IT IS AGREED the following:

 

HACTOSLUIHM XOCTHTHYTO
COTJIAHIEBHE o cnerzyiowenm:

 

 

AR 0544
 

1. D. ONS AND THEIR

1. OMPEREJEHHSA HX

 

| INTERPRETATION

Act of assessment of the technical condition
of aircraft means document, presenting the
results of mutual assessment of actual technical
condition and completeness of aircraft through
its inspection and confirmation by signatures
of representatives of the Participant and the
Purchaser

HHTEPMPETAQHS

AKT TexuHueckoro OcMOTpA BOSAYIHOTO
CYMIA ~ JOKYMEHT, OTPAKAlOUIH pesyNLTAaTLI
COBMeCTHOH OWeHKH dakTHuccKoro
TeXHBHYECKOIO COCTOSHHA HW KOMIVICKTHOCTH
BOIAYUHOTO CyHa NyTeM ero
HHCTECKTHPOBAHHA H NOATBEpHACHHA
NOANHCAMA NpencrasnTeneh YuactHake vu
Torynatens.

 

 

Act of acceptance-transfer of aircraft
(hereinafter - “Act of acceptance-transfer”)
means document evidencing the fact of
acceptance and transfer of aircraft and being
the integral part of this Agreement, confirmed
by signatures of representatives of the
Participant and the Purchaser (Attachment 3.)
3.2 3.3)

AKT lipHema-mepeqaun BoxqyDIHOre cyana
(aanee no Texcty Joropopa — «Axr npnema-
Mepenaww) - ROKyMeHT, NoATBepxAaIOWHA
ar Npema H Nepenaw BoanymHoro cyqHa
H TCXHHYeCCKOH AOKYMEHTALLHH, ABAAIOLITAfiCA
HeOTLEMMeMon YACTBIO HacTostuero
Alorozopa, novTsepxseHHbti noARHCAMH
npegactapurereh Yuactnika w [oxynarens.
(Tipnnoxenus No 3.1 Ne3.2 No3.3)

 

Aircraft means description of aircraft,
including individual references to all engines,
parts and documentation on aircraft, listed in
Attachments No.1 (Attachments No.4.1, 4.2,
4.3)

Bo3pymnoe cyano — onvcatne Bo3ayuHoro
CYHHa, BKNIOUAH OTJENbHbIC CCLUIKH Ha BCE
ABHTaTeH, YACTH H AOKYMeHTALHIO NO
KQKAOMY BOIAYLUHOMY CYAHY, YKasaHHOMY B
npanoxenun Nel, (Ipunomenne Ne 4.1 4,2
4,3)

 

Aircraft documentation means all log books,
records, manuals and other documents, to this
Agreement, and all addendums, renewals and
amendments made on them before transferring
the aircraft to Purchaser.

el

AoxyMentauun no Boxy WNoMy cyquy - BCE
GoproBhic AYPHAML!, JANHCH NO BOILYIMHOMY
CYAHY, PYKOBOACTEAa HU Jpyre DOKYMeHTBI, K
Hacroamemy Jloropopy, H Bce OTOMAeHHA,
OGHOBNeHHA H 3AMCHEI, COé¢naHHbte NO HHM JO
epewaun BosnyutHoro cyaHa Tokynaremo. |

 

Business Day means any day other than a
Saturday, Sunday or holidays, on which banks
are opened for business in all cities, mentioned
in this Agreement.

PaG6oanil geub — 1060 ene, Kpome cyOGoTEI
WIH BOCKpeceHEA, HOO MpasagHHKoB, Ha
KOTOpbIi OaHKH OTKPEITH 218 GuzHeca BO BCeXx
ropowax, yKa3aBHbIx B HacTosiem Jloropope.

 

Delivery means transfer of title on aircraft
from Participant to Purchaser under this

Tlocraska - nepezaya mpana co6cTBeHHOcTH
Ha BO3qyuHOe cyfHo oT YuacTHHKa Kk

 

Agreement. Toxynatemo cormacHo HacTOAMeMy
Aloropopy.

Aircraft condition at delivery “as is, where | Cocroanne sosgymmoro cygna pH

is” means technical condition of aircraft,| nocraske «kak ecTh, rae ecm» -

described in Attachment at the moment of its
assessment.

TEXHHYECKOe COCTOAHHE BOIyWHOTO cyaHa
Ha MOMenT IloctapKy

 

Delivery date means the day, which is
Business Day and on which the aircraft
delivery occurs,

Jlata nocTaBKn - nara, KOTOpad sBNAeTCH
paGouHM fHeM 4 Aa KOTOpylo npoHcxOgUT
HOCTABKA BO3AyIHOTO CyazHa.

 

 

Partial aircraft loss means partial damages of
aircraft which are not causes of total sircraft
loss.

 

Wactn4nad Norepa sBo3sqymmoro cyaHa -
YACTHYHEIE NOBpexyenHs BOSLYWMHOTO cy AHA,
KOTOpblé HE ABAIOTCA RPHYHHOH NnonHoti
YIPaTbl BO3ZAYWHoro cyzHa.

 

 

 
 

Sale Documents include this Agreement, Act
of acceptance-transfer of aircrafi and any
written document, agreed by the Parties and
amended or added any of above mentioned
documents of this Agreement.

AokymMenrTs: no Dpofaxe -- BKMOUAIOT B CeGA
HacToauHi Jlorosop, AKT npHéma-nepenaqH
BOIyOIHOTO cynHa, H mtoGee MHCbMeHHOE
cormameHHe, cormacoparHoe Czoponamn,
H3MeHAIOWee HH AOTONHAOUes mG H3
BBHUCYKa3aHHEIX NOKYMeHTOB HaCcTORINero
Jlorosopa

 

 

2. AGREEMENT SUBJECT

2.1 According to the resolution of the
Interdepartmental Commission on considering
the matters and preparing the conclusions
regarding write-off of fixed assets of the
National Air company “Uzbekistan Airways”
(Protocol No. 90 dated 18.06.2015) and Order
of the President of the Republic of Uzbekistan
No. R-4502 dated 14.07.2015, the Seller and
Participant shall transfer aircraft Airbus-310
MSN 706, MSN 574, MSN 576 to the
possession of Purchaser under Attachments
No, 1, No. 2, being the integral part of this
Agreement, in condition “as is, where is”, and
Purchaser shall pay its price and accept it in
accordance with the terms and in order,

2. TPETMET JOTOBOPA

2.1 B cooTserctauy c
MesneromcTBeHHO KOMHCCRH n0
PAaCCMOTPeCHHIO BONpeCOB H  noyxToTOBKe
3aKMOYeHHA O chHcaHHH c Gananca HAK
«Y30eKHCTOH xaBo) 6 ynmapAys §«ocHOBHEIX
cpeacts (nporokon ot 18.06.2015r Ne 90) x
Pacnopaxennem TIpesngenta Pecny6aHKn

3aKIFOUGHHEM

Ya6exnctan oT 14.07.2015r Ne P-4502,
Tipomasey on YuactuHk nepezaior Bs
coOciBeHHoctp [loxynatemo bie

cya RJ-85 sazoncKoii Ne E2312, Ne E2309, Ne
E2319 H aBHAUHOHHO? HMYLecTRO, cormacHo
IIpunomemmno Nel, N22, sanaiownxca
HeoTbemiemoii YacThlo HaCcTOAMero
Floronopa, B COCTORHHH - «Kak eCTb, rue

 

provided for by this Agreement. ectTe», a TMokynatenb onnauneset CTOWMOCTE H
NpHEHMacT CTO B COOTBETCTBHH ¢ yCNOBHAMH
H NOPATKOM, MpeLyYCMOTPeHALIM HacToalHM
Horosopom.

2.2 At the execution of this Agreement the | 2.2 Bosayumipie cya Hu aBHanHoHHoc

aircraRt and aviation asscts are the property of | uaryiectBO )«©=0«sHSs MOMEHT §«=—s- 3K MIOUCHHA

the Republic of Uzbekistan, are not in any | HacToamero Horosopa ABARIOTCA

pledge, and there is no any encumbrance on
them.

 

coGcTaeHHocTsio Pecny6nuku Y3GexucTan, He
HAXOAATCA B 3anore H Ha HHX OTCYTCTBYIOT
Kakne-1HG0 o6pemercHua.

 

2.3 Subject to the provisions of this
Agreement Seller shall transfer to Purchaser
upon Delivery the title on aircraft, free and
clear of any rights of third parties.

 

2.4 Aircraft shall be passed under acts of
acceptance-transfer, executed in accordance
with the Attachment No. 3.1, 3.2, 3.3 in
completeness according to the accompanying
technical documentation

2.3 Cornacno CTaTbAM == HaCTOALMero
Horosopa, Fponasey nepeaaét Moxynatento
npx [loctasxe mpaso cofcreenHocTH Ha
BOSAYMIHEIe cya, CBOOODHBIE H YHCTEI€ OT
KakHXxX-nH6o pas TpeTBHX JME.

 

2.4. Bo3myusasie cynaa nepenaotca no
8kTaM NpHeMa-epeyauH, OOpMNeHHEIM B
COOTBCTCTBHH ¢ [Ipunoxennem Ne 3.1, 3.2, 3.3
B KOMIMICKTaUHK COMACHO CONPOBOAHTENEHON
TeXHHYeCKOH NOKyYMeHTALHH.

 

 

2.5 Title on aircraft and aviation assets
shall be transferred to Purchaser upon
receiving the money on currency account of
Participant under paragraph 4.3 of this
Agreement and signing the Act of acceptance-
transfer for each aircraft by it.

 

2.5.  Tipaso coOcTseHHocTH Ha BOSDYLIHDIC
CYNA H ABHALHOHHCE HMYUIECTBO NepexogHT K
Tiokynatemo nocne MOcTyNAICHHA ACHOOKHEIX
CPpezcts Ha BAMIOTHBI cuer YuactHika
cornacno MyHKTy 4.3, Hacroamero Horopopa H
TOMNHCaHHA HM aKTa [pHema-nepegayH
K@KAOPO BOSAYIUHOTO CyaHa.

 

 

 
 

 

3. GENERAL PROVISIONS

3.1 This Agreement, including
Attachments, constitutes the entire agreement,
which cancels and prevails over any previous
understandings, agreements or decisions,
whether oral or written, between the Parties
with respect to the subject matter of the
Aircraft.

Attachments to this Agreement are its
integral part and have equal legal effect with
it.

3. OBUIHE NOJIOKEHHA ;

3.1. Hacrosmuii JJoropop, skmoyas
TipanoxxeHua K HeMy, MpeacTasnaeT coGolt
flonHoe cornallenHe, KoTOpoe OTMeHAeT H
TMpepanupyeT Hal BCCMH [DPebAYMIHMH
AOTOROPeHHOCTAMH,  COTalleHHAMH HAH
PeBICHHAMH, YCTHBIMH HAH NDHCbMe¢HHEIMH,
Mexkay CTOPOHAMH OTHOCHTeEILHO mpeaMeta
Hactoaulero Jloronopa.

Tipnnoxenua Kk HacTosuiemy Jforopopy
ABNAIOTCH ETO HEOTBEMAeMOH YACTbIO 4H
HM¢IOT OMHHAKOByIO C HHM 1OpHAHUeCKYIO
chy. 2

 

3.2 AN terms and conditions of this
Agreement are binding on and are applied to
the Parties, their relevant legal successors or
persons, to whom corresponding rights and/or
obligations of the Parties may be assigned
under mutual consent between the Parties.

3.2 Bce i nonoxenua A yCHOBHA
HacToatwero Jloropopa HMelor OGazaTenBH bit
XapakTep H MpHMeHAKOTCA NO OTHOMEHHIO K
Ctopouam, HX COOTBETCIBYIOMIHM
npasompeeMAHKaM HJIH NWUAM, KOTOPEIM M0
B3aHMHOMY CcoriacopanHio Mexay CTopoHamn
MOryT ObITh Nepewake! HX COOTBETCTBYIONIHE
npaea W/AH OO s3aTeENECTBA.

 

3.3. Neither Seller, nor Purchaser may
assign the rights and obligations under this
agreement in whole or partially without prior
written consent of other Parties, Assignment of
the rights and obligations, made with breach of
terms of this Agreement, shall be considered as
invalid and illegal. Non-agreed assignment of
whole or any part of rights under this
Agreement shall not discharge assigning Party
from obligations under this Agreement unless
such discharge was expressly submitted in
written by other Parties.

3.3 Hx Dpomasen, un [loxynarenm, Hu
YuacTHHK He MOryT NepeMabaTh NOMHOCTLIO
WI «UsCTHdHO Mmpaba Hw OGA3aTeNBCTBAa 0
HaCTOALIEMY Jloropopy Ges
IPeABaPHTEMIBHOFO TMCbMeHHOrO = COriacHs
apyrux Ctopox. TIlepemaya mpaB U
oOs3aTeNbCTB, OCYIMECTBICHHAt c
HApyLICHHeM YcNOBHH Hacrosmero Horozopa,
mpusnaeTca «He aelcrenTeibHoH oH He
wmeloweh  ropHauuecKo cua. He
cormacopanHan, He 3allaHHpoBaHHaa
nepejaua BCeX WH Kakoli-nuGo YacTH TpaB no
Hactonmemy Joropopy He ocBoSoxnaeT
nepenaomyro Cropony oT oGa3aTenbcTs mo
Hactosiyjemy Jjorosopy, ecmH Takoe
ocpoGomseHHe oT oGasaTemtcTa He ObLIO
SBHEIM o6pa30m B THCaMeHHOH dopme
npenoctasneHo Apyrumn CTopoxamu.

 

3.4 This Agreement shall become effective
upon its signing by the Parties and registration
in authorized bodies of the Republic of

3.4.  Hactommuti Jloropop scrynaeT B cuny
Cc MOMeHTa ero HoOamHcanHa CroponanH
perHcTpalwH B YNOWHOMOYEHHEIX Opranax

 

Uzbekistan and shall be valid till full! Pecny6nuxu Ysa6erncran u gelicTayeT 20

performing the obligations by the Parties. noAHOTO BhINOIHCHHA OOA3aTeECTB
CToponamn.

3.5 The Parties have agreed that all} 3.5 Croponsi npHuian K cornamentio, uTO

correspondence under this Agreement shall be
made in Russian and English.

 

 

AOKyMenTooGopoT no HCNONHCHHIO
Croponamu ycnosnit nactosmero Joropopa
COCTABINETCR Ha pycckOM lt aHrAuicKom
A3LIKAaXx.

 

 
 

 

3.6 This Agreement and its Attachments,
being its integral part, are executed in Russian
and English in three counterparts, having equal
legal effect, one counterpart for each Party. In
the case of any discrepancies between texts in
Russian and English the text in Russian shall
prevail.

3.6 Hacroaumh Jlorosop n Mpunoxenna k
HeMy, ABIIAIOUIHeECA ero =6HEOTBeEMmeMOii
WACTBHO, COCTABJICIILE HA pyccKOM i
aHraAHlickomM S3bIKaX B Tpex 9K3emMNANpax,
HMECIOWWHX OJHHAKOBYIO IOPHAHYECKyIO CHM,
TO OMHOMY 2KI¢MIVIApy Ona Kaoxnoh 3
Cropou. B cmyyae pasnornacnii mexay
PYCCKHM H AaHTSIHiCKHM A3bIKOM, TEKCT Ha
PYCCKOM H3bIKe HMECCT NPeHMYINECTBCHHYIO
CHI.

 

 

3.7 Amendments, addendums to _ this
Agreement shall be only valid, if they are
executed in written, signed by authorized
representatives of the Parties and registered
according to the paragraph 3.4 of this
Agreement.

3.7 VWismenenna, nonomHeHHa K
Hactosugemy lorosopy OyayT zelicTBHTeNEHBI
TOMLKO B TOM G)yYdae, eCHH COCTARNEHEI B
THcbMeHHOH «= qbopme—st Ss OTIC
NOAHOMOUHEIMA = =—sIpeCTABHTENAMH = BCX
Cropou H 3aperHCTPHPOBAHL! B COOTRETCTBITH
€ HYHKTOM 3.4, Hactosmero Jlorapopa.

 

 

3.8  Participant’s obligation to deliver} 3.8 §O6Gs3arenpctBo YuacTHuka nocTaBHt
aircraft and aviation assets shall be conditional | Bo3qyuHBle cyya H aBhAaONHoe UMyOecTEO
on satisfaction its preliminary conditions with | o6ycnopjcHo BHINCAHCHHEM cro
Purchaser. mpeqpapHTeeHon AOTOBOpeHAOCTH ¢
Toxynarenem.
3.9 Purchaser has agreed to take |3.9 Tloxynatenb cornaulaercr
commercially reasonable efforts to perform | mpeANpHAATE xKoMMepyeckH oOGo0CHOBAHHEIe
preliminary conditions with Participant. ycumua gia oGecneyeHuA BENONHeHHA
NpeABapHTeNbHO ACTOBOpennocrh ¢
YuactHarom.

 

3.10 Purchaser’s obligation to accept aircraft
and aviation assets delivery in condition “as is,
where is”, together with corresponding
aviation items and to pay purchase shall be
conditional on satisfaction its - preliminary
conditions with Seller and Participant.

3.10 O6ssarenserso [loxynatena npyHats
NOCTABKY BO3AYIUHEIX CYAOB I ARHALLHORHOTE
HMYUICCTRA B COCTOAHHH «Kak €CTb, Pie ECTS»,

H ONNa&THTB mMOKyHKy, obycnopreno
BEITIOMHCHHEM ero HpeABapHTebHOw
ROTOBOpeHHOCTH c [Ipozasrom H
YuactTHAKoM.

 

3.11 Participant has agreed to take
commercially reasonable efforts to perform
preliminary conditions with Purchaser.

3.11 Yuacramk cornawaecrca npexnupanars
KOMMepy¥eckh OG0CHOBAHHEI€ YCHMWA JNA
oGecneycHHA BRINOTHEHHA BpenwpapHTebHOn
Roropoptuvoctu c Mokynarenem.

 

4. PRICE AND PAYMENT O

4. BBIKYMIHAS UEHA HW MOPSATOK EE
OWJIATBI

 

 

4.1 Price of each aircraft and aviation
assets in whole are indicated in Attachments
No. 1 and 2 of this Agreement and shall be
transferred to the currency account of the
Participant under terms of this Agreement.

4.1 Bopixynuvas vena 3a Kaxkgoe BOSAYIHOS
CYJHO W ABHALLHOHHOE HMYLICCTBO YKazaHa B
Fippnoxenuax Nel un Ne2 nactommero
Hlorozopa H yomxKHa GeiTh NepepeneHa Ha
BaMOTHEI cyeT YuaCTHHKA B COOTHETCTBHH C
yCIOBHAMH HacToauicro Jloropopa.

 

 

4.2 Prices of aircraft and corresponding
aviation items are the following:

- RJ-85 MSN E2312 — 2,800,006.00 US
dollars;

- RJ-85 MSN E2309 - 1,600,000.00 US
dollars:

 

4.2 BsIkyMHble WeHE BOSAYOINWIX CyYAOB
COCTABAAIOT:

- RJ-85 sanoacnoti Ne E2312 - 2 800 000
noanapos CILIA;

- RJ-85 saponcxoli Ne £2309 - 1 600 000
oonnapos CLITA;

 

 
 

- RJ-85 MSN E2319 — 1,600,000.00 US
dollars;

- aviation engines LF507-1F (LF07603;
LF07641; P07727), APU APS-1000 (SP-
E977533) and spare parts for RJ-85 on total
amount 2,400,000.00 US dollars;

Total price of aircraft and aviation assets
being realized are 8,400,000.00 (eight
millions four hundred thousand) U

- RJ-85 3azoacxoli Ne E2319 - 1 600 000
Aonapos CLA;

+ @BHAUHOHHBe BHrarenh LF507-1F
(LF07603; LF07641; P07727), BCY APS-
1000 (SP- E977533) H 3anacHEe "acta xna
BC RJ-85 na o6uyio cymmy 2400000
Ronnapos CHIA;

O6maa CTOHMOCTL peanu3yeMErK
BOSAYLUHEIX CY0B H ABHAUHORHOTO
HMyllecTsa cocTasseT 8 400 000 (cocemn

 

 

dollars, ; MILEIHOHOB YeTBIpecta TLica4) A01TApoB
CHA.
4.3 In accordance with provisions of this| 4.3 B coorpercTBHH ¢ nonoKeHHAMH

Agreement, after signing of it by the Parties,
registration in authorized bodies of the
Republic of Uzbekistan and after becoming
effective under paragraph 3.4, the Payer shall
make inspection of aircrafts and signs the acts
of technical inspection of aircrafls. During 10
business days Payer shall make 100% direct
advance payment to the currency account of
the NAC “Uzbekistan Airways”.

Hactosmero J[orosopa, nocne nognacanna
CToponamMu HacTosulero Hlorosopa,
PerHcTpallHH ero B YNONHOMOYEHHEIX OpraHax
PecnyOnHKn Y36ekHcrah oH, nocne
BerynieHua Jloropopa B CHny B COOTBeTCTBHH
c 0.3.4, Tlokynatenh mpon35o0fHT ocmoTp
BO3AYWHLIX CynO’ KH MONNHCEIBAeT AKTLI
TEXHU4YECKOLO OCMOTPa BOSAYUHEIX CYOB, H B
Teyenue 10 paGownx ane, ¢ math
MOANHCaHHA AaHHEIX AKTOB, ocyulecTBAseT
100% mpefonnaty B BAye Hpsmoro mnatéxa
Ha BamoTHbt caer HAK «¥36erucTou xapo
fiymiapyy.

 

44 Net amount of payment for each
aircraft and aviation items shall be transferred
to the currency account of the Participant in
US Dollars.

44  Unctaa cymma BuKynHore nnatexa 3a
Rake BOSLYWINOe CyYIHO gOnKHAa ObITD
Tepesegena B Jlonnapax CLA va GanKopcrnit
cueT YuacTHHuka.

 

4.5 Purchaser shall reimburse Participant
for any expenses related to assessment and
expertise of assessment of aircraft in amount
10 386,205 US dollars as well as amount for
payment of custom procedures within the
territory of the Republic of Uzbekistan in
amount of 0,1% of customs valuation on the
date of payment.

4.5 [loxynarenp po3smemaet Yoactunxy
pacxoabl YuacTHnka, CAa3aHbIe Cc OWEHKOM H
SKCHCPTH30H OLCHKM BO3SAYHEIX CyQOB B
pasmepe 10 386,25 nonnapos CIIIA, a TaoKe
cyMMY MO onNATe TaMOKeHHEIX Npouexyp Ha
TeppuTopan PecnyGmuxKu YsG6exncras B
pasmepe 0,1% oT TamoxenHoli cTOHMOCTH Ha
ACHb ONNATEI.

 

4.67 Date of money receiving on the
currency account of the Participant shall be
considered as date of payment.

4.6.  JJaroii onnaresl  cunraetca
HOCTYNNCHHA  ACHEKHBIX  cpeaAcTB
BANOTHEIA c4ueT Y wacTHHkKAa.

AaTa
Ha

 

5. SELLER’S OBLIGATIONS

5_OBS3ATEJIBCTBA DPOAABLIIA

 

 

 

 

5.1 Seller undertakes to make registration | 5.1 Tpomapen oGa3yetcn  npowspecru
of this Agreement, peructparuro Hacrosmero Jorosops.

6. PURCHASER’S RIGHTS AND 6. JPABA WH OBS3ATEJIbCTBA
OBLIGATIONS NOKYTIATES

6.1 Purchaser or its representatives shall / 6.1 Tokynatenb wow cro mpeactasuTenu

have the right for “preliminary inspection” of
aircraft and aviation asscts before inspection of
its technical condition and on date of Delivery
to confirm compliance with uninterrupted
performing the regulation on aircraft storage at
the moment of Delivery.

 

AMCIOT Mpaso Ha “NpenBapTenbublil ocMoTp”
BOSAYWIHBIX CYIOB HH aRHanHoNHora
HMYMECTBAa NO MpOBeReHHA HHCMeKIHH ero
TEXHHYCCKOFO COCTOARHA Ha aaTy [loctasxn,
yToGnl HOATBEPAHTE co6muogeHHe

GecnpepLIBHOrO BEINOABCHHA PernamMeRToB M0

 

 

 

AR 0549
 

XpPaHeHHIO BO3AyUIHOrO cCyqHa Ha MOMeHT
Hocrasxn.

 

 

6.2 Afler execution of this Agreement
Purchaser shall have the right for its own
account to make inspection of technical
condition of each aircraft on the date of
Delivery to receive evidence that aircraft
satisfies the terms of Delivery. Such ihspection
shall be performed during 10 days from the
date and in such place that shall be agreed by
the Participant and Purchaser.

Inspection shall include:

1. physical inspection of technical
documentation of aircraft;

2. physical inspection of aircraft:
(a) performing full video-inspection by

baroscopic (A) high-pressure
compressors and low-pressure
compressors and (B) turbine zone of
engine;

(b) aircraft checking on presence of
structural repairs and compliance of
these repairs with Manufacturer's

6.2 Tlocne mnognvcanya acTosmero
yoropnopa, Tlokynatenb 3a cBofl cuet umeet
npase NpoMsBecTH HHcheKWuIO TeXHH4YeCKOrO
COCTOAHHA KKROTO BO3LYWIHOrO cyAHA Ha
asty Tlocrasxn, 4ToGe: yGegursca, do
BOSHYMIHOe CYAHO COOTRETCTBYET ycnoBHaM
Tloctasxu. Takaa Hucnexuna  GyneT
oporesena B Tevenne 10 nHeit c MOMeHTAa H 6
TOM MecTe, KOTOpLIe cormacyloT Yuactiik H
Tloxynatens.

Macnekia 207DKHa BKAIOWATE:

1. H3HYeCKyIO HHCHeKUMIO TexHHuecKOn
HOKYMCHTALHE Ha BOSAYLIHOS CY HO;

2. QyH3HYeCKyIO HHCTeKMIO BO3ZYWHOrO
cyaHa:

(8) BEMONHeHHE nonwo BHAcO-
HHCNneKWHH GapocKxonom (A)
KOMMpeccCpoB HH3KOTO H BBICOKOrO

Aabienus Hf (B) 30HbI TYPOHHEI;

DpOBepky BO3HYWHOrO cyAHA Ha
H@IMYHE CIpyKTypHEIX PeMOHTOB H
COOTRETCTBHE YKAIaHHEI PeMOHTOB

{b)

 

manual on structural repairs or PyKOBOACTBY  H3FOTOBHTenA 8=6 0
Manufacturer’s recommendations, as CTpyKTyPH5IM peMOHTaM HH
i . PekoMeHAallHaM H3COTOBHTeNA, Kak
applicable;
fipHMCHHMO;
6.3 If results of inspection are unsatisfied, | 6.3 [pu He YAOBNETBOPHTCASHEIX

then Purchaser on its own and sole discretion
during ten (10) days shall make decision and
notify the Seller about the fact that Purchaser
will not purchase aircraft and cancels this
Agreement.

Pe3YAbTATaX HHCHEKHHH, 10 CQHHONHEOMY H
MCKMMOYHTENBHOMY pemeHuio [loxynatena,
Tlokynatens umeer yecats (10) paGounx aneil
QA MpHHATHA peulcHHA H H3BeLICHHA
Tlpogapya © TOM, 4To Tloxynatenb He Oyner
NOKyNaTb BOILYUHOe CyMHO HW Npepbinaer
HacToAmHl Jlorospop.

 

6.4 Purchaser shall indemnify and hold
Participant, its directors, officers, employees,
agents and subcontractors harmless from any
claims and losses resulted due to death or body
injury of some representative or employee of
Purchaser in connection with any
demonstrative flight or aircraft inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Participant.

6.4 Tlokynarenb so3mecrar nu 6yner
NOwMepRnBATE OcROGOKTeHHe Yuactunka, ero
AHpekropos, pyKopogutenci, paborHukos,
@reHTOB H CyGnoxzpaA4HKOR OT BCEX HCKOB H
NOTepb, BOSBHKIX 3-38 CMEPTH HAH TpasMbl
kakoro-nH6o mpeactasHtens Hnw paboTHHKa
Tioxynatena «868 86CBA3H) 6c) K@KHM-nHGo
ACMOHCTpalHOHHEIM TOueTOM Ru
HHchexiHeH BOSAyHIHOrO CyqHAa, cormacHo
fauHomy Jloropopy, ecnH TOMBKO OHA HE
BEBAHEE §=rpyOof = NebpexHOCcTBIO. «6-H
HaMepecHHOn XanaTHOCTBO Y 4acTHHkKa.

 

 

6.5 Purchaser shall make payment or
money transfer in amount of price of aircraft
and aviation items as well as penalties (if any)
in order and in form provided for in paragraphs
4.3 and 11.3 of this Agreement.

 

6.5  [lokynarenb npon3sogatT onnaty
BHIKYMHOTO MiaTeka 3a BOSMYUIHKLie cyya, a
Take NICHH, B CIY4ae HX BOIHHKHOBCHHA, B

Hopaake HB CpOKH, mpenycMOTpeHHEle
nyuktaMi 4.3. H 11.3. nactoamero Jloropopa.

 

 

AR 0550

 
 

6.6 Purchaser shall reimburse the expenses
of Participant, indicated in paragraph 4.5 of
this Agreement during ten (10) business days

6.6 Tioxynarems so3smeulaeT & TeyenHe 10
(necaTH) paGounx AHeit c MoMeHTa NonyyeHHA
BICTAaBICHHE CYETOB pacxouh YyactTHuka,

 

 

form the moment of invoice receiving. ykajaHHbie 6 nyHKTe 4.5 HacTosHiero
Horopopa.
6.7 Purchaser shall make phased aircraft} 6.7 Uoxynatenp, a ycnosuax HacTOALero

acceptance under this Agreement according te
the technical condition and completeness, set
in the Act of assessment, taking into account

calendar tear and wear and _ possible
environmental _—influence. Results of
acceptance-transfer of aircraft shall be

executed in form of Act of acceptance-transfer,
signed by the Participant and Purchaser.

Hloropopa = ocymlecTenser mpHemMky
BOSHYUIHBIX CYA0B H HX TeXHHYeCKOH
HOKYMEHTAauHH. Pesy Ab Tate! NpileMa-nepewayH
K@KNOTO BOSAYIIHOrO cyaHa OOpMAsIOTCA
QBYCTOPOHHHM AKTOM M[pHema-nepenaun,
NOMIHCaHAEIM YyacTHHKoM H Tlokynaresem.

 

6.8 Purchaser shall bear all risks of loss,
damage, technical condition and completeness
of aircraft upon transferring the aircraft to the

6.8 [loxymatenb Hecét pce pick yrpathi,
NOBpexkKLeHHA, TeXHHYeckoro cOCTOAHHA 4H
KOMIVICKTHOCTH BO3AYWHOFO cya ¢ MOMeHTAa

 

possession of Purchaser. Nepexoya BOIAYIUHOTO CyaHAa B COOCTBCHHOCTE
[oxynatens.
6.9 Purchaser shall in its own account|/6.9 loxynatenb 3a cBoh cyer nonyuaer

obtain official permissions, perform all
customs formalities needed for aircraft import
to the Purchaser's country.

OPUUHAaNLABIC paspeleHHA, BLINOMHACT BCC
TaMOKEHHBIe OpManbHocTu, HeoOxoHMBIe
AIA BBO3A BOSTYWHOrO cyna B cTpaHy
Tloxynatens.

 

7, RIGHTS AND OBLIGATIONS OF

PARTICIPANT.

 

7.1. Before signing this Agreement the
Participant together with Purchaser shall make
preliminary inspection of aircraft.

7. TIPABA H OBA3ATEJIBCTBA

| YYACTHHKA JOTOBOPA _

7.1 Yuactauk copmectuo c [lokynatenem
no MOMECHTA HODMHCaHHA HacToORWero
Hloropopa mpowssexéT «npeaBapHTeNbHEiii

OCMOTp» BOJZYUWIHEIX CYLOB

 

7.2 Participant shall agree with Purchaser
the date and time of inspection of technical
condition of each aircraft by Purchaser’s
representatives as well as assist in its
implementation during 10 next days.

7.2 Yuacrunx cornacyet c [Moxynatenem
AaTy H BPeMA NpPOBCACHHA NpeACTABATCAMH
Tlokynatena = HHCHeKURH 8 8=©6TexXHHYeckoro
COCTOAHHA KaxMOrO BOSRYWIHOTO CyZHa, a
Tale OkaxKeT CONeHCTBHE B eé NPOBeReHHH B
TevenHe 10 nocneayiommHx ane.

 

7.3 Participant shall agree with Purchaser
the date of Delivery of each aircraft and phased
transfer the aircraft to Purchaser with
execution of the Act of acceptance-transfer for
each aircraft as well as pass accompanying
technical documentation and other documents
and documents needed for Purchaser for
customs clearance and registration of aircraft
in the country of importation.

7.3  Yuactunk cornacyer c [loxynatenem
Aety Toctasxn Kw@Kgoro BO3ZAYWHOTO CyoHa H
TO3sTanHO Mepenact Tlokynatemo Bos qyWHble
cyfa c otopmienuem Akta IpHema-Tepeqadi
Ha K@KIOC BOIMYIROG CYNHO, a Take
TlepewacT COMPOBOAHTEILHYHO TeXHHYCCKYK)
AOKYMCHTALHIO H HHBIC JIOKYMCHTHI, & TalOKe
AOKyMeHTB], HEOGXODHMBIe Tloxynatenio ana
TaMOKeHHOH = OUHCTKH oH = pemMmicTpalin:
BOSAYUWHBIX CYHOB B CTpaHe BBOA.

 

 

anos

7.4 Participant shall have ten (10) business
days from submitting the written application
by Purchaser for consideration of discrepancies
found by Purchaser during technical inspection
of aircraft and giving notification to Purchaser
about its decision either (a) to rectify defects
on account of Participant or (b) to decline the
requirement on defects fixing and terminate

 

74 YuacrauK umeet pecate (10) pabownx
He, c MoMeHTa DpeabaBAeHHa Moxynatenem
NIHCEMEHHOTO 3aIBICHHA, WIA paCCMOTpeHHA
H¢dOCTaTKOB BbinBeHHE Tlokynarenem B
xofle TeXHHY¥eckoH HHCNeKUHH BO3RyUIHOTO
cyaHa 1 W3beweHHa Flokynatena o npHuxToM
pemenuny YuactHHka: (a) ycTpaHnt
BRIABICHHBIe HENOCTATKH 3a CYeT YuacrHHka:

 

 
 

this Agreement.

una = (b)) «Ss oTKnOHHTA «© TpeGopaHHe = no
YCTPaHeHHIO BLIABICHHEIX HeOCTATKOB HAH
npepsatp HacTosmHi Horopop.

 

7.5 Participant shall fix defects found by
Purchaser during inspection of aircraft at its
transfer during twenty (20) calendar days.

7.5 YuactHHK ycTpaHHT  BBIABNCHHBIE
Noxynarenem HEAOCTATKH B xose
TEXHHYECKOH HHCHCKYHH BOILyMHOTO CyqHa
lip ero nepezaye B reyenne 20 (apannatu)
Kanenlapabx THe.

 

 

7.6 Participant shall provide performing of
all formalities (including customs procedures),
set for aircraft export form the country of

7.6 Yuactunx oGecneqnt ppmonmexne
Bcex @opmanpyocreh (B TOM 4YnCce
TAaMOXKeHHEIX NPOUETyp), YCTAHOBICHALIX NpH

 

 

Seller. BEIBO3€ = BOSAYWWHOTO =6cyqa = H3 = CTpaHhl
Tiponapua.

7.7 Participant shall inform Purchaser] 7.7 Yuacruuk Bp 4-x aneBHofi cpoK

during four (4) days about registration of this | nucbmMenHo  ysenomut loxynatena 0

Agreement in authorized bodies of the} perictpayuH Hactoamero Jloronopa 8B

Republic of Uzbekistan. YHOMHOMOWCHHEIX = = opraHax Pecny6nuKu
Y36exncrTan.

7.8 Participant shall indemnify and hold|7.8 Yuacrawx po3smecrat A 6yneT

Purchaser, its directors, officers, employees,
agents and subcontractors harmless from any
claims and losses resulted due to death or body
injury of some representative or employee of
Participant in connection with any
demonstrative flight or aircrafi inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Purchaser.

 

nOAMepKHBATS ocsoGoxgenHe Tloxynatena,
eo AHPeKTOpos, pyKoBorHTeneti, paboTHHKOB,
arexTOB H CyYONONPXANHKOR OT BCEX HCKOB H
NoTepb, BOSHRKWHX H3-38 CMEPTH HAH TpaBMBl
Kakoro-nH60 mpencTasntena win paGoTHHKa
Yaacruuka B CBS3H) ¢ KaKHM-THOO
J¢MOHCTpalROHHEIM noserom HAH
HACHeKUHeH BO3IRYMIHOTO cyaHa cormacno
AaHHomMy Jlorokopy, ecAH TONLKO OHH He
BAIGBAHEE «=6rrpyOoit = HeGpexttocreto) |= HH
HaMCpCcHHOH xanatHocthio [Moxynatena.

 

8. TERMS AND DATES OF AIRCRAFT
TRANSFERRING

8.1 Transfer of cach aircraft shall be
performed by Participant on the terms “FCA -
Intemational airport Tashkent”. Republic of
Uzbekistan in accordance with “Incoterms-
2010”

8. YCOBHA H CPOKH NEPEAAYH
BO3/1YIIHBIX CYJIOB _

8.1. Tlepegaya kakgoro so3azywHoro cynHa
6yneT ocyumjecTaneHa YuacTHHikom ua
yenopuax «FCA - Mexayrapognnii asponopt
«Tauert, PecnyOnuka Ya6exnctan, 8
COOTBETCTBHH c «HnKkorepmc-2010».

 

8.2 Date of signing the Act of acceptance-
transfer of aircraft by representatives of
Participant and Purchaser shall be considered
as date of aircraft transfer,

8.2 aroi nepenaun poaqyuwnoro cyza
CWHTACTCA WaTa NogWncanHa AkTa mpHema-
TepewauH mpenctapatensmMH YuyacTHHKAa Hu
Hoxynatens.

 

8.3 Act of acceptance-transfer of aircraft
shall be signed by Participant and Purchaser
after technical inspection of aircraft and fixing
by Participant.

83 Axkt mpnéMa-Nepemaun BoIznymHoTo
cyaHa MORMHChIBaeTCA 4 YuacTHHKOM 4H
Tioxynatenem nocne mpopemenHa ero
TexHHyecKkoro OCMOTpa H yCTpaHeHwa
YuacTHHKOM BELIBIGHHBIX HeCOOTBETCTERI.

 

8.4 Fixing the discrepancies found during
technical inspection of aircrafi’ shall be
performed by Participant during twenty (20)
calendar days.

8.4  YocrpaneHne BRIABICHHBIX HEOCcTaTKOB
B xofe TEXHHYECKOH HHCNeEKHHH BO3AYIHOTO
cyzHa GyneT ocymectBneHo YuacTHHKOM B
Tevenne 20 (qRaniaTH) KaneHaapHx AHel.

 

 

 

8.5 Purchaser’s representative shall have
originals of power of attomey {in three
exemplars) for aircrafl obtaining and signing

AR 05827—

 

8.5  [pegcrasuten: JTloxynatena gomxen
HM€Tb OPHTHHAIL] AOBCpeHHOCTH B Tpex
SK3EMILINpax HA pABONONYYCHHA |

 
 

 

the Act of acceptance-transfer.

BOADYWHOrO Cyaa H nonmicanHa AktTa
fpHeMa-nepenauH.

 

8.6 Risk of accidental loss or accidental
damage of aircraft shall pass from Participant
to Purchaser upon transferring the aircraft to

8.6 Puck cnyyaltnofi yrpamh An
CIytahkoro NOBpExXAeHHA BOSAYIUHOTO CyqHA
nepexoxuT oT Yuactunxa K Tloxynatemo ¢

 

 

aircraft Purchaser on its own account shall
make decoding of necessary equipment and
remove registration and state marks in
accordance with Aviation rules of the Republic
of Uzbekistan unless otherwise agreed by the
Parties.

the possession of Purchaser. MOMCHTa Nepexoya BO3NyUTHOrO cyaHa B
coOcrBenuocts Jloxynarenn.
8.7 In the place of acceptance-transfer of /87 B nyHKTe NpHema-nepenayn

Bo3snylmHoro cygza Iloxynatenb 3a cBoh cueT
NPOH3BOART packoxHpoRky HeoOxoqHMOro
o6opynosaHHa H ynandeT perucrpauHOHHEte,
TOCYASPCTBEHHEI€ ONOSHABATCNbHBIC 3HAKH Ui
CHMBOJIMKH B COOTBETCTBHH C ABHBLHOHHEIMH
npasunamu Pecny6nukn Ya6ekuctan, ecan
HHoe He cornacopano Cropouamu,

 

9. TECHNICAL MENTATION

9.1 Technical documentation (logbooks,
passports etc.) for aircraft, power unit,
aggregates and cumponentry as well as
additional equipment shall be properly
executed and passed by Participant to

9 TEXHHYECKAS JOKYMERTAUMA

9.1 Texnuyeckaa ACKYMeHTAanAA
(dopmynsapei, nacnopta u T..) Ha BO3LYLINBIC
cya, CHJOBLIe YCTAHOBKH, arperatsl Hi
KOMTINeKTYIOWHe =86AIMenHA, a  ‘taloxe
AODOMHATeABROe «=©obopyxopaHHe = DODKHEI

 

all exploitation records, executed in established
order, total operating time for aircraft, engines,
units and aggregates as well as signatures and

Purchaser in whole volume. Gurre ocbopMseHEI COOTRETCTBYIOLIMM O6pa30M
H Mepeganst Yuactunxom Tloxynatemo 38
nomHom o6néMe.

9,2 Technical documentation shall contain| 9.2 Texumueckan AOKyMeHTalluA gOmKHA

COMEPHKATL BCE IKCNAYATAUHOHHEIE 3aNHcH,
OPOPMICHHbI€ B YCTAHOBNeHHOM NopsaKe,
BTOrOBble HapaGOTKH BO3YIHOTO cyzHa,

 

 

and has undertaken all necessary actions in
accordance with its articles of association
within the legislation in force for execution and
performing this Agreement and for successful
fulfillment of other actions provided for by this
Agreement.

seals of operating enterprises. ABuratenci, y3n0B H arperaToB, a TatoKe
TOMMHCH «=F eYaTH «= IKCIAyaTaljHOHABIX
npeanpHATHH.

9.3 Passing the documentation shall be|93 Tlepegasa sokymMenTauHt oTpaxaerca

recorded in the Act of acceptance-transfer. B AkTe NpHeMa-NepenayH.

10 PARTIES’ GUARANTEES {lO FAPAHTHH CTOPOH

10.1 Each Party has all rights and authorities | 10.1 Kaxzcgaa 43 Cropox pacnonaraet Bcemu

TpabaMH H MOHOMO“HEMH H ApeanpHHana
Bce HeoOxONRMBIe HeEACTBHA A COOTRETCTBRHH
CO CBOHMH YYPCAHTCLHbIMH JOKYMCHTaMH 8
paMKaXx AHeACTBYIOMero JAKOHOMATENLCTBA AUIA
BLINOIHCHHA H OMOpMJICHHA HacToamero
Hloropopa, a TawKe ANA yenelHoro
BEINGTHEHHA HHBIX nelicranh,
HpewyCMOTPeHHBIX HacTOAHM JloroBopom.

 

10.2 This Agreement is the legally executed
instrument, valid and binding for fulfillment
for each Parties and has legal force for each
Parties in accordance with its provisions.

10.2 Hacromunii Horopop spnaetcs
IOPHIHYECKH § OCPOpMSIEHHEIM JOKYMeHTOM,
HeHicTayIOWHM H oOs3aTeCAbHEIM K
BEINOHCHO Jina Kaxgoh H3 CropoH H HMeCcT
JOPHIWYECKYHO CHAY B OTHOMeHHH KKOH 43
CTOpou B COOTBETCTBHH C eFo TOMO KEHHAMH.

 

10.3. Purchaser confirms and ensures Seller
and Participant that at date of signing this
Agreement:

a

 

10.3. Toxynatenb NowTBepAAAeT H
rapaHTupyer IIponaany H YuactHHky, uTo
Ha JATy MosMKcaHHA HacTOAMmero
Hloropopa:

 

 

 
 

a) it is independent legal entity,
properly established under the
legislation of Russian Federation, and
will carry out its aclivily regarding
purchased aircraft according to the
current legislation of state of
registration;

h

b) persons, signing this Agreement
on behalf of Purchaser, have been duly
authorized;

c} it is not in process of any
reorganization and doesn't assume the
same that may materially adversely
affect its relevant financial position or
ability of Purchaser to perform
obligations, set in this Agreement;

d) it has received all permissions
of necessary governmental bodies in
order to legally and efficiently carry out
its business, and information advised to
Seller regarding legal status of
Purchaser is full and reliable.

 

 

 

 

4

10.4 Seller and Participant confirm and
ensure Purchaser that at date of signing this

Agreement:

a) they are independent legal
entity, properly established
under the legislation of the
Republic of Uzbekistan, and
will carry out its activity
regarding aircraft according to
the current legislation of the
Republic of Uzbekistan,

b) persons, signing this Agreement
on behalf of Purchaser, have

been duly authorized;

they are not in process of any
reorganization and don’t assume
the same that may materially
adversely affect its relevant

a>

 

a) OH ABNACTCA H€JaBHCHMEIM
FOPHAHYECKIM JIHIIOM, HaiexKallum
o6pa30m OpraH#30BaHHbIM no
3AKOHODATSALCTBY Poccuiicxoti
MegepannH, n GyneT ocymecTanaT,
CBOIO ACATCABHOCTh B OTHOLICHHH
mpHoOpeTaeMbIX BO3ZYHIHEIX cynoB
NO JeHcTByIOMeMY 3akOHOMATeENBCTBY
CTpaHE) percTpalun;

6) «HWA, NOANUChIBAaLOnI He
HacTosiuHi §=Jloropop or HNMeHH
Moxynatens, aenaoTca HaQexanpim
o6pa30mM yNOMHOMOYCHHEIMH:

 

B) OH He HaXOMHTCA B Mpouecce
Kakoli-neGo pecopratv3alHH HH He
npennonaraeT TaKOByi0, KkOTOpaA
Moria Obl = CYLUeC TBEHHO u
HeOarONpHATHO OTPASHTECR Ha ero
COOTBCTCTBYIOINEM (puHaHicoBoM
NONOXeHHH HUH cHocoOHoctn
loxynarens BRINOHAT
oOs3aTenEcraa, yKa3aHHble B
HacToatiiem Jloropope;

r) oH pacmonaract BCCMH
om06peHuamMu = Bcex HeOoGxOANMBIX
POCYMAPCTECHAHIX OpraHOR Wis TOTO,
uTOGH 3QKOHHO H 3pieKTHBHO BECTH
CBOIO XO3SHCTBEHHYHO ACATEILHOCTh,
a HH@OpMallnR, coo6ijenHaa
[Ipoaasuy B OTHOMIeHHH mpaBonoro

 

cTatyca Tloxynarens, ABnaeTCA
NOmHOH H AOCTOBepHol. =
10.4, Tiponaseu H YuacTunx

TOATBEPAKLAIOT H rapaxTupyrorT IToxynatemo,
uTO Ha ASTyY AOANHCAHHH HacTOsMme;ro

Horosopa:

a) OHK ABMAIOTCH He3aBHCHMBIMA
lOpHIHWeCKIIMA JHWAMH,
HagNexkallHM o6pazom
OpravH30BaHHEIMH no
3aKOHOTATENECTBY Pecny6aHk#

Y36eructan, H Gyayr ocyujecrBnaTe
CBOIO JICATCIbHOCTh B OTHOLUCHHH
BOSDYLIHEIX CYAOB MO AeHCTBYIORIEMY

BAKOHONATENECTBY Pecny6nnkn
Y36ekuctan;
6) nuua, TOJHECEIBAIOLIE

HacTOAWHH orosop or AMeHH
T]ponasua wu Yuactuuka, ssnmotca
Hage xalHm o6pa30m
YNOMHOMOYeHHBIMH;

B) OHH He HaXOMATCA 8 Mpomecce
kakoli-nH6o peopraHu3aliHH HAH He
Mpeunonaractca Takosaa, KoTopas |

 

 
 

 

 

Seller and Participant to perform

obligations, set in this
Agreement;

they have received all
permissions of necessary

governmental bodies in order to
legally and efficiently carry out
their business, and information
advised to Purchaser regarding
legal status of Seller and
Participant is full and reliable.

2

ce nr

10.5 Parties mutually undertake to refrain
from any actions that may result in situation
when the Parties’ Guarantees are not reliable or
won’t be performed.

11. RESPONSIBILITY OF THE PARTIES

FOR BREACH OF OBLIGATION UNDER

GREEMENT ____ See
11.1 The Party unreasonably = avoid
performing its obligations under this

Agreement, shall reimburse other Party all
losses caused by this fact and documentary

 

11.2 If after signing this Agreement any
Party can’t or doesn’t comply with its
obligation under this Agreement or if in any
time after signing this Agreement any Party
has known about any fact or event which
shows that any Guarantee, set in this
Agreement is incorrect or misleading or any
obligation of the Parties was aot or won't be
observed, then in such cases the Party suffered
shall have the right to judicially require
invalidation or termination of this Agreement
and payment of damages.

a SS pt

11.3 In the case of late payments of aircraft
price by Purchaser and reimbursement of
expenses of Participant in accordance with
paragraphs 4.3 and 4.6 of this Agreement
Purchaser shall pay penalties in amount of

 

 

50.4% of outstanding payment per day of delay.

financial position or ability of |

__AccronepHoR, Snisl
10.5. Croponel opHHimeaior s3anMHBe
OOA3ATENECTBA BO32CPKHBATECA oT
cOBepuenHaA KaKHX-nH6O aZelicranii,

_| BEINOAHEHEI.

confirmed. BOSHUKAIOWIHe §=OT 3TOrO BOKYMEHTENEHO
me __ | flonTaepxtenuble yOsITKH. ee

Mora Gur cylecTBeHHo H
HeOnaronpHaTHO OTpa3vTbcA Ha HX
COOTBETCTBYIONICM HHAHCOBOM
HONOKeHHH = 8HAH 8 8=©6coocoOHOCTH
Mponmasua 4 YuacTHHka BEMonHATS

oOasaTenscTaa, yKasaHnpe B
HacToauiem Jorosope;
r) OHH pacnonaralor BCeMH

on0GpeHHsamMH Bcex Heo6xoHMLIX
TOCYHRADCTBCHHSIX OPraHOB JU Toro,
WrOOH 3aKOHHO H XpbeKTHBHO BeCcTH
CBOlO XO3HlicTScHHyIO AeCATENHOCTH,
a HHopmanna, coobmennas
Tloxynatento B OTHODICHHH
Tipasoporo ctaryca IIpomapua un
YuacrHHka, ABIAeTCA nonHO 4

BeneAcTBHe KOTOpEIX Tapantun Cropon ue
GyayT ABNATECR HCTHHHBIMH HH He 6yayT

11. TBETCTB TOPOH 3.

HAPYHIEHHE JOLOBOPHBIX
oO TEJIBCTB

11.1. Cropona, HeobocHoBaHHo
YKICHAIOWUJAACA OT  HCIONHEHHA CBOHX
OGa3aTeMbCTB 10 wHacTosemy Jorozopy,
AOWKHa BOIMECTHTb Apyroh Cropone sce

— ee __]

 

11.2 Eecnw nocne noxnucanns xactoamero
Aloropepa ogna H3 CropoH He cmMorna HMA He
coOmomaeT pce cBOH o6s3aTeNnECTBa no
HacToauemy Jloronopy vinH, ecnH B moG0e
BpeMaA nocne AOANHCAHHA sHACTORLIEro
Horopopa ono Ha CTopon crasopnTca
H3BECTHO O KAaKOM-nHGO dakte HAW COOLITHH,
KOTOpoe MOKa3hiBaeT, 4TO Kakan-NH6O
Tapaytua, H3noxwKeHHad = B HacToseM
Aloropope, ABMAeTCA ReBepHOH wAH BBOLAMEM
B saOnyKReHHe HH, 4TO Kakoce-1HG60
oGazatentcTso CTopon He Guo BAH He GyzeT
coOmoneHo, To B AWGOM TaKOM cryyae
notepnesmag Cropona srpase tpebosate

TIpH3HaHHA HeAeCHCTBHTEABHEIM WIE
pactopxeHHa nactoamero JJoronopa os
cyachnom nopsvake H BOSMCLICHHA

NOHECEHHEIX yORITKOB.

 

113 B cnyyae wecsoeppemennot onnath

Tloxynatenem  BbikynHem niatexe =H
BOSMeWICHHA §=8©pacxonos Yuactuuxa 6
COOTECTCTBHH cc YHKTaMH 4.3. uo 4.5
HACTOAETO Jlorosopa, Hoxynarenb

 

ynaawubaer YuacTHury netio B pasMepe 0,4% |

 

 
 

 

 

but no more than 50% of outstanding amount.
If Purchaser doesn’t make payment of aircraft
price and Participant’ expenses, including
penalties (if any) during three months after
date, provided for in paragraphs 4.3 and 6.5,
then Seller and Participant shall have the right
fo terminate this Agrecment in established
order.

a

OT CYMMBI OpocpoyeHHoro mAaTexKa 3a
K@KIRI eHb npocpoukn, HO He Gonee 50%
CYMMbI NpocpoyenHoro naatexa. TIpu 310m
ecnu [okynarenem B TeYyeHHe Tpex Mecalen
nocue OKOHUaHHA npeaycmMorpeHHoro
NYHKTAMH 4.3. Hu 6.6. cpoxa He 6yRyT
OMAYCHbI BLIKYNHBIG TWaTexKH UH pacXxosnl
YaacTHuka, a Taioxe menH (B cmyyae
BOSHHKHOBCHHA), TO Ipozanen wn Yaactunx
Bhpase pacroprnHyTb HacTosmai Jloropop a
yCTaHOBNeHHOM HoOpsnKe.

 

{1.4 In the case of Agreement termination
due to Purchaser's fault the amounts
previously paid in aircraft price by Purchaser
under this Agreement shall be retumed by
Participant, provided that Participant shall
apply penalty in amount of 15% of aircraft
price amounts. Aircraft shall be returned to
Participant by Purchaser.

11.4 B cnyyac pactopxenna nactoamero
Aorosopa no sHne Tloxynarena cpeactsa,
paHee mepequcneHHnie Jlokynatenem B cuer
OMIAaTE] BEIKYDHBIX Milatexel 10 HaCTOALeMy
Aforosopy, BosBpawarorca YuactauKxom. Tipu
3TOM YuacTHHK NpHMeHAeT wpa B paamepe
15% oT CYMMBt BEIKYNHBIX maTexKel.
Bo3aylHele cya BOWBPAllaloTca
Tloxynatenem Yuactunky.

 

115 In the case of Agreement termination
expense of Participant mentioned in paragraph
4.6 of this Agreement are not to be returned.

11.5 B cmyyae pactopxelwa nactoamero
floropopa pacxonb! YuacrHuka, yKa3aHHble B
nyHkte 4.5, Hactoamero Jloropopa, Bo3spaty
He Nowexkar.

 

11.6 Payment of penalty for non-fulfilment
or improper fulfilment of provisions of this
Agreement by the Parties shall not release
Party in fault from performing obligations
undertaken under this Agreement.

 

11.6 Ynoara xeycTotku 3a Heacnonnenne
HAH HeHasiexailiee HcnOomHeHHe CropoHaMH
yenopult RacTtoamero  fJoropopa He
ocsofowmaetT BHHOBHYIO §«CTOpoHy of
HCNMOMHCHHA IIPHHATEX Ha ceOa no Jlorozopy
oOazatenbcte.

 

12, APPLICABLE LAW, DISPUTE
RESOLUTION

 

12) NPHMEHMMOE TIPABO.
PA3PEUIEHHE CHOPOB

 

12.1 The laws of the Republic of Uzbekistan
is the applicable law regarding possible
disputes under this Agreement.

12.1. [pHmeHme mpabomM B OTHOWCHHH
BO3MOXHEIX CHOPOR 10 HACTORWMeMY ROTOBOpy
CToponti opH3HaioT paso Pecny6nuKu
YaGexnctTan.

 

12.2. Any disputes, controversy or claims
arisen out of or related to this Agreement or
breach, termination or invalidation of this
Agreement in the case of impossibility to reach
mutual arrangement shall be considered in the
courts of the Republic of Uzbekistan in
accordance with the legislation of the Republic
of Uzbekistan. Parties have undertaken to
assume all necessary measures for resolving
possible discrepancies through negotiations,
submitting written claims before applying to
court of justice.

12.2. JItoGsie cnopei, pasHornacHa HAR
IIPeTCHIHH, DOISHHKAIOWIHe HH OTHOCAINHECA
K HacTtosulemy Joropopy, muGo Hapywenne,
ipekpallicHie AeHcTanA HUH
HeseHCTBHTEALHOCTE HacToamero JloroBopa, B
enyyae H€BO3MOAHOCTH AOCTHKCHHA
B3aHMHOH MOrOBOpeHHOctH, paccMaTpHBaloTcA
B cygax Pecoy6naxa Ys6exucTran 2B
COOTBCTCTBHH ¢C 3AKOHODATENECTBOM
PecnyGanku Y36exucran. Cropousi Gepyt He
ceOa o6a3aTenEcTBa OpHHATE ace
HeOGxoagHMBIe¢ =M¢epbl JIA paccmoTpenna
BO3MOXKHEIX pasHormacHil NyTeM HeperoBopos,
NIPCABABNCHHA THCbMeHHEIX MpeTen3uh mepes
o6pamienHem 6 cyneGanie Opranbl.

 

12.3. Existence of dispute, controversies or
claims, as well as impending legal proceedings
shail not release any Party from fulfilment its

 

ar gspelevant obligations under this Agreement by

 

12.3 Hanwune cnopa, pasHornacnit unH
WNpeTeHsHH, paBHO Kak H MNpegcToaiec
PAaCCMOTpeHHe Aena B cyne He ocBOGoxKRaCcT
HH OnHy 43 CTOpOH OT BBINONHeEHHA ec10

 

 
 

 

 

 

consideration of dispute is mandatory. Period
of reply on claim received is equal 30 calendar
days.

it. COOTBETCTBYIONINX o6s3aTenscTs B
COOTBETCTBHH C HacTOsIHM JloronopoM.
12.4 Claiming order of pre-trial} 12.4 Tpetensnonneii HOpAgOK

HocyneHuoro paccMOTpeHHA chopa sBlseTca
oOssaTenbHLM, Cpok orpera Ha nonyyeHHyio
TpeTeHsHio — 30 kancHaapHplx nHei.

 

12.5. On matters arisen at parforming,
amendment or termination of this Agreement
and not provided for in this Agreement the
Parties shal] be guided by current legislation of
the Republic of Uzbekistan.

12.5 B  pBonpocax, BO3HHKAIOWINX mnpu
HCNOIHCHHH, H3MCHeHHH nH6o pacTropkKeHHu
Hactoawero Jloropopa H HenpenycMmoTpeHHbix
HaCTOSHIHM Jjorosopom, CTOpoHbr
PYKOBOACTBYIOTCA AcicTByIOWAM
3aKOHOMATEALCTBOM PecnyOnnku Y36eKuctTan.

 

13. FORCE MAJEURE

13.1 Neither Party bears responsibility
before other ones for non-fulfilment of
obligations due to events of force majeure,
caused by circumstances arisen without
Parties’ will and desire, which might not be
foreseen or avoid, including declared or actual
war, civil strife, epidemic, embargo,
earthquake, flood, fires and other Acts of God.

 

(13, DOPC-MAKOP

13.1 Hu onHa H3 CrTopoH He HeceT
OTEETCTBEHHOCTH Nepeyx Upyrol Croporop 3a

HeBLINONHeHHe oOnzaTenbcTa 8 BCNelCTBHE
cobrrrHli Hellpeoa0nHMolt CHIE,
oGycrosneHHex OGCTOATENBCTBaMH,

BO3HHKWHMH MOMHMO BONH HM 2KeIaHHA
CTOpoH, KOTOpbi¢ HOIESA NPeCNBIeTh HANK
H36exKaTb, BKNOYad OOBARTeCHHYIO HI
axtHyeckylo Boliny, rpaxuaHckHe BONHEHHA,
NHZeMAL, Grokany, sMSapro, 3emaeTpaceHHA,
H@aBOZHCHHA, MOKapH! H Bpyrne cTuxHiinnie
Geacrena.

 

13.2 Certificate issued by relevant
authorized body of state of the Party is
sufficient confirmation of existence and
duration of event of force majeure.

13.2. Cpngerenpcreo, BELIGHHoe
COOTBETCTBYIOWWHM KH YRONHOMOYCHHEIM
opraiom rocygapctpa CTopoHH Jtoropopa,
ABLICTCA HOCTATOYRBIM NOLTECpKIeHHeM
HaH4HA KH MPOMOUKHTeNBHOCTH § elicTBiHA
COOLITHA HempeonOAHMOR CHIBI.

 

13.3. Party that doesn’t perform its
obligations shall during thirty (30) days give
the notice about restriction and its influence on
obligations fulfilment under Agreement to
other Parties.

13.3 Cropoua, KoTopad He HcCnonHACT
cBcerc COazaTeubcTea, AOMKHA B TeYeHHe 30
(TpHquaTH) aAaTe = apyro Cropone
DHChMCHHOE H3BCLUCHHE AeA O NpeIATCTBHH
H €fO BNBAHHH Ha HCNOMHEHHE COs3aTeENeCTE
no Joropopy.

 

13.4 If force majeure circumstances exist
during three (3) successive months and don’t
show cessation signs, then this Agreement may
be terminated by the Parties through giving the
notice to other Parties.

 

13.4 Ecna o6ctoatemsctpa Henpeogonumoh
CH/b! AeAcTByIOT Ha NpoTMKeAHH 3 (Tpex)
NOCHeROBaTeEHEIX MeCALEB H He
o6HapyKHBaIOT PHIHaKOB NpekpalileHuA,
Hactosmmi Toropop MoxkeT GHTb pacroprayT
CTopovamMH MyTeM HanpaBleHHa yBeqOMICHHA
Apyron Cropone.

 

 

AR 0557

 
 

SELLER

State committee of the Republic of «
Uzbekistan for privatization, demonopoli-
zation and development of competition

55, Uzbekistan avenue, Tashkent. 100003,
Republic of Uzbekistan,

Currency aceon! III 9002

RKC Main Tashkent city branch of the Central
bank of the Republic of Uzbekistan

Bank code 00014, Individual Number of tax
Payer
Fire Depity Chairman

   

 

14 LEGAL ADDRESSES, REQUISITES
AND SIGNATURES OF THEPARTIES

IOPHAHYUECKHE

 

14. E

Hi CTOPOH

TEPOJABEL

Tocynapcrpentbill konurer

Pecny6s0Ku Y36ekucran 10
NPABATIIALN, KEMOnOUOAHIALHH
pa3BiTH Kouky penn

Pecny6nuxa Y36exncran

100003, r. Tawxent, mp. Y3aGexuctancxult, 55

Bamorasti cucT {i 002

PKL ['‘napnoe Tammkentckoe roponckoe
ynpapncnue Hentpanbuoro Banka PY3,
xon 00014,

HHH Sos

Tlepsoiii samecTuTens mpeacenatena

7 49
‘ if
VaR LS £ Ta@apos C.X

 

 

: Doce ss seen yee
PURCHASER NOKYUATEJIb
“RUS AVI AINVEST” Ltd. 000 «PYCABHAHHBECT: »

25, 1* Soviet side street, Shchelkovo, Moscow,
141100 Russia,

Ten (+7 495) 77-18-70, paxc (+7 495) 44-43-75
rusaviainvest(@mail.ru

CORRESPONDENT BANK:

JPMORGAN CHASE BANK N.A,

NEW YORK, NY, USA

SWIFT: CHASUS33XXX

ACCOUNT WITH CORRESPONDENT BANK:
0991

BENEFICIARY’S BANK: ABSOLUT BANK,
MOSCOW, RUSSIA SWIFT: ABSLRUMM
BENEFICIARY’S ACCOUNT::
3843

Desa

EE Fe
_ AKiVorobyev

 

AR 0558

 

 

 

 

141100 Poccna, r. Mocxsa, enxozo,

1-fi Conetcxnit nepeynor, 25,

Ten (+7 495) 777-18-70, akc (+7 495) 544-43-75
rusaviainyvest(@mait.nu

CORRESPONDENT BANK:

JPMORGAN CHASE BANK N.A,

NEW YORK, NY, USA

SWIFT: CHASUS33XXX

ACCOUNT WITH CORRESPONDENT BANK:
a 0991

BENEFICIARY’S BANK: ABSOLUT BANK,
MOSCOW, RUSSIA SWIFT: ABSLRUMM
BENEFICIARY’S ACCOUNT.:
38.43

Tenepanpnent aspexrop

~

Or ? tt AK.

M.D

Pi

oe “sil

 

 

ee ee et
=
 

 

 

PARTICIPANT

National air company of the Republic of
Uzbekistan “Uzbekistan Airways”

41, Amir Temur avenue, Tashkent 100060,
Republic of Uzbekistan

Individual Number of tax Payer
OKP

OKONX "
Currency account: 7030

Central operation branch of the National Bank
for Foreign Economic Activity of the Republic
of Uzbekistan

Bank code: 00882

SWIFT : NBFAUZ2X

ate
OE

Director Geistrat

   

 

AR 0559

  

YUACTHHK
HAK «Ys6erncrot xaso tiyanap

 

Pecny6nuxa Y3Gexnctar, 100060

r. Tameut np. AMupa Temypa 41.
HH lh

OKP:
OKO.

Bamorutii uct: 7030

Henrpasyeit One pauHOHHET oTmen
HauvonamxHoro Ganka BJ Pecny6auKu
Ys36exnctay

Koa Ganxa: 00882

SWIFT: NBFAUZ2X

Tenepanssreti spextop

   

 

 

 
ee salty, Popma 8 I-1-¥4er

@MeyepaibHuan Hanoropad CayHOa

CBUJETEJIBCTBO

O HOCTAHOBKE HA YYUET POCCHHCKOH OPrAHH3ADHH B HAJIOTOBOM
OPFAHE HO MECTY HAXOXTEHHA HA TEPPHTOPHH
POCCHHCKOHN ®EXEPAITHH

Hactoaujee cBuneTeNbCTBO NOATBEpAAaAcT, YTO poccHiickas opraHHsalHa
O6mectso ¢ orpanndennoii oreeTcTBennoctLW "PYCABHAHHBECT"

(noanoe naumenosanue 6 coomsemcmeuu ¢ yipedumenoiaLun Ooxysenmaun)

 

OrPH [1/01817171416/2[0(21217}9]

nocrabheba Ha Y4eT B COOTBETCTBHE ¢ NONOXKCHHAMH
Hanoroporo Kosekca Poccniickok Degepaunn 30 none 2010 r.

(tucro, Mecay, 200)

B HanoroBoM OpraHe No MecTy HaxoMenHs Mexpaionnoi unenexqrell
Pegepanpuoii nanoropok crya6tr Nz 16 no MockoscKoli obnacta

—— - ad

(nouMeHOsaNue naAD20Ra20 Opeana u e20 Kod)

H eit MpHcpoex
MHH/KTM L717}2j0(610/7/3/9/1] / [S[o[S{ololifolol1]

CBagerenbcTso no IOKET 3aMeHe B CHYWae AIMCHCHHA IPHBCRCNDbIX B HCA cBenennii.

 

3amecTHTenh HayanbuuKe Mexpafonnott
H@HC Poccnn Nel 6 no MO

 

cepua 50 010713961

 

AR 6560
AR 0561

B.7

Application Supplement, including
attachments submitted by Creizman LLC
to OFAC on behalf of Rusaviainvest,
dated 6/6/2017
| :
C R H I Z, M A N L L C ERIc M. CREIZMAN

PARTNER
ATTORNEY AT LAW

565 FIFTH AVENUE 7TH FLOOR
NEW YORE, NEW YORK 10017
TEL: (212) 872-0200

FAX: (646) 200-5022
ECREIZ@CREIZMANLLG.COM
WWW.CREIZMANLLC.COM

By Email, Facsimile,
and Federal Express

June 6, 2017

Office of Foreign Assets Control
Licensing Division

U.S. Department of the Treasury
Treasury Annex

1500 Pennsylvania Avenue, NW
Washington, D.C. 20220

Re: License Application to Unblock Funds
Case Numbers: SDGT-2017-344769-1; UKRAINE-EO13661-2017-344261-1
Reference Numbers: ABS2017041133768, ABS201704113377S, ABS201704133380A

Dear OFAC Licensing Officer:

This law firm has been retained to represent Rusaviainvest, OOO (the “Company” or
“Rusaviainvest”) in connection with the Company’s above-referenced applications for licenses to
unblock funds in the total amount of $1,400,000, wired by the Company to purchase a used
aircraft from Uzbekistan Airways, Uzbekistan’s national air carrier. A copy of the contract to
purchase the aircraft (the “Contract”) and a copy of the invoice for purchase (the “Invoice”) are
annexed hereto as Exhibits A and B. 1 am writing to supplement the information provided by the
Company in its applications to unblock the funds, dated April 24, 2017, May 5, 2017, and May
19, 2017, which are annexed hereto as Exhibits C, D, and E. Under the terms of the Contract,
the Company is required to pay liquidated damages for any delay in payment. Such damages are
accruing. See Exhibit A at fQ11.1-11.6.

Background of the Company and the Transaction

Rusaviainvest engages in the business of wholesale trading of transportation vehicles,
including airplane spare parts and engines, and also contracts for the maintenance and repair of
such vehicles, including aircraft. The Company’s office is located in Moscow, Russia with the
address: 25, 1" Soviet Side Street, Schelkovo, Moscow, 14110, Russia. The Company is 100%
owned by Andrei Vorobev, who is also its CEO and only officer. (Mr. Vorobev’s Russian
Federation passport is annexed hereto as Exhibit F). The purpose of the transaction was for the
Company to sell the parts of the aircraft.

AR 0562
ANT SUy NS AA 33

has eee * ae : ve ij ne

AR 0563
OPAC Licensing Officer
June 6, 2017
Page 2

The Company has been in business since 2008, and has eight employees. The Company
does not deal in weapons, arms, or military equipment and does not do business with any
Country’s military or any military organization. Prior to above-referenced matter, Rusaviainvest
has never had any of its funds relating to any of its transactions blocked by OFAC.

The Company should not be confused with a company with a similar name, “Rusavia,
Ltd.” whose website is en.rusavia.com, which, according to the website, deals in a ‘“Russian-
American project” titled “Warplanes to Syria.” In contrast, Rusaviainvest, Ltd. does not deal
with military equipment or weaponry.

The Wired Funds and Blocking of those Funds

Pursuant to the Contract and Invoice, on March 30, 2017, the Company sent a wire of
$200,000 and on March 31, 2017, the Company sent a wire of $1,000,000, through its bank,
Absolut Bank, with the intended recipient bank as JPMorgan Chase Bank, N.A. (See Exhibits G
and H). Absolut Bank subsequently informed the Company that the transactions were
“BLOCKED AS PER OFAC.” (See id.). Absolut Bank later informed the Company that “THIS
PAYMENT WAS BLOCKED UNDER THE GLOBAL TERRORISM SANCTIONS
REGULATIONS.” (See Exhibits I and J).

Pursuant to the same Contract and Invoice, on Apri! 10, 2017, the Company sent a wire
of $200,000 through its bank, Absolut Bank, with the intermediary bank as JPMorgan Chase
Bank, NA and with the receiving institution as Deutsche Bank Trust Company Americas. (See
Exhibit I). Absolut Bank subsequently informed the Company that the transaction was not
completed “DUE TO PENDING FURTHER REVIEW BY COMPLIANCE UNIT OR
DEUTSCHE BANK COMPLIANCE POLICY. ... WE WILL DEBIT YOUR ACCOUNT
AND PLACE FUNDS INTO A SUSPENSE ACCOUNT AT DEUTSCHE BANK TRUST
COMPANY.” (See Exhibit K). Absolut Bank later informed the Company that “THE FUNDS
HAVE BEEN PLACED INTO A BLOCKED ACCOUNT AT DEUTSCHE BANK TRUST
COMPANY.... WE ARE PROHIBITED FROM RETURNING BLOCKED FUNDS UNTIL
SUCH TIME AS OFAC ISSUES A LICENSE PERMITTING RELEASE OF THESE FUNDS.”
(See Exhibit L).

Additional records evidencing the wire transfers are annexed hereto as Exhibits M, N,
and O,

The Funds Should be Unblocked

The case numbers assigned to the blocking of the funds suggest that the compliance
departments of JPMorgan Chase and Deutsche Bank believed that the parties to the transaction
or the purposes of the transaction in some way violated the Russian/Ukranian Sanctions Program

or the Global Terrorism Sanctions Program. We respectfully submit that the funds were ee
in error.

First, as stated above, the purpose of the transaction was to obtain the used aircraft from
the Uzbekistan national air carrier to sell its spare parts for commercial purposes. The Company

AR 0564
OFAC Licensing Officer
June 6, 2017
Page 3

does not trade with any military agency or organization and has absolutely nothing to do with
any terrorist organization.

Second, the owner of the Company is not an SDN. He is not affiliated with any SDNs,
nor does he do business with any SDNs. None of the Company’s employees is an SDN.
Furthermore, to the extent there is any confusion, as stated above, the Company has nothing to
do with Rusavia, Ltd.

Conclusion

Because the Company has done nothing to violate any OFAC sanctions program, and
because it is now facing substantial financial hardship as a result of the blocking of those funds,
we respectfully request that the funds be unblocked and delivered to Uzbekistan’s national air

carrier, Uzbekistan Airways. In the alternative, if the transaction is being blocked due to
Uzbekistan Airways, we respectfully request the funds be returned to the Company.

I would appreciate communication from your office in order to address any questions or
concerns, or to provide additional documentation, if desired.

If you have questions, please feel free to contact me.

Very truly yours,

ae VAL 1-1 ~—

Eric Creizman

Enclosures

AR 0565
EXHIBITS ~

AR 0566
AR 0567
 

AR 0568

RA |

 

 

 

 

 

 

 

 

AGREEMENT Xe & HOYFOBOP Ne
ON SALE-PURCHASE KYITIM-TIPODA0KH
OF AIRCRAFT BO3SJYITHOTO CYTHA
BETWEEN MEXKILY
. STATE COMMITTEE rOCY JAPCTBEHHbIM KOMHTETOM
OF THE REPUBLIC OF UZBEKISTAN PECITYBIMKM Y35EKHCTAH NO
FOR PRIVATIZATION, TIPHBATH3SAUHMH, .
DEMONOPOLIZATION AND HEMOHCNOMM3ALHH H PASBUTHID
DEVELOPMENT OF COMPETITION KOHKYPEHUMH
‘ AND COMPANY “RUSAVIAINVEST” MW KOMTIAHMER «PYCABAAMHBECT»
WITH PARTICIPATION C YUACTHEM
OF THE NATIONAL AIRCOMPANY HAL|HOHAJIBHOM ABHAKOMITAHHH
OF THE REPUBLIC OF UZBEKISTAN PECITYBIIHKH Y3BEKHCTAH
“UZBEKISTAN AIRWAYS” «¥3BEKHCTOH XABO HYIUIAPH»
Tashkent city “WF 422016 Tanke nt £f f2016
THE PRESENT AGREEMENT of sale-pur- | HACTOAWIMA JOPOBOP xynnu-nponaxu
chase of aircraft (hereinafter + “Agreement”) | so3qywiHoro cyaAHa (aanee - «JloroBop»)

is executed in Tashkent between:

3AKOUEH Br. Tauikewte Mexmy:

 

STATE COMMITTEE OF THE
REPUBLIC OF UZBEKISTAN FOR
PRIVATIZATION,
DEMONOPOLIZATION AND

DEVELOPMENT OF COMPETITION
(hereinafter - “Seller”), having its legal
address at 55, Uzbekistan avenue, Tashkent,
100003, Republic of Uzbekistan, represented
by the First Deputy Chairman 8.X.Gafarov,
acting under Statute and Order No. 174k-LS
dated 04.12,2014,

roCYHAPCTBEHHbIM KOMHTETOM
PECITYBAHKH Y3BEKHCTAH IO
NPHBATH3AIHH,

AEMOHOTOJIN3ADHH HW PA3IBHTHIO
KOHKYPEHI[MH (aanee - «pogaseu),

HMCIOWIHM fopHaAHuecKHH anpec: 100003,
PecnyGouka YaGexncran, r. Tament,
mpocnexr Y36exncranckut, 55, B aAuue
Tlepporo SAMECTHTENA Iipeacegatens

C.X.Papapona, peficrsyromero Ha OCHOBaHMH
[onoxenua i npnkaza ot 04.12.2014r.,
Nel 74x-JIC;

 

company “RUSAVIAINVEST” Ltd,
(hereinafter — “Purchaser”), having its legal

address at 25, I" Soviet side street,
Shchelkovo, Moscow, 141100 Russia,
represented by the Director General

A:K. Vorobyev, acting under Statute,

komnanHelt OOO «PYCABHAHHBECT»
(ganee =O - «Ss ce oxymatensy), meroweti
lopHanyeckHi «agpec: 141100 Poccra, r.
Mockaa, !Jenxono, 1-f1 Cosetcxnit mepeyanox,
25, B «AHNue [TexepanbHoro MpeKTopa
BopoSpéaa A.K., aeiicrsyromero Ha
OCHOBAHMH YcTaBa;

 

with participation of the NATIONAL
AIRCOMPANY OF THE REPUBLIC OF
UZBEKISTAN “UZBEKISTAN
AIRWAYS” (hereinafter - “Participant”),
having its legal address at 41, Amir Temur
avenue, Tashkent 100060, Republic of
Uzbekistan, represented by the Director
General V.N.Tyan, acting under Statute

HAHHOHAJIBHOH
PECHYBJIMKH

c yuacTuem
ABHAKOMTTAHHH

Y3BEKHCTAH «O'ZBEKISTON HAVO

YO'LLARI> {aanee += «¥uacrincy),
uMerowei ropHaHYeckHit agpec: 100060,
PecnyOnuxa = Y36erncraH, 1. Tawikent,
iipocnexr Amupa Temypa, 41, 5 AHLe
Yenepanbyoro oupextopa Tana  B.H.,

ReficTayrouero Ha OCHOBAHHH Yctapa.

 

 

Collectively hereinafter they are named as
“Parties” and individually as “Party”

 

Bee pmecte HMenyemble Kak «CTOpottby #
Kamar no oTLenbHocTH «CToponan.

 
 

 

AR 0569

 

HEREBY IT IS AGREED the following:

HACTOAWHM JOCTAIHYTO
COTJIALUEHHE o cnegyrouem:

 

1. DEFINITIONS AND THEIR
INTERPRETATION

1. ONPEAEJIEHHA HW UX

 

Act of assessment of the technical condition
of aircraft means document, presenting the
results of mutual assessment of actual technical
condition and completeness of aircraft through
its inspection and confirmation by signatures
of representatives of the Participant and the
Purchaser

HHTEPMPETAUMS

AKT eXHIYccKOrO GCMOTpA BoOInyumOrE
CyAna - AOKyYMeHT, OTpanalollHdii pesymeraril
COBMeC THOT ONeciHKH tbakrayeckoro
TEXHHUCLKOTO COCTORHHA H KOMIIeKTHOCTH

BOSAYWHOTO cyana nytTem ero
HHCNEKTHPOBAHHH ] NOATREP A MEHHR
NOMNHCAMi =ampeacTasuTeneh Yuactuuka x
Hoxynurens.

 

Act of acceptance-transfer of aircraft
(hereinafter — “Act of acceptance-transfer”)
means document evidencing the fact of
acceptance and transfer of aircraft and being
the integral part of this Agreement, confirmed
by signatures of representatives of the
Participant and the Purchaser (Attachment No.
2)

AKT Rplema-nepenaan BOsnyuHOre cyaHa
(manee mo Texcty Jlorosopa — «ANT mpHema-
Nepeqayly) - TOKYMeHT, MogTRepaAaAOMH
akt NpHeMa H Tepexaw BOIayWMHOrO cyaAHe,
ABJISIOWUIKACA HeEOTESMIIeMOn “GacTblo
HacToaiuero Jforonopa, NnowTBepKAeHHBIA
NOARHCAMH fpegctapyTeneit Yuactuuka
Nloxynatean. (TIpunoxenne Ne 2)

 

Aircraft means description of aircraft,
including individual references to all engines,
parts and documentation on aircraft, listed in
Attachments No. 3

Bo3ayuice cyano — onvcanve BoszyWHOrO
CYHHA, BKULOUAA OTACHbHBI€ CCBLIKH Ha BCe
QBHTATeEIH, YACTH H AOKYMERTANHIO nO
BOITYWIHOMYy cyouy, ykKasauHomMy B
MpHNOKEHHH Ne 3

 

Aircraft documentation means all log books,
records, manuals and other documents, to this
Agreement, and all addendums, renewals and
amendments made on them before transferring
the aircraft to Purchaser.

AoxyMentTauun no BOIAyMNOMY cyany - sce
GopTosble xypHanbl, 3aNHCH NO BOITYWIHOMY
CYDHY, PYKOBOACTRA H EPYTHe JOKYMeHTHI, K
Hactomuemy Jloropopy, H Bce AoNonHenns,
OOHOBNCHHA H JEMCHBI, CHENAaHHEIe 10 HAM 20
nepezauy BOsLyuIHOTe cyaHa [loKynatemo.

 

Business Day means any day other than a

Saturday, Sunday or holidays, on which banks

are opened for business in all cities, mentioned
in this Agreement.

PaGounii nenp — moGol sens, Kpome cyGGorni
HIH BOCKpeceHBA, nHOo npa3aHnkos, Ha
KOTOpSI GaHKH OTKPbITh Ana GH3Heca BO BCEX
TOpODaX, YKASAHHBIX B HacTosiem Jloropope.:

 

Delivery means transfer of title on aircraft
from Participant to Purchaser under this

Niocranea - nepenaia npapa cofcrsennoctH
Ha BOsAyWHOe cyotHo oT YuacTHHka Kk

 

moment of its Delivery.

Agreement. Noxynatemo cormacHo HaCTOALeEMy
Zlorosopy.

Aircraft condition at delivery “as is, where | Cocronnue eo3nymuoro 3 cyoHa npn

is” means technical condition of aircraft, atthe | mocrapke «kak ecTb, re ecre» -

TEXHHYECKOE COCTOMHHE BOSUYWHOTO cyaHa
Ha MOMeHT MocrapKn

 

Delivery date means the day, which is
Business Day and on which the aircraft
delivery occurs.

 

 

Ajata mocraBkit - gaTa, KOTOpaA sBNAeTCA
paGouxM oHeM HM Ha KOTOpYIO NpOHCXOgHT
NOCTaBKa BO3RYIUHOFO CyLHA.

 

 
 

 

AR 0570

 

Partial aircraft loss means partial damages of
aircraft which are, not the causes of total
aircraft loss.

YUacrnuuad moTepf Bosaymuero cyqHA -
YACTHYHbIC NOBPEHQCHHA BOIAYWHOTO CyAKa,
KoTOpble He BNAIOTCH MpHiuNoh nonHol
yTpatbl sO3nyWHOrO cy qua.

 

Sale Documents include this Agreement, Act
of acceptance-transfer of aircraft and any
written document, agreed by the Parties and
amended or added any of above mentioned
documents of this Agreement.

AloKymMenTsr no npogake — BKMOUAIOT B CebaA
HacroawHA Jlorosop, AxT npHéma-nepezaun
BO3AyWHOrO cyaHa, H JOG0e MHCbMeHHoe
cormawienne, cormacopanHoe CrTopoHamn,
HIMEHAIOWes HW DONONHAIOWece mobo H3
BBILUEYKaIaHHEIX = OKYMEHTOB HacTOALWEro
Morosopa.

4

 

2, __ AGREEMENT SUBJECT _
2.1 According to the resolution of the

Interdepartmental Commission on considering
the -matters and preparing the conclusions
regarding write-off of fixed assets of the
National Aircompany “Uzbekistan Airways”
(Protocol No. 90 dated 18.06.2015) and Order
of the President of the Republic of Uzbekistan
No. R-4502 dated 14.07.2015, the Seller and
Participant shall transfer aircraft A-310 MSN
706 to the possession of Purchaser under
Attachments No. 1, being the integral part of
this Agreement, in condition “as is, where is”,
Purchaser shall pay its price and accept it in
accordance with the terms and in order,
provided for by this Agreement.

2, __ HPEMET JOTOBOPA:

21 B cootpeTcTsHH c s3aKmoyeHHent
MexnenomeTsennoft KOMHCCHH no
PaccMOTpeHHio §BOMpOCcOR H nogroTosKe
3aKnOveHHH O cnHcaHHH c Gananca HAK
«Y¥36eKHcTOH xaBO §6fiyAnapHy OCHOBHBIX
cpeacts (npotokon or 18.06.2015r Ne 90),
Pacnopaxennem TIpe3ugenta PecnyOrnKn
YaGexnctan oT 14.07.2015r Ne P-4502,
fponapen ou YuacTHHK mepefaoT B
co6ctpeHHocTs Tloxymatemo  Bo3gyulnce
cynHo A-310 3aBogcKoh Ne 706 cornacio
TipHnomeHHto Nel, ABIAIOULEMYCA
HEOTbeEMseMOit YaCTBIO HACTOALMETO
7lorosopa, B COCTOAHHH «Kak ECT, PRE ECTb»,
a Tloxynatesb MpHHUMAeT ero B COOTAETCTBHH
© YCOBHAMH H NOPALKOM, NpesxyCMOTPeHHEIM
HactoauHM JloroBopom.

 

2.2 - At the execution of this Agreement the
aircraft is the property of the Republic of
Uzbekistan, is not in any pledge, and there is
no any encumbrance on it.

2.2. Bosaymtoe cyaHO Ha MOMERT
3aKNIOUCHUA HacTosmero Jlorosopa aBnaetca
coOctpeHHocthio PecnyGnnxa YaG6exucran, He
HaXOAHTCH B 3alOre H Ha HeETO OTCYTCTBYLOT
KexHe-n60 oOpeMeHeHHa.

 

2.3 Subject to the provisions of this
Agreement Seller shall transfer to Purchaser
upon Delivery the title on aircraft, free and
clear of any rights of third parties.

2.3.  Cornacho cTAaTBAM HacToame;ro
Aorosopa, IIponasey nepenaér Toxynarenio
mpu ITlocrapke npapo coOctsewHocTH Ha
BOIRYWIHOe CyHHO, cBoGoAHOe M YHcTOE OT
KaKHX-1HG0 1paB TpeTbHX IHL.

 

2.4: Aircraft shall be passed under act of
acceptance-transfer, executed in accordance
with the Attachment No. 2, in completeness
according to the accompanying technical
documentation.

2.4, Bosnymuoe cynHo nepensttcr no akTy
Nplema-nepena4n, oopmMneHHEM B
cooTseTcTaHu c Mpuaoxennem Ne 2, 8B
KOMMIMCKTAUHH COrmacHo CONpoOROAHTeNBHOH
TCXHHYCCKOH JOKYMCHTAUHH.

 

 

2.5 Title on aircraft shall be transferred to
Purchaser upon receiving the money on
currency account of Participant and signing the
Act of acceptance-transfer for aircraft by it

under paragraph 4.3 of this Agreement.

2.5. paso coGcTpeHHoctH Ha BO3ymHOE
cynHo mepexogutT xk J[lokynaremo nocne
NOCTYMICHHA  AeCHEMHLIX cCpeacTB Ha
BaUOTHBIH cueT YuacTHHKa cormacno nylkry
4.3, nactonmero Jlorosopa # Nog”nHCaHHA HM
AKTa MNIPHEMA-lepenain KMKHOTO BOIAyWHOTO
cyquHa. :

 

 

 
 

 

AR 0571

 

| 3. GENERAL PROVISIONS
3.1 This Agreement, including Attachments

 

to it, constitutes the entire agreement, which
cancels and prevails over any previous
understandings, agreements or decisions,
whether oral or written, between the Parties
with respect to the subject matter of the
Aircraft.

Attachments to this Agreement are its
integral part and have equal legal effect with
it.

3. OBIE NOOKEHHS ]

3.1. Hactrormnti Jjorosop, BKAIOYAaL
Iiptnoxenus K HeMy, TIpeactasnseT coboh
MoOMHOe COrMallenHe, KOTOpOC OTMeHAcT #
MpepaiupyeT Ha BCEMH NpexBUyIIMMH
AOPOBOPEHHOCTAMH,  cOrMalleHHAMH WAH
pelIeHHAMH, YCTHBIMH HAH MHCbMeHHEIMH,
Mexkay CTOPOHaMH OTHOCHTeRBHO npenaMmeta
HacTORMerd Hloropopa.
Iipynowenua x actosmemy Joropopy
ABIAIOTCA erO HEOTLeMMeMOM YacTBIO HB
HMCIOT OAHHAKOBYIO ¢ HHM IOPHRWYeCKyIO
cuay.

 

3.2. All terms and conditions of this
Agreement are binding on and are applied to
the Parties, their relevant legal successors or
persons, to whom corresponding rights and/or
obligations of the Parties may be assigned
under mutual consent between the Parties.

3.2 Bce monoxeHuf -H  ycROBMA
HacToawero Jjoropopa uMeroT oGA3aTeNBHbi
MAapakTeép H MPHMCHAIOTCR NO OTHOWIEHHIO K
Croporam, HX COOTBETCTBYIONHM
NpabonpeemHHKaM HAW SHAM, KOTOPLIM 10
B3aHMHOMY COrmacoBaHnio Mexay CToponaMy
MOryT Obits NepesaHbI HX COOTBETCTRYIOWIHE
Npasa 4/unH oOasaTenpersa.

 

3.3. Neither Seller, nor Purchaser may
assign the rights and obligations under this
agreement in whole or partially without prior
written consent of other Parties. Assignment of
the rights and obligations, made with breach of
terms of this Agreement, shall be considered as
invalid and illegal. Non-agreed assignment of
whole or any part of rights under ‘this
Agreement shall not discharge assigning Party
from obligations under this Agreement unless
such discharge was expressly submitted in
written by other Parties.

3.3. Hu Mposasen, Hu Tloxynatens, nn
YuacTHHK He MOryT TepegapaTb noniocTLo
HH YaCTHYHO Mpasa HW oGsgaTenbcTBa no

HaCTORLUEMY Horopopy 6e3
NpeABAPHTCALHCTO NHCbMeHHOrO §cornacia
apymx Cropon. Tlepeazaya mpap 4
oGazaTenscta, ocylllecTBNeHHaA c

HapyuleHHem ycnoBHii Hactoswero Jloronopa,
MpH3Haetca He elicTBHTeNnbHoH Hw oHe
HMeIOWWeA = FOpHAHHecKoh cua. = He
cormmacobanhag, He JON NAHHPOBAHHAA
Nepegaua BCex HAH kakoA-nuGo YacTH NpaB 10
HacToaumemy Jloropopy we ocsoGoxnaer
nepezarouryio Cropony oT oGssarenscTs no
Hacronmemy jforopopy, ecmH Takoe
ocpoboumenHe oT oGs3arenpcra ve Geo
ABHEIM oOpasoMm 8B MHCbMeHHOH dopme
npegocTaaievo Apyruma Cropouamu.

 

3.4 This Agreement shall become effective
upon its signing by the Parties and registration
in authorized bodies of the Republic of
Uzbekistan and shail be valid till full
performing the obligations by the Parties.

3.4. Hactoauguit Jorosop sctynaet 5 cuny
© MOMeHTA ero NogmucaHua CTroponamu #
PerHctpaulHH B YMOMHOMONeHHEIX opralax
Pecny6nnxu Y3Gexucran H# geficTByerT j0
MlOAHOTO BLINONHeHHA oOazaTeNEcTs
Croponamu.

 

 

3.5 The Parties have agreed that all
correspondence under this Agreement shall be
made in Russian and English.

3.5  Croponsi mprown kK cornamennio, 4To
HoKymMentTooGopot ho HCNHONHEHHIO
Ctopotiamu ycnopnli Hactosmero Jloropopa
COCTABIINeTC] Na. PyccKOM MW aHrsiickom

 

 

RIBIKAX.

 
 

 

AR 0572

 

3.6 This Agreement and its Attachments,

being its integral part, are executed in Russian
and English in three counterparts, having equal
legal effect, one counterpart for each Party. In
the case of any discrepancies between texts in
Russian and English the text in Russian shall
prevail.

3.6  Hacrosmguh Dorosop vu Mpunoxerus k
HEMY, HBIIAIOUIHECH ero HeOTLeEMAeMOl
YACThIO, COCTABIEHbBI wa pyccKkom 4H
SHrIHHCKOM M3bIKaX B TpeX 3K3emMILIApax,
MMCIOLUHX OAHHAKOBYIO HOPHAMYECKYIO CH,
MO OAHOMY 3IZEMNAApy AIA KaKROH H3
Cropou. B cnyyae passornacuit mexcy
PYCCKHM H @HIIHACKHM A3BIKOM, TeKCT Ha
PYCCKOM ALIKE HMCET TpeHMYUIECTBCHHYLO
cHAy,

 

3.7. Amendments, addendums to _ this
Agreement shall be only valid, if they are
executed in written, signed by authorized
representatives of the Parties and registered
according to the paragraph 3.4 of this
Agreement. :

?

3.7 H3menenna, AONONHCHHA K
HacTosmemy JJorobopy GyayT BelcTBHTCAbHEI
TOMbKO B TOM CAyYae, eChH COCTARNeHE B
THCEMeHHOH dbopme u NOANHCAHE!
NOMHOMOUHEIMH = =6IpeACTABHTe/IIMH = ACE
Cropon 4.3apericTpHPOBAHbI B COOTBETCTRHY

| c nyKtom 3.4. nacroamero Jlorosopa.

 

3.8 Participant’s obligation to deliver
aircraft shall be conditional on satisfaction its
preliminary conditions with Purchaser.

3.8  OGasarenpcreo Yuactuura noctasyts
BOUAYUINOE cyMHO _ oGycnonneno
BLMONHCHHEM ero npeqsapuTenbHoh
AoropopenHoctu c Tloxymatenem.

 

3.9 Purchaser has agreed to take
commercially reasonable efforts to perform
preliminary conditions with Participant.

3.9 Tloxynarenb cornaimiaetca
TIPEANPHHATE KOMMeptecKH OGoCHOBAHHEIC |

yeunng gna = obecneteHHa 6BBTIONHeHHA
NIPeABapHTeNneHolt HorosopéuHocTu c
YuacTHHkom.

 

3.10 Purchaser’s obligation to accept aircraft
delivery in condition “as is, where is” shall be

3.10 OGssatensctso Tlokynatena npHiath
HocTasky BO3IAYHIHOFO cyAHa B CcOCTOAHHH

 

conditional on satisfaction its preliminary | «Kak ecTh, me ects» ‘o6ycnonneno

conditions with Seller and Participant. BRIIONHEHHEM ero NpemBapHTenbHon
AOFOBOpeHHOCTH c Hpoyasyom Hu
YuactHHKom,

3.11 Participant has agreed to take |3.11 Yuactrouk cornamaerca npeanpuiaTe

commercially reasonable efforts to perform
preliminary conditions with Purchaser.

KOMMepyeckH OG0CHOBaHHBIG =yCHNHA s18
ofecneveHus BLIMOMHeEHHA mMpeqBapHTeENbHoll
forosoptunocra c Tloxynarenem.

 

4, PRICE AND PAYMENT ORDER

OILTATBI

4. BhIKYNHAS WEHA WH TOPAAOK EE

 

4.1 Price of aircraft in total is indicated in
Attachments No. | of this Agreement and shall
be transferred to the currency account of the
Participant under terms of this Agreement.

 

4,1 Boikyniiad Lela 3a BOaILyHIHOe CyYAHO
B wenom yka3ana 6 I[IpHnomenun Nol
Hactoxmero Jloropopa # foOmxHa GnITL
Tlepesegena Ha BAaNrOTHEIM cyeT YuacTHHKa B
COOTB¢TCTEHH C YCROBHAMH HacTosmero
Hloropopa.

 

 

4.2 Price of aircraft is the following: A-310
MSN 706 — 2,000,000.00 US dollars;

 

4.2 Belkyfaa wena Bo3ayulnHoro cyaNa
coctapaseT: A-310 3anonckoi Ne 706 -
2 000 000 nornspon CHIA;

 

 
 

 

AR 0573

 

4.3 In accordance with provisions of this
Agreement, after signing of it by the Parties,
registration in authorized bodies of the
Republic of Uzbekistan and after becoming
effective under paragraph 3.4, the Payer shall
make inspection of aircraft and signs the acts
of technical inspection of aircraft. During 10
business days Payer shall make 100% direct
advance payment to the currency account of
the NAC “Uzbekistan Airways”.

43 8B COOTBETCTBHH Cc MoOnOKEHHAMH
Hacronmero Jloropopa, nocne mogxmucaHHA
Cropowamu HacTOAero Horosopa,
PericTpaulHH ero B YNOAHOMOYEHHBIX Opraax
Pecny6nHku Ya6exnctan H, nocne
BcTyMieHHa Joropopa B CHIY B COOTBETCTBHH
c 1.3.4., Tlokynatenb Mpou3pcqHT ocmoTp
BOSAYINHOFO cyfHa HW nosnhcnipaer AKT
TeXHHYECKOrO OCMOTpa BOILYWIHOTO CyAHa, H
B TeyenHe 10 pafowHx ane, c AaTbl
MoANncaHHa AaHHOTO AKTa, OcyMtecTRNAeT
100% npezonnaty B BHZe Npamoro naaThxa
Ha BAMOTHBIH cyeT HAK «Ya6exuctou xano
ftyniapHy.

 

4.4 Net amount of payment for aircraft
shall be transferred to the currency account of
the Participant in US Dollars.

4.4 4ncraa cyMMa BbIKYNHOTO maaTexka 28
BOSILYIHOe CYAHO AOMKHa GpiTh NepeBezena §
Hlonnapax CUA na GanKoscKni cue
YuactHuka,

 

4.5 Purchaser shall reimburse Participant
for any expenses related to assessment and
expertise of assessment of aircraft in amount
3655 US dollars as well as amount for payment
of custom procedures within the territory of the
Republic of Uzbekistan in amount of 0,1% of
customs valuation on the date of payment.

4.5, [Tloxynatenb po3smewaet Yuactuyky
pacxous! YuacTHHka, CBA3@HHBIe C OWEHKOM H
SKCHEPTH3IOH OUCHKH BO3AYDIHEIX cCyOB B
pasmMepe 3 462,07 nonnapos CLA, a Tamxe |
CYMMY M10 OIATe TaMOMKEHHEIX Upolesyp Ha
TeppuTopnu PecnyOnuxn YaGexuctan B
paamepe 0,1% oT TaMOxkeHHOM CTOHMOCTH Ha
AeHb ONAATEI.

 

4.6 Date of money receiving on the
currency account of the Participant shall be
considered as date of payment.

4.6. Jlatoh  onnatst
NOCTYNMeHHA  JeHeKHbIX
SQMOTHBIA cueT YuacTHuka.

CYHTaercA 8 86Aata
Cpeucts Ha

 

§. SELLER'S OBLIGATIONS

5 OBA3ATEJIBCTBA IIPOJABIIA

 

5.1 Seller undertakes to make registration
of this Agreement.

5.1 Tipomapeu oOs3yetca mnponspectu
perucrpaunro HacTroamero Jlorosopa.

 

6. PURCHASER’S RIGHTS AND 6. WPABA H OBS3ATEJIBCTBA
OBLIGATIONS NOKYMATEJLI

 

6.1 Purchaser or its representatives shall
have the right for “preliminary inspection” of
aircraft before inspection of its technical
condition and before date of Delivery to

confirm compliance with uninterrupted
performing the regulation.on aircraft storage at
the moment of Delivery.

 

6.1  Tloxynatenb HH ero npencTaBHTenH
HMEIOT Npabo NpowseectH "NpeaBapHTeNBHM
OCMOTp" BOSHYINHOTO CyAHa AO MpoBeseHiA
HHCHEKLKK €FO TEXHAYECKOTO COCTOAHHA H AO
mater Tloctaskw,  wo6bl noazTBepAHTb
coGmiogenne GecnpepsiBHoro § sBbINONHeEHKA
pernaMeHTOB lO XpaHeHHiO §=BO3IAYWINOrO
cyaHa Ha MOMeHT [TocTaaku.

 

6.2 Afier execution of this Agreement
Purchaser shall have the right for its own
account to make inspection of technical
condition of aircraft on or before the date of
Delivery to receive evidence that aircraft
satisfies the terms of Delivery, Such inspection

 

 

62 [locne mognncaHHaA HacTORWwero
soropopa, Tloxynatent 3a cao cueT HMeeT
TIpabO NPOH3BECTH HHCNeCKUHIO TexHHYeCKoro
COCTOAHHA BOIRYWIHOTO CyaHa Ha MOMeHT
HHH QO fare! Tloctasxu, ytoG.hi yGeauthcsa,
4FO BOIMYINHOE CYAHO COOTBETCTHYeT

 

shall be performed during 10 days from the

yenonuam [loctrapku. Takaa HH¢mekiuna

 
|

 

AR 0574

 

date and in such place that shall be agreed by
the Participant and Purchaser.

Inspection shall include:

l. physical inspection of technical
documentation of aircraft;

2. physical inspection of aircraft:

(a) performing full video-inspection by
baroscopic (A) high-pressure
compressors and low-pressure
compressors and (B) turbine zone of
engine as well as full;

{b) engines starting in accordance with
relevant maintenance manual;

(c) aircraft checking on presence of
’ structural repairs and compliance of

6ygeT mposegena a TeyeHye 10 ane c
MOMEHTA H B TOM MECTe, KOTOpbIe COrnacytoT
Yuactuuk H lMoxynatens.

Mucnesxuna gonxcia BKMOUAaTE:

1. buswyeckyro HHCNeKYHIO TexHHYecKOH
FOKYMCHTALHH Ha BOSAYINHOe cyAHO;

2. (PH3HYECKYIO HHCNeKYHIO BOITYWHOTO

cyAHa.

(a) BbINONHEHHE nonHo0 BHAEO-
-HHCHEKUHH Gapockanom (A)
KOMMpeccopon HH3KOrO H BbICOKOrO
aapnenua xu (B) sonst tTypGHHE!
ABHraTench;

{ob}  BbINOMHeEHHE 3alrycKOB gBHTaTeneci#t B

: COOTBCTCTBHH c NpHMeHHMbIM
PYKOBONCTBOM moO TeXHHYeCKOMy
ofcnyxHBaHHio;

() MpORepky BO3AyuIHOrOo cygHa Ha
HANHYHeE CTPYKTYPHEIX PEMOHTOB H
COOTRETCTBHE YKaSAHHLIX PeMORTOR

 

these repairs with Manufacturer’s PykosogcTBy H3rOTOBHTeNA = 0.
manual on structural repairs or CTpyKTyPHEIM PeMOHTaM HJM
Manufacturer’s recommendations, as PexoMeHJauHiM HMSPOTOBHTeNA, Kak
applicable; NpHMcHHMO;

6.3 If results of inspection are unsatisfied, | 63 [pu HeyAOSICTHOPHTENbHBIX

then Purchaser on its own and sole discretion
during ten (10) days shall make decision and
notify the Seller about the fact that Purchaser
will not purchase aircraft and cancels this
Agreement.

pe3yMbTAaTaX HHCHCKUHH, MO enHHONBYHOMY u
HCKAIOUHTeENBHOMY peulenHio § Tloxynareasn,
Tloxynatent umeet Decatp (10) paGounx gueti
ANA TPuWATHA peulcHHa Hh HIBeWieHHA
TIponasua o Tom, uTo Noxynatens we Gyger
NOKYNaTb ROITYWHOe CyYAHO H fpepbinact
HacToamHit Jlorosop.

 

6.4 Purchaser shall indemnify and hold
Participant, its directors, officers, employees,
agents and subcontractors harmless from any
claims and losses resulted from death or body
injury of some representative or employee of
Purchaser in connection with any
demonstrative flight or aircraft inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Participant.

64 [lokynatenh sosmectut 4H GygeT
NOALEpAHBATE OCBOGOMUEHHe YuacTHHKa, ero
AupekTopos, pyKkopoantTeneli, paGotHukon,
arenTos H CyOMOZpAAYHKOB OT BCeX HCKOB H
NOTEpb, BOSHUKWHX 3-38 CMEPTH HH TpaBMbl
KaKoro-nHGO MpeyctTaBuTena wan paboTHHKa
Tiokynatena 5B CES3H ¢ KaKHM-2HGO
DeMOHCTpailHOHHEIM TOeTOM HJ
HHCHeKUHeH BOSNYWIHOTO CyAHa, cormacHo
fankomy J[cropopy, eCAH TONbKO OHH He
BE3BaHbI §«rpydoli HeGpexHOCThIO HIM
HaMepeHHO XanaTHOCTBIO YuacTHHKa.

 

 

6.5 Purchaser shall make payment in
amount of aircraft price as well as penalties (if
any) in order and in form provided for in
paragraphs 4,3 and 11.3 of this Agreement.

 

65 TlokynaTenp npon3aoguT onnaty B
pagmepe BEIKYNHOTO MMaTeka 3a BOIAYLUIHOE
cyqHO, a Take NeHH, & cHyyae ux
BOJHHKHOREHHA, B NOpPAOKe H B CPOKH,
npeaycMoTpenubie NykkKTawn 4,3 uu 11.3
HacToxweéero Jlorosopa.

 

 
 

AR 0575

 

6.6 Purchaser shall reimburse the expenses
of Participant, indicated in paragraph 4.5 of
this Agreement during ten (10) business days

6.6 [lokynatenb po3meulaet B Teyenve 10
(accaTH) pabounx pHel c MOMeHTa TomyyeHuA
BbICTABICHHEIK CYETOR pacxogEl Yuactuuka,

 

from the moment of invoice receiving. ykasaHHble B myHxTe 4.5. HacTostuero
Horozopa.
6.7 Purchaser shall make acceptance of | 6.7 Tloxynatent, ha ycnosnax HacTosmero

aircraft and its technical documentation under
this Agreement. Results of acceptance-transfer
of aircraft shall be executed in form of Act of
acceptance-transfer, signed by the Participant
and Purchaser.

Alorosepa == oc ye TByINET NpuemKy
BOSAYWINOrO §«cyaHa HM ero TexXHHyeckoli
AOKYMeHTaHHH. PesymbTarbl npwema-nepexayn
BO3AYIHOFO cyaHa obopmnsiotca
ABYCTOPOHHHM AKTOM nNpHema-Nepenaun,
TIOAMHCAHHEIM YuactHHKoM HK TTokynatenem.

 

6.8 | Purchaser shall bear all risks of loss,
damage, technical condition and completeness
of aircraft upon transferring the aircraft to the
possession of Purchaser.

6.8  Tloxymatens Hecér pce pucka yrpatei,
NOBpeGeHHA, TeXHHYeCKOrTO COCTORHHA
KOMMNCKTHOCTH BO3ZYIUHOrO Cyna c MOMeHTa
Nepexoga BO3TYLWHCTO cyaHa B COOcTBEHHOCTL
Tloxynatena.

 

6.9 Purchaser shall in its own account
obtain official permissions, perform all
customs formalities needed for aircraft import
to the Purchaser's country.

6.9 Noxynatent 3a cao cter nonyuaer
O@PHUBANLHBIe paspelwieHHA, BLMONHAeT BCE
TaMOKEHHBIC opManbHocTH, HeoGxoguMBIE
Ih BBOJA BOILYWHOTG CyaHa B cTpany
NMoxynatesta.

 

7. RIGHTS AND OBLIGATIONS OF
PARTICIPANT.

7.1 Before signing this Agreement the
Participant together with Purchaser shall make
preliminary inspection of aircraft.

 

7. WPABA MH OBAZATEJIBCTBA
YUACTHHKA JOCLOBOPA

7.1 Yaactuuk copmectuo c Moxynatenem
80 MOMCHTA NoAnncaHHa  HacTORe©ro
Horosopa mpou3aeaeT ocmoTp BOsZyWIHOTO
cyAHa .

 

7.2 ‘Participant shall agree with Purchaser
the date and time of inspection of technical
condition of aircraft by Purchaser's
representatives as well as assist in its
implementation during 10 next days.

7.2  Yuactauk cornacyeT c [Toxynatenem
aary MW BpeMaA MpoBexeHHA NpeACTABHTeEMAMH
Noxynarensa HHCHeKLHH TeXHHYeckoro
COCTOSHHA BOSZYHIHOTO CYAHa, a Take
oxaxeT cogelicraHe 5 e& MpoBemeHHH B
Teuenne 10 nocaenyIomHx oHel.

 

7.3 Participant shall agree with Purchaser
the date of Delivery of aircraft and transfer the
aircraft to Purchaser with execution of the Act
of acceptance-transfer for aircraft as well as
pass accompanying technical documentation
and other documents and documents needed
for Purchaser for customs clearance and
registration of aircraft in the country of
importation.

7.3  Yuacruuk cormacyet c Hoxymatenem
nary Jlocrapku BosaywwHOrO cynHa H
nepeaact TlokynatTemo so3ayiwHoe cyfHo c
opopMneHHem AkTa MmpHema-epegaun Ha
BOSRYWHOE CyRHO, a Take mepenact
CONPOSOIRTENEHYIO TeXHHYECKYyIO
AOKYMEHTALHIO H HHBI€ JOKYMCHTBI, a TakKe
ASOKYMeHTEI, HeOOxogHMBIe [oxynaremo ana
TaMOMWeHHOH = oO4HCTKH 8H perHicTpaliwn
BOSAYWHOFO Cy2Ha B CTpake BBO38.

 

 

7.4 Participant shall have ten (10) business
days from submitting the written application
by Purchaser for consideration of discrepancies
found by Purchaser during technical inspection

 

7.4 Yuactuuk umeet gecate (10) paGounx
ane, c MOMeHTa mpeznannenua [oxynarenem
NHCbMEHHOTO JaABMeEHHA, TA paccMoTpeHHa
HEAOCTATKOB BbINBIeHHDIX TlokynarenemM 5

 

 
 

AR 0576

 

of aircraft and giving notification to Purchaser
about its decision either (a) to rectify defects
on account of Participant or (b) to decline the
requirement on defects fixing and terminate
this Agreement.

XOM@ TEXHHYCCKOH HWHCNeEKUHH BO3ZYLOHOTO
cyanea H M3BeleHha Tokynatena o MpHHATOM
peueHHM Yaactunxa: (a) ycTpaHnte
BBIRBACHHBIC HEMOCTATKH 3a CueT Yuactuuka;
unw = (b))=COTKAOHHTB «= tpeOopaHHe =o
YCTPaHeHHtO BbIABNCHHBIX HEQOCTATKOB HAH
ipepsatp HacToani Jlorosop.

 

7.5 Participant shall fix defects found by
Purchaser during inspection of aircraft at its
transfer during twenty (20) calendar days.

7.3  Ysactiwk ycTpaHaT  HegocTaTKH,
BBIAB/ICHHbIC TNokynatenem B xone
TeXHHMECKOH HHCHEKLMH BOSAYWINOTO cyaHa
TIpH ero nepenaye B tevenne 20 (aeaguatu)
KaNeHJapHBix gHeM. ,

 

7.6 Participant shall provide performing of
all formalities (including customs procedures),
set for aircraft export from the country of
Seller,

7.6 YuactHHKk oGecnheynT  sbmonHeHHe
Bcex qopmanbyoctelt (8B TOM 4dHeNe
TaMOXKEHHBIX MpOueAYp), YCTAHOBNCHHBIX MpH
BbIBO3e BOIBZYLOHOrG cyaa H3 CTPAHbI
Dpoaasua.

 

7.7 Participant shall inform Purchaser in
writing during four (4) days about registration
of this Agreement in authorized bodies of the
Republic of Uzbekistan.

7.7 YaacrHHK B 4-x gQHeBHOH cpoK

TIHCLMEHHO = YBCOMHT = Tlokynatena =o
perHcTpadiiw = Hactoamero fforopopa 8B
YNONHOMOYeHHEIX = opraHax PechyGnnku
Yabexuctan.

 

7.8:
Purchaser, its directors, officers, employees,
agents and subcontractors harmless from any
claims and losses resulted from death or body
injury of some representative or employee of
Participant in connection - with any
demonstrative flight or aircraft inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Purchaser.

Participant shall indemnify and hold-

7.8  Yuacrauk posmectutr Hu Gyaer
Tomlepaupars ocsoGomgenne MMokynarens,
ero AMPeKTOPOB, pyKosognTenel, paboTHHKoR,
areHTos 4 cyYSnospAgYHKOB OT BCeX HCKOB H
NOTepb, BOSHHKLUHX H3-3a CMEPTH HH TpaBMbl
Kaxoro-nHGo nmpescTaBHTena Hin paGoTHHKa
YuacTHHKa B CBH3H C K&KHM-H60
TeMOHCTpalHOHHEIM TONETOM HAH
HHCheKiveH BOSHYNIHOrO cyaHa cormacho
AanHomy Jlorosopy, ec Tonbko OHM He
BB3BaHE! §=«orpySoh HneGpexuocthio HH
HAaMepeniof xanmaTHOCTBO Moxynatens.

 

8. TERMS AND DATES OF AIRCRAFT
| TRANSFERRING

8. YCJLOBHA H CPOKH NEPEA AUH
BO3 JY UIHbIX CY JOB

 

8.1 Transfer of aircraft shall be performed
by Participant on. the terms “FCA -
International airport Tashkent", Republic of
Uzbekistan in accordance with “Incolerms-
2010”

8.1. Tlepegaya po3zayuioro cynHa GyyeT
ocymectTaneHa YYaCTHUKOM Ha yCiIOBHAX
«FCA - MexayHapoaHn asponopr
«TamKent», PecnyOnuxa YsaGexuctau, #8
COOTBETCTBHH ¢ «HHKorepmc-2010».

 

8.2 Date of signing the Act of acceptance-
transfer of aircraft by representatives of
Participant and Purchaser shall be considered
as date of aircraft transfer.

8.2 flaro# mnepegaun so3nyuHoro cyza
CuHTaeTCH gaTa monmucanua AKTa mpHema-
Mepenadt MpeActapitenamn YuyactHHKa 4H
Hoxynatens.

 

8.3. Act of acceptance-transfer of aircraft

 

shall be signed by Participant and Purchaser

 

8.3 AKT MpHéMa-nepenaun so3aylHOTO
cyqHa NORMHChIBAeTCA YuactHHKOM  #

 

 
 

AR 0577

RA |

 

 

 

 

 

 

 

 

AGREEMENT Nk of JOTOBOP Ne o&
ON SALE-PURCHASE KYITUIH-NPODAKKH
OF AIRCRAFT BO3SAYUHOro CYTHA
BETWEEN MEXCULY
STATE COMMITTEE FOCYJAPCTBEHHAIM KOMHTETOM
OF THE REPUBLIC OF UZBEKISTAN PECITYBJIAKH Y3BEKHCTAH IO
FOR PRIVATIZATION, NPHBATH3ALIMN,
DEMONOPOLIZATION AND AEMOHONOJM3SAUMA WH PA3SBHTHIO
DEVELOPMENT OF COMPETITION KOHKYPEHHHH
AND COMPANY “RUSAVIAINVEST” HM KOMTMAHHER «PYCABHAHHBECT»
WITH PARTICIPATION C YUACTHEM
OF THE NATIONAL AIRCOMPANY HALMOHAJIBHOK ABHAKOMIAHHH
OF THE REPUBLIC OF UZBEKISTAN PECDYSIINKH Y3BEKHCTAH
“UZBEKISTAN AIRWAYS" «Y3BEKHCTOH XABO AYJUIAPH»
Tashkent city WF 422016 TawKext HF A2016
THE PRESENT AGREEMENT of sale-pur- | HACTOAIWMA JOPOBOP kynnn-nponaxn
chase of aircraft (hereinafter - “Agreement”) | poagyuinoro cyona {aanee - «Jloronop»)

is executed in Tashkent between:

JAKOYEH BT, TawKente Meaty:

 

STATE COMMITTEE OF THE
REPUBLIC OF UZBEKISTAN FOR
PRIVATIZATION,
DEMONOPOLIZATION AND

DEVELOPMENT OF COMPETITION
{hereinafter — “Seller”), having its legal
address at 55, Uzbekistan avenue, Tashkent,
100003, Republic of Uzbekistan, represented
by the First Deputy Chairman S.X.Gafarov,
acting under Statute and Order No. 174k-LS
dated 04.12.2014,

TOCYAAPCTBEHHhIM KOMMTETOM
PECITYBJIKKH Y3BEKHCTAH 10
NPHBATH3AUHH,

JEMOHODOJM3ALHH WH PAIBHTHIO
KOHKYPEHHHH (aanee - «lIpogapeu»),

HMeIOWHM lOpHadyeckHt agpec: 100003,
Pecny6auka Y36exncran, or. Tarxent,
npocnexr Ya3Gexnctanceni, 55, 5B xAnue
Tiepsoro 3aMECTHTENA Tipeaceaatesna

C.XTapapona, geficrpyiowero Ha ocHoBaHHH
Tionoxecnuas Hu npHka3a of 04.12.20) 4r.,
Nol 74x-JIC;

 

company “RUSAVIAINVEST” Ltd.
(hereinafter - “Purchaser”), having its legal

address at 25, I* Soviet side street,
Shchelkovo, Moscow, 141100 Russia,
represented by the Director General

A.K.Vorobyev, acting under Statute,

komnanHelt OOO «PYCABHAHHBECT»
(aanee—- = aMokynarenby), = smecroureii
ropHanyeckHit agpec: 141100 Poccus, r.
Mockaa, ILlenxono, !-i Copetcknit nepeysok,
25, 8B aAuue TeHepanbHoro sHpekTopa
BopoGpésa A.K., aelicrsyiomero Ha
OcHOoBaHHH YcTapa; 4

 

with participation of the NATIONAL
AIRCOMPANY OF THE REPUBLIC OF
UZBEKISTAN “UZBEKISTAN
AIRWAYS” (hereinafter -— “Participant”,
having its legal address at 41, Amir Temur
avenue, Tashkent 100060, Republic of
Uzbekistan, represented by the Director
General V.N.Tyan, acting under Statute

¢ yuactHem HADMOBAJIDHOR
ABHAKOMHAHHH PECITYBAHKA
Y3BEKHCTAH «O'ZBEKISTON HAVO
YO'LLAR]I> (manee - «YuacrHur),
HMelowell itopHoHyeckHi agpec: 100060,
PecnyGauxa Y36exncran, fr. Taurens,
Tpocnext Amupa Temypa, 41, B sAMue
Tewepansyoro§ =o aupexropa Tana B.H.,
nelicTayrowero Ha OCHOBaHHH YcTapa.

 

 

Collectively hereinafter they are named as
“Parties” and individually as “Party”

 

Bee sMecte nMenyembre Kak «CTopows
KaKlad No oTnenpHocTu «CToponan,

 
 

 

AR 0578

 

HEREBY IT IS AGREED the following:

HACTOAINHM JOCTHTHYTO
COPJIAWIEHHE o crenyrouenm:

 

1. DEFINITIONS AND THEIR

INTERPRETATION

Act of assessment of the technical condition
of aircraft) means document, presenting the
results of mutual assessment of actual technical
condition and completeness of aircraft through
its inspection and confirmation by signatures
of representatives of the Participant and the
Purchaser

1. OUPEJEAEHHA HWX
HHTEPOPETAUHA

AKT TCXHHYCCKOIO OCMOTpA  BOIZYHINOrE
CYAHA - AOKYMEHT, OTPAKAOWAN pexymbTart
coumecrnol OUCHKH tbaktiteckom
TEXHH'4KOTO COCTOAHHA BH KOMMNeRKTHOCTH

BOSAYIUHOLO cyAna nyTem Ero
HACHEKTHPOBaHILA u NOATBEPACNEHHA
NOANHCAMI npencTasitenea YuacTuuka #4
Noxynutens,

 

Act of acceptance-transfer of aircraft
(hereinafter - “Act of acceptance-transfer”)
means document evidencing the fact of
acceptance and transfer of aircrafi and being
the integral part of this Agreement, confirmed

by signatures of representatives of the.

Participant and the Purchaser (Attachment No.
2)

AKT fipiema-nepesau Bo3nyunore cyaHa |
(ganee no Texcty Horosopa — «AKT npHema-
Hepesai») - AOKYMeHT, TOATBepaaOMHA
axT NpHema H Nepeaaw BOIAyIANOTO CygHa,
ABAAIOWHACA HeOTBEMAEMOA YacTbIO
Hactosuero fJorosopa, noATBepKOeHHbIA
NOANHCAMH NipesAcTapHTeneli Yuacrunka wu
Tloxynatens. (IpHnoxenne Ne 2)

 

Aircraft means description of aircraft,
including individual references to all engines,
parts and documentation on aircraft, listed in
Attachments No. 3

Bosayummoe cyaqHe — onvcakHe BO3sAyWHoro
CYAHA, BKAOYARN OTACHBHBIC CCLUIKH Ha BCe
EBHPaTenl, YACTH H AOKYMEHTAlHIO io
BOUIYWIHOMy  CYQHY, $YKA3aHHOMY B
opHioxenun Ne 3

 

Aircraft documentation means all log books,
records, manuals and other documents, to this
Agreement, and all addendums, renewals and
amendments made on them before transferring
the aircraft to Purchaser. :

AokyMeHTauNa NO BOIAYLEOMY CyMHYy - pce
GopToBbie wYPHANb!, JaNHCH TO BOITYWHOMY
CYOHY, PYKOBOACTBA H ADYTHe DOKYMeHTEI, K
HacTomuemy Moropopy, H BCe ZOMONHeHHA,
OGHOBNCHHA H 3AMCHBI, CACHAHHBIC NO HAM fo
nepesaiy BOILYWIHOTS cyzHa [oxynatenio.

 

Business Day means any day other than a
Saturday, Sunday or holidays, on which banks
are opened for business in all cities, mentioned
in this Agreement.

PaGountt newb — modo nex, Kpome cyOGotTsI
HNH BOCKpeceHba, nuGo npajazHMKoB, Ha
KoTOpbii GaHkH OTKpETEI ota Gu3Heca BO BCexX
ropomax, yKasaHHBIX B HacToriiem Jloropope. _|

 

Delivery .means transfer of title on aircraft
from Participant to Purchaser under this

T¥ocraska - nepefaua apapa cobcTaeHHocTH
Ha BO3snywHoe cyAHo oT YuactHHka k

 

Agreement. Norynateno cornacko HacTosuemy
Horogopy. _J

Aircraft condition at delivery “as is, where | Cocronmme  eBozayminoro cyaqHa = =6mpi

is” means technical condition of aircraft, atthe | mocTapKe «kak cCCTB, Ime ecTb» -

moment of its Delivery.

TEXHHYECKOE COCTORHHE BO3ZYWIHOTO CyAHA
Ha moment Tlocraskn

 

 

Delivery date means the day, which is
Business Day and on which the aircraft
delivery occurs.

 

fara moctaBxH - DATA, KOTOpanh ABAETCA
paGouHM OHeM H Ha KOTOpyIO MpoHCxogHT
nocTaska BOIAyWHOTO CyaHa.

 

 
 

 

AR 0579

 

Partia) aircraft loss means partial damages of
aircraft which are not the causes of total
aircraft loss.

Yacrnunad NoTepA BOI_ymNOTO cyAtA -
HACTHYHBIC MOBPEXCHHA BOSAYWIHOTO Cy Ha,
KoTOpBie He AB/IAIOTCH: NpHYHHOH NoOAHOH
yipatb! BO3Ty HOO cyqHa,

 

Sale Documents include this Agreement, Act
of acceptance-transfer of aircraft and any
written document, agreed by the Parties and
amended or added any of above mentioned
documents of this Agreement.

JloKyMeHTEI 1G Nponake — BKTIOURIOT B ce6a
Hactoauni Morosop, AxT nprima-nepenaun
BOIAyIIHOTO cyaHa, w mo0G0e mHcbMeHHOEe
cormmawenve, cornacopannoe CtTopoHamu,.
HIMeHsMOWee HIN LoNOAAAODIee mobo H3
BBIMeYKasaHHBIX + NOKYMCHTOB HaCTOALULETO
Horosopa,

 

12, _ AGREEMENT SUBJECT _

2.1 According to the resolution of the |
Interdepartmental Commission on considering
the matters and preparing the conclusions
regarding write-off of fixed assets of the
National Aircompany “Uzbekistan Airways’’
(Protoco] No. 90 dated 18.06.2015} and Order
of the President of the Republic of Uzbekistan
No. R-4502 dated 14.07.2015, the Seller and
Participant shall transfer aircraft A-310 MSN
706: to the possession of Purchaser under
Attachments No. 1, being the integral part of
this Agreement, in condition “as is, where is”,
Purchaser shall pay its price and accept it in
accordance with the terms and in order,
provided for by this Agreement.

2. _ HIPEAMET JOTOBOPA’ |

2.1 Bo coorsercrsru c
MexpenomcTaexHolt KOMHCCHH no
PaCcCMOTpeHHio sOnpocon 4 MogzroToRKe
3aKMOUeHHH oOo ciHcaHHu c GanaHca HAK
«Ya0eKHcTON xaBoO fiynnapH»  oCHOBHBIXx
cpencrn (npotoxon ot 18.06.20)5r Ne 90),
Pacnopmxennem [Ipesngenta PecnyGanku

JAKIOUCHHEM

Y36exnctan ot 14.07.2015r Noe P-4502,
Tipomapey =o = YuaCTHHK nepemaior§ B
cofcisenwocrs Tioxynarento so3myutHoe

cysHo A-310 sasongckoh Ne 706 cornacko
Tipwnowernio del, ABIATIOWUEMYCA
HCOTBEMIEMOn YacTbio HacTosWero
JJorosopa, B COCTOAHHH «Kak eCTb, Me ECTE»,
a Tlokynatens npHHHMaeT ero B COOTRETCTBHH
€ YCNOBHAMK H NopAAKoM, MpenycMOTPeHHbIM
HacToauHMm Jlorosopom.

 

2.2 At the execution of this Agreement the
aircraft is the property of the Republic of
Uzbekistan, is not in any pledge, and there is
no any encumbrance on it.

2.2 Boapymuce cyqHO H&@ MOMEHT
JAKNIOUCHHA HacTosilero Jlorozopa asiaerca
cofcTpensoctero PecnyGnnkn YaGexucran, He
HAXOAHTCA B 3aMOre H Ha Hero OTCYTCTBYIOT
karHe-s1u60 obpemeHeHHa,

 

2.3. Subject to the provisions of this
Agreement Seller shail transfer to Purchaser
upon Delivery the title on aircraft, free and
clear of any rights of third parties.

2.3. Cormacno CTaTbAM HacToOAIero
Horosopa, Mpogasey nepega@r Toxynarento
npw Tloctaske mpapo coGcrse#woctu Ha
BOJAYWHOE CyoHO, cBOGcaHOe WH YMCTOE OT
KakHX-1HO0 Npas Tpersux THU.

 

2.4 Aircraft shall be passed under act of
acceptance-transfer, executed in accordance
with the Attachment No. 2, in completeness
according to the accompanying technical
documentation.

2.4. Boagymuoe cyauo nepenaitca no arty
npHeMa-nepezayn, odbopmneHHEIM B
cooTBeTcTaHH c Tipwnoxentem Ne 2, 5.
KOMIINCKTAUHA COrnacHo conpoBoyuTenbHoA
TeXHHYeCKOH DOKYMCHTRLBH,

 

 

2.5 Title on aircraft shall be transferred to
Purchaser upon receiving the money on
currency account of Participant and signing the
Act of acceptance-transfer for aircraft by it
under paragraph 4,3 of this Agreement.

 

2.5. Tipapo coGcTsenHocTH Ha BO3azyuIHOe
cyaHO neépexogur k Tloxynatemo nocne
NOCTYNACHHA ACHEMHBIX CpenCTB Ha
BanOTHLIA cuet Yuacraika cornacHo mynity
4,3. Hactoaumero Jorobopa H NoANMcaHHA uM
aXTa MpHeMAa-Nepeqayn KaxKLOra BOIMYMHOTO
cyana.

 

 
 

AR 0580

 

[3. GENERAL PROVISIONS

3.1 This Agreement, including Attachments
to it, constitutes the entire agreement, which
cancels and prevails over any previous
understandings, agreements or decisions,
whether oral or written, between the Parties
with respect to the subject matter of the
Aircraft.

Attachments to this Agreement are its
integral part and have equal legal effect with
it.

3. OBUJHE NOJIOKKEXHA c

3.1. Hacrosmuli Horosop, BKAOAR
[IpHnowenHa x HeMy, MpegcrasngeT co6on
nonvoe corfmamenve, KoTOpoe oTMeHReT H
TpepanupyeT Hal BCEMH HApeaLyryluuMn
SOPCBOPeHHOCTAMH,  COPaWeHHAMH HH
peul¢HHaMH, YCTHBIMR HAH -NHCbMeHHBIMH,
Mexay CTopoHaMH OTHOCHTeENBHO nmpenmMeTa
HACTORINErO Aorosopa.
TipHnoxenHa «x HacTosmemy Jlorosopy
SBMAIOTCA €fO HEOTREMAeMOH YaACTHIO H
HMEKNT OAHHaKOByIO C HHM fOpHaHYeCKyIO
cHny.

 

3.2 All tems and conditions of this
Agreement are binding on and are applied to
the Parties, their relevant legal successors or
persons, to whom corresponding rights and/or
obligations of the Parties may be assigned
under mutual consent between the Parties.

3.2 Bee NOAOMKEHHA 4 yCHOBHA
HacToawero Jloropopa umetoT oGs3aTenbHbii
XApakTep MH IpHMeHAIOTCA NO OTHOWEHHIO K
Croponam, MX COOTBCTCTBYIONIHM
NpaBONPCeMHHKaM HAH JHUAM, KOTOPEIM To
B3AHMHOMY COrMacoBaHHio Mexgy CroponaMH
MOryT GsIre HepemaHbl HX COOTBETCTBYIOWHE
pasa 1/HAW OGAIATENSCTBA.

 

3.3. Neither Seller, nor Purchaser may
assign the rights and obligations under this

| agreement in whole or partially without prior

written consent of other Parties, Assignment of
the rights and obligations, made with breach of
terms of this Agreement, shall be considered as
invalid and illegal. Non-agreed assignment of
whole or any part of rights under this
Agreement shall not discharge assigning Party
from obligations under this Agreement unless
such discharge was expressly submitted in
written by other Parties.

3.3. Hx Mipogaseu, uu Tloxynatens, Hu
YuacTHuk HE MOryT MepemasaTs MORHOCTEIO
HH 4YACTHUHO Mpaga Hu obsszaTenbcTBa no

HaCTOALEMYy Alcropopy Bes
TIpeBapHTeNEHOrO MHChMeHHOTO cormacHa
apyrux Ctopou. lepegaya npas 4#
oGa3aTenecTs, ocylecTaneHHaa c

HapyWeHHeM ycouosHH HacToatwero Jloropopa,
NpH3KaeTch He gercTantenbHoh Hu He
HMCIOULeA rOopHAMYeEcKOR CHIBI. He
coracobanwan, He 3annaunpoBanHan
Nepenaia BCeX Hou Kaxofi-nuO0 YacTH MpaB mo
Hactosuiemy Jlorosopy we ocpoGoxnaeT
Nepeaaouryo Cropony oT oGaszatenscTs no
-Hactonujemy Joropopy, ecm Takoe
ocnoGommeHHe oT oGssaTrenscts He Gpino
ABHEIM OOpasoM 8 MHCbMeHHO dopme
npenoctapreno Apyrumn Croponamn.

 

3.4 This Agreement shall become effective
upon its signing by the Parties and registration
in authorized bodies of the Republic of

3.4. Hactoammf Jlorosop ecrynaet 8 ciny
© MOMEHTa ero nosNnucaHHA CropoHamMiH
perHcTpauwHH B YIMONHOMOYeCHHBIX OprAakax

Uzbekistan and shall be valid till full) Pecny6nuen YsGexuctay nu agelictpyer a0
performing the obligations by the Parties. nomHoro BLINCRHEHHA oOagaTeqBcTs
Croporamu.

 

 

3.5 The Parties have agreed that all
correspondence under this Agreement shall be
made in Russian and English.

3.5 Cyroponbi npHliain K cornameHnio, ¥TO
AOKymMeHTooSopor no HCDOMHEHHIO
Cropowamn ycnosui nactoamerc Aoropopa
cCOCTABNAeTCA Ma pyccKoM Wf aHraniickom
AIBIKAX,

 

 

 
 

 

AR 0581

 

3.6 This Agreement and its Attachments,
being its integral part, are executed in Russian
and English in three counterparts, having equal
legal effect, one counterpart for each Party. In
the case of any discrepancies between texts in
Russian and English the text in Russian shall
prevail,

3.6 Hacrosmuii Horopop a Rpwtoxenua x
HeMy, ABIAIOWHECR ero HeEOTBeEMNeMol
WacTe, COCTAaBIICHbi Ha pyccKom +]
SHFAHICKOM AIbIKAX B Tpex IKIEMMIAPAX,
HMEIOUUHX OAHHAKOBYIO LOPHAHYECKYyO CHIy,
T1O OFHOMY 3KZEMIISpy Ana KeKNOH Hz
Cropon. B cnyyae pagHormacnit meray
PYCCKHM H AHTIMHCKHM AIBIKOM, TEKCT Ha
PYCCKOM ABBIKE HMECT NpeHMYILECTREHHYIO
chil.

 

3.7. Amendments, addendums to this
Agreement shall be only valid, if they are
executed in written, signed by authorized
representatives of the Parties and registered
according to the paragraph 3.4 of this
Agreement.

3.7. Wamenenna, AONORHeHHA K
Hactonlemy Jlorosopy SyayT oefcTBHTebHEI
TOMBKO B TOM cnyyae, CNH cOCTaBNeHb! B
NHCbMeHHOH =©6— bopme Ss HOJNHCaHEI
NOMHOMOYHBIMH «= IPeICTABHTENAMH = BCEX
Cropow 4 3aperHcTpHpoBansi B COCTBETCTBHA
C NYHKTOM 3.4, Hactonuero JoroBopa.

 

3.8 Participant’s obligation to deliver
aircraft shall be conditional on satisfaction its
preliminary conditions with Purchaser.

3.8  OGs3atenscrao YuactHuka moctasute
BOSAYWIHO® cyaHo o6ycnosneHo
BBINOHEHHEM ero NpegpaputenbHok
HoropoperHocTH c Tloxynatenem,

 

3.9 Purchaser has agreed to take
commercially reasonable efforts to perform
preliminary conditions with Participant.

3.9 Tloxynarent cornmamaetca
NPeANpPHHATS KOMMepYecKH obocHOBAHHBIC

yeunna fin ooGecneveHHa BLUICNHeHHA
TIpeqBapHTeIBHOH AOropopeHHOcTH c
YaacTHHKom,

 

3.10  Purchaser’s obligation to accept aircraft
delivery in condition “as is, where is” shall be

3.10 O6s3arenpctso Tloxynatena npHuatp
NOCTABKY BOSAYUIHOTO cyaHa B COCTOSHHH

 

conditional on satisfaction its preliminary | «ax ects, rae ecte» obycropneno

conditions with Seller and Participant. BBITIONHERHEM ero NpeqsapHTenbHol
AOTOBOpeHHOCTH c Tipogasuom H
YuacTHHKOM.

3.11 Participant has agreed to take | 3.11 Yuactuuk cornautaerca npeanpunate

commercially reasonable efforts to perform
preliminary conditions with Purchaser.

KOMMEpYeCKH OOGCCHOBAHHBI€ YCHIIHA Jn
OGeche4eHHA BEINONHEHHA MpegRaprtenbyon
Zoropoptunocrn c Tloxyaerenem.

 

4. PRICE AND PAYMENT ORDER

 

4, BBIKYIIHAS HEHA HM NOPAIOK EE |
OUJIATbI

 

4.1 Price of aircraft in total is indicated in
Attachments No. ! of this Agreement and shall
be transferred to the currency account of the
Participant under terms of this Agreement.

4.1 BRikynHad. weHa 3a BO3nymHCe cyAHO
B uenom ykaj3aHa 8 IIpunoxenny Nel
Hactoauero jJjoropopa “4 onaHa GTb
NepeBedcHa Ha BANIOTHLIM cueT YuacTHHKA B
COOTBETCTBHH C YCNOBHAMH HAaCTOAWero
Horcsopa.

 

 

4.2 Price of aircraft is the following: A-310
MSN 706 - 2,000,000.00 US dollars;

 

4.2 Baixymwat weHa Bo3ayliHoro cyaHa
coctapnset: A-310 s3anoncko No 706 -

 

2 000 000 aonnapos CILIA;

 
 

 

AR 0562

 

4.3 In accordance with provisions of this
Agreement, after signing of it by the Parties,
registration in authorized bodies of the
Republic of Uzbekistan and after becoming
effective under paragraph 3.4, the Payer shall
make inspection of aircraft and signs the acts

‘| of technical inspection of aircraft. During 10

business days Payer shal! make 100% direct
advance payment to the currency account of
the NAC “Uzbekistan Airways”.

4.3  B  cooTpetctaHy c monoxeHHamu
HacTonwero Jloropopa, nocne nosznHcanna
Croponamn HaCTORMeEro Horosopa,
PeTHCTPauHH EFo B YNONHOMOYEHHEIX Opranax
PecnyOnuku VaGexuctan i, nocae
BCTYIMIcHHA JOropopa B CHAY B COOTBETCTBHH
c 1.3.4., Tlokynarenh mpoH3BoaHT ocmoTp
BO3HYWHOTO CYfHa 4 MOAnHchIBacT AKT
TeXHHYECKOTO OCMOTpa BOSAYWHOrO CyAHA, H
B teyenwe 10 pa6ounx ane, c gare!
MOANHCaHHR MaHHOTO Akra, OcyMecTBAAcT
100% mpexonmaty 8 BHOe npsmoro nnaTéxa
Ha BaMoTHEIA cuer HAK «YaGexucton xaso
iymnapH».

 

4.4 Net amount of payment for aircraft
shall be transferred to the currency account of
the Participant in US Dollars.

4.4 UneTaa cyMMa spikyrmRoro miaTexa 3a
BOSTYWHOE CYAHO JOAKHA 6prtb nepesencna B
Honnapax CUA na GankoacKHh cet
YuacTuHka,

 

4.5 Purchaser shall reimburse Participant
for any expenses related to assessment and
expertise of assessment of aircraft in amount
3655 US dollars as well as amount for payment
of custom procedures within the territory of the
Republic of Uzbekistan in amount of 0,1% of
customs valuation on the date of payment.

4.5. Tlokynatens sBosmemaet Yuactunry
pacxous! YuacTHHKa, CBA3AHHbIe C CLEHKOH
SKCHEpTHIOH OVCHKH BO3AYITHEIX cyfAOB B
pasmepe 3 462,07 monnapos CLIA, a tamxe
CyMMY i110 OMMaTe TaMOMCHHEIX NPOUeAyp Ha
TeppyTopuH Pecny6nuxH Y3GekuctaH 8
pagmepe 0,1% oT TaMOKeEHHOR CTOHMOCTH Ha
Heb onnatel.

 

4.6 Date of money receiving on the
currency account of the Participant shall be
considered as date of payment.

4.6. jaro onnati
NOCTYMMeEHHA  §$AeHeKHBIX
BUTOTHEIA chet YuacTHHKa.

CUHTaeTCA  aaTa
CpenCTB «Ha

 

5. SELLER'S OBLIGATIONS

5.1 Seller undertakes to make registration
of this Agreement.

5 QOBA3ATEJIBCTBAMIPOJABLIA _|

5.1 TIponasex oGs3yercs  mpon3sectu
peructpaunio HacToamero Jloropopa.

 

 

6. PURCHASER’S RIGHTS AND 6. TPABA H OBASATEJIBCTBA
OBLIGATIONS NOKYHATEJIA

 

6.1 Purchaser or its representatives shall
have the right for “preliminary inspection” of
aircraft before inspection of its technical
condition and before date of Delivery to
confirm compliance with uninterrupted
performing the regulation on aircraft storage at
the moment of Delivery.

pernaMeHTOs 0 XpaHeHHIo

6.1 Tlokynatent Hn ero npeacrasuTenn
HMelHOT Npapo NMpOH3BecTH "NpEeABApATeNSHBIA
OCMOTp” BO3ZYIHOTO cCyIHa 20 NpopeaeHHA
HHCII€KUHH €fO TEXHHYECKOFO COCTOAHHA H 20
fathi Vloctasku, wos nogTsepqHtbh
coOmogeuHe GecnpepsisHoro = BEINONHeHHA
BOJAYWHOTO
cylHa Ha MOMeHT [locTasKn.

 

6.2 After execution of this Agreement
Purchaser shall have the right for its own
account to make inspection of technical
condition of aircraft on or before the date of
Delivery to receive evidence that aircraft
satisfies the terms of Delivery. Such inspection

 

shall be performed during 10 days from the

 

6.2 [locne moanicanua - HacTostuero
aorosopa, Nloxynatent 3a cBoli cueT HMecT
NipaBO IPORIBECTH HHCHCKUHEO TEXHHYeCKOro
COCTOAHHA BOSAYLUHOFO CyHa Ha MOMEHT
HAH Do aatst Moctasku, utohs yGequTeca,
4TO BOIAYMHOe CYAHO- COOTBETCTBYET
yenosnam TloctapKu. Taxaa HHCneKUHA

 

 
AR 0583

 

*

 

date and ‘in such place that shall be agreed by
the Participant and Purchaser.

Inspection shall include:

1. physical inspection of technical
documentation of aircraft;

2. physical inspection of aircraft:

(ay performing full video-inspection by
baroscopic (A) high-pressure
compressors and low-pressure
compressors and (B) turbine zone of
engine as well as full;

(b) engines starting in accordance with
relevant maintenance manual;

(c) aircraft. checking on presence of
structural repairs and compliance of

6yner mposegena Bp TeyenHe 10 gue c
MOMeHT& H B TOM MECTe, KOTOpble COrmacy!oT
Yuacrunk 4 Toxynarens.

MucnekuHa 20IDKHa BKMOYATE:

|,  pusHyecKylo HHCNeKUHIO TEXHHYECKOA
ROKYMCHTALWH Ha BOSAYLEHOS CYAHO;

2. HIHYECKyIO HHCHeKUMIO BOIAyWIHOTO

cyAHa:

(a) BLINONHeHHE nonnoh BHyeo-
HHcneKRHH «6: Sapockonom {A)
KOMIIpeccopos HH3KOrO H BBICOKOFO
gapnewua wu (B) 308m Typ6HHH

_ aenrateneii; ,

{b) BbIFONHeHHE 3aMycKOB gBHraTench B
COOTBETCTBHH c NpPHMeHHMbIM
PyYKOBONCTBOM MO  TeXHHYeCKOMy
oOCIYHBaHHIO;

(c} Mpozepky BO3MyUIHOTO cyAHa Ha
HaIHYHe CTPYKTYPHBIX PeMOHTOB H
COOTBCTCTBHE yKa3aHHBIX PeMOHTOB

 

these repairs with Manufacturer's PykopoacTBy  H3rOTOBHTeé1a = 0
manual on structural repairs or CTPYKTYPHEIM peMouTam HAH
Manufacturer’s recommendations, as PekomMenzauusM W3TOTOBHTeNA, Kak
applicable; NPHMeHHMO;

6.3 If results of inspection are unsatisfied, | 6.3 TIpu HeYTOBNCTBOPHTCABHEIX

then Purchaser on its own and sole discretion
during ten (10) days shall make decision and
notify the Seller about the fact that Purchaser
will not purchase aircraft and cancels this
Agreement.

Pe3YNLTATAX HHCHCKLHH, NO eAHHOAHYROMY H
ACKMIOMNTENBHOMY pellenHio Tlokynatesa,
Noxynatenb umeetT gecate (10) pabounx vneli
0A [IPHHATHS pelleHHs HK W3BENIeHHA
Tlpogasua o Tom, uTo Tlokynatent ue 6yner
NOKYNaTh BOIAYWHOeE CyoHO H mMpepbrpact |.
HacTormHft Jloropop.

 

6.4 Purchaser shall indemnify and hold
Participant, its directors, officers, employees,
agents and subcontractors harmless from any
claims and losses resulted from death or body
injury of some representative or employee of
Purchaser in connection with any
demonstrative flight or aircraft inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Participant.

6.4 [ioxynatenb sBoamMectur ou Gyzer
nowRepxHBaTh ocnoboueHHe YuactHuKa, cro
Aupexropos, pyKoBnoguTenei, paOoTHnxos,
areHTos H CyGMOMpPARYHKOB OT BCeX HCKOB u
NOTepb, BOSHHKUINX 3-34 CMEPTH HH TpasMb!
Kakoro-nu6o mpencTaBateia wn paGoTHHKa
Tloxynatena 8 CBA3H c KAaKHM-IHGO
ACMOHCTPallHOHHbIM nomeToM HAW
HHCHeEKUHeH BOJAYWHOrO cyoHa, cormacHo
AanHomy fjorosepy, eciH TONBKO OHH He
BLI3BAHE! «=©rpyGofi HeGpexatocTeio §=6WAH
HaMepeHHOH xXatatHOCTEIO YuacTHika.

 

 

6.5 Purchaser shall make payment in
amount of aircrafl price as well as penalties (if
any) in order and in form provided for in
paragraphs 4.3 and 11.3 of this Agreement.

 

6.5  Tloxynatemb mpow3poguT onmaty B
pasmMepe BLIKYNHOrO NAaTeKa 32a BOSTyWIHOE
cytHO, @ Tame MeHH, B cHyyae Hx
BOSHHKHOBEHHS, B MOpPARke H B CpokH,
Rpeaycmotpenupe mynkramn 4.3 4 11,3
HacToatiero Doronopa.

 

 
 

AR 0584

 

6.6 Purchaser shall reimburse the expenses
of Participant, indicated in paragraph 4.5 of
this Agreement during ten (10) business days
from the moment of invoice receiving.

6.6 Tlokynatenb Bo3smeuiaeT p TeveHHe 10
(aecatn) pabownx AHecH c MOMeHTa TlonyyeHHA
BEICTABNEHHBIX CYETOR pacxoabt YyacTHHxa,
yKa3sanubie 8 nynxTe 4.5. macTosmero
Horosopa,

 

6.7 Purchaser shall make acceptance of
aircraft and its technical documentation under
this Agreement. Results of acceptance-transfer
of aircraft shall be executed in form of Act of
acceptance-transfer, signed by the Participant
and Purchaser.

6.7  Tlokynarens, Ha ycnoBHAX HacTosmero
Morosopa  ocywectranser npHemny
BOZAYUIHOrO «6CcyYaHa RK ero = TexXHHYeckon
AOKyMeHTAUHH, PesynntaTel mpHema-lepezayi
BOSAYLEHOrO cyana OOpMAAOTCR
Byctoponkum ATOM mnpHema-nepeyza4n,
NOANHCAHHBIM YuacTHHKom H Tloxynatesnen.

 

6.8 Purchaser shall bear all risks of loss,
damage, technical condition and completeness
of aircraft upon transferring the aircraft to the
possession of Purchaser.

6.8 Tloxynatenb Hec&T pce pHcKH yTpatol,
TOBPERNCHHA, TeXHHYECKOrO COCTOSHHA H
KOMIMACKTHOCTH BO3AYUHOrO Cyna Cc MOMeHTA
Hepexoga BOSAYUIHOTO cyaHAa B COOCTBEHHOCTE
Noxynatens.

 

6.9 Purchaser shall in its own account
obtain official permissions, perform ail
customs formelities needed for aircraft import
to the Purchaser’s country.

6.9 Tloxynatenb 3a ceo cyeT nonyyaer
OPUUHANbHEIe PaIPeWeHHA, BLITONHAeT BCE
TAMOXEHHEIE OpMatbHOCTH, HeOOxOgHMBIe
WIA BBO38 ROSTYUIHOrO cyqHa B CTpaHy
lloxynatens.

 

7. RIGHTS AND OBLIGATIONS OF

PARTICIPANT

7.1 Before signing this Agreement the
Participant together with Purchaser shall make
preliminary inspection of aircraft.

‘| 7, TPABA H OBASATEJIBCTBA

 

YUACTHMKA JOLTOBOPA

 

7.1 Yaacraux copmectuo c TMokynarenem
gO MOMeHTa NOANWCaHHA HacToRINero
HAorosopa nponssenér ocmoTp ‘BOIAYLIHOTO
cyaHa

 

7.2 Participant shall agree with Purchaser
the date and time of inspection of technical
condition of aircraft by Purchaser's
representatives as well as assist in its
implementation during | 0 next days.

7.2 . Yuactunk cornacyet c [loxynatenem
aTy KH BpeMA NpoBexeHMA MpeaACcTaBHTeNAMH
Tlokynatens  WHCHeKIH  TexXHHYECKOTO
COCTOAHHA BO3AYIUHOFO cyaHa, a TaKe
OkaKeT cogelictsHe 8 e& TposegenwH 8
Tevenne 10 nocnenyioumx ANE.

 

7.3 Participant shall apree with Purchaser
the date of Delivery of aircraft and transfer the
aircrafi to Purchaser with execution of the Act
of acceptance-transfer for aircraft as well as
pass accompanying technical documentation
and other documents and documents needed
for Purchaser for customs clearance and
registration of aircraft in the country of
importation.

7.3 Yuacruux cornacyer c Tlokynatrenem
faty locraskd so3sqyuwHoro cya—Ha 4H
Nepeazact Tokynaremo esosayWinoe cyoHo ¢
odopmaAcHHem AKTa MpHeMa-MepemayH Ha
BOsayHOe =«CyYnHO, a Takexke mepegact
COMpPOBOAHTENBHYIO TEXHHYECKY10
AOKYMEHTALHIO H HHbI¢ AOKYMCHTbI, a Take
AOkyMenTs!, HeoOxogHMEle Moxynatemo ana
TaMOXKEHHOH = OUKCTKH oH permicTpanun
BOILYWIHOTO CyaHA B CTpAaHe BBOSA.

 

 

7.4 ~~ Participant shall have ten (10) business
days from submitting the written application
by Purchaser for consideration of discrepancies
found by Purchaser during technical inspection

 

7.4  Yvuactuux umeer gecats (10) paSounx
Avef, ¢ momenta npeabapnenna [loxynatenem
NIMChMCHHOTO JaHBReHHA, IIA pacCMOTPCHHA
HeEHOCTATKOB BBLIBEHHEIX Tlokymatentem 2B

 

 
 

AR 0585

 

of aircraft and giving notification to Purchaser
about its decision either (a) to rectify defects
on account of Participant or (b) to decline the
requirement on defects fixing and terminate
this Agreement.

XOHE TeXHHYeCKOH HHCNeKUHH BOSAYLOHOTO
cyaha H H3aemleHHa Tlokynatena o NpHHATOM
pemenun YuacrHnKa: (a) yctTpaHHts
BBIABNCHHEIC H¢QOCTaTKH 3a CHeT Y4acTHHka;
win = (b)) «= OTKNOHHTR «6 TpeGopaHHe = no.
YCTPaHEHHIO BbIABNeHHbIX HEAOCTATKOB HN
lipepsats Hactrosmni Aororop.

 

7.5 “Participant shall fix defects found by
Purchaser during inspection of aircraft at its
transfer during twenty (20) calendar days.

7.5  Yuacreak  yeTpaHHT  HeqocTaTKh,
BBIABReHHBIC §=—- iokymaTenem B xone
TeXHHYeCKOH WHCNEKUHH BO3AYUINOTO cyaHa
pH ero nepenae B Teyenne 20 (apaguata)
KaneHmapHbix nyeti.

 

7.6 Participant shall provide performing of

7.6 YuacrHuk o6ecneynt BbmonHeHHe

 

all formalities (including customs procedures), | scex opmanpHoctet (B Tom  4icHe
set for aircraft export from the country of | taMoxxeHHEIx Npoueryp), ycTAaHOBNeHHEIX NpH
Seller. BLIBOIe = BOIAYWIHOTO) §=6cyaa = 43—Ss CTPAHbI
Hpoaasua.
7.7 ‘Participant shall inform Purchaser in} 7.7  YaactHHk B 4-x xHeBHOH cpoK
writing during four (4) days about registration | nucbMenwo = yeegomut =-«dMloxynatena =o
of this Agreement in authorized bodies of the | pernctpauHH Hactonwero J[oropopa’
Republic of Uzbekistan. ymonvomoventin  opravHax PecmyOnynKu

 

7.8. Participant shal! indemnify and hold
Purchaser, its directors, officers, employees,
agents and subcontractors harmless from any
claims and losses resulted from death or body
injury of some representative or employee of
Participant in connection with any
demonstrative flight or aircraft inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Purchaser.

YaGeructan.

7.8 YuactuHk soamectut nH  GyazerT
NOMepKHBaTh oceoGoxneHHe Tlaxynatenna,
€Po0 AHpPexTopos, pykoBonHTench, paboTHEKos,
afenTos H CYGNCAPADYHKOB OT BCexX HCKOB 4
NOTepb, BOSHHKLUHX H3-38 CMEPTH HH TpaBMbl
Kakoro-nuGo mpeactaBytena Han paGoTHHKa
YuactHHka 2B CBA3H C  KaKHM-nHGO
TeMOHCTpallHOHHEIM noneTom WH.
HHCHeKKeA BO3LYWIHOTO cyAHa cornacko
HanHomy jJlorosopy, ecn TOMBKO OHH He
BEI3BaHEE §«rpyOof seOpexHocThIO) }8=6HnH
HaMepenHof XaTaTHOCTBIO [lokynatess.

 

| TRANSFERRING

8. TERMS AND DATES OF AIRCRAFT

8. YCAOBNA MH CPOKH WEPEXAUM
BO3AYIMHEIX CY ZOB j

 

8.1 Transfer of aircraft shall be performed
by Participant on the terms “FCA —
International airport Tashkent”, Republic of
Uzbekistan in accordance with “Incoterms-
2010"

8.1. Flepenaya posaywiuoro cyana GygeT
ocymecTaneHa YuacTHHKOM Ha yCNOBHAX
«FCA - MexayHapognirt aasponopt
«Taukent», PecnyGanka YaGexucran, 6
cooTBercTann ¢ «AnKotepmc-2010».

 

8.2 Date of signing the Act of acceptance-
transfer of aircraft by representatives of
Participant and Purchaser shall be considered
as date of aircraft transfer.

8.2  Jlarof mepeyau BosaywHoro cyna
cuHTaetcd AaTa NognHcaHHA AkKTa RpHeMa- |’
HepenayH MpenctapyrenaMH YuacrHHka

 

 

8.3 Act of acceptance-transfer of aircraft
shall be signed by Participant and Purchaser

 

Hoxynatena.

8.3 AT npHéma-nepegayH sBo3qyuIHOTO

 

 

cyika TOaNHCBIBaeTcA §=YuacTHHKOM 4
 

AR 0586

 

after technical inspection of aircraft and fixing
the found discrepancies by Participant.

Tlokynatenem mocne mnpopeneHun ero
TEXHHYECKOIO §=60OCMOTpPA =O TPAHCHHA
YYacTHHKOM BLLIBMEHHbIX HECOOTBETCTBHI.

 

8.4 Fixing the discrepancies found during
technical inspection of aircraft shall be
performed by Participant during twenty (20)
calendar days. .

84 Yerpanenne HEHOCTATKOB,
BEIABJIEHHEIX B XOJe TeEXHHYecKOH HHCNCKUHH
BoIRyWHOTO cynHa, Gygzer ocymecTancHo
Yuactuuxom Bp Teyenne “20 (apaguatn)
KaneHaAapHbix oHeli.

 

8.5 Purchaser’s representative shall have
originals of power of attorney (in three
exemplars) for aircraft obtaining and signing
the Act of acceptance-transfer.

8.5 UWpesctasnten. Tioxynatena somKen
HMC€TS OPHTUHAE] OBepeHHOCTH B Tpex
SKIeMIIapax Ha paso ’ nonyyenia
BOsAyWHOTO «cya WH MoamHcaHHA §=AkTa
MpHesta-nepenayn.

 

8.6 Risk of accidental loss or accidental
damage of aircraft shall pass from Participant
to Purchaser upon transferring the aircraft to
the possession of Purchaser.

86 Puck cayyatinof yrpaTet unr
cAyyaivoro NMoapeauleHha BOSAYWHOre cyfHA
nepexoguT oT Yuactuuka x Tloxynatemo c¢
MOMEHTA Mepexona BOSAYINHOTO cynHa 8B
coScTreHHoctTs [orxynatena.

 

8.7 In the place of acceptance-transfer of
aircraft Purchaser on its own account shall
make decoding of necessary equipment and
remove registration and state marks in
accordance with Aviation rules of the Republic
of Uzbekistan unless otherwise agreed by the
Parties. ‘

87 6B NYHKTE ipHema-nepezaun
BoszyuHoro cyga Tlokynatent 3a caoh cuer
NpOwss0aHT pacKouMposky HeobxogHMOTO
obopyaosanHA H yAanaeT perucTpallwonHEle,
TOCYJAPCTBCHHEIC ONOIHABATENBALIC 3HAKH H
CHMBOIHEH & COOTBETCTBHH C ASHANHOHHBIMH
npasujiamy PecnyOnnkn Y36exncrau, ecaH
HHOe He CormaconaHo CTOpoHaMH.

 

9. TECHNICAL DOCUMENTATION

9.1 Technica! documentation (logbooks,
passports etc.) for aircraft, power unit,
aperegates and componentry as well as
additional equipment shall be properly
executed and passed by Participant to
Purchaser in whole volume. '

9 TEXHHYECKAA HOKYMEHTAUHA |

Of «©6Texumueckan AOKYMeHTAUHA
(@opmynapsl, Macnopta 4 1.4.) Ha BOSAywHOe
CYHHO, CHAOBBI€ YCTAHOBKH, arperaTil H
KOMMeKTYIOUHe =©6H3AeIMA, «6a TAKE
AononHHTenbHoe ObopyszonanHe yonHa GbITS
oopMncHa COOTBeTCTByIOIIHM o6pa30m H
nepenana ‘YsuactuHnkom Tloxynatemo 5
nomuom obpéme.

 

9.2. Technical documentation shall contain
all exploitation records, executed in established
order, total operating time for aircrafi, engines,
units and aggregates as well as signatures and
seals of operating enterprisés.

9.2  TexHH¥eCkad JOKYMCHTAaUHA ONKHA
COMEPAATh BCE SKCMNYATAMMOHHBIE 3AaNHCcH,
OPOPMAeHHLIG B YCTAHORCHHOM HopayKe,
HTOrOsbi€ =HapaGoTKH BOJAYWHOrO cyaHa,
ApuTateneli, y3n0B Hu arperaToB, a Take
NnoOQnHcH H nevatTu 3KCHAYaTalHOHHBILX
npeanpyaTnh.

 

9.3. Passing the documentation shall be
recorded in the Act of acceptance-transfer.

9.3 Tlepenaya aAOkyMeHTAaLWHH oTpaxkaetTca
B AKTe npHemMa-nepezauH.

 

 

10 PARTIES? GUARANTEES

10.1 Each Party has all rights and authorities
and has undertaken a!l necessary actions .in

10 FAPAHTHH CTOPOH

10.1 Kaxxgaa u3 Cropon pacnonaraer acemu
TpakaMH H MOAKHOMOYHAMH HW NpeszNpRHAna

 

 

 
 

AR 0587

 

accordance with its articles of association
within the legislation in force for execution and
performing this Agreement and for successful
fulfillment of other actions provided for by this
Agreement.

sce HeOOxOAHMMBIe AelicTBHA B COOTBETCTBHH
co CBOHMH YUPECANTENBHSIMH JOKYMECHTaMH 5B
pamkax gelicTByroulero 3aKOHOTAaTeNbeTBA ANA
BHIMONHEHHA H odOpMMeHHA HacTOALero
florcsopa, a Take snd yeneuwHoro
BRINOMHEHHA HHBIX seicrauh,
NpenyCMOTPeHHEIX HacTOAWHM JloroBopom.

 

10.2 This Agreement is the legally executed
instrument, valid and binding for fulfillment
for each Parties and has legal force for each
Parties in accordance with its provisions.

10.2 Hactomumi  Jlorosop sapnszetcs
}OPHABYECKH OOPMNeHHEIM AOKYMEHTOM.
ACHCTBYtOLUHM H oGazaTenEHEIM K
BBINOJHEHHIO Ai Kaxgol Ha Cropou 4 HMeeT
FOPHANYECKYIO CHAY B OTHOMMEHUH K@KHOA 3
CTopoH B COOTBETCTBHH ¢ ero MOND KeHHAMH.

 

 

10.3. Purchaser confirms and ensures Seller
and Participant that at date of signing this
Agreement:

a) it is independent legal entity, properly
established under the legislation of
Russian Federation, and will carry out its
activity regarding purchased aircraft
according to the current legislation of state
of registration;

b) persons, signing this Agreement on
behalf of Purchaser, have been duly
authorized;

c) it is not in process of any
reorganization and doesn't assume the
same that may materially adversely affect
its relevant financial position or ability of
Purchaser to perform obligations, set in
this Agreement;

d) it has received all permissions of
necessary governmental bodies in order to
legally and efficiently carry out its
business, and information advised to Seller
regarding tegal status of Purchaser is full
and reliable,

 

10.3 Toxynatens nonTeepxgaet H
Tepantupyet Tpogasny wu YuactHuxy, wo na
faty NOANHCanHA HacToaero Jloronopa:

a) OH ABMAETCA He3a@BHCHMBIM
IOPHAHYECKHM JIHIOM, HaenalliM
obpa30mM OpraHizoBaHHEM™ no
JakoHOgaTenscTBy Poccuiicko#
Degepaunn, u OygeT oCyWecTBNAT cBOD
ACATENSHOCTh B OTHOMWEHHH
npuobperaemoro BossyWHOTO CyaHa nO
ACHCTBYIOLUCMY JAKCHOMAaTENbCTBY
CTPAaHbl PerHctTpauHH;

6) anga, NOANHCLIBAIOWIHe HACTOALIAH
Alorosop oT uMeHH Toxynateag,
ABNAWTCA HAIICHKANHM OGpaIom
yNONHOMOUeEHHEMH;

B) OH He HaXOAHTCA B Mponecce Kakoit-
WH6o peopraHt3alHh KAW He
Npeanonaraet Takosyt0, KOTOpad MOraa
Obi cyoecTBeHHO 4 HeGnaronpHATHO
OTPA3HTbCA HA EO COOTHETCTBYIOLUEM
(@HHBHCOBOM NONOKeHHH HAH
cnocoGxHocrn Moxynatens spinonyate
obs3aTenbctBa, YKAIaHHbIC B HACTORIEM
Jloropope;

T) OH pacnonaraeT BcemH on0GpeHHAMu
acex HeOOXORHMBIX FOCyAaPCTBEHHBIK
OpraHOB 18 Tore, 1TOGbI 3akOHHO
3accpekTHBHO BeECTH CBOIO.xo7ANCTBEHHYIO
ACATENLHOCTH, a HHOpMaLHA,
coo6utenyaa [pozasny 6 oTHOWEeHHH
lipagozoro cratyca IToxynatena,
ABNACTCA NONHOA H AOCTOBEPHOI.

 

 
 

AR 0588

 

10.4 Seller and Participant confirm and
ensure Purchaser that at date of signing this
Agreement:

they are independent legal entity, properly
established under the legislation of the
Republic of Uzbekistan, and will carry out
its activity regarding aircraft according to
the current legislation of the Republic of
Uzbekistan;

persons, signing this Agreement on behalf
of Purchaser, have been duly authorized;

they are not in process of any
reorganization and don’t assume the same
that may materially adversely affect its
relevant financial position or ability of

’ Seller and Participant to perform
obligations, set in this Agreement;

they have received all permissions of
necessary governmental bodies in order to
legally and efficiently carry out their
business, and information advised to
Purchaser regarding legal status of Seller
and Participant is full and reliable.

10.4. Tpogaper » YyactHnk noxzTBepxaaroT

H TapanTHpyroT [loxynatenro, ro Ha AaTy

nogmucaHHs Hactosutero Jorosopa:
4) OHH ABRAIOTCA HEIaBHCHMEIMH
fOPHAHYECKHMH JIRWAMH, HadlexcallHom
o6pa30mM OpraHH30BaHHbIMH No
jakonogaTenpcTBy PecnyOnnxn
Ya6exnctTan, # OyayT OCyuecTBAATE
CBOIO HEATCABHOCTH B OTHOHICHHH
BOSYMIHOTO CyaHa Mo DeHcTByIOMeEMy
sakoHomaTenbcTay PecnyGAHKH
Y36exuctan; 7
6) nua, NOANKCLIBaIOWIKE HAacToRUHH
orosop OT HMeHH ITpogagua n
Yuactuuka, ABAALOTCA Haqnexalyo
o6pa30M yNONHOMOYeHHEMH;
B) OHH He HaXGASTCA 5 Mpowecce Kaxoll-
AnGo peoprannsanun HH He
llpeanofaractca TakoBaa, KoTOpad Moraa
O81 cylecTseHHO # HeGnaronpHaTHo
OTPa3HTBCA Ha HX COOTRETCTBYIOWeEM
(PUHAHCOBOM NONOAKeHHH HTH
cnoco6xHoctH [pozasua uw YyactHHKa
BBINONHATS OORZAaTEMLCTEA, yKAIAHHBIE B
Hactosujem Jlorosope;
Tr) OHH pacnonaraoT Bcemu ofoGpenHaMH
acex HeOGXOAHMBIX rOcyzapcTBeHHbIx
OPraHos JUIA TOTO, YTOGL! 3aKOHHO H
PcbeKTHBHO BECTH CBOIO XO3aHCTBCHHYI0
ACATENLHOCTS, A HHMOpMaLHsA,
cooGmernad Noxynatento 8 OTHOWEHHH
npasosoro cratyca [Iponasua 4
YuacTHHKa, ABAACTCA NOHO H
HOcTOREpHOR.

 

10.5 Parties mutually undertake to refrain
from any actions that may result in situation
when the Parties’ Guarantees are not reliable or
won't be performed.

 

 

10.5. Croponbl IpHHHMaloT BIAKMHbIC
ObAaTeENbCTBa BO3EPKHBATLCA OT
COBEPWeHHA KakHXxX-nHGO RelicTsuk,
BONeACTBHe KOTOpLIX TapantTun Cropon He
GyAyT ABASTECA HCTHHHDIMH HH He Oy nyt
BBITIOMHEHI. .

 

 

11. RESPONSIBILITY OF THE PARTIES
FOR BREACH OF OBLIGATION UNDER
_AGREEMENT.

il, OTBETCTBEHHOCTS CTOPOH 3A
HAPYLUEHHE JOTOBOPHBIX

 

11.1 The Party unreasonably avoid
performing its obligations under this
Agreement, shall reimburse other Party all
losses caused by this fact and documentary
confirmed,

 

 

 

OBAZATEJBCTB
H.1. Cropoxa, HeoGochopaHHo
YKNOHAIOWAHCH «OT HCNOHHEHHA  CBOHX

OfazaTenbcTa nO HacTOAwemy loroBopy.
DOMKHA BOIMECTHTA pyro Cropone pce
BOJHHKAIOUIHe = OT 3TOTO AOKYMEHTAIbHO
HOATREPXDCHHLIE yORITKH.

 

 
i
|
i

 

AR 0589

 

11.2 If after signing this Agreement any
Party can't or doesn’t comply with its
obligation under this Agreement or if in any
time after signing this Agreement any Party
has known about any fact or event which
shows that any Guarantee, set in this
Agreement is incorrect or misleading or any
obligation of the Parties was not or won't be
observed, then in such cases the Party suffered
shall have the right to judicially require
invalidation or termination of this Agreement
and payment of damages.

11,2. Ecan nocne nognucanua nactommero
Aorosopa ona wz Cropott He cmorna HAW He
coOmroqaer sce cHoH oGnzatenpcTBa 0
HacToawemy Jloronopy Hain, ecm B AHOGoE
BpeMA =6focne = ODMHCaHHA «© HacTORUErO
florosopa oguofi #3 Cropon crTaHopntca
H3BECTHO O Kakom-nHGo dbaxte Han coGsrrnn,
KOoTOpoe MOKA3bIBae€T, Wo Kakag-nHbo
TapaytHa, H3NOKeHHAaR = =6B «HAaCTOALeM
Ajoropope, ABNAeTCA HeBEpHOH WN BROAALICA
a 3aOnyemenne NH, Yro Kakoe-nHGo
oGs3atenbcTso Cropon He Geuio-tim He GyneT
co6miofeHo, To Bp moGemM TakoM cnyyae
Notepnesuaa Cropoka snpape tpeGoparp

 

paragraphs 4.3 and 4.5 of this Agreement
Purchaser shall pay Participant the penalties in
amount of 0.4% of outstanding payment per
day of delay, but no more than 50% of
outstanding amount. If Purchaser doesn’t make
payment of aircraft price and Participant’
expenses, including penalties (if any) during
three months after date, provided for in
paragraphs 4.3 and 4.5, then Seller and
Participant shall have the right to terminate this
Agreement in established order.

MpH3Hauna HeeACTBHTeNEHEIM Wa
pactopxenHa HacToauero JJoropopa 6
cyoeGHOM nopaaKke H BOIMELICHHA

NOHECeHHEIX YObITKOR.
11.3 In the case of late payments of aircraft | 11.3. B cnyyae wecnoeapemenno onnatHt
price by Purchaser and reimbursement of | Tlokynatenem sBemynHoro mnnatexka 4
expenses of Participant in accordance with| posMemleHwA  pacxogoB ‘YuacTHHKa 28

COOTBETCTBHH ¢ myHKTamH 4.3. Hu 4.5.
Hactonuero Jorosopa, Moxynatens ynnayn-
BacT YuactHHKy meHio B pasmepe 0,4% oT
CYMMBI MpocpOweHHore NnaTeXxKa 3a KaKALIA
Zeb MpocpoykH, HO He Gonee 50% cynmMbr
MpocpoyenHoro anatexa. Tipu 3Tom ecan
Tloxynatenem B TeveHHe Tpex Mecaues noche
OKOHYaHHA NpexycMotperHoro nyHKTamH 4.3.
H 4.5. cpoxa He OyfeT onnayeH BEIKyNHOR
MaTeK H paCKxOALl Y4acTHHKa, & Talowe MeHH
(5 cnyyae BO3HHKHOBeHHA), TO [pomapen u
YuacTHHK Bapabe pacTOproyTh HAaCTOAUHH
Horosop 8 ycTaHOBNeHHOM nopaake,

 

11.4 In the case of Agreement termination
due to Purchaser’s break the amounts
previously paid in aircraft price by Purchaser
under this Agreement shall be retumed by
Participant to the Purchaser. At the same time
Participant shall have the right to apply penalty
in amount of 15% of aircraft price. Aircraft
shall be returned to Participant by Purchaser.

11.4 B cnyyae pactopxenua HacToaulero
Ajoropopa mo HHNuHaTHBe §=©[loxymatena
cpeacTsa, panee nepeyHcneHuble
Hokynatenem B CHeT OMaTEI BEIKYNHOTO
niarexe moO HacToamemy loropopy,
BOsapaliaioTca YuacTHHkomM Jloxytateme.
Nip 370M YuactHHK MpHMeHseT wiTpap B
pasmepe 15% oF CYMMBbI BBIKYNHBIX MiarTeacti.
Bosapyiunoe cynHo BOSBpAlllaeTcAr
NMoxyuatenem YuactHHky.

 

11.5 In the case of Agreement termination
due to Purchaser's break the expense of
Participant mentioned in paragraph 4.5 of this
Agreement are not to be retumed.

11.5 B cnysae pactopxenua Hactosmero
oroscpa no) HHHWHAaTHEe §=6Tloxynatenn
pacxoabl ¥4acTHHKa, YKa3akHble B NyHKTE 4.5,
Hactonuero  oropopa, BoaBpaTy He
nowiexar,

 

11.6 Payment of penalty for non-fulfilment
or improper fulfilment of provisions of this

 

 

11.6 Yonata Heycrofiku 3a HeHCnonHeHHe
HAW HeHaiexailee ucnonHeNHe Croponamu
ycnopui Hactosmero lorosopa we

 

| Agreement by the Parties shal! not release

 
 

AR 0590

 

 

Party in fault from performing obligations
undertaken under this Agreement.

 

HCNOIHCHHA NpHHATEEX Ha ceGa no Jlorosopy

ocsoGoxgaeT BHHOBHYIO «CTOpoHy oT
oOa3aTenbcTs.

 

12, APPLICABLE LAW, DISPUTE

12) NPHMEHAMOE TIPABO.

 

is recognized as the governing law regarding
possible disputes under this Agreement.

_RESOLUTION PASPEINEHHE CHOPOB
{2.1 The law of the Republic of Uzbekistan | 12.1, [Ipamenuatim npapom 8 OTHOmeHHH

BOIMOKHEM CHOPOB TO HACTORIEMY AOTOROpy
Cropoubt mpu3sHaoT nmpaso Pecny6nukn
Ya6ekuctan.

 

12.2. Any disputes, controversy or claims

| arisen out of or related to this Agreement or

breach, termination or invalidation of this
Agreement in the case of impossibility to reach
mutual arrangement shall be considered in the
courts of the Republic: of Uzbekistan in
accordance with the legislation of the Republic
of Uzbekistan. Parties have undertaken to
assume all necessary measures for resolving
possible discrepancies through negotiations,
submitting written claims before applying to
court of justice.

12.2. Jliobwe cnoppl, pagsHormacha HAR
NPeTCH3HH, BOIRHKMOWHE HOH OTHOCALIHCCA
K HacTonmemy Jlorosopy, muGo HapyweHue,
npekpatuenue ReitctBua HH
HegeiicTBHTeNbHOCTE HacToAmero Jororopa, B
ciry4aec HEBOSMOMHOCTH ROCTHIKCNAR
BIaHMHOH NOTOROPeUHOCTH, paCCMaTPHBAIOTCA
B cysax PecnyGaukn Ya6eknctan 8B
COOTRETCTBHH = 3AKOHOAATEABCTBOM
Pecny6aukn Y3Gexucrax. Ctopons: Sepyr va
ce6a obasaTénbeTBa TIpHHATL pce
HeOBxODHMbI€ §=MEepbl AA = paccMOTpeHHA
BOSMOMHEIX PasHOracnii HyTeM Meperoszopos,
NPCMbABNeHHA NMChMCHHBIX NpeTeHIHH nepea
o6pawennem B cyzeGubie opranst.

 

12.3. Existence of dispute, controversies or
claims, as well as impending legal proceedings
shall not release any Party from fulfilment of
its relevant obligations under this Agreement
by it.

12.3. Hanwyne copa, paskormacnii Hau
TIpeTeH3HH, paBHO Kak H opemcToree
paccmMoTpenne nema B cyne He ocBCOomnaeT
HH ogHy 43 CropoH oT BBITIONHeEHHA e10
COOTBETCTBYTOLUIHX oGa3aTenbcTs B
COOTRETCTBHH C HacToAlHM Jloropopom.

 

12.4 Claiming order of pre-trial
consideration of dispute is mandatory. Period
of reply on claim received is equal 30 calendar
days.

12.4 [peressvonneiit TOpagoK
HocyneGHoro paccMoTpeHHa cnopa ABAReTCA
O6aA3aTEIBHEIM. Cpok oTseTa Ha NomyyeHHyio
npeTenzHro — 30 KancHTapHEm AHeli.

 

12:5. On matters arisen at performing,
amendment or termination of this Agreement
and not provided for in this Agreement the
Parties shall be guided by current legislation of

12.5  B sBonpocax, BO3HHKAIOWNHX MpH
HCNORHEHHH, HIMEHeEHHH HOO pacTopxeHHH
HacTORIMero Zorosopa H HE

TIPeAYCMOTPeHHBIX HacToAuwHM Jloronopom,

 

 

 

before other ones for non-fulfilment of
obligations due to events of force majeure,
caused by circumstances arisen without
Parties’ will and desire, which might not be
foreseen or avoid, including declared or actual
war, civil strife, epidemic, embargo,
earthquake, flood, fires and other Acts of God.

the Republic of Uzbekistan. Croponsl pyKoBOAcTByIOTC# nelicTByIOWHM
JaKOHOMATeECTBOM PecnyGnuKn Y3Gexncran.

_13. FORCE MAJEURE - 13 DOPC-MA}KOP

13.1 Neither Party bears responsibility} 13.1 Hu oma na CTopon we feceT

OTRETCTBEHHOCTH Nepex Apyro Croponoki aa
HeBhINnONHeHHe oONIATeENBCTR 86BCHeEACTBHE
coSeiTHii Henpeonommmok cums, oGycnopnen-
HEIX OOCTOATENBCTBAMH, ROSHHKIWEMH
MOMHMO BORH AH 2xenaHHA CropoH, KoTOpbie
HeAiA TIpewsugets WH HaGexKaTs, BKTMOUA

 

OOLABNGCHHYIO HaH QakTHYeckylo Bony,

 

 
 

 

AR 0591

 

IPOKNAHCKHE BONHEHHA, ITIHWMeEMHH, GnoKagy,
osmMGapro, JeMMeTpAcCeHHH, = HaBOANeHHA,
HOmMApH HM ApyrHve CTHXHAHBIe GexcTBHA.

 

13.2 Certificate issued by relevant
authorized body of state of the Party is
sufficient confirmation of existence and
duration of event of force majeure.

13.2. Ceyugerenscrso, BLULAHHOC
COOTBETCTBYIOWHM HH YNONHOMOYeHHBIM
opraiom rocygapcrsa Cropoxs JJorosopa,
ABIACTCA AOCTATOUHEIM MOATBEpKACHHEM
H@MHYRA H MPOAOKHTENHOCTH xselcTEHA
coOnItHs HenpeosonHMol cunl.

 

13.3. Party that doesn't perform _ its
obligations shall during thirty (30) days give
the notice about restriction and its influence on
obligations fulfilment under Agreement to
other Parties.

13.3 Ctopona, KoTopad He ACIIONHAeT
cBoero ofasaTenbcTaa, nom«KHa,B TexenHe 30
(Tpuauatn) a8Tb = Apyroi,. Crtopone
NHCbMCHHOE HIBEWICHHE Ane O NpenaTCTBHU
H CFO BAHAHHH Ha HenonHeHHe OGs3aTeNbcTe
no Jlorosopy.

 

 

13.4 If force majeure circumstances exist
during three (3) successive months and don’t
show cessation signs, then this Agreement may
be terminated by the Parties through giving the

| notice to other Parties.

 

13.4 Ecnu o6ctosrenscraa Henpeoxonumoh
CHIbI AcHcTByYIOT Ha GpoTAKeHHH 3 (Tpex)
Noche AOBATeENbHEIX MeCAIIEB u He
obvapyxXHBaloT TpHshakOB DpeKpalmenns,
HacToamHf Jloropop MoxeT ObITE pactopruyT
CToponamn NyTeM HamlpaBicHAa yaexOMNeHHA
apyrot CTopore.

 

 
  
    
 
 
 
 
 
  
  
 
 

AR 0592

 

 

14 LEGAL ADDRESSES, REQUISITES
SIGNA S$ OF THE PARTIES

SELLER

State committee of the Republic of
Uzbekistan for privatization, demonopoli-
zation and devclopment of competition

55, Uzbekistan avenue, Tashkent, 100003,
Republic of Uzbekistan,

Currency account 3002

RKC Main Tashkent city branch of the Central
bank of the Republic of Uzbekistan

Bank code 00014, Individual Nqumber of tax

 

14.__1OPHIMMECKHE AJIPECA,
PEK MW MOgNMCH CTOP

NPOAABEY

Focyzapcraentiil KOMHTET

Peeny6nukn Y3Gexncran no
NPHBATHIALNY, AEMOUNCHOMGADHH H
PAIBETHEO: KOHKY PeHEUN

Pecny6nuka Y3Gexuctan -

100003, c. Tatuxenr, np. ¥Y3Gexnctancrnit, 55

Bamoruitt cer: RIE 9002

PKI] Crasice TawkerteKoe ropoackoe
ynpasnenue Llewtpanpuoro Banka PY3,

kon 00014, HHH Sa

Tepspait samectuTenp mpeaccmatensa

 

 

 

 

PURCHASER
“RUSAVIAINVEST” Ltd.

25, 1 Soviet side street, Shchelkovo, Moscow,

141100 Russia,

Ten (+7 49S) 77-18-70, grace (+7.495) 544-4375
oH .

CORRESPONDENT BANK:

JPMORGAN CHASE BANK N.A,

.| NEW YORK, NY, USA

SWIFT: CHASUS33XXX
ACCOUNT WITH CORRESPONDENT BANK:
0991
BENEFICIARY’S BANK: ABSOLLIT BANK,
MOSCOW, RUSSIA SWIFT: ABSLRUMM
BENEFICIARY’S ACCOUNT:
843

 

NOKYMATEJIb
OOO «PYCABHAHHBECT»

141100 Poccua, r. Mockpa, Lienxono,

1-4 Cosercknit nepeynox, 25,

Ten (+7 498) 777-18-70, thaxe (+7 495) 544-43-75
rusaviainvest(@mail.ry

CORRESPONDENT BANK:

APMORGAN CHASE BANK N.A,

NEW YORK, NY, USA

SWIFT: CHASUS33XXX

ACCOUNT WITH CORRESPONDENT BANK:
99]

EFICIARY'S BANK: ABSOLUT BANK,
MOSCOW, RUSSIA SWIFT: ABSLRUMM
BENEFICIARY’S ACCOUNT.:

843

peer one

 

 

 

 

 
   
    
  
  
 
  
   
    
  
   
 

 

AR 0593

 

 

PARTICIPANT

National air company af the Republic of
Uzbekistan “Uzbekistan Airways”

41, Amir Temur avenue, Tashkent 100060,
Republic of Uzbekistan .

individual Number of tax Payer P|
OKPO

OKO!

Currency account: (IE 7030

Central operation branch of the National Bank
for Foreign Economic Activity of the Republic
-of Uzbekistan

Bank code: 00882

SWIFT : NBFAUZ2X

 

 

YUACTHHK
HAK «Yi6exncron xapo itynaapa»

Pecny6nnxa Y3Gexncran, 100060
F. Taukent np. AMupa Temypa 41.
WHH ,
OKFO

OKO

Banotuimt cver: ES 7030

LlentpateHen onepalHoHHBlii OTmeN
Haunonanpuoro GaxHxa BOJl PecnyGnuxn
YaGexuctan

Kon Ganka: 00882

SWIFT: NBFAUZ2X

     

 
  
 

Tenepaingnyi aupexrop
‘ Fan hls ee
eS Ay

  

 
Tpusomenue No)

K Jorosopy KyMIH-Tmpogeoxn
orf iC 2016r. No Z

~ -poanyumnoe cygHo HAK «Y3Gexuctox xaso HynnapHy, Noe Kame Peanwsauin

 

 

 

 

 

000 «PYCABHAHHBECT»
~ if .. Tanpoazywnorecyatan =| “Boptonod | 3asonckan’ 7 Mata || Croumocte a '
_ _:ABWALHOHHEIx ABHraTeneh woMeEp ‘Homep. . |’Bbinycka | oonn. CIA
Boanyuinoe cyatto A-310
TH-BOA koa UK 31003 706 1998
Asnanounsii apurarent PW-4152
TH-B3J] kon P724942 1998
i 2 000 000
ABHAUHOHKEIA nBHrarenh =P W-4 152 p724943 1998
TH-B32 kon .
Cunonan ycranoska GTC'P-331-250
TH-B9Z kon P-1318 1992

 

 

 

 

 

 

 

 

 

AR 0594
Fpynoxenne No?

K Jloronopy KYTLTH-npogania
oT «fn Ac’ 2016r, Ne.

AKT
Apnéma-nepemaun

Bosnywnore cynna Airbus A-310-324
cepHAHBi HoMep H3roTOBHTenA 706

+

000 «PYCABHAHHBECT» (Tlokynates) wactosumum nonTsepxuacr, uTO
cormacHo wacTosmemy Jloropopy Ne oT «De 2016 roma Mexgzy HAK

«Ys6exucrou xaso itynnapy» (Yuactunk) u OOO «PYCABHAHHBECT»
(Hokynaten}) b OTHOUCHHH BOJAyWHOrO cyaHa A-310-324 UK 31003:

fa) MokynatTent npopen HHCHeKUHIO BO3AYUIHOTO CyAHa, Ht BOSTYUIHOE cyAHO
COOTBCTCTBYET OMHCAHHIO H H@XOWICA B TaKOM TeXHHYECKOM cCOCTOAHHH H TAK
ofopyao0sano, kak Tpebyl0T ycrosna HacToauiero Jloropopa;

{b} Yuacrunk nepezan po3ayinoe cyAHO;

ic) Tloxynarent IIpHHAN BOSAYLIHOE CYAHO;

 

(d} Tlokynatens NOAYYHA BCH TEXHHYECKYIO JOKYMCHTALNiO NO BOSTYLIHOMY
CYAHY, MpoBen ce HHCNCKLHK) H yOeaunca B Ce NONHOTe HW YAOBJIETBOPHTCHEROCTH.

(a) Mectom [loctaskn apasetca MexkayuapoaHsili asponopT «TamKkenty Hv
mata TloctapkH -« » 2016 ro.

Hata « » 2016 roga
or Yaacrmmxa: oT Horynarean:
‘Tan B.H. / /Bopotnés A.K./
MIL ML.

AR 0595
 

Tipunomenue Ne3
Kk Roropopy Kymin-nponaxn
oT QJ» fC 2016r. Ne &

 

Onucanne po3symHoro cyana

Tlarnuioe Tipunoxcuue aBAgeTcA HeEOTReMNeMOn YacTBIO HacToatyero Jloronopa o
KyTe-npomaxe M, B TAKOM BH COCTABNAET AOKYMCHT, NpPHMCHHMBIA K MoKynke
BOsTyWMHOTO cyaHa Airbus A-310-324 cepnitniut Ne 706, kak mpemycmorpcno nyHKTom 3.1.

 

HacTosumero Jlorozopa.
{"N/A" o3HayaeT HENpHMeHHMOCTS):
J. Camonet Airbus A-310-324 2. Jsuratenu PW-4152
Varorosytens — kopnopauns Airbus, Nel SN#P724942 24.01.98,
KOHCTPYKUHA - TaccaxHpcKHA, Ne2 SN # P724943 24.01.98.

Moen — A-310-324,

cepritnpiit HomMep H3roToBHTens - 706,

NPHHAWIEKHOCTS HW perictpalnonnpili

Homep- HAK «Y¥3GexucTon xapo Hysiapi»

UK 31003, osuratTenn - PW-4152

3. oxymeirrayna no Camonery - 4. Apenna (N/A)
@Dopmyliapbl H NacnopTa Ha BOSAyWIHOE
CYHHO, CHIOBLIC YCTAHOBEKH, ArperaTH A
KOMILACKTYHOHIHE H3IMENHA, & TAIOKE
ACUONHHTeAbHOe OOOpyA0BaHHE

§. Apenzatop (N/A) 6. Crpana pernctpaunn - YaGexncran

TAD ONOANHTeNBHBIE NTpeaBapynenoareay 8. Moxynnas wena -~ 2 000 000 (ana

Yenosyna K OGa3atTentcTBam Yuacrunka MHANHOHA) Aonnapos CLUA.

NponaTe Camonert (cTaTbH 7.4 7.8)

 

 

 

7Bllonosaunrenbusie

Hipeasaprrensure Yenosra K
O6$a3aTenbcrsam [loxynareaa Kkynurp
Camoner (crateyu 6.], 6.2, 6.3, 6.4, 6.5,

 

 

    

 

 

6.6, 6,12) i
9. Henoant [N/A] 10. Tipouenrs: no Jenosuty [N/A]
11. Wepepacuer npu Tocraske [N/A] 12. banxosexnii cyer Yuacrimxka
HH
OKP
OKO
Bamnorusifi cyer: 7030
LjenTpanbant onepalHoHHETE oTgen
Haunonanbucro Gatika BO Pecny6nuxn
Y36exncTax _
13. Hononmirrenbune Monomemin, 14 Hncnexuua - 3a cvét [loxynarena
OTHOCHWHECS K Hanoram [N/A]
15. TpeSoBbanna no CoctrosrHio npx 16. Hpexen sosmemeusun ymepia N/A

 

 

 

TloctTaske ~ «Kak ECT, [Ae ect»

 

 

AR 0596
 

17. Toanaa Noreps [N/A] 18. Baaaeine - [N/A]

 

 

19, TLaanupyeman Java Nloctaskn 20. Mecro Hocrasku-Meaayuapogietii
{ykancire] asponopr «LTawkenm

21. OxonyatTenpnan Jara HoctaaKu 2.  Fipoxaney - Tocynapcrsenupiiil
[ykeoxnte] omuretT PecnyOnnKu Y3Gexncran

10 NPHBATHIAHHM, AEMOHONONNIALNH
1 PAIBHTINO KOHKYpeHnwin

 

 

 

23. Tapawrun H3roropitreanr [N/A] 24, Komnencausiur [N/A]

25. Crpaxopanne Otsercrsennoctn 26. Honosmurennypre Co6prrnn
[N/A] Iipexpamennna Joroepopa[N/A]

27A, Hononmtrenbubie Wpeactapsenna | 28. Hsnemennn

wy Tapantun posapua (N/A) [yK@xKHTe paapeimeHHble cpeactsa

Nepemaun H anpeca]
27B. Zonomurrentupie Opeactanmenus
4 Vapautun Hoxynatenn [N/A]

 

 

 

 

 

 

29. [HamMepenno onymenal 30. JOpueqnkuna - eackmounTesbHaA»
31. Trepenaua Korpakta no gakcy / 32. 3atpates 6 Pacxoap
‘JAeCKTPOHNEIMIU CpeqcTBaME -lorycTuMa | UlokymaTesb onnauHBaeT pacxogel mo
TO ayipecy: tryHKty 4.6. HacTosmero Doropopa
33. PaGounii gent br. Tawikenr, 34. Joxymentat no Tpogaxe —
r.Mocksa HacTronwHit Jloropop co acemMHu
Tipanoxeunamn

 

B HOXTBEPIKJEHHE YETO, Cropousi nognncann Aannoe Tipraoxenne B
COOTRETCTBYIOMIHE ATH, YKa3AHHBIC HHKE:

 

oT YuacTunka: or Moxynatesn:
‘Tau BAH. / /Bopotpés A.K/
Jaa

AR 0597
 

AR 0598
6650 UV

      

 

 

 

 

 

 

 

 

 

 

 

 

 

AOMVLLVS ‘V'V . YOLOZUIO IWIONWNId
NVAL ‘N'A YOLOSICG TwuaNayd
SOIBCEIP JO 88G0 Ul] GHOAUE O11 9009 0} }UBU Bey EAeMaYy UOTINadZ/) HON
00000 000 Z 4
SEAR 9102 "2z saqoisO pejep]
yesony jo BSeYyong-ejeg UO Z ‘ON JUeWeaIBY EL CHAN sous CIO | ul
00‘000 000 Z = oo‘s00 000 Z. L SLEb-d NdW OS2-LEe dOLSD pue ‘Sb6redd pus
ZrepZld NSW seulGue ZS Lp Mid Japowu AeunyAn 9 Held OMY zy peddinby
902 NSW ‘COOLS NN “ON ‘Bey Tyesoye oLey po; SNquy Bud
asn .
asn WLOL % LWA 391d LINN ALD LAVHDIV -LOAPANs
ArfehiMissateiaegsn yweusy peu-y
28800 -AdO9 SNVE | Keznw-i6N "3009 LIAIMS
UB}S|YOQZN JO Sqnday ayy JO
Ayanoy awou0sg ubiao-4 10) yueq jeEUOHeN
AY} JO YOURIG UeJado jeNUaD = :tyJIM JUNODOY
ABAQOION “'V oc (GSN) — ON 1unosoy
je1auad 10}aNIGQ = -NOLLNALLY {dh BOTAS||O} OU 01 WOUSAPEp ICU WSTIKED MiaT ase oid
UEIS|WAGZA) ' WayYSe) "O9OOO} “Ay Inwe!] JwWy be  -SSAYCdV
SAVMUIY NVLSINSGZN | “wedmed
BISSIIY ‘MODSOW OOLL PL
‘OAOWJAUIYS “HS IPIS JBIANS |. “GZ ssayqdyv - URISIHAQZ/) “IUSYYSEL COOOL “BAy ueysHjedZn ‘SG  -SSAYdaV
UO! adwos jo
juawidojaaap pue uoijezyodouowap ‘uonezpeard
‘O11 ‘LSSANIVIAYSNY JOSEYIMe) JOJ UBISHYDQ2Zy) JO MQnday ay} Jo BaIWIWIOD aJeIS JBIS

9b0Z°LE LO ‘Alva
29€2-L 22 IN ADIOANI

 

sAemie
NVLSIM3ZEZn

a

 

 
 

AR 0600
License Application

 

 

Reference Number: ABS2017047713376S . Generatedon 4/24/2017
Application Information

Application Type: Release Of Blocked Funds Application Reason: = New Application

Blocked Amount: 200000 Category: Wire Transfer

Currency Type: usd Program(s): Specially Designated Global Terrorist

Date Blocked: 4/3/2017 Pravious Case ID:

Description of Subject Matter: ;
Our company RUSAVIAINVEST, 25, 1-st Soviet per, Shelkove city, Russia, is a remitter of blocked funds in the
amount of 200,000 dollars to the beneficiary of tha National Air Company of the Republic of Uzbekistan
“Uzbekistan Airways”. 41, Amir Temur avenue, Tashkent 100060, Republic of Uzbekistan. Our bank is a payer of
ASSOLUT BANK, MOSCOW, RUSSIA SWIFT: ABSLRUMM, intermediary bank of JEMORGAN CHASE BANK
N.A., beneficiary's benk National Bank for Foreign Economic Activity of the Republic of Uzbekistan, Bank code:
00882, SWIFT: NBFAUZ2?

Contact Information

Aoplicanty sas epee os, Ae one ne oe
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Polnt of Contact Name:
Address: — Linet: 25, 1st Soviet pereulok
Line2;
Line3:
City: Shelkavo State: Moscow
Zip: 141100 Country: Russia (Russian Fed.}
Emall Address: info@rusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax: 7-4965444375
Principal Place of Business: Moscow ragion
Place where Business [s incorporated: Russia
Correspondent _

Contact Category: ‘institution =
Organization Name: = RUSAVIAINVEST

Point of Contact Name:
Address: Ulnet: 25, ist Soviat pereulok

Line2:

Line3:

City: Shelkova State: Moscow .

Zip: 141100 Country: Russia (Russian Fed.)
Email Addrass: info@rusaviainvest.ru
Phone: Office: «+ 7-4955444375

Mobile:

Fax: 7-4985444 37:
Principal Place of Business: Moscow region
Place where Business is Incorporated: Russia
Financial Blocked Funds _ . |
Contact Category: Institution so aii
Organization Name: JPMORGAN CHASE BANK N.A.
Point of Contact Name:
Address: Line1:

Line2:

AR 0601

Page 1
Reference Number: ABS201704113376S " Ganerated on 4/24/2017 ©

Line3: ‘ 7
City: New York State: NY
Zip: 10004 Country: United States .
Email Address: :
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business is Incorporated:

Remitter sy ; ; a
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: Line4: 25, 1st Soviet pereulok

Line2: :

Line3:

City: Schelkovo State:

Zip: Country: Russia (Russian Fed.)
Emall Address: info@rusaviainvest.ru
Phone: Office: 7-4955444375

Mobile:
Fax: 7-4956444375

Principal Place of Business:
Place where Business is Incorporated:

Remitting Financial Institution

Contact Category: institution
Organizstion Name: AKB ABSOLUT BANK (PAO)
Point of Contact Name:
Address: Linet:
Line2:
Line3:
City: Moscow State:
Zip: : Country: Russia (Russian Fed.)
Email Address:
Phone: Office: T-4957777171
Mobile:
Fax:

Principal Place of Business:
Place where Business is Incorporated:

Intermediary Financial Institution

Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK
Polnt of Contact Name:
Address:  Linet:
Line2:
Line3:-
City: State:
Zip: Country:
Email Address:
Phone: Office:
Mobile:
Fax:

Principal Place of Business:
Place where Business [s Incorporated:

Beneficlay = :
Contact Category: Institution
Organization Name: =‘ National air company of the Republic of Uzbekistan “Uzbekistan Airways”
Point of Contact Name:
AR 0602

Page 2
Reference Number: ABS201 7041133768 Generatedon 4/24/2017
* Address: —_Linet:

Line2:
*. Line3: ‘
Clty: Tashkent State:
Zip: ; Country: Uzbekistan

Emali Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business Is Incorporated: |

Beneficiary Financial Institution
Contact Category: institution
Organization Name: National Bank for Foreign Economic Activity of the Republic of Uzbekistan
Point of Contact Name:
Address: Linet:
Line2:
Line3; :
City: Tashkent , State:
Zip: Country: Uzbekistan
Emall Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business: ’
Place where Business Is Incorporated:

— oy

Attachments

 

 

involce : Supplemental Information
swift Supplemental Information
passport of director and owner Supplemental Information
bank answer 1 Supplemental Information
Application Summary : License Request

Certification

 

 

Signature: ro Date: 4/24/2017
Email Address: info@rusaviainvest.ru
AR 0603

Page a
 

AR 0604
License Application

 

 

Reference Number: ABS201704133380A Generated on 5/4/2017
Application Information

Application Type: Release Of Blocked Funds Application Reason: New Application

Blocked Amount: 200000 Category: Wire Transfer

Currency Type:, usd Program{s): Foreign Terrorist Organizations

Date Blocked: 4/11/2017 Previous Case ID:

Description of Subject Matter:
We have blocked transfer amount 200 000 usd to Uzbekistan National Aircompany. It full legal contract. We ask
you to clarify the circumstances and misunderstanding with this payment delay and allow execution of payment

*_under the contract or to perform a refund.
Contact Information

 

 

Applicant : _ |
Contact Category: institution OT
CrganizationName: § RUSAVIAINVEST
Point of Contact Name:
Address: Lina’: 25, Ist Soviet pereulok

Line2:

Line3: . ;

Clty: Shelkovo State; .

Zip: Country; Russia (Russian Fed.)
Email Address: - info@rusaviainvast.ru
Phone: Office: 7-4955444375

"Mobile:

Fax:
Principal Place of Business: CIS countries
Place where Business Is Incorporated: Russia
Correspondent |

* Contact Category: Institution — ie ET Te.

Organization Name: RUSAVIAINVEST
Point of Contact Name: :
Addrass: —_Linet: 25, ist Soviet pereulok :

Line2:

Lined:

City: Shelkovo State:

_ ip: Country: Russia (Russian Fed.}

Email Address: . info@rusaviainvest.ru
Phone: Office: 7-4955444375

Mobile:

Fax:
Principal Place of Buslness: CIS countries
Place where Business is Incorporated: Russia
Financlal Blocked Funds _ ae
Contact Category: Institution ~ e a , TT —_—
Organization Name: DEUTSCHE BANK TRUST COMPANY AMERICAS
Point of Contact Name:
Address: Line:

Line2:

Lined:

City; New York - State: NY

Zip; 10004 Country: United States

AR 0605

Page |
Reference Number: ABS201704133380A Generated on 5/4/2017

Email Address:
Phone: Office:
Mobile:
: Fax:
Principal Place of Business:
Place where Business is Incorporated:
Remitter
Contact Category: Institution
Organization Name: RUSAVIAINVEST

Point of Contact Name:
Address: Line’: 25, 1st Soviet pereulok

Line2:
Line3: !
City: Schelkovo State:
Zip: Country: Russia (Russian Fed.)
Email Address: info@rusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business: cls
Place where Business is Incorporated: Russia
Remitting Financial Institution —
Contact Category: Institution
Organization Name: AKB ABSOLUT BANK (PAO)
Point of Contact Name:
Address: —_ Line:
Line2:
Line3:
City: Moscow State:
Zip: . Country: Russia (Russian Fed.)

Emall Address:

Phone: Office: 7-4957777171
Mobile:
Fax:

Principal Place of Business:

Place where Business Is Incorporated:

Intermediary Financial Institution
Contact Category: Institution
Organization Name: DEUTSCHE BANK TRUST COMPANY AMERICAS
Point of Contact Name:
Address: Line:
Line2:
Line:
City: State:
Zip: ' Country:
Email Address:
Phone: Office:
Mobile:
. Fax:
Principal Place of Business:
Place where Business is Incorporated:
Beneficiary wi
Contact Category: Institution
Organization Name: National air company of the Republic of Uzbekistan “Uzbekistan Airways"
Point of Contact Name:
Address:  Linet: 41 Amir Temur Ave
Line2:
Line3:

AR 0606
Page 2
Reference Number: ABS201704133380A Generated on 5/4/2017

. City: Tashkent State:
Zip: 100060 : Country: Uzbekistan
* Email Address:

Phone: Office:

Mobile:
a Fax:
Principal Place of Business:
Place where Business is Incorporated:

Beneficiary Financial Institution
- Contact Category: Institution
Organization Name: ‘National Bank for Foreign Economic Activity of the Republic of Uzbekistan
Point of Contact Name:
Address: Line:

Line2:

Line3:

City: Tashkent State:

Zip: Country: Uzbekistan

Email Address:
Phone: Office:
, Mobile:
Fax:
Principal Place of Business:
Place where Business is Incorporated:

 

yaNGrcCounlansiies)
Name Document Type
invoice : Supplemental Information.
contract Supplemental Information
registration of company Supplemental Information
passport of director and owner Supplemental Information
Application Summary License Request

Certification

 

Signature: Po Date: . ‘5/4/2017
Email Address: info@rusaviainvest.ru
AR 0607

Page a
 

AR 0608
License Application

   

Reference Number:  ABS201704113377S Generatedon 5/19/2017

 

Application Information
Application Type: Release Of Blocked Funds Application Reason: New Application
Blocked Amount: 1000000 Category: Wire Transfer
Currency Type: USD Program{s): Foraign Terrorist Organizations
Date Blocked: 4/3/2017 Previous Case ID:

Description of Subject Matter:
We have blocked transfer amount 1000 000 usd to Uzbekistan National Aircompany. It full legal contract. We
ask you to clarify the circumstances and misunderstanding with this payment delay and allow execution of
payment
under the contract or to perform a refund. The blocked transaction in the amount of 1 million dollars as a
preliminary payment under an official
contract to the national airline of Uzbekistan, Our Russian company Rusaviainvest and the Uzbek national
company, Uzbekistan Airways are not on the sanctions lists. Correspondent Bank advised us that funds have
blocked as per OFAC of global terrorism programm. The our deal is clean and has no relationship with terrorism,
all amounts go to the national bank of Uzbekistan.

Contact Information

    

 

 

Applicant BOW Whe Bl eee oy _ J
Contact Category: Institution oo ° ~
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: _—_Line1: 25, 1st Soviet pareulok
Line2:
Line3: :
City: Shelkovo State:
Zip: 141100 . Country: Russia (Russian Fed.)
Email Addrass: info@rusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax: ;
Principal Place of Business: Moscow region ©
Place where Business is Incorporated: Russia
Correspondent
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: Line: 25, 1st Soviet pereulok
Line2:
Line3:
City: Shelkovo : State:
Zip: 141100 Country: Russia (Russian Fed.)
Email Address: info@rusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business: Moscow region
Place where Business Is Incorporated: Russia
Financial Blocked Funds =| ;
Contact Category: Institution aa ae : a a

Organization Name: JPMORGAN CHASE BANK NLA.

AR 0609 Page 1
Reference Number.

Point of Contact Name:

Address: Linet:
Line2;
Line3:
City:
Zip:

Email Address:

Fhone: Office:

. Mobile:

Fax:

ABS201 7041133775

New York
70004

Principal Place of Business:

Remitter
Contact Category:
Organization Name:
Point of Contact Name:
Address: Line1:
Linea:
Line3:
City:
Zip:
Email Address:
Phone: Office:
Mobiie:
Fax:

Institution
RUSAVIAINVEST

25, 1st Soviet peraulok

Schelkovo
141100
info@rusaviainvest.ru

Principal Place of Business:
Place where Business is Incorporated:

Remitting Financial Institution —

Contact Category: Institution
Organization Name: AKB ABSOLUT BANK (PAO)
Point of Contact Name:
Address: _—_ Line:
Line2:
Line3:
City: Moscow
Zip:
Emait Address:
Phone: Office: 7-4957777171
Mobile:
Fax:

Principal Place of Business:
Place where Business is Incorporated:

Intermediary Financial Institution

Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK
Point of Contact Name:
Address:  Linet:

Line2:

Line3:

City:

Zip:
Email Address:
Phone: Office:

Mobile:

Fax:

Principal Place of Business:

Place where Business is Incorporated:
Beneficiary

AR 0610
Page

State:

Country:

State:

Country:

State:

Country:

State:

Country:

Generated on

NY
United States

Russia (Russian Fed.)

Russia (Russian Fed.)

5/19/2017

el
Reference Number. ABS201704713377S : Generated on 5/19/2017 -

+ Contact Category: Institution
Organization Name: National air company of the Republic of Uzbakistan “Uzbekistan Airways”
* Point of Contact Nama:
Address: Line:
Line2:
Line3:
City: Tashkent State:
Zip: Country: Uzbekistan .
Emall Addrass: '
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business |s incorporated:
Beneficiary Financial Institution a aed ae
Contact Category: Institution . \
Organization Nama: National Bank for Foreign Economic Activity of the Republic of Uzbekistan :
Point of Contact Name: ‘
Address:  Linei:

Line2:

Line3:

City: Tashkent State:

Zip: Country: Uzbekistan

Email Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business Is Incorporated:

Attachments

 

Nam : T

registration of company Supplemental Information
contract . Supplemental Information
Application Summary License Request

 

Signature: Lo Date; 8/19/2017
Email Address: , info@rusaviainvest.ru
AR 0611

Page a
 

AR 0612
Loo uv

 

 

         
 

spies Ob nee! fepks eae eet

ussn /yexs0n" J win

q 2
i 26 4 red bo, na
i 4 ae od ee eh ay) ES FT
De | WreTeSre | MRAP SS EERIE DIE
z, / BHSOHHLHVIOHOR eaaeny

AINOUOA
/a34990d00
mennaey ore

d

Se Se a] taenwre: LAR
SEE NVISHNDH MMV Ad BV SOB

 

—_ 3

NOLLVUAGaA NVISSNU
BHIIvda lam KVHDWHDD0d

 
 

AR 0614
AGcon 1loT Bank

FROM: AKB ABSOLUT BANK (PAO)
TO:.000 "RUSAVIAINVEST"

Pecbepenc aanpoca ABS201704113376S

KacatenbHo Bawero 3ansneyma Ha nepeBog Neb ot 30. 03. 2017 Ha cymuy USD 200, 000-00 B honbay UZBEKISTAN
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan,

HacTorujam urcbopmMpyem Bac, 4To mpl nonyunnu cooGweHve oT Hawero GaHka-koppecnongeHTa JPMORGAN CHASE
BANK, N.A. 0 Tom, 4To cpe”ctsa No yKagaHHomy nepesopy saSnokvpoBanbi OFAC.

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 200,000.00/USD DATED 4/3/2017 YOUR REFERENCE
NUMBER 496606/07-31 OUR TRANSACTION REFERENCE NUMBER 2144394090FS.

THIS PAYMENT HAS BEEN BLOCKED AS PER OFAC.

UNQUOTE

Aina pas6noxuposaHua cpegcrs HeoGxaAumo nonyutb paspewenue OFAC, 3a xoToppim chegyeT oGpawjatEca: LICENSE
DEPARTMENT, DIRECTOR OFFICE OF FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500
PENNSYLVANIA AVE. NW WASHINGTON DC 20220.

Nomanylicta, npy oTeeTe ccbinafitecb Ha Hay pecbepenc sanpoca ABS201704113376S

   

C ysaxeHem,
HayanbHVk OTgena KOppecaeune
Cunnua M.A. _

AR 0615
 

AR 0616
(ABcon toT Bank

FROM: AKB ABSOLUT BANK (PAO)
TO: O00 "RUSAVIAINVEST"

Pecbepenc 3anpoca ABS201 7041 133778

KacatenbxHo Bawero 3anBnenna Ha nepesog Ned oT 31.03.2017 na cymmy USD 4 000. 000-00 8 nonbay UZBEKISTAN
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan.

HacTorwne uncbopaavpyem Bac, TO: Mbt nonyunnn cooBwexne oT Hawero Ganxa-koppecnongenta JPMORGAN CHASE
BANK, N.A. 0 TOM, 4TO cpe”cTaa no yKasaHHoMy Nepeaopy saOnoKupopanb! OFAC.

QUOTE

REGARDING YOUR PAYMENT ORDER tN AMOUNT OF 1,000,000.00/USD DATED 4/3/2017 YOUR REFERENCE
NUMBER 496908/07-03 OUR TRANSACTION REFERENCE NUMBER 1865792093.

THIS PAYMENT HAS BEEN BLOCKED AS PER OFAC.

UNQUOTE

Nomanylicta, npu oTHeTe CcbinafiTech Ha Hau pecbepenc sanpoca ABS201704113377S

fina pasbnokmpopanua cpeacts HeoGxoqumo nonyunTb paspewenme OFAC, 3a xoropbim cnegyer oOpawatoca: LICENSE
DEPARTMENT, DIRECTOR OFFICE OF FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500 |
PENNSYLVANIA AVE, NW WASHINGTON DC 20220.

C yeanenvem,
HaYaNbHMK OTAeNa ROpPeCHs OHAD:
Cunnia NLA. ‘J

   

HEGKMX CUeTOR

AR 0617
 

AR 0618
\ AGcontot Bank

FROM: AKB ABSOLUT BANK (PAG)
TO: OCO "RUSAVIAINVEST”

Pecbepexc 3anpoca ABS201704113376S ‘

“"KacaTenbHo Bawero sananenR HaTnépesod Nes oT 30,03, 2017 Ha cymuy USD'200: 0607008" Pndiibsy UZBEKISTAN © 0 Ustees
' AIRWAYS, 41, Amir Temuf Ave., 100060 Tashkent, Uzbekistan.
- Hactorwmem vndopmupyem Bac, Tomb! nonyunny cooGLeHMe oT Hawero Ganka-KoppecnoHAenta SRMORGAN CHASE» henge
BANK, N.A. 0 70M, 470 CpeAcTBa NO yKasaHHoMy nepeBogy aaGnoxupopanbi OFAC B cooTaercTanu c rnoGanbHbimn
AHTHTEPpOpHCcTHyecKwMN CankunMAMM. OFAC HHKaKMX PasEACHEHWA KACATeENbHO CBOMx AeACTBHH He ZaeT,

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 200,000.00/USD DATED 4/3/2017 ©
YOUR REFERENCE NUMBER 496606/07-31 OUR TRANSACTION

REFERENCE NUMBER 2144394090FS. PLEASE NOTE OUR

COMPLIANCE DEPARTMENT HAS ADVISED:

THIS PAYMENT WAS BLOCKED UNDER THE GLOBAL

TERRORISM SANCTIONS REGULATIONS.

UNQUOTE

Ana pasGnokmposanua cpepcts HeoGxogumo nony4nth paspeweHwe OFAC, ana atoro cnepyer nogat» sanaKy Ha
pa3GnoknpoBanke Cpegcta.

Bca yeoGxoguman WHCbOpMayNA M0 3ANONHeEHNIO JanBKN PagIMeweHa Ha caliTe:
hitps:/Awww.treasury.gov/resource-center/faqs/Sanctions/Pages/faq_general aspx#icenses.

Noxanyicta, npu oTBeTe ccCbINaliTecb Ha Haw pecbeperc sanpoca ABS201704113376S

   

C yBaxeHnem,

  
      
 

Oraen i
h coppecnonnentekAx §
8 cyxetoR f

AR 0619

 
 

AR 0620
» A6contot Bank

FROM: AKB ABSOLUT BANK (PAQ)
TO, 000 "RUSAVIAINVEST"

Pecbepenc aanpoca ABS2017041 133778

“ Kacarensyo Baweérd aanBneHHna Ha nepesog N&Y'oT'3t G3:2017 Hertey tay USD 1,000.000-00 8 naneay UZBEKISTAN”
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan.
Hacronumm uncbopmupyem Bac, 4To Mbl NONyaMn-cooGwenve oF Kawefro Ganka-koppecnonpenta JPMORGAN CHASE:
BANK, N.A. 0 Tom, 4To Cpeg”ctsa no yKasaHHOMy nepesogy zaGnoKuposane: OFAC 6 cooTsetcTBuM c rnoBanbybimn
AHTUTEPpOpICTHUeCKMMM CaHkuMAMU. OFAC HHKakMX PasbACHEHUM KaCaTeNnbHO CBONxX AeHCTAWNh He Gaer.

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 1,000,000.00/USD DATED 4/3/2017

YOUR REFERENCE NUMBER 496908/07-03 OUR TRANSACTION’

REFERENCE NUMBER 1565792093JX .PLEASE NOTE OUR

COMPLIANCE DEPARTMENT HAS ADVISED: THIS PAYMENT WAS BLOCKED UNDER THE GLOBAL
TERRORISM SANCTIONS REGULATIONS.

UNQUOTE

Ans pas6noxupopanua cpeqcts Heobxoqumo Nonyynts paapetwenne OFAC, Ann atoro cneAyeT NOAaTh IBABKY Ha
pasGnokvposanue cpeacra.

Ben HeoSxoqumas NHcbOpMaL|MA NO ZaNONHeHUO 3aRBKK PasMeLeHa Ka CaiiTe:
hitps:/Avww.treasury.gov/resource-center/faqs/Sanclions/Pages/iaq_general.aspx#licenses.

Noxanyiiera, Npw oTsete ccbinaitecb Ha Hal) pecbepenc szanpoca ABS201704113376S

   

C yeaxenvem, ;
HaYaNbHMK OTAeNA koppecnons E R C¥éToR
Cunnna M.A. gscoanas

i

AR 0621
Se
 

AR 0622
{AGconot Bank

FROM: AKB ABSOLUT BANK (PAO)
TO: OOO "RUSAVIAINVEST"

Pecbepenc 3anpoca’'AB8S201704133380A
KacaTenbHo Bawero saneneHvA Ha nepesog Ne10 of 10.04.2017 na cymmy USD 200000 B nonsay UZBEKISTAN”
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan.

HacTorwHm uHcbopMupyem Bac, 4To bi nonyynnn cooOuwenve of Hawero GdHxa-koppecnongeHta DEUTSCHE BANK
TRUST COMPANY AMERICAS o Tom, 4TO AaHHbIA NnaTex He VCNONHEH 4 HaxXOAMTCA Ha NpoBepKe KoMNNaeHc.

QUOTE

WE REFER TO YOUR 103 DATED 04/11/17 REFERENCE 498059/07-11 FOR USD 200000. 00 VALUE 04/11/47 THIS
TRANSACTION HAS NOT BEEN COMPLETED DUE TO PENDING FURTHER REVIEW BY COMPLIANCE UNIT OR
DEUTSCHE BANK COMPLIANCE POLICY.

WE WILL ADVISE YOU UPON RECEIPT.OF FURTHER INSTRUCTIONS FROM THEM.

WE WILL DEBIT YOUR ACCOUNT AND PLACE FUNDS INTO A SUSPENSE ACCOUNT AT DEUTSCHE BANK TRUS1
COMPANY

PENDING COMPLETION OF COMPLIANCE REVIEW AND WILL ADVISE YOU UPON RECEIPT THEIR RESPONSE.
UNQUOTE

\

Noxanylicra, np oTseTe ccbinalTech Ha Haw pecbepenc 3anpoca ABS201704133380A

C yeaxennem, <r
HayanbHnk oTAeNgK
Cununa MA. A

   
 
      
 

% KoppecncHmenTcry
8 cueTOR

AR 0623
 

AR 0624
~

¢

 

¥ AGcontot BaHk
fata Ne =
Ha Ne : oT

 

FROM: AKCIONERNY] KOMMERCESKI] BANK ASSOLUT BANK (OAQ})
TO: OBSHCHESTVO S OGRANICHENNOY OTVETSTVENNOST'YU " RUSAVIAINVEST”

Pecbepenc aanpoca ABS201704133380A ;

KacatenbHo Balweéro sanpoca N24 oT 21/04/17 Ha oTabia ACHE RHbIX CpeycTa's cymue USD'200000, oTnpaBnéHHblx no ~~ >
ganenenvio Ha nepesog Ne10 of 10.04.2017 5 AOnb3y UZBEKISTAN AIRWAYS, a Amir Temur Ave., 100060 Tashken’
Uzbekistan, UZBEKISTAN, Tashkent

Hacronwm wHcbopmupyem Bac, 4To MbI nony4unk cooBujenne of Halwero Gavika-voppecnonpeHra DEUTSCHE BANK

TRUST COMPANY AMERICAS o Tom, 470 cpeqctas no ykxa3saHHOMy Nepesopy He MoryT GbiTb BOIBpALWWweHht, T.K.

saSnoxupopanet OFAC.

Ana pas6noknposanna cpegcra Heodxoqumo nonyuvts paspewenve OFAC, Ann store cnepyer nogate saneKy Ha
pasOnoxnposanve cpegcts no cnepyiowemy aapecy:

LICENSE DEPARTMENT, DIRECTOR OFFICE OF

. FOREIGN ASSESTS CONTROL DEFT. OF THE TREASURY 1500

PENNSYLVANIA AVE. NW WASHINGTON DC 20220.

QUOTE

UNDER REGULATIONS ISSUED BY THE US OFFICE OF
FOREIGN ASSETS CONTROL (OFAC) PLEASE BE ADVISED
THAT THE FUNDS HAVE BEEN PLACED INTO A BLOCKED
ACCOUNT AT DEUTSCHE BANK TRUST COMPANY.

WE REGRET ANY INCONVENIENCE OUR ACTIONS MAY HAVE
CAUSED BUT WE ARE PROHIBITED FROM RETURNING
BLOCKED FUNDS UNTIL SUCH TIME AS OFAC ISSUES A
LICENSE PERMITTING RELEASE OF THESE FUNDS.

SHOULD YOU WISH TO APPLY FOR A LICENSE YOU MUST
CONTACT:LICENSE DEPARTMENT, DIRECTOR OFFICE OF
FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500
PENNSYLVANIA AVE. NW WASHINGTON DC 20220

ANY QUESTIONS REGARDING APPLICATION FOR A LICENSE
CAN BE REFERRED TO YOUR RELATIONSHIP MANAGER,

PLEASE QUOTE OUR REFERENCE NUMBER, 170411 612369
IN ALL FUTURE CORRESPONDENCE RELATING TO THIS
CASE.

REGARDS, PAYMENT INVESTIGATIONS
UNQUOTE

  

Noxkanyicta, npn oreere ccpinalirect Ha Hal perPepens ganpoca ABS201704133380A

THANK YOU AND BEST REGARDS
ABSOLUT BANK

rary

AR 0625
 

AR 0626
Operator:

 

Massage ———

~ Message Preparation Application: Message Modificat

Unique Hessage Identi'

ert O CE.

Massage Header

US3IXKK toa 436606/07- 31 170332

 

 

PIN MT103 FIN MT 103 - Single Customer Credit Transfer *
Priority: Bormel
Monitoring: Bone
Sender:
Onit: Noose
Institution: ABSLAUMMIOCK ABSOLUT BANK
HOSCOW, RUSSIAN FEDERATION
Receiver:
InstLtution: CHASUSIINXX SPMORGAN CHASE BANK, S.A.
NEW YORK,NY, GRITEO STATES
Massage Text
20: Sender's Reference
496606/07-31
2381 Bank Operation Code
CRED
32At Value Date/Currancy/Interbank Settled Amount
1760331
usp
206,000.00
436: Curroacy/Instructed Amount
uso
200,000.00
50P1 Ordering Customer .
} ST
2 PER, D. 25
3/RU/SHELKOVO 141100
STA: Account With Institution
NBPAUZZXXXX
NATIONAL BANK FOR POREIGN ECONOMIC ACTIVITY OF THE REPUBLIC OF UZBEKISTAN
* ‘TASHRENT
UZBERISTAN
59: Beneficiary Customer
41, AMIR TEHUR AVE. , °
190060 TASHXENT,
UZBEKISTAN
70: Remittance Information
PAYMENT BY INVOICE 2.2.1-2352
DATED 01/11/2016 ACCORDING
THE AGREEMENT 2 DD 27.10.16
FOR AIRCRAFT A-310
TIA: Detaila of Charges

Motvork: GWIPT*

OUR
Network Data

End of Report

 

Mon Apr 10 17:41:18 2017

ut

Orpazeiora » Ganance Eanxa

AR 0627

 

——— i
AKB “ABCOMOT GAHK" (NAO)

Bu
Kic

Map

 

 

 

——
 

AR 0628
a?

 

|

 

aks Hossago Identifier
Message Preparation Application: # Message Modification *
Unique Massage Identifier: CHASOS3INKX 103 496908/07- 03 170403

Message Hoader

 

FIN KT103 PIN MT 203 - Single Customer Credit Transfer *
Priority: Normal
Monitoring: Hone,
Sender:
Units None

Institution: ABSLRUMNXNX ABSOLUT BANK
. MOSCOW, RUSSIAN FEDERATION

Receivert
Institutions CHASUS JIKKX OPHORGAN CHASE BANK, W.A.
NEW YORK, NY,UNITED STATES

Mesrage Text

 

20: Sender's Roference
496908/07-03
23D: Bank Operation Code

CRED
32A1 Value Date/Currency/Interbank Settled Amount
‘ 170403
usD
1,000,000.06
33B: Currancy/Instructed Amount
: use
1,000,060.00
S50F: Ordering Customer
iT
1
2 PER, DB. 25
3/RU/SHELEGVO 141100
S7At Account With Institution
NBPAUZ2XXAX
NATIONAL BANK FOR FOREICN ECONOMIC ACTIVITY OF THE REPUBLIC OF UZBEKISTAN
TASHKENT
USBEXISTAN

55: Beneficiary Customer
7030

a
41, AMIR TEMUR AVE.,
106060 TASHKENT,
USDERIETAN

70: Remittance Information

PAYMENT BY INVOICE 2.2.1-2353 DATED

01/11/2016 ACCORDING THE AGREEMENT

3 DD 27.10.16 WOR AIRCRAFT RJ-ES
WlA: Dotails of Chargan

OUR
Natwork Data
Network: SHlrT*
End of Report

 

Mon Apr 10 17:18:22 2017

Orpazeme B Ganance Basra

1

   
 

AK "ABCOMIOT BAHIC (TAO)

BK
Kic

 

anp

AR 0629
 

AR 0630
operator: Sa

 

 

®,>
* z Massage Identifier
. Message Preparation ie Hassage Modification
y Unique eeeaae Identifier: O BRTAVUSIINNX 103] 4989059/07-11 170411
Message Hoader
FIN MTIO3 FIN MT 103 - Single Customer Credit Transfer *
priority: Normal -
Monitoring: Hone
Senders
Units . Hone
Institution: ABDSLRUMMXXX ABSOLUT BANK
NOSCOW, RUSSIAN FEDERATION
Receiver: -
Tastitution: SRTRUSIINXXX DEUTSCHE BANK TRUST one AMERICAS

NEW YORK, NY,UNITED STATE
Massage Text

 

20; Sender's Reference
490059/0T-11
238: Bank Operation Code
CRED
32a: Valve Date/Currency/Interbank Settled Amount
176411

uso
200,000.00
33D: Currency/Instructed Amount

usp
200,000.00
50F: Ordering Customer

1 ST

PER, D. 25

3/RU/SHELKOVD 141100

S6A: Intermediary Institution’
CHASUSIIAXK
JPMORGAN CHASE BANE, N.A.
NEW YORK,NY
UNITED STATES

S7A: Account With Institution
NBFAUZ2ZXXXX
Bee eeae BANK FOR FORPIGN ECONOMIC ACTIVITY OF THE REPUBLIC OF UZBEKISTAN
UZBEKISTAN

$9: Beneficiary Customer
(PR 2°
41, AMIR TEMUR AVE.,

100060 TASHKENT,
UZBEKISTAN

70: Remittance Information
PAYMENT BY INVOICE 2.2.1-2352 DATED
OQ1/1L/2016 ACCOROING THE AGREEMENT
2 DD 27.10.16 FOR AIRCRAFT A-310
7A: Details of Charges
ouR
72: Sender to Receiver Information
/OUROURS

Natworck Data
Retwork: SWifT+
End of Report

 

Thu Apr 13 10:49:44 2017

Orpaxcmia 8 Ganance Eaxxa

1 co

 

AKE “ABCOMIOT BAH" (TAQ)

BUK
Kic

enp

 

 
6/6/2017 FedEx Ship Manager - Print Your Label(s)

 

 

 

 

 

 

= x
| — Oo] cae mo
fm Bz EPS socliee s
SS =| 37 SUS Sie oe
————— = =| §3 0 0 | Fees Be
——— OU = a S94) 58
————N ‘9 =| 9g 249 3
=== ~~) =} © Ege &
— S=— = -= 3 Bae 2
= - oO = as Fszz 3
—_—_—_—_— = ° 2G
————————— = m wa
eae = = = iT
as as e me P #88
nant om : — — zo wae
——— = ee a Oo : F = 2s B sa8
SEE = * = = = ~— eof
ee Oc == = eee
=> & mS = a
a
OS As if
SAT ates

a

 

 

 

 

 

 

. [VO f a ; 17

Aiter printing this label:

1, Use the 'Print’ button on this page to print your label to your laser or inkjet printer.

2. Fold the printed page along the horizontal line.

3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the labet can be read and scanned.

Warning: Use only the printed original labe! for shipping. Using a photocopy of this label for shipping purposes is fraudutent and could result In
additional billing charges, along with the cancellation of your FedEx account number.
Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com. FedEx will not
be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation,
unless you declare a higher value, pay an additional charge, document your actual toss and file a timely claim.Limitations found in the current FedEx
Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income Interest, profit,
attorney's fees, costs, and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or the
authorized declared value Recovery cannot exceed actual documented loss. Maximum for items of extraordinary value is $1,000, e.g. jewelry,
oe metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
e Service Guide,

AR 0632
hups.//svww.fedex.com/shipping/shipmentConfirmationA ction handle ?method=deContinuc
B.8

Letter from Creizman LLC, including
attachments to OFAC, dated 7/5/2017

AR 0633
C RE I 7; M A N L L C Mew M. CREMMAN

Pain
ATTaNMY av daw

905 FIEVELAVENUE 77'A FLOOR
NEW YORK, NEW yoRK WHIT
TEL: (81 D72-0200

WAN: (Ad eouetile

PON ROAGH TET ALANTLS PANDAS
WWINCIERDAMAS LL O08

By Facsimile and
Federal Express

ae. Administration and Analysis

Office of Foreign Assets Control
_ U.S. Department of the Treasury

Treasury Annex

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Re: License Application to Unblock Funds
Case Numbers: SDGT-2017-344769-1; UKRAINE-E013661-2017-344261-1
Reference Numbers: ABS201704113376S, ABS2017041 133778, ABS201704133380A

I represent a company based in Moscow called Rusiaviainvest, OOO. Rusaviainvest’s
principal business is the purchase and sale of used aircraft, aircraft parts, and aircraft
maintenance and repair. In connection with an agreement to purchase a used aircraft from
Uzbekistan Airways, Uzbekistan’s national air carrier, three wire transfers totaling $3,400,000
were blocked by JPMorgan Chase Bank, N.A., and Deutsche Bank Nationa! Trust Company in
late March and early April 2017 based on what 1 believe is the mistaken impression that the
transaction violates one or more OFAC sanctions programs.

Rusaviainvest is not owned, and does not employ anyone on the SDN list, and a search
using our own OFAC compliance software results in no hits. [ also did not recognize any
prohibition against doing business with Uzbekistan Airways. The only potential basis for a
mistake is that Rusaviainvest may have been confused with a company with a similar name,
“Rusavia, Ltd.” whose website is en.rusavia.com, which, according to the website, deals in a
“Russian-American project” titled “‘Warplanes to Syria.” To be clear, Rusaviainvest, Ltd. does
not deal with military equipment or weaponry.

Under its contract with Uzbekistan Airways, Rusaviainvest is subject to liquidated

damages for failure to pay. White | would imagine such a delay would be subject to a force
majeure clause, the law that governs the contract is Uzbekistan Jaw. My client initially

AR 0634
ae

mS Ube ot Wie Le

AR 0635
_ ; "

2|Page

submitted licenses to unblock the funds in April and May, and after hiring me, my firm made a
supplemental submission, dated June 6, 2017, with exhibits, which are attached to this letter.

1 have been unable to make any headway on behalf of my client in getting the funds
released, and, if appropriate, paid to Uzbekistan Airways. Nor have I been able to speak with
anyone from OFAC to attempt to address any issues or concerns. I therefore am reaching out to
you.

I would appreciate a response at your earliest convenience from you or a member of your
* staff. I thank you in advance for your consideration in this matter.

Very truly yours,

Eric M. Cre n

Enclosures

AR 0636
C R E I 7, M A N L iL C Ri M. CRELAMAN

PARTNER
AMUTOUNEY at 1L,4w

Ma PIPL AVENUE 7TU FLOOR
NEW YORK, NEW YORIC 10017
TEL: C12) 172-0200

PAX) 200-602u
MOREM@CREIZMANLLO.COM
WWW. CREIANMANLLU.COM

By Email, Facsimile,
and Federal Express

June 6, 2017

Office of Foreign Assets Control
Licensing Division

U.S. Department of the Treasury
Treasury Annex

1500 Pennsylvania Avenue, NW
Washington, D.C, 20220

Re: License Application to Unblock Funds
Case Numbers: SDGT-2017-344769-1; UKRAINE-EO13661-2017-344261-1
Reference Numbers: ABS201704113376S, ABS2017041133778, ABS201704133380A

Dear OFAC Licensing Officer:

This law firm has been retained to represent Rusaviainvest, OOO (the “Company” or
“Rusaviainvest”) in connection with the Company’s above-referenced applications for licenses to
unblock funds in the total amount of $1,400,000, wired by the Company to purchase a used
aircraft from Uzbekistan Airways, Uzbekistan’s national air carrier. A copy of the contract to
purchase the aircraft (the “Contract") and a copy of the invoice for purchase (the “Invoice”) are
annexed hereto as Exhibits A and B. 1 am writing to supplement the information provided by the
Company in its applications to unblock the funds, dated April 24, 2017, May 5, 2017, and May
19, 2017, which are annexed hereto as Exhibits C, D, and E. Under the terms of the Contraci,
the Company is required to pay liquidated damages for any delay in payment. Such damages are
accruing, See Exhibit A at JY 1.1-11.6.

Background of the Company and the Transaction

Rusaviainvest engages in the business of wholesale trading of transportation vehicles,
including airplane spare parts and engines, and also contracts for the maintenance and repair of
. such vehicles, including aircrafi. The Company’s office is located in Moscow, Russia with the
address: 25, 1" Soviet Side Strect, Schelkovo, Moscow, 14110, Russia. The Company is 100%
owned by Andrei Vorobev, whe is also its CEO and only officer. (Mr. Vorobev's Russian
Federation passport is annexed hereto as Exhibit F). The purpose of the transaction was for the
Company to sell the parts of the aircraft.

AR 0637
OFAC Licensing Officer
June 6, 2017
Page 2

The Company has been in business since 2008, and has eight employees. The Company
does not deal in weapons, arms, or military equipment and does not do business with any
Country's military or any military organization. Prior to above-referenced matter, Rusaviainvest
has never had any of its funds relating to any of its transactions blocked by OFAC.

The Company should not be confused with a company with a similar name, “Rusavia,
Ltd.” whose website is en.rusavia.com, which, according to the website, deals in a “Russian-
American project” titted Warplanes to Syria.” In contrast, Rusaviainvest, Ltd. does not deal
with military equipment or weaponry.

The Wired Funds and Blocking of those Funds

Pursuant to the Contract and Invoice, on March 30, 2017, the Company sent a wire of
$200,000 and on March 31, 2017, the Company sent a wire of $1,000,000, through its bank,
Absolut Bank, with the intended recipient bank as JPMorgan Chase Bank, N.A. (See Exhibits G
and H). Absolut Bank subsequently informed the Company that the transactions were
“BLOCKED AS PER OFAC.” (See id). Absolut Bank later informed the Company that “THIS
PAYMENT WAS BLOCKED UNDER THE GLOBAL TERRORISM SANCTIONS
REGULATIONS.” (See Exhibits ] and J).

Pursuant to the same Contract and Invoice, on April 10, 2017, the Company sent a wire
of $200,000 through its bank, Absolut Bank, with the intermediary bank as JPMorgan Chase
Bank, NA and with the receiving institution as Deutsche Bank Trust Company Americas. (See
Exhibit I). Absolut Bank subsequently informed the Company that the transaction was not
completed “DUE TO PENDING FURTHER REVIEW BY COMPLIANCE UNIT OR
DEUTSCHE BANK COMPLIANCE POLICY. ... WE WILL DEBIT YOUR ACCOUNT
AND PLACE FUNDS INTO A SUSPENSE ACCOUNT AT DEUTSCHE BANK TRUST
COMPANY.” (See Exhibit K). Absolut Bank later informed the Company that “THE FUNDS
HAVE BEEN PLACED INTO A BLOCKED ACCOUNT AT DEUTSCHE BANK TRUST
COMPANY. ... WE ARE PROHIBITED FROM RETURNING BLOCKED FUNDS UNTIL
SUCH TIME AS OFAC ISSUES A LICENSE PERMITTING RELEASE OF THESE FUNDS.”
(See Exhibit L).

Additional! records evidencing the wire transfers are annexed hereto as Exhibits M, N,
and O,

The Funds Should be Unblocked

The case numbers assigned to the blocking of the funds suggest that the compliance
departments of JPMorgan Chase and Deutsche Bank believed that the parties to the transaction
or the purposes of the transaction in some way violated the Russian/Ukranian Sanctions Program

or the Global Terrorism Sanctions Program. We respectfully submit that the funds were blocked
in error.

First, as stated above, the purpose of the transaction was to obtain the used aircraft from
the Uzbekistan national air carrier to sell its spare parts for commercial purposes. The Company

AR 0638
OFAC Licensing Officer
June 6, 2017
Page 3

does not trade with any military agency or organization and has absolutely nothing to do with
any terrorist organization.

Second, the owner of the Company is notan SDN. He is not affiliated with any SDNs,
nor does he do business with any SDNs. None of the Company’s employees is an SDN.
Furthermore, to the extent there is any confusion, as stated above, the Company has nothing to
do with Rusavia, Lid.

Conclusion

Because the Company has done nothing to violate any OFAC sanctions program, and
because it is now facing substantial financial hardship as a result of the blocking of those funds,
we respectfully request that the funds be unblocked and delivered to Uzbekistan's nationa! air

carrier, Uzbekistan Airways. In the alternative, if the transaction is being blocked duc to
Uzbekistan Airways, we respectfully request the funds be returned to the Company.

I would appreciate communication from your office in order to address any questions or
concems, or to provide additional documentation, if desired.

IF you have questions, please feel free to contact me.

Very truly yours,

Eric Creizman

Enclosures

AR 0639
EXHIBITS

AR 0640
 

 

AR 0641
 

AR 0642

Exhibit A

 

a
 

 

AR 0643

RA |

 

i —

 

 

 

THE PRESENT AGREEMENT of sele-pur-
chase of aircraft (hereinafler - “Agreement”)
Lis executed in Tashkent between: _

AGREEMENT §) MOTOBOP Ne
ON SALE-PURCHASE KYIUIM-TIPODAKH
Le _OF AIRCRAFT __ _... BO3TYINIHOTO CY JHA | 1
a BETWEEN ____ _ MEXKIY 4
STATE COMMITTEE TOCYIAPCTBEHHBIM KOMHUTETOM
OF THE REPUBLIC OF UZBEKISTAN PECHYBITMKH V3BEKHCTAH [0
FOR PRIVATIZATION, NPHBATH3ALEMH,
DEMONOPOLIZATION AND JEMOHCNOJIMBALIMH H PAIBHTHIO
| _ DEVELOPMENT OF COMPETITION | KOHKYPEHLIHH 7
|__. AND COMPANY "RUSAVIAINVEST” | HM KOMUAHMEH «PYCABHAMHBECT» _|
WITH PARTICIPATION | _... © YYACTHEM ch
OF THE NATIONAL AIRCOMPANY HAUHOHRATIBHOR ABHAKOMITAHHH
OF THE REPUBLIC OF UZBEKISTAN PECIIYBIMEM Y3BEKMCTAH
|__ UZBERISTAN AIRWAYS" |_. #¥3BEKMCTOH XABO MYJUIAPH»
|Tashkentcity 0-4 2016 | Teumxeny ac 2016 |

HACTOALUMM AOPOBOP rymiu-nponexn

Boanyluinora «cyqHA (manee - «Jlorepapr)
JaRUOICH BL. TAMIKEHTS MeALY:

 

STATE COMMITTEE OF THE
REPUBLIC OF UZBEKISTAN FOR
PRIVATIZATION,
DEMONOPOLIZATION AND

DEVELOPMENT OF COMPETITION
{hereinafier - “Seller™), having its fegai
address at 55, Uzbekistan avenue, Tashkent,
100003, Republic of Uzbekistan, represented
by the First Deputy Chairman 8.X.Gafarov,
acting under Statute and Order No. 174k-LS
dated 04.12.2014,
company “RUSAVIAINVEST® = Ltd.
(hereinafter  “Parchaser”), having its legal
address at 25, 1" Sovict side street,
Shchelkovo, Moscow, 141100 Russia,
represented by the Director General
A.K.Vorobyev, acting under Statute,

Ay denim ey

 

with participation of the NATIONAL
AIRCOMPANY OF THE REPUBLIC OF
UZBEKISTAN “UZBEKISTAN
AIRWAYS" (hereinafter ~ “Participant”,
having its legal eddress at 41, Amir Temur
avenue, Tashkent 100060, Republic of
Uzbekistan, represented by the Director
General V.N. Tyan, acting under Statute

+

 

Collectively hereinafter they are named ss

 

“Parties” and individually as “Party"

 

TOCYAAPCTBERHEIM KOMHTETOM
PECHYBIMKH Y3BEKHCTAH I10
TIPHBATH3ALHH,

JEMOHONOJIM3AUMH H PAIBHTHIO
KOHKYPEHURY {aanec - eIpoganeu»),
FMCHONTEM «lopagmiecku ampec: 100003,
Pecnyénuxea YaGeuucras, r. Tamxeut,
mpocnexr YsGeractancxrf, 55, B nnye
Tlepsoro JAMOCTHTENR Tipeacegarena
C.XJapapona, neficrsy:omero #2 OCHOBAHHE
Tlonomerwa # opHxasa or 04,12.2014r.,
NENT

komusavelt OOO «PYCABHAHHBECT»
(manee - «= Tlaxymarenby), HMeromen
fopaymuveckH «aipec: 141100 Poccus, r.
Mocrna, Ulemono, 1-A Copetcrat mepey.1on,
25, 8 <«mue Yenepamsvoro slpektopa
Bopo6héaa A.K., acHcrayromero a
ocHosanny Yerana:

— te ee eee eee

c yuactHem HADHOBAJBHOH
ABBAKOMNAHHA PECIYBIIHKA
Y3BEKHCTAH «O'ZBEKISTON HAVO
YO'LLARIy § (nanee - «¥aactnam),
EMciomeh iopRanteckHi anpec: 100060,
Pecnyfinta Ys6exnctan, f. Tamer,
tpocnerr Amnpa Temypa, 41, 8B sAnUe

Teuepansnoro 3 ampextopa Tar  8B,H.,
Acicrayromero Ha ocHoBaHHY Yc7apa,

 

Bee pMéecre HMcHyeMEIe Kak “CTOpoHRIy 4
KamAas 00 OTRenbHOCTa «Croponay.

 
 

 

 

AR 0644

pe

 

HEREBY IT IS AGREED the following:

 

2

1. DE NSA IR
INTERPRETATION

 

Act of assessment of the technical condition
of aircraft means documeat, presenting the
results of mutual assessment of actual technical
condition and corapleteness of aircraft through
its inspection and confirmation by signatures
of representatives of the Participant and the
Purchaser

 

Act of acceptance-transfer of aircraft
(hereinafter — “Act of acceptance-transfer"}
means decument evidencing the fact of
acceptance and transfer of aircraft and being
the integral part of this Agreement, confirmed
by signatures of representatives of the
Participant and the Purchaser (Attachment No.

12) oer

Aircraft means description ' of aircraft,
including individual references to all engines,
parts and documentation on aircraft, listed In
Attachments No. 3

Ln

 

 

em

records, manuals and other documents, to this
Agreement, and all addendums, renewals and
amendments made on them before transferring
the aircraft to Purchaser.

Business Day 1 Teans any day other than a
Saturday, Sunday or holidays, on which banks
are opened for business in all cities, mentioned
inthis Agreement, sia eae
Delivery means transfer of title on aircraft
from Participant to Purchaser under this
Agreement.

 

—

Aircraft condition at delivery “as is, where
is” means technical condition of aircraft, at the
moment of its Delivery.

 

 

eet eR

Delivery date means the day, which is
Business Day and on which the sircraft
| delivery occurs.

 

| COPAAUIEHHE 0 cnegyronten:

_.. J AETEPREETAQHA

| Uotivtistenn:

{| Tlorynarena, (Tipanomenne Nz 2)

Aircraft documentation means all log books,

| nepeaan Bosgyomore cyana Moxynetemo.

| ropoaax, yxmaniux p nactosmen Jloronope. |

_| Ha moment Mocraskn _

HACTOAINAM AOCTHTHYTO
oy

1, OTP HA WX

AMT TexWccKOTO ocMOTpR HO’gyMIHOre
CYARA + JOKYMEHT, O;PANAIOMUT pesy NbTEThI

coBmec Tinton OLlCHKH cpakTH ecko
TEXHMKCKOLO COCTONHHS HM KONTWIEXTHOCTH
BOUTVLUHOrO cyana nyten ero
, HHCTIChTHPORBHHR 4 NOATBEpMAeH AA

HOADH(AMH opegcTasHtencii Yuacrnwka #
Axr IpHema-nepenayn BaspymBoro cyaHa |
(aamee no TexcTy Jloronopa — «Ascr mpHesta-
Hepemavay) - AOKYMeHT, voATRepxwonTHA
ext Mpwema A nepezads soanymnoro cyaHe,
meroufica HCOTREMAeEMOR HACTLIO
nectoaiuero §=j{orosopa, noATeepasennuid
DOAMMCAMH Hpegctasytene#t Yuactumxa # ||

Boaqymiioe cyano - omicakne Boatymimoro
CYOHa, BKITIOYAA OTNCIbHAC CCLIIKH HA BCE

ABUTATCHM, YACTH H JOKYMCHTAUO fo
BOIDYLOMy  CYOHY,  YKASABHOMy 8B
| UpunoxenHa Ne 3 . ]

 

loxymMenranas 10 BOIIyINHOMY cymay - Bce

Goprosbie Aypuah, yaNHeH NO BOSAyHHOMYy |’
CYAHY, PYECHOCTHA H Epyrse AOKyMeHTH, £
HacToRuemy Jjoronopy, EH Bcc ACTONHeNuA,
OGHOSCHHA H JBMCHBI, COCNAAHEre 10 HIM AC

PaGountl acu - moGoft acus, kpowe cyOGoTu
RAH BOCKpPeceHER, nuOo OpasgHHkon, Ha
KOTOphii Gann OTKpEITH Ans Gitsneca BO BCtx

Tlecraska - vepesagya npana coOcreeHEectu
.HA Boulylnoe cyano of YaactHaxa

 

 

Tloxynaremo cOrAacko RacToRDIeMy
groidpy, ae j
Cocrogime so03ayurHOro 8 cyqHa = 6rpa ;

ROCTREKE “KAK CCTh, me CCTh> -
TEXHBYCCKOE COCTOSHHC BOSNYHOTO CyaHa

 

#laT& MOCTABKE - ata, ROTOpaA ABMACTCA
paSouwM .WHeM mw HB KOTOpYIO MpoHcxognT
| NOCTABKE BOSZYUEMOTO CYTHA.

 

 
 

 

AR 0645

 

 

| Sale Documents include this Agreement, Act |

Partial aircraft loss means partial damages of
aircraft which are, not the causes of total
aircraft toss.

of ecceptance-transier of sircraft and any
written document, agreed by the Parties and
amended or added any of above mentioned
documents of this Apreement.

 

|2, __ AGREEMENT SUBJECT

2.1 According to the resolution of the
Interdepartmental Commission on considering
the matters and preparing the conclusions
regarding write-off of fixed assets of the
National Aircompany “Uzbekistan Airways”
(Protocol No. 90 dated 18.06.2015) and Order
of the President of the Republic of Uzbekistan
No. R-4502 dated 14.07.2015, the Seller and
Participant shall transfer aircraft A-310 MSN
706 to the possession of Purchaser under
Attachments No. i, belng the integral part of
this Agreement, in condition “as is, where is",
Purchaser shall pay its price and accept it in
accordance with the terms and in order,
provided for by this Agreement,

|Aorosopa, J
_|2, MPENMETOroBoPA.

Wacrnwagd noTepx Boanymuore cyana -
YOCTRYHLIC NOBpeRAeHAR BOIAyOMROrO cymHe,
KoTOpwie He gBmoreA mpHunHo momgoh

| YIPSTLI BOYLYUIHGTO CyAHA.

Moxymesrer no Npopame - BKMOYIOT B cobs |
Ractosmufi Jlorosop, Akt npHBua-nepenaq
BOUymTHOTO cysus, WH MmoGoe MmECbMeHHOS
cornsincHue, cormaconannoe Croponamn,
HiIMeHmOee HIN yoTONAsomee mobos #3
BLIICYKAIGHELTN OKYMCHTOB RacToRero

2.1 Bo coorsercrsnat c 3ammOueHReN
Mexnepomcrsennoat KOMACCHA no
PaccMoTpenmo BOMpOCOR # onroToAKe
3aRMOuCHEH o cithcamm ¢ Ganauca HAK
«YaGexscton xaso Hynmapm) ocHoBHLx
cpezcrs (mporoxon oT 18,06.201Sr Ne 90),
Pacnopmrcnnem (Jpeanacuta P.
YaGernetan oor 14,07.2015r Ne P-4502,
Tipomasen of 4 YaacrHek Tepenator Bs
coicraerwocts Tioxynatemo  soagymuce
cymao A-310 s3aponcxoit Ne 706 cornacno
Hpaaowemno al, ABIUGOIEMYCH
HOOTREMMEMOH SACTEIO HACTOMICTO
Jlerozopa, 8 COCTOABHA «kak €Cth, rie ECTLy,
a Tlokynarent NpPHHAMAET ETO B COOTBETCTENH
¢ YCNOBHSMEH H HOpATKOM, NDeMyCNOTpPeHAEM
HacTosimam Jloropopom.

 

43° Subject to the provisions of this | 2.

2.22 At the execution of this Agreement the
aircraft is the property of the Republic of
Uzbekistan, is not in any pledge, and there is
no sny encumbrance on it.

Agreement Selter shall transfer to Purchaser
upon Delivery the tide on aircraft, free and
clear of any rights of third parties,

22 Bosnymuoe cynko fa MomeHT
JARJICUEHEA HacTosmmero Jlorosopa aBMaictcr
coGctaenHoctsio PecnySauksa Y3iexucras, He
HaXOQUTCH B AANOre WH HA HELO OTCYTCTBYIOT

| kaxne-1miGo O6peMcHeHH,

33° Cormacno” craTasm— HAcTORIEFO |
Horosopa, [pogasen nepeaatt [oxynarento
opH f[locranxe mpapo cofcreeswocTH Ha
BOMNYLUIBOE cynHo, cpofomBoe H GHCTOS OT
xagux-ou60 [pas TPCIBEX JH. a

 

 

eS

2.4 Aircraft shall be passed under act of
acceptance-transfer, executed in accordance
with the Attachment No. 2, in completeness
according to the accompanying technical
| documentation.

‘2.5 Title on aircraft shall be transferred to |:

Purchaser upon receiving the money on
currency account of Participant and signing the
Act of acceptance-transfer for aircraft by it
under paragraph 4.3 of this Agreement.

 

2.4. Baatyonioe cymio nepeyatres no axty
OpHema-nepesaH, oopmneranns B
cooTaeTcTABH c [Tpanowmennem Ne 2, 2B
KOMILICKTANMA COMacHo ComposOuHTeNbHoh
TEXHHYCCKOH AORYMEHTARHH, —

2.5. [ipaso cobcrsesuoccn ha Bosayu BORAYUIHOS |
cymao epexomat x Tloxytaremo nocae
NOCTyNICHHA  DeHeOMHe cpencre Ha
BROTHA cer YuscrHaka cormacuo Mynx: y
4.3. nacmamero Jloronopa a DOqTACAHHA HM
aRTA NIPHOMA-Neperaw KaKMOrO BOIAyMHOTO
cyAna,

 

efter
 

 

 

AR 0646

Aircraft.

(3. GENERAL PROVISIONS
3.1. This Agreement, including Attachments
to if, constitutes the entire agreement, which
cancels and prevails over any previous
understandings, agreements or decisions,
whether oral or written, between the Parties
with respect to the subject matter of the

Attachments to this- Agreement are its
integral part and have equal legal effect with

it

Pa SA EE ee — —

3.2 All terms and conditions of this
Agreement are binding on and are applied to
the Parties, their relevant jegal successors or
persons, to whom corresponding rights and/or
obligations of the Parties may be assigned
‘under mutual consent between the Parties.

ee

3.3. Neither Seller, nor Purchaser msy
assign the rights and obligations under this
agreement in whole or partially without prior
written consent of other Parties. Assignment of
the rights and obligations, made with breach of
terms of this Agreement, shall be considered as
invalid and illegal. Non-agreed assignment of
whole or any part of rights under this
Agreement shall not discharge assigning Party
from obligations under this Agreement unless
such discharge was expressly submitted in
written by other Parties.

— ee el

be cee; a a i = —_— 4

3.4 This Agreement shall become effective
upon its signing by the Parties and registration
in authorized bodies of the Republic. of

3.5 ~The Parties have agreed that all
correspondence under this Agreement shall be
made in Russian and English.

 

Uzbekistan and shall be valid till fidi| Pecny$ancu YaGexrncran a pecicrever x0
performing the obligations by the Parties. _} Boaoro BRINONHCAHE oGmatTem.cTa
bc seme i la ws en cee — LO TOPO ce ed

4 CTopoxamm yenosn# xacrosmero Jlorosopa

(3, OBWWHE MONOKERRA ~~ |
3.1. Hacrosumi  Jlorosop, sxmovan
TipwiokeHea kK Hemy, Npegcrapiger coboA
HONHOe COTnamenme, KoTOpoe oTMeHger 4
Upenainpyer Aa BCEMH TpenActyHMy
AOTOROPCHHOCTAMM,  COPnaHICHKIMH Hi
PeMCHHAMH, YCTHBIMH FUIH MHCEMCHELEMH,
Meany CTOPOHEMH OTHOCHTeNbHO NpemweTa
HacTOsiwero Morosopa.
Qippnowenug x wactommemy Jloropopy
FBIMIOTCR €FO HCOTECMMEMOH WACTBIC H
BMeIOT ODHHAKOByIO © HHM lopamTiecKyi0
| Cnty. ee ee ee —= =. «4

3.2 Bee nomomewis Hn  yononys
wactonniero Jlorosopa mMeior obsaremHbii
XApAKTep H NpPYMCHAIOTCR NO OTHOMCHHIO K
Croponam, HX COOTHETCTBYIOIUM
IPABOMPCOMHHKAM FH OEM, KOTOPRIM s10
BIAHMHOMY COMacoRanhio Memny CroponaMn
Moryt Gsits HepeqaHnl HX COOTBEeTCTayIOMHe
J Opana WIM OOS3STETBCTEA,

3.3. Hu Tiponanen, mu Tloxynaten, nu
YuecrHHk He MOFYT Depetasar NOHOCTEIO
HH dacTEGRO mpasa H OOsaaTeascTAa mo

HaCTORieMy joropopy 6e3
OPCQRAPHTeMBHOTO OXCLMCHHOTO cOmnecHs
apyrux Cropox. Tlepesaya mpap 4

oOs3aTeENLCTR, OCYIUECTA-ICHHAR £
HapyléRHem yo70BHH HAacroamero Jlorozopa,

NpwsHaéTeR He ACHCTBATeEMEHOR FH He
welomen = ropanndecKofi = cua. = He
COriacoranHag, He JaN-ARNPOBARHES

“Tepeziaya Bcex HAH KakOl-7HGo0 tact npaa no
HacTonmemy Jicropopy we ocsoGonzact
Hepermouryio Cropory or ofazerenecTs no
Hactommemy Jlorosopy, coi TaKxoe
ecaoGomgenne of oGaszaTenmicra He OnLT0
weHEM oGpa3om 8B nHChMeHHO dopme
| UpeAocTaRAeAO ApYTHMH CTOPOHEMH,
3.4, Hacrosmuht Joropop scrynset B cany

© MOM¢HTa ero noguvcanua Croponen #
PCTHCTPANAR B YHORHOMOTCHAEIX opraHax

3.5  Cropom mpwmm k cornamenino, To |
qoKymenrooGopor no BCHOTHeHHEO

COCTEBINETCZ Aa pycckomM 1 sHraatickom

 

a

 

mee
 

 

 

AR 0647

+,

 

Fc i eT were ee
3.6 This Agreement and its Attachments,
being its integral part, are executed in Russian
and English in three counterparts, having equal
legal cffect, one counterpart for each Party. In
the case of any discrepancies between texts in
Russian and English the text in Russian shall
prevail.

fas re pee SY a SE | ear mee 8 = ee

3.7 Amendments, addendums to this
Agreement shall be only valid, if they are
executed in written, signed by authorized
representatives of the Partics and registered
secording to the paragraph 3.4 of this
Agreement.

ee ae Ho,

 

 

ae A ee ee eee

3.8 Participant's obligation to deliver
aircraft shall be conditional on satisfaction its
preliminary conditions with Purchaser.

3.9 Purchaser has agreed to take
commercially reasonable efforts to perform
preliminary conditions with Participant.

bs, eS ee

3.10 Purchaser's obligation to accept aircraft
delivery in condition “as is, where is” shall be
conditional on satisfaction its preliminary
conditions with Seller snd Participant.

3.11 Participant has agreed to take
commercially reasonable efforts to perform
preliminary conditions with Purchaser,

Bk ay it rey rate

4, PRICE AND PAYMENT ORDER

veel tS tee

 

ae eee

 

 

4.1 Price of aircraft in total is indicated in
Attachments No. | of this Agreement and shali
be transferred to the currency account of the
Participant under terms of this Agreement.

 

Te a ee

4.2 Price of aircraft is the following: A-210
MSN 706 -: 2,009,000.00 US dollars;

 

es ee A hs

pa a eS a ee a ee

A a a i or se

+

3.6  Hactomoni Jororop x [Ipamoxeuna K
HeMy, SBIAIOMINCCH ero ReOTbeMAcMOs
YBCTBIO, COCTABEHRI HA pyccKOM 4H
aUTARHCKOM HIbIKAX B TPeX JMeMmiapax,
MMCIODX OAHHAKOBY!O, KOPHISeCRyI0 cy,
TO OHHOMY 3KSEMILISpy Aa Keon BS
Cropon. B cmyme pasuormacak menay
PYCCKHM H Snrmlickrd SQnIROM, TexcT Ra
PYCCKOM sake HMeer DpeltmynlecrecHHy!0

CBI.

fn ee a jp en ne ee es oS oy af

3.7 Hamencuus, AononeHun k
Hactoameny Jlorosopy Gyzyr neltcrantentn
TOREXO B TOM CIIYGHe, CCI COCTRBIEHH 8
DMChMcHHOR = dope A DOADHCAHL
NOMHOMOWHEIMH  NpeRCTABHTeRsMH = BCEX
Cropon 1 3aperHcTpHpoRaHE! B COOTRETCTBHH

| cnyuxtom 3.4. wacroamero Jloropopa. |

3.8 OGsoatenscrso Vurcraika pocTeaxTs
BOwyuROe cyano o6ycnoamcxo
BEINOIACHHEM ero DptibspHTenbHoh
norosopermocra ¢Toxynarencm,
3.9 Tlosynaten cormammaetca
DPeCANPHRETE KoMMepyeckE obecHonaRHEIC
youms iq oGecnevenHa BHTONACHHA
TipexaapATeEAon oronopénnocTH c
YaectTHHkon. 4

3.10 OGmszerensctao [oxynetens mpyitim
OOCTABKY BO3MYUIHOTO CyIHa B COCTOABHH
amax CTR, roe ects» obycnopneno
BEMONHCHHEM ero TpPCWBAPHTebROA
HoropopenHocta  ¢ [Iponaanom 4
YsacrHAROM, _

ee ee

 

3.1] Yoactiwmm cornamserce mpequpHnate
KOMMEpTeCKH ODOCHOBSHEHIGC YCHIHA 2A
OfecicveHEA BLIIOAReHHA NpeqBApATeNDHOA

 

norosoptgnocrs ¢ [oxymarencs. |
4. BRIKYMHAS WEHA HW HOPAROK EE
OUAATE

4.1 Bancynuaa nena 3a poagymmmoe cyano
8 genom yrazaHa nm [ipanomemm Nel
HasTosamero Jloropsopa A fomES OnTb
hepen¢aela Ha BatnoTani cyer Yiactaaxa 5
COOTBETCTEEH oc YcIOBRNMH ABCTORINEro

| Horonopa.

42 Bemynmer wea so3gymMero cyfHa
coctanageT: A-310 sazoncxoh Nae 706 -

ee eo

 

bee erm Ce ees

42.000 000 gonxapos CIA;

 
 

 

 

AR 0648

4,3 -In secordance with provisions of this
Agrecment, after signing of it by the Parties,
registration in authorized bodies of the
Republic -of Uzbekistan and after becoming
effective under paragraph 3.4, the Payer shall
make inspection of aircraft and signs the acts
of technical inspection of aircrafi. During 10
business days Payer shall make 100% direct
advance payment to the currency account of
the NAC “Uzbekistan Airways”.

 

 

Dear i a ae a ep a ee

4.4 Net amount of en for aircraft
shall be transferred to the currency account of
the Participant in US Dollars.

4.5 Purineer shall eae Participant
for any expenses related to assessment and
expertise of assessment of aircraft in amount
3655 US dollars as well as amount for payment
of custom procedures within the territory of the
Republic of Uzbekistan in amount of 0,1% of
customs valuation on the date of payment.

4, 6 Date of moncy receiving on the
currency account of the Participant shall be
| considered as date of payment. _

|5:SELLER’S OBLIGATIONS

$.1 Seller undertakes to make registration
se this Agreement.

J TOTHCAHEA JARHOTO Akta, OcymecTataeT

-

By sae aril

4.3  B cootecrcrakH ¢ nonomeniamn
Hacroalyero fJarosopa, mocte nommcanna
Ctoporama HacToAnero Horesopa, }
PeTHCTPAAH cro B YNOAHOMOYCHHEIX opranex
PecnyGmuxa YsGexucran 4, = nocaie
BCTyTIcHHA Jloropopa 8 CHITY B CooTRETCTBH |
e 2.3.4., Tloxynatem mnpowssoqur ocmotp
BOMIYUHOTO cyqHa HW nognmcamest AKT
TCXHHYECKOND OCMOTpA BOITYIMHOTO cyzHE, H
B TexenHe |0 paGowsx miei, c mate

100% mpexonnary 3 BHe UpaMoro naarhxe
Ha BANOTHE: cucer HAK «Y¥aGexucron xaso
Ryntapiy. _

 

4.4 Uncrag cymowa esicynnoro miatema 30
BOATYIUHOS cy7HO ROfDHa SEITE DepeneqeHa A
Monapex CUIA na GawkoncKxi ctet

YaaCTHHKA, _ |

—s eee

4.5. Tloxymarem soamemaet Yuacruuxy
pacxous) Yaacrunks, chajatttee c onesKon u
SKCHCpPTHION. OUCHKH BOINYOALIX CyHOB A
pasmepe 3462,07 sommapoz CLA, a Tuoxe |
CYMMY 110 OllaTe TaMOMCHHEIX Npomesyp Ha
Teppytopuz PecnyGnuxn YaGexncran 5
paiwepe 0,1% of TawomeHHOR cromMocTH Ha
OCHE O1NATEI, |

Bo eas _ tre

4.6. Jlatoh oncara: ctataerca ata
HOCTYMACHHS  jJICHCAMEIX Cpeicre Ha
BEMOTAMA CleT YYACTHHKA,

5. OBS3ATETLCTBA HPORABHA |.

5.1 Fiponssen oGasyetea mponanectu
perucTpatuilo Hacrosnyero Jjoronopa.

 

6. PUR CHASER'S RIGHTS AND
|OBLIGATIONS __

6.1 Purchaser or its representatives shall
have the right for “preliminary inspection” of
aircraft before inspection of its techriical
condition and before date of Delivery 1o
confirm compliance with uninterrupted
performing the regulation on aircraft storege at
the moment of Delivery.

 

fe eee see

6.2 After execution of this Agreement
Purchaser shall heave the night for its own
sccount to make inspection of technical
condition of aircraft on or before the date of
Delivery to receive cvidence that aircraft
satisfies the terms of Delivery. Such inspection

 

 

| HOKYHATEAA

 

| shall be performed during 10 days from the }

[ycionusm Tiocranxe. Taxes aucnexiotn

6. ITPABA H OBS3ATESIECTBA

6.1 MTloxynatem, wim ero opeactapptean
AMesOT Mpaeo MpORSBecTH "OpeqsapATeNbHy
OCMOTP” BO3TyMIHOTO CyJHa 40 NpoBeAcHHA
HACICKUMH CFO TEXHHYCCKOFO COCTORHUS B 70
sem. [locraska, woos noqmepaHTs
coGmogenne GecmpepasHoro § BRINOAHCHHA
pergaMeHTos 0 XpaleHHiO § BOszyaTHOTO
| cya Na MOMeHT ITocTaskH.

62 flocne nogracayns aacTrommero
yorosopa, Floxynaren 3a cao cuer HNEET
Tpaso NPOAIBCCTH HECMCKIMIO TexHAYeCcKOrO
COCTOMHHA BOITWnOrO CyTHA HA MOMEET
BMH AO fart: Focraske, sobs yOenrscs,
‘fo |= BOSAYMMHOe )=cyaAHO ©. cogTueTCTayetT

— = _— 4

 

fee

 
 

 

i
'

AR 0649

 

the Participant and Purchaser.

Inspection shall include:

1. physical inspection of technical
documentation of aircraft;

2. physical inspection of aircraft:

(e) performing full video-inspection by
berascopic (A) high-pressure
compressors and low-pressure
compressors and (8) turbine zone of
engine as well as full;

(b) engines starting in accordance with
relevant maintenance manual;

(c) aircraft checking on presence of
structural repairs and compliance of
these repairs with Manufacturer's
manual on structural repairs or
Manufacturer's recommendations, as

| ____ applicable;

63 Hf results of inspection arc unsatisfied,
then Purchaser on its own and sole discretion
during ten (10) days shall make decision and
notify the Seller about the fact that Purchaser
will) not purchase aircraft and cancels this

Agreement.

fe yn ne eee mee aren Eee aey et ene

64 Purchaser shall indemnify and hold
Participant, its directors, officers, employees,
agents and subcontractors harmless from any
claims and losses resulted from death or body
injury of some representative or employee of
Purchaser in connection with any
demonstretive flight or aircraft inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Participant.

date and in such place that shail be agreed by |

{Hactoamntl orosop.

 

‘Gyaer uponeneya nu Teyenue [0 nue c
MOMCHTS HB TOM MCCTE, KOTOPE COrmacyioT
Yoacrimx # Tloxynaren.

Vincnexiuta 2oypxna axmovware:

1. aswseckyio mucneRwo TexEHUecKoH
RORYMCHTAIIME HA BOITYMROe CYEO;

2, wadteckyro aNcneRMo BoscyoHoTa

cyana:

(2) BBItloMieHAc nono BHReO-
-RHCHeRW EE Gapocxanom (A)
KOMIIpeccopas HU3KorO # BLICOKOTO
famiesus ow (B) 30mm Typ6rH
Aaurareneh;

(>) BRIMONHCHHe Sallychos suuratencd 5
cCOOTBeTCTSHA c UpPHMCHHMEM
PYKOBOACTBOM 10 TeXHHatckOMy
OSemy XHBABEIO;

(Cc) mpobepky BoawymHofo cygHa Ha

RANATHC CIPYETYPEHIX peMoHTOS #
COOTRCICTBHE YKAIAHHEX PeMOHeTOS

PyxonoacTBy STOTORHTeENA =o
cCTpyRTYpaEms peMonram Bit
PexomMenAaitHam H3POTOBHTeM, KAK
DPHMCHEMO:

6.3 Tipu HCYAOBACTBOPHTCIEHEEN
PesyYAbTaTAaX HHCOSEQRA, TO eHECOEOMY H
HCKMOYRTeREHOMY pemensio Voxynarens,
[loxynetem uMeet necats (10) pabounx quell
IS «=TIpHHSTHA pemeHia Hu HIBELCHHA
Tipomanya o Tom, sto Doxynatem ue Gyzet
DOKyNaTh HOALYIAGe CYAHO H WpepHIBEcT

6.4 Tloxynatem sozmecrar u G6yaet
nossepanBat ocnoGomzcHHe Yaactaaxa, ero
AMpeKropos, pyxoBonHTened, paboTHHkon,
areHTos HW CyONOAPATIAKOB OT BOCK HCKOB H
HOTeph, BOINBEDIHX 13-38 CMEPTH HUI TPABML!
kakoro-nHOo Mmpeycrasnrena MMH paSoTHHKAa
Noxynerena CEH Cc 3 kaEHM-mfoc
ACMOHCTPAUHORHEM nonetom HAW
HHCHemiuMeH BOSAyOMOrO Ccyaua, COrmacHo
‘Mannomy Jlcropopy, ec TOMBKO OH He
BLisBaHE) rpyOo neGpexHocmio §=6(mH
RaMepennol xanaTHoctno YSacTHEKA.

 

ey ; eh ot

6.5 Purchaser shajl make payment in
amount of airctaft price as well as penalties (if
any) in order and in form provided for in
paragraphs 4.3 and 11.3 of this Agreement.

we

6.5 Tloxynerem npowsogut onnery 3B
PASMEPE BRIKYTHOMD MARTeRA 38 BOIRymHOe
CYAHO, & TalOKe eH, B cmyiae HX
BOUHHKHOBCHAS, B TOpanke H B CpoKH,
Hpejycmorpentiie myexramH 4.3 uw 11.3

ee et tel

 

 

 

be Ee, SS 2 ee ees al

| Hactosmero Jforosopa.

 

 
 

 

AR 0650

Fetter ote ee Se

6.6 Purchaser shall reimburse the expenses
of Participant, indicated in paragraph 4.5 of
this Agreement during ten (10} business days
from the moment of invoice receiving.

6.7

Purchaser shali make acceptance of

this Agrecment. Results of acceptance-transfer
of aircraft chall be executed in form of Act of
acceptance-transfer, signed by the Participant
and Purchaser, .

pt a ee te, o sos 8

6.8 Purchaser shall bear all risks of loss,
damage, technical condition and completeness
of sircraft upon transferring the aircraft to the
possession of Purchaser.

es nih ++ ood

6.9 Purchaser shall in its own account
obtain official permissions, perform all
customs formalities needed for aircraft import
to the Purchaser's country,

 

eS ee ——

fT OS oe a wets =

7. RIGHTS AND OBLIGATIONS OF

R
ae

7.1 Before signing this fabreetnent the
Participant together with Purchaser shall make
preliminary inspection of aircraft.

 

 

16.6

| Horozopa.

aircraft and its technical documentation under : Jloronopa

| Sloxynatena.

of eee ee ee, MeL tie

(aecaru) paSounX jHeli c MoMeRta DoNyaenna
BHICTABACHHEIX CYeTOR pacxogL! YaacTenKa,
YEasBHHbIe «8B NynKre 4.5. HacTosuero

6.7 Tloxynerenb, na yc0BBSx HECTOmEETO

OCyDYecTRIACT Tmpuexy
BOsayUIHOrO §=6CYAHa B ero TexHAueckoli
AOKYMCHTaHHH. PesymbTaTH MpHeMwa-Nepesatn
BOITYUIHOTO cyaHa ohopcmmorca
feyctopommum  Axrom =  ipwema-nepenadm,
.{ HoaTHcaHbDs Y4ACTEBKOM 4 Tloxymatenes.

6.8 Flonaret, pect pce pucky yrpatul,
DOspexienHe, TeExHHuecKoro COCTORHHZ #
KOMMMNCKTHOCTH BOLIYOIHOTO cya C MOMCHTA
tlepexoja BozmylBore cynna B COGCTBEHAOCTE
Hoxynatena,

ba 2

69 lokyneren, 3a cao caer momyuaer
OPHUHANLABIe PAIp|eeHyA, BLIMOMAReT BCE
TAaMOXRCHHEIC opmanesocTa, HeoGxozwune
WIG BHOSA BOITyMHOrO cyMHA 6 CTpAny

7. [PABA H OBS3ATEJIECTBA
YYACTHUKA HOLQBOPA |

7.1 Yesacrnux cosmectruo ¢ [oxynareaem
30 4 MOMCHTR = mOgUACaHHaA §«8©6sacTommero
Horoeops NpOnsseAeT ocMOTp BOasyMHOrO
cya ___.

 

7.2 Participant shall agree with Purchaser

the date and time of inspection of technical
condition of aircraft by Purchaser's
representatives as well as assist in its
implementation during 10 next days.

7.3 Participant shal! agree with Purchaser
the date of Delivery of aircraft and transfer the
aircraft to Purchaser with execution of the Act
of acceptance-iransfer for aircreft as well as
pass accompanying technical documentation
and other documents and documents needed
for Purchaser for customs clearance and
registration of aircraft in the country of
importation.

—————

t EE Ts ial Hs arte goal

7.4 Participant shall have tes (10) business
days from submitting the written application
by Purchaser for consideration of discrepancies

 

7.2. YaeersHK cornacyer c oxynatenen
AATY HW BPCMa OPOREAeHHA MpeACTUBATeAMA
Tloxynatent HHCNeKWHH = TexXHHseckoro
COCTOAHHA BOIQYWIHCTO CYDHR, & TAIOKE
Ooxaxer colehcisHe Bp c# MpobescHHH 6
| vexenve 10 nocnezyionpix aneh.

7.3  Yoacruux cornacyet ¢ TMoxynatenem
metry Tloctasxn so2gywHoro
nepegset Vlokynaremo powyyninoe cyqHo ¢
opopmaeynem AxtTa Upvema-Depanagt fa
BoaqymAoCe «6CyqHO, 8 TROEC Nepexacr
CONPOBOAHTEALHYIO TERANYECKYIO
JORYMCHTANMIO H RHBIC JOKYMCHTH, & THICKE
RoxyMenTH, HeoGxognmuse Floxynaremo sR
TaMOReHHOH OUICTKH permerpalnt

| BoaTyuHnOre CYOHABCTPRHE BBOFA

7.4 Yuactawe meet zecate (10) pafowm
aHeh, ¢ MOMCHTA npezEaanenan Tloxynarenem
DEBCEMCHHOIO 3ARBICHHA, IIA PACCMOTPSHAS

 

found by Purchaser during technical inspection |

JlokynaTen so3Memaer B ToIeHHEe 10

4

CyYIHA i.

 

LHEZOCTATKOR BLANCHE Tlokynarenem 8 ;

 
 

 

AR 0651

of aircraft and gi giving notification to > Purchaser
about its decision either (a) to rectify defects
on account of Participant or (b) to decline the
requirement on defects fixing and terminate
this Agreement.

7.5 Participant shall fix defects found by
Purchaser during inspection of aircraft at its
transfer during twenty (20) calendar days.

 

Te pares few i im wm

eee ee eee,

 

7.6 Participant shall provide performing of
all formalities (including customs procedures),
set for aircraft export from the country of
Seller.

pam

7.7 Participant shall inform Purchaser in
writing during four (4) days about registration
of this Agreement in authorized bodies of the
Republic of Uzbekistan,

oo ono. ee

 

 

 

7.8 Participant shall indemnify and hold
Purchaser, its directors, officers, employees,
agents and subcontractors harmless from any
claims and Josses resulted from death or body
injury of some representative or employee of
Participant in connection with any
demonstrative flight or aircraft inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Purchaser.

&. TERMS AND DATES OF AIRCRAFT
| TRANSFERRING |

8.1 Transfer of sircraft shall be performed
by Participant on. the terms “FCA
International airport Tashkent”, Republic of
Uzbekistan in accordance with “Incoterms-
| 2010"

8.2 Date of signing the Act of acceptance-
transfer of aircraft by representatives of
Participant and Purchaser shall be considered
Las date of aircraft transfer. | _

8.3 Act of acceptance-transfer of aircraft

. | ocymecTanera Yascriuxom Ha yCnOBHAX

ot

 

 

mee thy

Xone TexHITecKOH HRCHORIEAH " BogAyEIEOTO
cyana # Hisetichen [loxynatena o mpHEsTOM
pemcuma =  Yeactruuka: (a) ycrpakute
BRIABACHHEIG HEAOCTATKH 34 CuéT YoactaHKa;
amH «6 (b)) Ss OTKNOHETR «6 TpefiopanHe = no
YCTP2HEHHIO BLIAWICHHLIX HOMOCTRTKOR HT
LUpepars HACTORUMEH oroRop. _

7.5 ‘YuacTHHe  YCTpaHHT HeqOCTATKH,
BRIABNCHHEIC Tiokynatenem B xone
TEXHEWECKOH WHCHCKEHH HOIAyOIROTO cyaHa
Dp ero nepezaye Bp revenue 20 (neanuetn)
|XBICHAAPHRIX AHH,

a Fo

 

76 Ysacnmx oGechewar simtonnenKe
fscex opManbnocrei (B Tom ‘acne
TAMOMKCHABIX NpOUcHyp), yCTAHOBNeHHER NPA
BEIBOSE §=BO3AYEXHOrO §=CYHA HY CTPah!
Npomapma,
7.70 Yuscra#k «66 «64-x HeBHOH §cpox
THCbMeHHO =©6yseomutT =«.:«sFioxymareng =o.
pernerpaug@m =©6 Hacromzmeto §= foresopa = 8
YNOMHOMOTeHHEM  opragax  PecnyGaHKn
YaOexnncraw, |
7.8 YVeaacrme somwectur an 6ynzeT
nopiepaasam, ocsoOommcnue [lorynarens,
ef0 AUPexTOpos, PYROBOTHTENCH, paboTHAKOR,
areHTOR A CYGNOAPATHHKOB OF BOCK HCKOR H
HOTepb, BOSHURINAX H3-38 CMCPTA HIB TPABMBI
Kakoro-nwGo mpeacraskrend Ama paGoTHHKa
Yuacruama 6B cBSH oc oKakH-rHbo
TeMcncrparvonHEm NONeTOM UTE
HuCneKUHeH BOIKyOTHOTO cCyYRHA cornacko
aanHomy Jlorosopy, ceca TONMRKO OHH He
BEGBaH «rpyGoi ueGpexHectsi HAH
| Hamepennof xanaTuocTeto [loxynareag.

8. YCJOBYA MW CPOKA TEPERATH
| BOUYRIBRIXCYAOB

8.1, Hepeaaua soaqymmoro cyana Gynet

«FCA - Mexuynaponnsit asponopr
aTamxesm, PecnyGmuxa YaGeuncran, B
cootsercraun c dHurorepmc-2010».

82 jaro mepegeai soanymmora cyza
CUATAeTCA Fata nonmecanHa AKTR mpHeNa-
gepenaqdH fpeacTaaATensmMA Yuactasxa v

Moxynatens, _

5.3 Axr opHtma-nepenaqm BoanymmHoro
nonmucnipaerca Yqacraaxom 4

 

 

 

 

| shall be signed by Participant and Purchaser |

cyanea

 

 
 

 

AR 0652

IRA |

 

ft pe

 

 

 

 

THE PRESENT AGREEMENT of sale-pur-
chase of aircraft (hereinafter - Agreement")
is executed in Tashkent between: _

AGREEMENT MN: < ROTOBOP Mx
ON SALE-PURCHASE KYIUIM-TIPOJAKH
| a OF AIRCRAFT. | _._BO3ZYUIHOrO CYHHA _
| BETWEEN CCM “ee
STATE COMMITTEE FOCY JAPCTBEHHDIM KOMHBTETOM
OF THE REPUBLIC OF UZBEKISTAN PECITYSJIMKH Y3BEKHCTAH 110
FOR PRIVATIZATION, TIPHBATH3ALHH,
DEMONOPOLIZATION AND HEMOHOTIOJIN3ALWIH KH PAIBHTHIO
| __. DEVELOPMENT OF COMPETITION __ | ___ KOHKYPEHLMH 2
__ AND COMPANY “RUSAVIAINVEST” | MAKOMTIAHHED «PYCAE «PYCABHAHHBECT» _|
WITH PARTICIPATION . _.._ C YIACTHEM
OF THE NATIONAL AIRCOMPANY HAUHOHAJIBHOM ABMAKOMITAHHM
OF THE REPUBLIC OF UZBEKISTAN PECITYBIIMKM Y3BEKHCTAH
“UZBEKISTAN AIRWAYS" | «¥3BEKHCTOH XABO AYIUIAPH»
| astibeat city KF 4.2016 | | tamenr ; ee)

HACTOALUMA DOTOBOP xynan-nporaan
Boagymmoro cynga (gamcee - «forosopy)
3ak009eH BC. TamkenTe memay:

 

STATE COMMITTEE OF THE
REPUBLIC OF UZBEKISTAN FOR
PRIVATIZATION,
DEMONOPOLIZATION AND

DEVELOPMENT OF COMPETITION
(hereinafter - “Seller”), baving its: legal
address at 55, Uzbekistan avenue, Tashkent,
100003, Republic of Uzbekistan, represented
by the First Deputy Chaimnan §.X.Gafarov,
acting under Statute and Order No. 174k-LS
dated 04.12.2014,

company “RUSAVIAINVEST” Ltd.
(hereinafter - “Purchaser”), having its legal
address at 25, 1" Sovict side street,
Shcheikovo, Moscow, 141100 Russia,
represented by the Director General
A.K.Vorobyev, acting under Statute,

 

 

=e

AFRCOMPANY OF THE REPUBLIC OF
UZBEKISTAN “UZBEKISTAN
AIRWAYS” (hereinafter - “Participant”,
having its legal address at 43, Amir Temur
avenuc, Tashkent 100060, Republic. of
Uzbekistan, represented by the Director
General V.N. Tyan, acting under Statute

 

Collectively bereinafter they are named as

 

“Parties” and individually as “Party”

| NG174K-1C;

with participation of the NATIONAL

ee a ae

FOCYHAPCTBEHHEIM KOMHTETOM
PECOYBIHKH Y3BEKHCTAH 110
TIPHEATHSADAE,

AEMORODTOB3AUNH HW PASBHTHIO
KOHKYPEHUHH (aance - eponanew),
HMCIOOHM ropHyeckHi agpec: 100003,
PecnyGanna Yafexuncrax, vr.  Tammett,
mpocnexr YWsGexscranckuit, 55, 8 AHUe
Tlepsoro JAMCCTHUTEA Tipeacenatena
C.XJapapora, xeficrayromero ue OCHOBAHEY
Tlonoxenwa H npHmasa or 04.12.2014r.,

ee ee ee Se teaininre pins inal

kKomozanel: OOO «PYCABHAMHBECT»
(mamee --~—TToxymatens»), 9 HMetoucit
rwoprynyeckal anpec: 141300 Poccns, fr.
Mocusa, Wemoxo, t-i Copetexait nepeyox,
25, 8 mime Tetepamsnoro snpextopa
Bopottésa 4A.K., acitcraywucro ua
OCHORaHHH Ycresa;

c ywactHen
ABHAKOMITAHHH
Y3B5EKMCTAH «O'ZBEKISTON HAVO
YO'LLARD (ganee - «¥aacraun),
Meme jopayusecktni anpec: 100060,
PecoyGanxa YaGexucran, 1.  Tamnxent,
mpocuecr Amnpa Temypa, 41, 5 smHue
Tesepansyoro . “upexropa Tawa B.H.,
Acictayiomero Ha ocHoBaHAM Ycrapa.

Bce smecre HMcHyemEIc Kak uCropeHim a

 

 

RMETAI No oTRemHocts «CToponan,

 
 

 

 

AR 0653

eee ee Te es 7.

HEREBY IT 1S AGREED the following:

—

 

1. DEFINITIONS AND THEIR
INTERPRETATION

Act of assessment of the technical condition
of aircraft means document, presenting the
resulis of mutual assessment of actual technical
condition and completeness of aircrafi through
its inspection and confirmation by signatures
of representatives of the Participant and the
Purchaser

| tare = reer

 

Act of acceptance-transfer of sircraft

+ (hereinafter —- “Act of acceptance-transfer”)

means document evidencing the fact of
acceptance and transfer of aircraft and being
the integral part of this Agreement, confirmed
by signatures of representatives of the
Perticipant and the Purchaser (Attachment No.
Alreraft means description of sircraf,
including individual references to all engines,
parts and documentation on aircraft, listed in
Attachments No. 3

SS ——____|.
Aircraft docnmentation 1 means ns all log books,

records, manuals and other documents, to this
Agreement, and al! addendums, renewals and
amendments made on them before transferring
the aircraft to Purchaser.

 

ome re pea

 

Business Day means any day other than a
Saturday, Sunday or holidays, on which banks
are opened for business in all cities, mentioned
Delivery means transfer of title on aircraft
from Pasticipant to Purchaser under this
‘Agreement,

Aircraft condition at delivery “aa is, where
is” means technical condition of aircraft, at the
moment of its Delivery.

 

 

om ~ se

Delivery date means the day, which is
Business Day and on which the aircraft

 

 

te ee ee pe

HACTOAIMEM NOCTRTHYTO
COTVJIAIMEHHE 0 crenyiouen:

1. ONPEIETE RHA HOAX

| MRYEPOPETAUMS as

AKT TexXHHucekoro ocMoTpa BOagymtHOrD
cyaka - AOKYMCHT, OTpanKaomul peqytbTan

cCOBMECTHOH OUCHKH saxTudeckom
TEXHAYCLKOTO COCTORHHA H KOMILICXTHOCTH
BOSAYWIHOLO CY AH nyTem ero
HHcHeKTApoBaHEA a NOTRE PREHHA

DOWMNCA mpewcrasuTench Yuactauaa «
Toxynureas.

AKT NpHema-Hepenay BoIAymsorO cyjva
{aazec no texcry JJoropopa — «AKT upsema-
Nepeqaun) - AOEYMCHT, NoOmTBEpHAOLH

sEOWHAca HCoTReMaeMOn TACTEIO
Hactormero fJoronopa, nosraepacmeHHBifl
NOAMHCAMH fipegcrasaTeneh Yuactamka 1

| Hoxynatens. (Mipanoxenne Ne 2)

Boayyormoe cymio §=— oncanRe BOARYTROTO
CyHa, SIMNCBA OTHENBHEIC CChUIKH HA BCce

Oauraren, CTH HM AOKYMeHTaaO no
BOSqyUHOMYy  CyDHY,  YKAJAHHOMy 8
| UpHowera Ne 3 cee,

 

Goprosiie *yPHATL, 3ATHCH TO BOUIYIHOMY
CYAHY, PYKOBOJCTBA H APyTHe MORYMeHTEE,
Hactonuemy Jlcropopy, H Bce AODCMHeRHS,
OSHOBICHBA H 3BMCHH, CACNARHBIC 10 REM JOC

| nepezaw BoszymHore cyanea Tokynate-tio.

Pafotntt zens — moboit xeun, Kpome cy6GoThi
ENH BOCKpecenBa, muGo upaagnaKos, He
KOTOpHA GankH OTKpHITH 21s Gaaeca BO Bcex

| Toponax, yrazaHHeIx B HacTORUeM Horosope. _|
Tlocraska - nepejaga mpasa cobcrseHRoctH [.

Ha BoJQyUHOe cygio «oT Yaactaxa k

 

TCXHHYECKOE COCTOMMNE BOSTYHONO cyqHa
ua MOMeHT [locrankH

 

paSowHM AHEM H Ha KOTOpy30 MpOHCXOMHT

 

delivery occurs.

DOCTRAKA BOITYWIEOTO CYTAB,

Noxynaremo cormacno HacToniemy
| Morozopy. ~  —— !
Cocrosnpe BOaqyolHoro)|=6cyaHa = =6otpH
DocTapke «ak ecTh, THe ecThy -

Jara nocrapxa - gaa, oe ABIRETCA

axt mpHema H Lepenatt BoIMyUTEOTO cyaHe, |:

eon

Joxymen tania 10 BostymHOMy cy~By - BCC

 

 
 

 

 

AR 0654

 

 

Sale Documents include this Agreement, Act |

Partial aircraft loss means partial damages of
aircraft which are not the causes of total
aircraft loss,

of seceptance-transfer of aircraft and any
written document, agreed by the Parties and
amended or added any of above mentioned
documents of this Agreement.

 

Interdepartmental Commission on considering
the matters and preparing the conclusions
regarding write-off of fixed assets of the
National Aircompany “Uzbekistan Airways”
(Protocol No. 90 dated 18.06.2015) and Order
of the President of the Republic of Uzbekistan
No, R-4502 dated 14.07.2015, the Seller and
Participant shall transfer aircraft A-310 MSN
706 to the possession of Purchaser under
Attachments No. 1, being the integral part of
this Agreement, in condition “as is, where is”,
Purchaser shall pay its price and accept it in
accordance with the terns and in order,
provided for by this Agreement.

| yrpaTe! ROWLYNHONO cya.

a

2. __ AGREEMENT SUBJECT _}2
2.1 According to the resolution of the |

Gacresnaa novepa posmyminore cyauA -
WECTHIHAG NOBPEARCHHE BOILYEMHOTO CyARA,
KOTOphiC HC SBRaOTCH: IpHynHoh nonsoh

AMoxyMenTes no nporeke - BKOUSIOT B TB cea |
nactosmdi Jloropop, AKT mpHema-nepemain
BownylmHoro cymHa, w moGce mHtENcHHOC
COrmAuicHHe, cormaconankoe Croponamu,
HIMCHAOIee BIH AoMoMBMomee mobo 13
BLINCYKAIAHHEIK OKYMe€RTOB HECTOMTMeEro
Aorosope._

a 4

 

2, _——« IPE, OLOBOPA'

2.3 B coorsercreya Cc 3ARMOTeHHeEN
Mesxsenomcrsenn0 KOMHCCHH no
PRccMOTPeHmo ADMIpecoR A MomroTosKe
Samoan o ciacammy c Oanasca HAK
«¥aGerncron xaso 6 Hynnapim ocHOBHBIX
cpencrs (aporoxon or 18.06.20i5r Ne 90),

Pacnopmecnuem TIpesnnenra PecnyOinexu
YaGexnctras of 14.07.2015r No P-4502,

Tiponasen on Yarcnac icpenaior 58
coGcrscnnocts Tloxynarenio § soagymHoe
cyoHo A-310 s3aponcxo# 2706 cornacno
Tipunoxewao Nel, SEUIFOINTEMYCN
HeoTLeMnemoli WECTBIO HECTOSINETO
Hlorosopa, B COCTOABHH «Kak ecTb, TC ecTh»,
a Tlokynarem NpRHEMACT ero B COOTBETCTSHH
¢ YCNOBHAMH H NopagkoM, NpeqycMoTpeHULM
Ractoaupis Jloresopom.

 

[33°°” Subject to the provisions of this

2.2 At the execution of this Agreement the
aircraft is the property of the Republic of
Uzbekistan, is not in any pledge, and there is
no any encumbrance on it.

2.2 Boanyumoe  cynuo fa MoMeHT
3axmouerua Hacrosmicro Jlorosopa sBIIMeTCA
coGcracnnoctio PecnyGnon Yabemicran, ne
HEXODHICH B ANOS A WA Hero OTCYTCIBYIOT
xaxne-nuGo oGpemeHenma.

 

Agreement Seller shall transfer to Purchaser
upon Delivery the tittle on aircraft, free and
clear of any rights of third parties.

 

| documentation.

 

2.4 Aircraft shall be passed under act of
acceptance-transfer, executed in accordance
with the Attachment No. 2, in completeness
aecording to the accompanying technical

/2.5 Title on aircraft shall be trensferred to
Purchaser upon receiving the money on
currency account of Participant and signing the
Act of acceptance-transfer for aircraft by it
under paragraph 4.3 of this Agreement.

[2.4 ~ Bosmymmoe cymro nepenaircs no axty

d to | 2.5. flpaso cofcrsenuocta wa soaqyutHoe

 

2.3 Corsacuo cramesm  HacTommero
Horovopa, pogxenen nepenatt Toxynaremo
pn [loctanxe mpaso coGcrsenmnocra ua
ROJAYIINOE CyAHO, cBobofRoe H THCTOC oT

KAKEX-MHOO Mpak TRETRAN MO

MpHeme-nepenayT, opopmnenmEm B
cooTseTcrauA c JIpunoxcunem Ne 2, 8.
KOMTLACKTANHA COPacHO CONPOBODHTMILHON
TexmMueckol MOKYMEHTR. |
cygHo nepexcgut & Tloxynaremo nocae
OOCTyAICHHR «eHeRIX 8 cpancta 6 Ha
BAOTHMA CueT YuRCTHEEA COrmacuo RYHK*y
4.3, nacrnamero Toronopa a nogmmcaHus WM
ANTE NpPHeME-Nepenait KAMOTO ROLY IMHOTO
cyAHa.

 

 

ee ES

 
 

 

 

AR 0655

—-

[3. GENERAL PROVISIONS __

3.1 This Agreement, including Attachments
to it, constitutes the entire agreement, which

 

{cancels and prevails over any previous

understandings, agreements or decisions,
whether oral or written, between the Parties
with respect to the subject matter of the
Aircraft.

Attachments to this Agreement are its
integral part and have equal legal effect with
it,

baer, ep

Agreement are binding on and are applied to
the Parties, their relevant legal successors or
persons, to whom corresponding rights and/or
obligations of the Parties may be assigned
under mutual consent between the Parties,

assign the rights and obligations under this
agreement in whole or partially without prior
written consent of other Parties, Assignment of
the rights and obligations, made with breach af
terms of this Agreement, shall be considered as
invalid and illegal. Non-agreed assignment of
whole or any part of rights under this
Agreement shall not discharge assigning Party
from obligations under this Agreement unless
such discharge was expressly submitted in
written by other Partics.

Jt ce eee

3.4 This Agreement shall become effective
upon its signing by the Parties end registration
in authorized bodies of the Republic of
Uzbekistan and shal) be valid iil full
performing the obligations by the Parties.

i. —
3.55 The Parties have agreed that all
correspondence under this Agreement shall be
made in Russian and English.

 

 

eee ee ee eee

em ee eet teem tees ee Sinise
_...._} 3: OB. HE TIOA0 ee et

HMCIOT OJHHAKOBYIO C HEM FopHaANTecKy1o

3.2 All tenms and conditions of this!3.2 - Bee

MOryT GBITL NepewaHhl AX CooTseTCTByIOnMHE
me a peermerpn e cys ae _LUpaba WHIM OOMATEACTBA,
3.3. Neither Seller, nor Purchaser may,3.3 Hx Tlpomasen, mu Tloxyneren, vm |

_. —...} Bpehecrasieuo apyrumn Croponemn. __

ei ke ee eer

a

3.1, Hacromuut floronop, sxuoma
NipanoxeuHa x Heny, mpeactanaacr cobof
homHoe cornmamenne, KOTOpPDe OTMEHRET #
DOpesampyer HR BCEMH ODpexRyMnNMy
TOPOBOPERHOCTAMM,  cOrfiaticinman HAN)
PelCHHSME, YCTHLIMH BAH NHChMCHNBIMH,
Mealy CTopoHaMH OTHOCHTeENBHO mpemMera
HacToOsMmero ‘Jloronopa.
Uputoxesaa kK Hecrommemy Jlorosopy
ABLMOTCH €fO HeOTBeMSicMOH YECTLIO H

cHry.

pa ' —— — ee =o

nmonoxeHug HW YyCnOBHa
HacTosiuero Jlordzopa HNcloT oGsaresmbitnil |
xepaxtep H NpHMeHMOTCR NO OTHOMEHHIO K
CToponam, 4 COOTRETCTBYIOIIHM
TPABONpeCMHUKaM WAH ANAM, KOTOPsIM Tio
BSGHMAOMY cormacoBakio Memay CropoHaMi

YuactunK He MoryT epegqagATs NO-THOCTLIO
Wl YACTHTHO TIpaba H OGs3aTeNBCTBA nO
HECTOALIEMy Horosepy Ge
HIPCABAPUTCMLAOTO HCSMCBHOTO cOrmecHa
apyrax Ctopos. Tlepeazaya mpas 4H
oOsaatenscts, ocyIMecTRAcHHag c
HapyMIcHHem YCMOBUH HacTorticro Jloresopa,
Mpwskectca He acHcranTetbnol on He
BMeIOWICA «6s FOpHAMeCKOH = ct. «=: He
cOrmacoBaHHan, He SAILTAWpPOBAHHAA
Repezaya BCCX WH KakoA-sHOo qacTH MpaB no
nacroameny Jloronopy ue ocsoGommaer
nepedaiompro Croposy oT oGscaremcTa m0
Hecroamemy floronopy, ecm taxoe
ocsofoxaenne oT. oGazaTemcrs ze 614110
sBHEM ofpa3oM 8 DHCLMEHHOH dope

3.4. Hecrosmah Dororop pctynset ws cuay
© MOMeHTa ero momucasna CroponamMa
PCTHCTPALHH BH YOOTHOMONCHHEI OpraHax
PecnyGauxu YaGexucran # aeficrsyer x0
nlomuore BEINONHCHHA oGimarenncra
| CToponamn. __

3.5 Cyropousi mpumum * COrmAmeHHio, «To
yoxymenroo§opor 0 RCTONEERHIO
Croponama yenop#i uectosmero Joropopa
| coctannaerca Ha pycckom 0 anr-maficxom
| syeucex, _

 

 

ee ae

 
 

 

 

AR 0656

 

 

fF Aeee or

3.6 This Agreement and its Attachments,
being its integral part, are executed in Russian
and English in three counterparts, having equal
tegal effect, onc counterpart for cach Party, In
the case of any discrepancies between texts in
Russian and English the text in Russian shall
prevail,

a GS SA ps

3.7 Amendments, addendums to this
Agreement shall be only valid, if they are
executed in written, signed by authorized
representatives of the Partics and registered
according to the paragraph 3.4 of this
Agreement.

| a oe

3.8 Participant’a obligation to deliver
eircraft shall be conditional on satisfaction its
preliminary conditions with Purchaser.

3.9 Purchaser has agreed to take
commercially reasonable efforts to perform
preliminary conditions with Participant.

Pa Ae a ee iY el a ts og es om a oe at

3.10 Purchaser's obligation to accept aircraft
delivery in condition “as is, where is” shall be
conditional on satisfaction its preliminary
conditions with Seller and Participant.

2 a

3.11 Participant bes agreed to take
commercially reasonable efforts to perform
preliminary conditions with Purchaser.

 

4, PRICE AND PAYMENT ORDER

bese pm ee nF, a

4.1 Price of aircmft in total is indicated in
Attachments No. | of this Agreement and shall

be transferred to the currency account of the
Participant under terms of this Agreement.

 

 

La pe, ee

4.2 Price of aircraft is the following: A-310
MSN 706 -- 2,000,000.00 US dollars;

 

i ae seen ee ge

 

Le a RE BEY no et

3.6 Hectommit Joropop a Mpsamomenns x
HeMy,  SAMAKODIMCCE ero 4 feoTsemnemol
HACTBIO, COCTABI€HBI HA pyeekom 4
SHTABACKOM S3RIKAE B Tpex 3GeMIUIEpax,
UMCIONEAX OJHHAKOBYIO IOpHteEcKyHO CHIYy,
TO OffOMy 2GeMIINspy Ig manok
Cropou. B cnyase pashornaceli meaoy
PYCCKHM H aHTnHfickam a3bIkoM, TeKCT HA
PYCCKOM SQAIKe HMeer NpPCHMyiecracHHy1o
cRy.

ba ee apeieleneine temenemme iota

3.7 WHoamenerng, AQHONHCERA x
Hactosmemy Joropopy Gyayt achcrsyremssl
TONLEO B TOM CITY4ut, CH COCTARHCHEA 5
THChMeHAon dopwe H RORMHCARH
HOMHOMOYHBIMH © TIPCCTABHTERIMH = BCE.
Cropou! # 3a8perHcTpHposansl B COOTBETCTSHH
c nyuKTon 3.4. nacroamero Jloronopa.

 

3.8 OSssatenmsctso Yoascruura nocrasyts
BOwyUIHOS cyAno o6ycnonnexo
BLIIONHEHBEM cro TPeABApATCIEHOH
norosopenuocrH ¢ Tloxymerencm, _

 

3.9 floxyaerens COMMALIAETCR
DPeQUpHHsTh KOMMepdecKH ofocHORARHEIE
youiha juin ofecnescuna = Blmommenna
TIpemmepETeNbucii oropopésHocTaA c
| Yscrnnione,

a reser ere en.

 

 

a, eM

3.10 OGsserenscrso Tloxynatena opHuste
NOCTABKY BOANYINHOTO CyZHA B COCTORRHH
umak ¢cmh, rae ecten  abycnosieHe
BAIONHEHBEM ero TpeBApATeNreHoR
ROTOBopeHHOcTH S Tipoxanion H
| YSACTHHROM.

3.1] Yacruwx cormameerce mpexmpuHat.
KOMMepYeckH OOOCHOBAHHEIC yCHIHA VIN
OGecncqeHas BLMONHeEHAA MpensapsrensHoh

{ aorosoptimocty cTloxymaremem.

4. BLIKYIHAA HEHA H MOPANOK EF
| OITATEL

 

4.1 Beikynsag. cela 38 BoaqyHinoe cyazHo
B wenoM yeasate B [Ipanoxemny Nel
wactomigero Jjorosopa un comma GtiTh
Depeseaena Ka sazcoTanil cust YuactaHka B
COOTRETCTBHH oC YCNORAMMH HECTOAMero

|Aoronopa, |

4.2 Bemyoua, wess soagymumore cymHa
cocrasanet: A-310 sanoncwoh Ne 706 -

 

 

L ee ae

| 2 000 000 aonzapos CIA;

 

 
 

 

 

AR 0657

as, et hie

 

4.3 In accordance with provisions of this
Agreement, after signing of it by the Parties,
registration in authorized bodies of the
Republic of Uzbekistan and after becoming
effective under paragraph 3.4, the Payer shall
make inspection of aircraft and signs the acts
of technical inspection of aircraft. During i0
business days Payer shall make 100% direct
advance payment to the currency account of
the NAC “Uzbekistan Airways".

pe ee ee crt

 

4.4 Net amount of payment for ‘sircraft
shall be transferred to the currency account of
the Participant in US Dollars.

45 Piichiier shall reimburse! Participant |
for any expenses reJated to assessment and
expertise of assessment of aircraft in amount
3655 US dollars as well as amount for payment
of custom procedures within the territory of the
Republic of Uzbekistan in amount of 0,1% of
customs valuation on the date of payment

4.6 Date of money receiving on the
currency account of the Participant shell be
| considered as date of payment.

3. SELLER'S OBLIGATIONS
5.1 Seller undertakes to make registration
oft this Agreement.

ee

| 100% npenonzaty p Bae opsMoro mati

___} 5 QBS3ATEN BA NIPO!

| Peructpainto Hactoamero Jloroadpa.

——_ + om he he ei: die nse is

4.3 B  coorpercrann c nonoxemnm
Hactosmero jloropopa, nocae uomMAcaHHE
CrTopoHaMn HecToAero Horosopa,
PCrHCTPALHA CFO B YDOTHOMOTCHHEIX Opraiax
Pecoy6nuxn YaGexuctax x, occ
BCT}TuichuA Aorcsopa B CHTY B COOTRETCTBHH
c 0.3.4., Tloxynaten: npowssomur ocmotp
BOSHYDIKOrO Cyfha A HoguuCnmacr AKT
TCXHHYCCKOTO OCMOTPA BOALYMINOTO CYOHS, K
B TexeHHe 10 pafogex gHef, ¢ AATH
DOANHCaHH JaHnoro Axra, OCyMNeCTBRNeT

Ha BamoTHBt cuet HAK «¥s6ekscrog xaso
| Ayriepey, x

44° Uncrag cyma aunynnoro Mmatema 34
BOSYLUHOS CyAHO JOmKHA GETS Hepesenena Bp |
Bonnepax CUIA na Gaieoscirft cer!
| Ysacteaxa.

 

4.5. Tloxynarenb so3memact ary eeerany
pecxoan Yuactuiia, cassguine ¢ oneKon 2»

SKCHEpTH30H OUeHKH BOINYMHEX cyioB 5
paswepe 3 462,07 ponnapos CILLA, a Tuoxe
CYMMY NO OlaTe TaMOMCHHED Wponeayp Ha
TeppuTopHA PecnyGanxu YaGewictay 8
pazwepe 0,1% of TamoxeHHol cTOHMOCTH Ha
Deith OMNATEL

OMaThI CHHTACTCR 8 aTA

4.6. Havok
DOCTYTLICHAR ACHCRELIX cpexcrs Ha
BAMOTHEIA cieT Yuactawke,

5.1 Tipomanen oGssyerca . aponeor

 

6. 6. PURCHASER’S RIGHTS AND

| OBLIGATIONS i ese set
64.1 Purchaser or its representatives shall
have the right for “preliminary inspection” of
aircraft before inspection of its technical
condition and before date- of Delivery to
confirm compliance with uninterrupted
performing the regulation on aircraft storage at
the moment of Delivery,

 

 

ce ae ae

62 After execution of this Agreement
Purchaser shal! have ihe right for its own
account to make inspection of technical
condition of aircraR on or before the date of
Delivery to receive evidence thet aircraft
satisfies the terms of Delivery, Such inspection

 

6. UPABA B OBS3ATEJIBCTBA
HOKYUATEIA eo!

6.1 Tlokynatem: am ero npenctassten
FIMCIOT NPaBO NPOHGECCTH "NPCABepRTCALHBIA
OcMoTp" BOsAyMHOre ‘cyqHa AO Mposejennas
HUCICKIUAH CTO TEXHHUCCKITO COCTOABHA H a0
meres § [locrapxa, wrobn 3 ogtsepant
cofimogenxe Gecnpepasnoro §=REMOAHCHAA
peraaMeHTOB 10 XpaHeRRio = BOasyITAOTO
[ cymna Ha MOMCHT Tlocraskn,

62 Tlocie nownucaNHa  HacTOAmera
norozopa, Woxynarenb 34 cao cier HMecT
HPSEO NPORIBSCTa HHCHICKIIIO TeEXREWECKOIO
COCTORHHSA BOIMYMHCTO CyYZBa HA MOMCHT
WM no agaTx Tocrasie, wroGn: yGenzurece,
“TO «6BOIRYOIHOG)=CYMHO §=—- COOTHETCTBYCT

 

 

shall be performed during 10 days from the

 

[ycaommam Tocrasxs, Taxes mmcnexunn

 

 
 

 

AR 0658

 

[ date and in such place that shall be agreed by
the Participant and Purchaser.

Inspection shali include:

Ie physical inspection of technical
documentation of aircraft;

2, physical inspection of sircraft:

WW performing full video-inspection by
baroscopic (A) high-pressure
compressors and low-pressure
compressors and (B) turbine zone of
engine as well as full:

{b) engines sterting in accordance with
relevant maintenance manual;

(c) aircraft. checking on presence of
structural repairs and compliance of
these repairs with Manufacturer's
manual on structural repairs or
Manufacturer's recommendations, as
applicable; ee

GyaeT Nposenena 8 Tevenue 10 amet c
MOMeBTA HB TOM MECTe, KOTOPHE COrnacyioT
Yaacrask 4 Moxynaresn.

Hucnexilua 20a AXMOUSTE:

1. eaeckyio BHcneRIO TexEHTecKoR
AOKYMCHTaUHE HA BOSTyINHOC CYTO,

2. ‘“QHINMeCKyIO RECHeKIUC BOIRyIDHOTO

CY AHB:

(a) «= BmonHemne nomuol BEICO-
HHCHCKIHE Gapocxanom (A)
KOMMPECCOPOH HHIKorO A BLICOKOrO
DepncHuz & (B) 30nH = TyphanB
ABHTaTeNed;

(b) BAMONHeHBe Samyczos xEHraTetch 8
COOTRETCTBRE c HpEM¢RHMLIN
PykopogctROM no TexHHBuecKOMy
oGciryHBAHHIO;

(ec) mponepxy RBosnyurHore cynaa HB

HAUHYHO CIPYKIYpHEX PeMOHTOR H

COOTBETCTBHE YKASREHEIX PCMONTOR

PyxosopcTsy H3TOTOBHT¢AR) 860

CTPyRTypHbi peMOnTAM wae

PexomeHfa0HaM HIFOTOBATCIs, Kak

DpHMCRAMO;

oH ae cme. see

 

63 If results of inspection ere unsatisfied,
then Purchaser on its own and sole diserction
during ten (10) days shall make decision and
notify the Seller about the fact that Purchaser
will not purchase aircraft and cancels this

Agreement.

6.4 Purchaser shall indemnify and hold
Participant, its directors, officers, employces,
agents and subcontractors harmless from any
claims and losses resulted from death or bady
injury of some representative or employee of
Purchaser in connection with any
demonstrative flight or aircraft inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Participant.

ee ee ee

63 Tipu ee rcrsbrercntn |
PC3YNLTATAX HHCHCKIHH, TO CAHHOIMHOMY 1
ACKMOWATeIBHOMY pelmenmo Tloxynarens,
Tioxynarean emecet necaTs (10) pafeam aHeh
ANI TIPHHATHE PCOIcHHa H HIBCHICHHA
Tipogapna o Tom, 9To VloxynaTemb ne GynzeT
HOKYNaTE BROUAYIHOe cyAHO H lipephipacr
uactomnm Yorogop. ttl
6.4 Tioxynarens woamecrat wu  Gyger
nognepxHsaT, ocaooomnehie YaacTHAKA, Ero
upextopos, pyKosogareieh, paSorHuKos,
BFeHTOS & CYGMOAPSIMAKOB OT BCCX HEKOR A
HOTeps, BOIBHEHIAX 43-38 CMCPTH BIE TpaBMhl
Eaxoro-rHbo mpenctapntenda wn paGorHnka
Tloxynatens 8 cas3x c¢ ‘xaxe-nnto
JOMOHCTpANHORHSIM moneros wun
RHcHeiMHe BOGNYITHOrO cygHa, cOrmacno
fasaomy jloropopy, ecm TOMEKO ORH He
BROBaHES §«6rpyGo «=©6ueipexHoctio)§=— HTH
HaMepeHAol xataTHOCTAIo YaacTHuER.

 

6.5 Purchaser shall make payment in
amount of aircraft price as well a5 penalties (if
any) in order and in form provided for in
paragraphs 4.3 and 11.3 of this Agreement.

6.5 Hloxynarets wpowszogur onnary B
paiMepe BLIKYHOTO ImetTewa 38 BOIRyMmHOe
cymHo, & Take DeHH, B cAyuae Hx
BOJHHKHOREHHS, B MOpsIKe B H CPpORH,

 

 

 

bE SS! RN eT ee

mpesycMorpennne DyukTawa 4.3 a 11.3
[uacrosmere Jorosops,

 

rome eo

 

 
 

 

AR 0659

LPARTICIPANT ou ne.

 

pres

 

eer eck ee

of Participant, indicated in paragraph 4.5 of
this Agreement during ten ([0) business days
from the moment of invoice receiving.

6.7 Purchaser shall make acceptance of
aircraft and its technical documentation under
this Agreement. Results of acceptance-transfer
of aircraft shall be executed in form of Act of
acceptance-transfer, signed by the Participant
and Purchaser.

= _ a

6.8 Purchaser shali bear all risks of joss,
damage, technical condition and completeness
of aircraft upon transferring the aircraft to the

-. possession of Purchaser.

=

 

awe wm

6.9 Purchaser shal] in its own account
obtain official permissions, perform all
customs formalities needed for aircraft import
to the Purchaser's country.

pares sar

 

Cee sree oe ee ee 20 meet

6.6 Purchaser shall reimburse the expenses :

| Horoxopa. _

ive

6.6 Tlowynatet eosmemmscr B revenue 10
(accra) paGounx mHefi ¢ MoMeHTa nonyseHHA
BICTABICHHLIX CYCTOR pacxonn: YactHHKa,
ykasannnie 8 tmynKre 4.5. Hacrosimero

eg

6.7 Hloxynarens, na ycuosRAX HacTompero
Hjoropopa = ocylmecranaeT DpHeuxy
BOUTyWIHOrO CyTHA B ero TexHTdeckol
AoKyMentamum, PesymTaTl NpHema-TepenadH
BOIRY UOT cYIBA obopaamorca’
AbycroponHHM AXKTOM  Npwema-nepenayt,
noamucantins YdactHaKon # Toxynerenes,

6.8 Tloxynaret: secttr pce pxcka yrpetni,
NOBPOMREHHS, TEXHHYCCKOTO COCTORHAA # |
KOMIVICKTHOCTH BOSMVLOHOTO cya ¢ MOMENTA’
Nepexoaa BOSLYUIHOO cyana 8 COGcTEEHHOCTL
| Tloxynarena,

ee oo a

6.9 Toxynarets 3a cuofl cieT nozyuaetT
ODHUHANLHIC PESPeMeHHA, BRINOMINeT BCC
TaMOXKcuHEIG opMesRHocra, Heobxommne
Mf BBOIA HOWLYINHCTO cynHA B cTpany
Tloxynatens.

 

1 RIGHTS AND OBLIGATIONS | OF

 

7.1 ° Before signing this Rereaen ‘the
Participant together with Purchaser shall make
preliminary inspection of aircraft -

en a ——

72 Participant shall agree with Purchaser
the date and time of inspection of technical
condition of aircraft’ by Purchaser's
representatives as well as assist in its
implementation during 10 next days.

Pst meres ae: mie tee

7.3 ‘Participant shail agree with Purchaser
the date of Delivery of sircraft and transfer the
aircraft to Purchaser with execution of the Act
of acceptance-transfer for aircraft as well as’
pass accompanying technical documentation
end other documents and documents needed
for Purchaser for customs clearance and
registration of aircraft in the country of
importation.

7.4 Participant shall have ten (10) business
days from submitting the written spplication
by Purchaser for consideration of discrepancies

—KS ew ee

 

7. IPABA H OBS3ATEJBCTBA
| YHACTHMKA JOFOROPA
eee 1

7.1 Yuaetrux cosmectuo c Moxynearenem
AO MOMCHTA ‘NOANHCAHHA  HACTOMMEIO
Toronopa Tponwwener ocMoTp BoanynIAcro
cya —-—S - —

7.2 ‘Yacreuk cormacyeT c Tloxynareneu
AQTy H BpPCAA NposeqeHna NpeqcTaBHTe-LMA
Tlokynatexa = 86BHCHeEKUHA = TexFETTecKoro
COCTOAHHS BOIAYHOTO CYMEB, A ‘Taloxe
oKgker copefcrawe eB ec mponeneHw: a
| Teseune 10 nocnemyomMx OHeR.

7.3  YuacrsxHx cornacyer c Tloxynatetem
maty [locrasm soinymmmoro cyaka i
nepepecr Tiexynearemo BOsmyUHOe CyoHO ¢
odopmncuuen AKTa mpHeMa-nepenaTH Ha
Boaqyunice =CyHHO, @ TAKE mepesacr
COMPORORHTENBHYIO TeXBUTECKyi0
TOXyMCHTAQHIO H HHMIC JOKYMCHTH, a THIOKe
AOKyMcHTs!, BeoGxorHMme Moxynaremo an
TaMOKeHRCH OCT A perictpanynt
, ROAMYUTHONO CYHABCTPAE BROIA | |

7.4 Ywactuux umect necatp (19) pabomrn
aued, ¢ MoMeHTa Mpegnspnenas [Tloxynerenen
RHChMCHHOPO 3afBNeHA, MIA paccMOTPERRA

 

 

found by Purchaser during technical inspection

 

BegoctaTKon Biiqeneunem Tloxynatenem BB }

 

 

 
 

AR 0660

 

of aircraft and giving notification to Purchaser |
about its decision either (a) to rectify defects
on account of Participant or (b) to decline the
requirement on defects fixing and terminate
this Agreement.

a EE OS

7.5 Participant shall fix defects found by
Purchaser during inspection of aircraft at its
transfer during twenty (20) calendar days.

FS Sf ee Sp i

7.6 Participant shall provide performing of
all formalities (including customs procedures),
set for aircraft export from the county of
Seller.

 

7.7 ‘Participant shall inform Purchaser in
writing during four (4) days about registration
of this Agreement in authorized bodies of the
Republic of Uzbekistan,

oe

ee ee ed

fae daar eR A

7.8 Participant shall indemnify and hold
Purchaser, its directors, officers, employees,
agents and subcontractors harmless from any
claims and losses resulted from death or body
injury of some representative or employee of
Participant in connection with any
demonstrative flight or aircraft inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Purchaser.

 

aes eee

Py so = A elt ag

8. ATES OF AIRCRAFT
SFERRING _

8.1 Transfer of aircraft shall be performed
by Participant on the terms “FCA
Intemational airport Tashkent", Republic of
Uzbekistan in accordance with “Incoterms-
2010"

 

— — ——et ee oa

8.2 Date of signing the Act of acceptance-
transfer of aircraft by representatives of
Participant and Purchaser shall be considered
2s date of aircraft transfer,

— te

8.3 Act of ecceptance-transfer of aircraft

 

YCIOBHA H CPOKA DEPENATA
{ BO3 CYIORB i wid

- | OCYMMecTaicAa YuscruHKom Ha YCUOBHAX

[xone TCXHAYCCKOH MECHCKUMA BOIAyORHOT |
cyoHa H Bapenicus Moxynearens 0 IpBETION
pemenun Yuecruuxa: (a) ycTpaxuts
BRIABNEBHEIC HCAOCTaTEH 3a cNer YaactuaKa;
ua = (>) Ss«COTKMOHTB «6 TpeGosaune =n
YCTPAHEHHIO BMABJICHHLIX HeAOCTATKOB HLTH
LTipepeart Hacrosinai Toronop. _

 

7.5  Yuacramk yerpayuTr  uenocTaTKH,
Bbispnennne =©Tloxyuatenem 868 8 =6xone
TexHuteckoR HECHeRIH B03, oro cyAna
DpH ero nepenese B Teyenue 20 (npannatn)
|KeNeNASpHEIX ARCH,

 

7.6 Yuactaux ofecncquT pimonnesue
Bcex ‘popmMansHoctei (Bp TOM ‘Wore
TOMOKCHREX Npovenyp), YCTAHORNCHHLIX NpHx
BRIEO}E BOANYIHOTO cyqa 23 CTpAHbi
| Tponaaua

7.7 Yoacrauk sp 4-x% gnesuoh cpor

OHCbMeHRO =©6 yBemomnr =-:«sTloxyuaTeng =o
peructpayHH Hactoamero jloronopa 8
yNORHOMOTCHHE  opranex  PecoyGnuKH
| YaGenncren.

7.8 Yaactawx soymecrur x Gyaet
nongepnzaTe ocsofosucnne Tloxynatena,
ero AHpexTopos, pykosasHTenel, pabormmos,
aregTos 4H cyGmogparqHRos OF Beek HCKOB H
NOTeps, BOINAKITHN WI-38 CMEPTH HH TPaBMh
kaxoro-nn6o npeicranntens HAW paGoTHnra
Yuacrnzka 8B CANJIH ¢ KaKHM-sHGO
AeMOHCTpAlLHOHHLIM nonerom ant
HHCOeKHHER BOSRYOUHOTO CYHA cOrmacHo
aHHoMy Jjcropopy, ec TONbED oN He
BEGBaHEE «rpy6ofh Reipemnocreio 1H
| HAMepeEHHOR XanaTHocTEIO Mloxynarens. |

&.¥ H

8.1. Tlepegaya soagymnoro cyan 6yzer

«FCA - Meazayaapogift = asponopT
«Tamxentn, Pecnyfimmka YaSexucTan, 8

| coorsércrann ¢ «lH 6-201». 4

8.2 JJsroi mepenau: sosgympero cya
cuntaerce JaTa noguacanea Axra opyema-
mepenawk NpeAcranarenmmn YacTHHKa A
| Toxynarens, _

83 Akr mpHéma-nepenam BoagymHoro

 

 

shal] be signed by Participant and Purchaser

cymna wmOqUMCHBacrca YuaCTSEKOM A |

 

 

 
 

 

AR 0661

 

after technical inspection of aircraft and fixing
the found discrepancies by Participant.

 

84 Fixing the discrepancies found during
technical inspection of aircraft shall be
performed by Participant during twenty (0)
calendar days.

 

 

8.5 Purchaser’s representative shall have
originals of power of attomey (in three
exemplars) for aircraft obtaining and signing
the Act of acceptance-transfer.

 

8.6 Risk of accidental loss or accidental
damage of aircraft shall pass from Participant
to Purchaser upon transferring the aircraft to
the possession of Purchaser.

8.7 In the place of acceptance-transfer of
sircraft Purchaser on its own account shall
make decoding of necessary equipment and
remove registration and state marks in
accordance with Aviation rules of the Republic
of Uzbekistan unless otherwise agreed by the
Parties.

 

[9. TECHNICAL DOCUMENTATION __
9.1 Technical documentation (logbooks,
passports ete.) for aircraft, power umil,
aggregates and componentry as well as
additional equipment shall be properly
executed and passed by Participant to
Purchaser in whole volume.

 

all exploitation records, executed in established
order, total operating time for aircraft, engines,
units and aggregates as well as signatures and
seals of operating enterprisés.

__, upHema-nepenarn.

Tloxynatenem  mocne npobenenuz cro]
TeXHHYeCKOrO «=ocMOTpA «OHOyCTpaHeHRA
| YHACTHHKOM BIRRNEHREIX HCCOOTRETCTBER,

8.4 Yerpanenne HCHOCTATKOE,
BDIZBICHARK B XOge TEXHHecKOH HACTexLEN
BoanyWHorO cynne, Syger ocymecrancho
Yaacrincom 8 Tesenne 20 (gpaqnatn)
| KANCHAAPHEEX THeH,

 

re Fe

8.5 TIpencraswrem, Vlorynetena nonmes
HMCTS «OPHTHHAN onepenocTH 8B pcx
SeMINPAX wa opabo * nonyuennTz
BOaywHoro «cyna HM ToamHcanua | Axta

8.6 Pack cayuaitto  yrpatal = =6wia
cryyahucro NOBpemMAenAA ROITYLIOTO cyaHA
nepexonat or Yuacraura & Tloxynaremo c
MOMCHTa Nepexoqa BO2myHROTo cyAHa 8
coScrasuHocts Toxynerena, vo
87 6B nyuxre Niprena-nepe rat
BosgytnHero cyaa Tloxynarem 3a cxo cuct
HpOwkosHT packoyNponxy BeohxoquMoro
obopyzonaHua H yMAltner pcrucTpalmMonEnie,
TOCYABPCTBCHHELIC ONORHABATCNBHLE 3HBKH B
CHMBOJIHEH B COOTSCTCTABH C ABHAIHOHHEMH
npasunamn PecnyOmmxn YsGexucran, ecu
| HHOe He cornaconsHO CTopOHaNE. ,

9 TEXMWUECKS JOKYMEBTADHA _
9.1 ‘Fesomueckas AOKyMeHTANHA
(POpMynspH, Nacnopra H T.1.) Ha BOUTYHO!
CYAHO, CHIIOBRIC YCTSHORKH, arperaThl H
KOMIMNCETYINMHe «6s IEMs, «=96 TK
HonOAHETeNbHOe OOopynopane Nomxna GET
opopwena COOTBeETCTByIONINM o6pazom HK
uepemaita §=Yuactuaxom f[loxymaremo 2
nomuom oGbEMe.

a ed

9.2 TexHwueckaa JOKYMCRTaHR AOMxHa
COACPRATL BCE IKCIUIVATAWHOHUEIC 3JANHCH,
odopMAcsuble B YCTaHORNeHHOM mopauxe,
HToropure HapaGoTKH BOULyETHOTO «6CyZqHA,
Ranrarench, y3i0B H arperatos, a TaKxe
NOUWCH H OCYaTH  3NCILTyETAaHOHHEIX
DpeAUpHRTHh. |

 

wee

$3 Passing the documentation shall be
Lrecorded in the Act of acceptance-transfer.

[10 PARTIES” GUARANTEES |
10.1 Each Party has all rights and authorities

9.3 Tlepegaya joxyMecnTalHn orpaxaetca

| SAKTe npHeMa-nepenaiH.

0 TAPABTHH CTOPOR 7
10.1 Kesxzas aa Cropon pacnonaraer Bcemy

 

 

 

[and has undertaken all necessary actions in

Opasamh H NOTHOMOWIEMH H NpennpHnaAna |

 

}

 
 

 

AR 0662

accordance with its articles of association |
within the legislation in force for execution and
performing this Agreement and for successful
fulfillment of other actions provided for by this
Agreement.

x.

 

10.2 This Agreement is the legally executed
instrument, valid and binding for fulfillment
for each Parties and has legal force for each
Parties in accordance with its provisions.

pe Se

10.3 Purchaser confirms and ensures Seller
and Participant that at date of signing this
Agreement:

 

a) it is independent legal entity, properly
established under the legislation of
Russian Federation, and wil! carry out its
activity regarding purchased aircraft
according to the current legisiation of state
of registration; =~

b) persons, signing this Agreement on
behalf of Purchaser, have been duly
authorized;

¢) it is not in process of any
reorganization end doesn'! assume the
same that may materially adversely affect
its relevant financial position or ability of
Purchaser to perform obligations, set in
this Agreement;

d) it bas received all permissions of
necessary governmental bodies in order to
legally and efficiently carry out its
business, and information advised to Seller
regarding legal status of Purchaser is full
and reliable.

 

be er es er Sa ee _

0S ae Se

[|___—« SBIINCTCA NOAHOG H NOCTOBEpHOs.
i_ A OREOE B AOCTOREPEOS: —_..

Boe HeOOXOZAMEIe MeMCTREA B COOTECTCTOHE |
CO CBOHMY YUPCTHTCNLHEMMA NOKYMCHTAMH B
PaMKAX TeACTBYIOUIETO SAKCHOASTEMLCTBA 19
BRINOHHEHHA =H OpOpMIcHHA Macromutero
Yorosopa, a Taloke ang yenemmuHoro
BRIONHCHAR HHES Aeicravh,
HPCAYCMOTPCHURIX RACTORIIBM JoroBopox. | |
10.2 Hacrommi  Jlorosop smtmerca
JOPHAdecKH OOpMneHHbiM = AOKYMeHTOM,
Aeficrayromum a oOs3aTenbHEI x
BLITOMHCHHIO Ain Keo Ha Cropoy B HMecT
TOPRAMNCCKYIO CHAY A OTHOIMCHER KARGION 12°
LCTOpOR B COOTECTCTBHH ¢ cro NONOCHHENG. |

10.3 Nokynaress noxTaepaast H
Papabtupyert [Ipoaanny 4 Yaactaany, s7o va
Ary No20ucaHHA HacTozmero Jloresopa:

a} OF SWLICTCR BeIBBHCHMLIM
JOPHIHYCCRAM JHUOM, HEANCHALOIM
o6patom opranHaosaHHE™K 10
yaxoHogareaBcTBy Poccufickott
Denepanen, u 6yzeT ocyniectuarTs cEoto
ACHTCASHOCTL B OTHOMCHHH
TpaoSpetaemoro sox1yWNOTe cyzHa no
RCACTByOIMEMY JAKOHOTATCHECTBY
CTPaBb! peTHCTpalHHy;

6) aWOS, TOMNACLIBAIONINe Hecrommlat
Horozop of mxeHH Toxynatera,
ABANIOTCA HaAnemAUIHM Obpasom
yNO2BOMOT¢HHEING;

3) OH He HAXOMATCE B Oponecce kaKcH-
iGo peopranyiaqan HM He
Hpeymonwaraey TRROBYIO, kOTOpas MOr1Aa
6 cynlecTseBHo » HebwaronpHaTao
OTP2IHTLCH Ha ETO COOTBETCTBYIONICM
@HHAHCOBOM NOTORKERHH WITH
cnoco6yocru Tokynatens sLinoHATD
OGAIATCIECTBA, YRASAHALIC B HACTORIEM
Horosrope;

T) OH pactionaract BcemH On06penmamA
Bcex HCOOXOTHMAIX POCYNAPCTRCHAEK
OpraHos Jom Toro, troGh 3aKOHHO #
IPPckTHBA BCCTH CBOIO XOIKACTBCEHYIO
DeATCHsHOCTS, & HHdopManus,
cooSmennag [Tponaany 5 oTHOMeHHH
Dpasosoro cratyca Tloxynarens, |

 

 

 

 
 

 

AR 0663

(10.4 Seller and Participant confirm and
ensure Purchaser that at date of signing this
Agreement:

they are independent legal entity, properly
established under the legislation of the
Republic of Uzbekistan, and will carry out
its activity regarding aircraft according to
the current legislation of the Republic of
Uzbekistan;

persons, signing this Agreement on behalf
of Purchaser, have been duly authorized;

they are not in process of any
‘reorganization and don’t assume the same
that may materially adversely affect its
relevant financial position or ability of
Seller and Participant to perform
obligations, set in this Agreement;

they have received all permissions of
necessary governmental bodies in order to
legally and efficiently carry out their
business, and Information advised to
Purchaser regarding legai status of Seller
and Participant is full and reliable.

110.5 Parties mutually undertake to refrain
from any ections that may result in situation
when the Parties’ Guarantees are not reliable or
won't be performed.

 

710.4. Tipogasen a Yuecraux nomraepayaior

4 rapaBTHpyioT Toxynatemo, so Ba nary
MOMMHCaHas BacToamlero Jioronopa:
8) ORM SEIMIOTCE HCJABHCHMEIME
TOPHAWHCCKHMIN TIAMH, Hate ATM
O6pat0M OPTanHtORABHIME 10
jakonogetemctay Pecnynman
Yidexucran, nu OyayT ocymecTHsTs
CBOIO JeRTeLEOCTE B OTHOMGEHAN
BOATyIEHONS cya no Zelicrayronleny
JEKOHOFATEILCTBY PecuyGreKH
Y3Gerucrax: '
6) 2Hua, HOUMACcLMmaOUWeE BAcTOSMBA
foroscp oT menu Tiponsnna h
YACTHHKA, ABIAIOTCA HAUICKALLEM
oGpasom yiosHOMOTeHBEIME,;
B) CHA He HEXOARTCH B Mpowecee KAKoH-
maGo peopragHaannH Hn Be
Npeqnonaraercs Takowas, koropag Morna
§nl cyMectacHHo A ReGraronparrHo
OTPAIHTECH Ha-HX COOTBCTCTBYIONICM
PUHAHCOBOM NOJIORCHHH HAR
cnocoGsocta [lpozasga x Yaacranxa
ALMIOMHATE OGs3aTeECTBA, YRAIAHHLIC B
nactoaness Horosope;
r) OH pacnonaraor Bcemn ogoOpeHHaHt
Bcex HeOGXOMHMBIX FOCYASPCTRCHHEDN
oprakos gta Tore, yroObI 3axOBHO A
xbbextHsHO BECTE CBOIO XOAaHCTRCAHYIO
DesqTomsoctrh, a HEbopManEz,
coo6imentaa Tloxymarento 5 CTHOnICHEH
Npasoporo cratyca ITpozasne a
YuasctHaka, samactca nomoli #
_focrosepHon.
16.5. Cvroponnl npHEnowaiorT RaawMEETe
COTIATENECTBA BOILCPAUBATECE OT
COBEPOICHHA KaKHX-2H60 Relictenti,
scnenctTade KoTopiix Tapastau Cropon we
GyAYT SRANTECA HCTHERBIME ANH He GynyT
BLITOUHCHEI

 

 

 

11, RESPONSIBILITY OF THE PARTIES
R BREA QOBLIGATI

AGREEMENT
11.1 The Party unreasonably avoid

performing its obligations under this
Agreement, shalf reimburse other Party all
Josses caused by this fact end documentary
confirmed.

a er ee se

11. QTBETCTBEH CTOPOH 34
HAPYTIEHHE JOTOSOPHBIX
OBS3A

     
    
  
 

11.1, Cropona, neofochoRaHHo
YRAOHSIOMANCR OT HCNOMRCHHZ  cBOHX

oGszarenecrs no Hectomuemy loropopy,
QOAMHA BOIMECTRTE pyro Cropoe sce
BOQUARBIOMMe OT FTOTO AOXYMeHTAIbYO
DOATBEPMACHHMC YORITIH,

se ee

 

 
 

 

AR 0664

Fiera — a

 

112 If after signing this Agreement any
Party can't or doesn’t comply with its,
obligation under this Agreement or if in any
time after signing this Agreement any Party ;
has known about any fact or event which
shows that eny Guarantes, set in this
Agreement is incorrect or misleading or any
obligation of the Parties was not or won't be
observed, then in such cases the Party suffered
shall have the right to judicially require
invalidation or termination of this Agreement
and payment of damages,

bit wee fe werent eee are Seared |

11.3 In the case of late payments of aircraft
price by Purchaser and reimbursement of
expenses of Participant in accordance with

‘| parapraphs 4,3 and 4.5 of this Agreement
Purchaser shall pay Participant the penalties in‘ nacrosimero Jloroscpa, Tloxynatens ynaaun-

amount of 0.4% of outstanding payment per |
day of delay, but no more than 50% of
outstanding amount. If Purchaser doesn't make
payment of aircraft price and Participant’
expenses, including penalties (if any) during
three months after date, provided for in
paragraphs 4.3 and 4.5, then Seller and

+} Participant shall have the right to terminate this
Agreement in established order.

ee ee

11.4 In the case of Agreement termination
due io Purchaser's break ‘the amounts
previously paid in aircraft price by Purchaser
under this Agreement shall be retumed by
Participant to the Purchaser, At the same time

| Participant shall have the right to apply penalty

‘in amount of 15% of aircraft price. Aircraft
shall be returned to Participant by Purchaser.

ee ee ee

11.5 In the case of ee termination
due to Purchaser's break the expense of
Participant mentioned in paragraph 4.5 of this
Agreement are not to be retumed.

ei oe pein gees ween a niet

11.6 Payment of penalty for non-fulfilment
or improper fulfilment of provisions of this

{Aloxynarenem Yuacranxy.

11.2 Ec noche nogimMcaHng Hectomnero
Jlorosopa onna wa Cropou He cMorne HAH He
cofmosaet pce cBOH OGN3HTeBCTBA 0
-Hactommemy Jlorosapy HA, ec B moboe
BpeMa lOcne  NOMMECAHHS HacTORmerO
Horosopa ognof m3 Cropon cranostca
H3ReCTHO O KexOM-nuGo daxte wis coGnrHy,
KoTOpoe. MORSIRInECT, ‘Tro xKaken-xu6o |.
Tapautas, waoxennag 8 HaCTOAIeM
lorovope, manserca Henepuott um ppomstited |
BH o3aGayenenue HH, ‘Fro xakoe-nHGe ''
oGmeteapcrso Cropor He Gino-w7h He GyneT
cofmoqeuo, To Bp moGom Taxom cnyuac
HoTepneaman Croporna spare tpeGosare

DpHIvanHa Heq¢ACTBHTeCIBHLIN HTH
pactopxenma uacrosmero loroscpa Bf,
cynebuon nopanxe 4 ' HOIMEMeHAs |
BOHCCCHHEX yOnirkos, ==
11.3 B cryase pecsoespemenuol onnarst
Tloxynateneat BiikyHoro) |= WaTema UH
BOIMCMCHHA pacxonoB YuacTHHKA 8B

COOTRETCTBHH c nyHkTaMH 4.3, HB 4,5.

BHéT YuacrHHky nex B pasmepe 0,4% oT
‘CYMML! NpocpotemHore MlaTeme ta REDE
ACHE MpocpoKH, HG He Gonee 50% cynmni
mpocpoyennore mnaresxa. TIpm srom ecw
TloxyTiatcnem & TetieHRe Tpex MecaieA Mocne
OKOHYSHHE Mpea_yCMOTPeHHOre MyHkTaMy 4.3,
uw 45. cpoxa ne GyneT onnayen BEIkyoHOA
Mlatex 4 pPacxosh! YaacTHuka, a Twos merH
(B cnysac sO3HHKHOBCHHA), To Tipozanen u
YanacTHRk pupase pactoprityt, necrommmMil
Aorosop & yctaHORNeNHOM nOpamKe. __

‘11.4 B emysae pacropeenna nacrommgero
‘Morcsopa uo wReNHaTHBe §6JioxynaTens
‘SPeAcTBa, panes epeTHcHeHHEIe
Noxynarencs 8 CueT OfABTH BEIKyHHOrO
‘ineréma «6 Oséd@acTOAMMemy = oronopy,
ROJBpaiaioTca §9=YyacTHAKoM Tloxynate-no.
Tipp stom Ysecraux nprcuser urpa 3s,
pasmepe 15% oT CymMMB! BRIKYITHEIX MnaToreh,
BozayiiHoe cyiyo BOSBpAMZetcn

yal

11.5 B caywae pacropmenia sacrostero
Horosopa no HenimArHBe Tloxymareia
pacxoan Yuacthura, yxasaHHEe B oyHKTe 4.5.
gectommero florosopa, wosEpaTy = Ht
moaeweayr, eee eee od

11.6 Yasera neycrofine sa HeacnosHenne
HUT HeBBLIemaniee HCHOIneHHe CropoHamn

 

 

| Agreement by the Parties shall not release |

 

yeromnR © wacToamero _Jloronope HE |

 
 

 

AR 0665

 

[Party in fault from performing obligations
undertaken under this Agreement.

ocBoOoAaeT BSEOBHY10 Cropony or |
HCNORHCHAA MprastTeix ga ceGa no Jorosopy

 

12. APPLICABLE LAW, DISPUTE
RESOLUTION

fr The law of the Republic of Uzbekistan
is recognized as the governing law regarding
possible disputes under this Agreement.

12 HPHME PABO.
__PAPEMRHHE CHOPOB

12.1. Dpzweamaans opasoM B OTHOUICHAH
BOIMOMHEIX CNOpOB NO HACTORINEMY BOrosapy
Croponkl ppaanaror paso PecmyGanKn
YaGexncran,

 

 

12.2 Any disputes, controversy or claims
arisen out of or related to this Agreement or
breach, termination or invalidation of this
Agrveement in the case of impossibility to reach
routual arrangement shall be considered in the
courts of the Republic of Uzbekistan in
accordance with the legislation of the Republic
of Uzbekistan. Parties have undertaken to
assume all necessary measures for resolving
possible discrepancies through negotiations,
submitting written claims before applying to
court of justice.

 

12.3. Existence of dispute, controversics or
claims, as well as impending legal proceedings
shal! not release any Party from fulfilment of
its relevant obligations under this Agreement
by it.

12.2. JhoSire coope, pagHarmacng WH
DPCTCHIHH, ROIJHHEAIONIWS WAH OTHOCAIIHeCA
K HactoAmemy Jlorosopy, nH6o BapyweHue,
IipeKpantenBe ackcTaag Ha
HefeAcraETeMLHOcTE Hactormero Jorosopa, B
enytac HEBOIMMEHOCTH Rocraxenus
BIAAMHOH JOTOROpeHHOCTH, PACCMATPHEMOTCR
B cynax PecnyGauxn Y36exncran 8
COOTECTCTBHH c IEKOHOMATEIECTROM
Peenyfimuxm YaGexnctan. Cropomu 6epyt na
ceGa obsaaremcrsa peer Bee
HeobxogHMe = Mephl 2d paccmMoTpeHna
BOSMOMKHBIX pawnoriacnh nyTem eperosopos,
MPCHLRANCHAR NHCLMCHHEIX NpeTewsu nepey
JOSpamenaem BCyRCOMBIC OPTARM.
12.3 Hameme copa, pasnornacnit mm
Tperew3Hi, pannO KaK HK mpescromnec
PACCMOTPEHHE Nena B cyAe He ocnoGomnaer
HK oOARY 43 CropoH oT BAMoMreHAa 41

 

124 Claiming order of pre-trial
consideration of dispute is mandatory. Period
of reply on claim received is equal 30 calendar
days.

ooeaahed

12,5 On matters arisen at performing,
amendment or termination of this Agreement
and not provided for in this Agreement the
Parties shall be guided by current jegislation of
the Republic of Uzbekistan.

 

_13. FORCE MAJEURE

13.1 Neither Party bears responsibility
before other ones for non-fulfilment of
obligationa due to events of force majeure,
caused by circumstances arisen without
Parties’ will and desire, which might not be
foreseen or avoid, including declared or actual
war, civil atrife, epidemic, embargo,

 

| earthquake, flood, fires and other Acts of God._

momen terre eo ae ee

Le EE Oe nS dees ceitiee ie

13 DOPC- GPicn es

COOTBETCTBYIOLNHX ofasarenscta B
COOTBCTCTBAR C HACTORIITHM JLOTOBOpOM.
12.4 Tperensnonmett nopan0K

RocyneGnoro PACCMOTPeHHA chopa RBIAETCA
oOs1aTeNEHM. Cpok OTECTa H@ DON CHHyIO
Uperen31i0 - 30 KancHAApPHEIX pet.

12.5 B sonpocex, BowHAxalOnEx np
HCNONHEKRH, HOMeHeBKH JHGO pscTopxKeHHH
nacroaue©ro Jorosopa H He
TipepycMotpenHAi% Hactosumim Morosopom,
CToponyl pykonofcTsyrotca §=Aelicrayloncs
JAKOHOAaTeNECTEOM FecryGumka YoGcnactar. |

a eS ee | ree re

 

13.1 Hu ona m Cropos ge necer
OTRETCTBERHOCTH Nepon Mpyrof Croporoli 3a
HeswOnneie oGS3ATENCTE BCIICCTBHE
coir nenpeononaMod cann, obycionnieH-
HEX oScrostemcrTaamn, BOURHKINHMH
TOoMuMMO BOI Mo menaHHa Cropos, KOTOphit
HOHRIA IpexBaneTs Bn AISeKATE, BKTOUAS

 

 

| oGexanernyo nin = gaxtavecKyo  sofny, |

 

 
 

 

AR 0666

on

 

‘| show cessation signs, then this Agreement may

 

|

13.2 Certificate issued by relevant
authorized body of state of the Party is
sufficient confirmation of existence and
duration of event of force majeure.

13.3 Party that docsn’t perform its
obligations shal! during thirty (30) days give
the notice about restriction and its influence on
obligations fulfilment under Agrecment to
other Parties.

 

ae

during three (3) successive months and don't

be terminated by the Parties through giving the
notice to other Parties.

; __|noQorozopy.
13.4 If force majeure circumstances exist

 

 rpPARNAHCKHC BCHEHUR, MWHAEMI, O-ORALY, |
omMOapro,  JeMICTpACeRHA,  RaBOHEHHE,
| HORApE! M ApyTHe CTHXHAHEe GERCTHAA. _

13.2. Cangetenscteo, BbiQATHOe
COOTRETCTBYOINHM = HB YDOTHOMOEHHRIM
opraoM rocygzaperaa Ctopont: Joronopa,
MBINCTCH AOCTATOTHLIM OaTBepRACHHeM.
HAIHTHA HH OpPOROMEHTeBHOCTH AcHCTBHS
COGRITHA HEMPCOROTHMOA CHIBI.

13.3. Cropowa, roropan we HCNORHAeT
csoero oGazarenecTaa, 20-pKHa.B TeTeHBe 30
(tpamatt) = aT «= pyro. Cropone
DHCLMCHHCE BSBCLICHHE TECH O NpCnATCTBHH
H é€TO BIASHBH BA HcnOAHCHHe ObmATeENECTE :
13.4 Eenm oGctosrentcrsa Henpeogomimal
cama gcicrsyioT Ha npoTmxenwH 3 (rpex)
MOCHCAOBATEMBHET  Mecaea 8 86B He
OGvapyxnpaior MpHiBakos IpeKpal[eHHs, |
Hecromoné Jloropop MomeT GErs pactopruyT
Croponame ilyreM HanpaBsICHER YBC¢TOMICHHA

 

| apyroa Cropowe.

 

= =! ash

 
 

 

AR 0667

 

14 LEGAL ADDRESSES, REQUISITES

 

State committee of the Republic of
Uzbekistan for privatization, demonopali-
ration and development of competition

55, Uzbekistan avenue, Tashkent, 100003,
Republic of Uzbekistan,

Currency account (O02
RKC Main Tashkent city branch of the Central
bank of the Republic of Uzbekistan

Bank ndividual Nqumber of tax
Payer

; Meet Repaty Chairman

|

ay

i ae “S.X.Gafaroy

| Ceaipaay gest

 

 

| PURCHASER

eae Reet |

“RUSAVIAINVEST” Ltd.

25, 1" Soviet side street, Shchelkovo, Moscow,
141100 Russia,
Tan (+7 495) 77-18-70, daxc (+7495) $44-43-75

CORRESPONDENT BANK: °

JPMORGAN CHASE BANK N.A,

NEW YORK,NY, USA.

SWIFT: CHASUS33XXX

CCOUNT WITH CORRESPONDENT BANE:
1

BENEFICIARY'S BANK: ABSOLUT BANK,

MOSCOW, RUSSIA SWIFT: ABSLRUMM

ACCOUNT:
843

we

ee :

—_ qo ne a " AK.Vorobyev
Coitypeny eal i

 

P Wyo

TPOABEH
TocyapeTacHnnill koMHTEeT
PecnyGauKu Yseancrar m0

DPHBSTHSANEH, LeMORONOIEIAEA B
pabATIHNIG KORKY pcan

PecnyGvarka YsGexnctan

100003, r. Tanmxenr, np. ¥sSexnorurcantt, 55

Bamorusdi cut 9002
PKif nasroe Tementeroe ropoyckoe

yopasrenme Li Eauva PY3,
=a

Thepausii SaMecTUTETE aaa

a ‘A
¢ “a,
Bae Ra

 

 

 

wee

MOKYHATEJIB
000 «eP YCABHAHEBECT»

141100 Pocoux, r. Mocxss, [emcoso,
1-4 Copercnail mepeymox, 25,
Ten (+7 495) 7771 8-70, cpaxc (+7 495) $44-43-75

nuyevislovess(mall.ry

CORRESPONDENT BANK:

JPMORGAN CHASE BANK N.A,

NEW YORK, NY, USA

SWIFT: CHASUS33XXX

account WITH CORRESPONDENT BANK:
!

BENEFICIARY'S BANK: ABSOLUT BANK,

MOSCOW, RUSSIA SWIFT: ABSLRUMM

BENEFICIARY’S Pa ACCOUNT.

Pesepaisunit fiapextop

o"'_Papotiats AIC

 

MLE.

 

 

2, ees

 

 

 
 

     
     
   
  
  
    
   

 

AR 0668

"| OKONX

| SWIFT ; NBFAUZ2X

Fe i SS i

PARTICIPANT

National air company of the Republic of

Uzhelistan “Uzbekistan Alrways”

4], Amir Temur avenue, Tashkent 100060,

Republic of Uzbekistan

Individual Number of tax Pays
|

OKPO

ee ty

Currency secount: 7030

Centr] operation branch of the National Bank
for Foreign Economic Activity of the Republic
of Uzbekistan
Bank code: 00882

 

 

ee et ee ee oe --- 4

YuACTHHK

HAK 4¥s6exucron xeso Byanapay
FecaySauxa Y3G6exuctax, 100060

rT Temypa 41.

HHH ,
OKPOREEE

OKO

Bamorumt 030

Verpanant enepannonnpd otaet
Hanposannoro Gama B39 Pecny6mmn,
Ya6exncray

Kor Ganna: 00882

SWIFT: NBFAUZ2X

Tesepanwyi sapekrop

lary, fa.

 

 
 

 

AR 0669

Hpanomenne Nel

K Jlorozopy kymum-npagr
orte-o_ 20167. Ne

Boggyomuce cyano HAK uYaternctos xapo Ayiapa», noanemamee peamainnn

 

 

 

 

 

 

 

  

000 «PYCABHAHHBECT»
“ TirGoliyemoro cyan | Boprosoh | Sanonexol | flara | Crowsoctsa
SSERIIONMETE HeMTATETCA ROMeD women. |-mporvens | none. CRA
Sagem on UK 31003 706 1998
TH-B3 won plein on oe
AsmangoRaud maurerom PW-ATS2_
PT ee | a con000
Avwainroren fl aanrate =P Wd 157 P724943 1998
} TE BO n _ do ee Ld
Crnoras yerawoaKa ‘ GTETIT
Amwpeeon Ee

 

 

 
 

Tipwrowerne Xe?

x Jloronopy kyty-npazan
ore.» 2006r. Na.

AKT
BpueMa-Repenatn

Bosnyumnoro cyaua Airbus A-310-324
copHiedt nomep B3rotosHTean 706

OOO «PYCABHAHHBECT»r (loxynatew) nactosanim noztpepmaaet, wo
cormacHo HacTosmemy Jlcroscpy Ne oor « pp _ 2016 roga memay HAK
«¥s6exucton xano ftywiapim (Yaacrnaxk) x OOO «PYCABHAHHBECT»
(Tloxynatem) 8 orHomenHH BosAymHOro cyazga A-340-324 UK 31003:

ta} Tloxymatem nponen ticnexuHo BOIZyUIHOTO cyazAHa, H BOAyMHOS cyAHO
COOTRETCTBYeT ONHCAHHIO H HEXOAHTCR B TEKOM TCXHHNCCKOM COCTOSHEH H TAK
oGopysosano, kak TpeGyior ycnonns Hactommero Jlorasopa;

(b) YoacTayk nepesan soagqylnge cyRO;

icy}  Tloxynetem mpanan soaazymoe cytKo;

 

(a)  Tloxynare. nozyuan acto Texummdeckyo MOKYMCHTaLHIO To BOamyUTHOMy'
CYAHY, IPOREN Ce HACTEKINEO H YGeTILICN B CE NOAHOTe 4H YAOBRETAOPHTCABHOCTH.

te) «= Mecrom Tlocraskn spnaetca MexaynapogHnii asponopr «Tanrmenm x
mata Wlocraskn -« » _ 2016 rox.

Hara « » ____ 2016 rogza

 

ot YaacrHuka: oT Moxyraresa:
‘Tan B.H./ ee /BopoGsis A.K/
ME Mit,

AR 0670

 

 
 

THpasoxenne 323
« Horosopy Kynuma-Npozaen
oreo — 2016r. Ne.

Onncaitne podqymioro cyzra -

 

Maneoe Iipwnomenue ApAgeTCA HeOTBeMIcMOR YACTEIO wactoamero Hloresopa o
KYIDIC-IIpOwAmt H, B TSXOM BHA COCTARINCT JIOKYMCHT, IPHMCHHMWA K NOKynEe
soaqymuore cyaua Airbus A-310-324 ceputtmat Nb 706, eax NpesycmMotpero nyuxTom 3.1.

 

 

 

Hactoamere Jlorosopa.
= a spf WA" OJBR BET BEUPHMERHMOCT):
1. Camoner Airbus A-310-324 2. Jismratesnt PW-4152
Hirorosntem - xopnopanus Airbus, Nel SN #P724942 24.01.93.
KOHCTPYXNEA - DACC@=NpCRAH, a2 SN #P724943 24.01.98.
Mogens — A-310-324,
cepnitinil nomep mreronutena - 706,
DPHHaAIeOKHOCh, H peracrpanuonnest
Homep- HAK a¥Ya6exnctou xazo Hy nnapw
UK 31003, ___ABurarem-PW-4182 [0 eee
3. Hokymenmmumaa 110 Camsostery - 14, Apeua (N/A) ~ 1
@oparynepal W nachopTa a BOIAyMECE
Cyto, CHNOBBIC yoradoOseH, atperati B
KOMINIOKTYDOING AILCART, A TAKS
|_ AOnOXEHTe yaomaune | |
5. Apengarop | D( N/A) : 6. Crpana perncrpamm- YsGexncTan
TAJonommHTenmHLe IpespappTeabeLid 8. Moxynnasa gena— 2 000 000 (ana
Yenopua kK OSssaTen,cream Yaa MHASHOHA) RoNApos CLILA.
pponete Camoner (crate 7.4 1 7.8)
TBlononuArenbniic
TMpexoaprreaninse Yenosus K
Otmatemcreaam Hoxynarens «your.
Camoner (craven 6.1, 6.2, 6.3, 6.4, 6.5,
(6.6.6.12) = _]
2.Meneoer (AWAL — — —] 16. Hipanestr no Jenoamey (WAT |
1, Mepepacuer npa Tocrasxe Ke [N/A] ee cer Yaacrnnxa
oO
OKOHX Hi
Basnorsait cer fn 030
KcHTpamAb onepalnwoRARt OTReN
HauovessRoro Gama B:2] Pecuy6nmxu
+ ee ee YsGexncTan_ ee
43. Jonomuren.mue 1 Tonuxettun, "74 Bincnexnya - 32 caér Tloxynereas
lomocamnecsumanorem fN/A) |
15. TpeSoxames no Cocromao ops | 16. Dipegen soamemesnn wa ymep6a N/A
[Tlccrapxe - awaxecth,(gaccres J

 

 

 

 

 

ws es

ad = eo

 
 

 

AR 0672

17. Tomax Dloreps NA)
19. TLiarupyemas ats Mocraoxe

21, Oxowaarersnas fate Tocramcs

[yxaxcrre}

[23, Tapauras Wororopnrens [N/A]
25, Crpaxosanne Ornercrsennocta
UA.

274, Houosumrrenbrise Dpeacrannenns
8 Tapanran Mpoganuna [N/A])

273. Aononnwresbypie es

29. . [Rameperna | onymens} _

31, Tlepenaaa Konrpaxra no o cpaxcy /
SReKTPOHRLIN CpeRcTeaMy -MoMmycTHMa
Oo ayipecy:

r.Mocwaa

 

_{24. Komnencauuas [NA]

| 33. Pafounfi gens Br. Tamuest,

___Upiionkemins,

yd ‘18. . Baanere=[N/A] _
0. Mecto Docrasxu-Mexaynapognuii |
aoponopt «Tamkenm _
a IIponasen  - ‘Tocygaperseumtl
miter PecuyGnusa YaGexncrag
no NPABATINANAH, NesonOne.AHIAUHA
id PRIBHTHIC KOHKypellinsz

26. Hononusrren.niie Cobh |
{ Tipexpamesnua Zoropopa(N/A] | _
28. Hasemenua
[ykanxarre paspecieHHbie cperctea
TepezayH H agpeca)

tl

30. i TOpacasnunn - AHCXTOWITENDHAR? J
[32.3 3aTpaTel # Pacxomm
' Tokynatemb onnadupacr pacxogis ne
TrynKry 4.6, Hacrozmero Joronopa

134. Doxysenn no Mposame —
macronuiall Tloropop co paceman

 

 

re — — ~

B NOATBEPRIERHE YEO, Cropossi moagnncany geuuoe Fpynoxesue B
COOTBETCTSYHOMIHE NATH, YRATAINNEIC HIDKE.

or Yaacruuxa:
‘fae B.H./

or Hoxynate.ta:
{Bopo6sts A.K/
ITB

 

 
 

 

 

AR 0673

 

 
 

AR 0674

Exhibit B

 

 

 
 

 

AOMVLLYS WV

NVAL‘N'A

 

 

 

p0'oto 000 Z : 00'000 000 Z b BLEb-d Ndl¥ OSZ-FEE dOLO PUD 'EPErZld PUe
ZrerZéd NSN soulbUe ZSL Pid jepow AeupUAA 9 AeIg OF -YUM poddinbs)

904 NSW ‘c00$¢ iN “ON ‘Bey Gyerouse Ley lepoly enquy eug

 

 

 

 

 

asn .
asn TWLOL % LWA gona LINN ALO Livuouly :Losrans
nwa Besenvenesni pu 3 inde ekemueziiGfay pons 34
Z8800 ‘300D MNVE | XZZNVAGN *3d09 LAIMS
UBISHEGZN jo ajqnday oy} JO

 

Ayaqoy awoucos UBje1044 Joy YU [EUOHEN

ayy jo YoueI] UONBIOdO (BQUaD = I]}A
2hqO10n WV a, OEE case) on ynosoy
[RA8UBS 1OYD3NIC] (NORLINSLIV Queen ates o.6 fo Rulioote query RUuno]iO) JO] OP doganpeap TIO Wah UAd f pda OSB

URISDIOZN ‘Wayuse, ‘OSOOOL “DAY InWaL HWY ‘by  SSavaddv
SAYMUIY NVLSINSEZN = wedoqued
BISSINY “MOSUL LPL

 

 

DAO MBALIYS “US OPS prrery | Ge ts BK IV UAIShENT 27] IWONUNE > EOUUOL aay wR?) SG NSFW
woONpadulos jo
yuawdo|aAap pues UOHeZOdOUOWAp ‘uaHeZzeAld
"GLI LSAANIVIAYSNY arse thf 20} EPIYIAVZ| JO oyjqnday ayy jo aayyyiutwo8s a}e1S 3S
4LOZLE LO salva Shemsge
EQEE-H TZ ON AOIOANI . NvisnizEezn (B)

: i a

 

 

 

AR 0875
 

 

 

AR 0676

 

 
 

Exhibit C

AR 0677

 

 

 
 

 

License Application

 

Gonsratedon 24/2017

Asolication Infermanan

 

Application Type: Release Of Blocked Funda Application Reason; New Application

Blocked Amount: 200000 Category: Wire Transtar

Currency Typo: usd Program(s}: Specially Designated Giobal Terrorist
Dats Blocked: 4/2017 Previous Case ID:

Description of Sublect Matter:

Our company RUSAVIAINVEST, 26, 4-21 Soviet per, Sheikovo clty, Russia, ls a remitter of blocked funds in the
amount of 200,000 dollars to the benaficiary of the National Alr Company of the Republic of Uzhakistan
"Uzbekistan Airways”. 41, Amir Temur avenue, Tashken! 100060, Republic of Uzbekistan. Our bankis a payer of
ABSOLUT BANK, MOSCOW, RUSSIA SWIFT: ASSLRUMM, Intermediary bank of JPMORGAN CHASE BANK
N.A., beneficiary's bank National Bank for Foralgn Economic Activity of the Republic of Uzbekistan, Bank code:
OO8E2, SWIFT: NBFAUZ22

Wien retar aH

   
 

beget |
eta a

Applicant

Contact Catagory: Institution
Organization Nama: RUSAVIAINVEST

 

Point of Contact Name:
Address: Linet: 25, ist Soviet persulok

Lina2: :

Lines:

City: Shelkovo State: Moscow

Zip: 141109 Country: Russia (Russian Fad.)
Email Address: infog@}rusavielnvest.nu

Phone: Office: 74955444375

Fax:

Principal Place of Buelness: Moscow region
Place where Business fs incorperated: Russia
Correspondent

Contact Category: institution
Organization Name: §RUSAVIAINVEST

Polnt of Contact Name:
Address: Linet: 25, Tat Soviet pereulok

Line2:

Lined:

City: Shatkovo State: Moscow

Zp: 147100 Gountry: Russia (Russian Fad.)
Emall Address: info@rusaviginvest.ru

Phone: Office: 7-4955444375
Hobie:

Fax: T-4O55444375
Prinelpa! Place of Business: Moscow region
Piaeo where Businesa Is incorporated: Russia
Financial Blocked Funds

Contact Category: Institution
Orgenizetion Name: JPMORGAN CHASE BANKNA

Point of Contact Name:
Address: Line:
Line?:

Page 1

 

 
 

Reference Number: ABS201704113376S Generated on 4/24/2017

Line3;
Clty: New York State: NY
Zip: 10004 Country: United States
Email Address:
Fhone: Office:
Mablle:
Fax:
Principal Place of Business:
Place where Bualness Is Incorporated:

Remitter
Contact Category: Institution
Organization Name: RUSAVIAINVEST

Point of Contact Nama:
Address: Line‘: 25, 1st Soviet peraulok
Line2:
Line3:
City: Schelkovo State:
Zip: Country; Russia (Russian Fed.)
Email Addrose: Info@prusaviainvestru
Phone: Office: 74955444376
Mobile:
Fax: T-4955444375
Principal Place of Business:
Place where Business Is Incorporated:
Remitting Financial Institution

Contact Category: Institution
OrganizationNamo: § AKB ABSOLUT BANK (PAO)

Point of Contact Name:
Address: Linei:
Linea:
Line3:
City: Moscow State:
Zip: Country: Russia (Russian Fed.)
Emall Addrwas:
Phone: Office:  7-4957777171
Mobile:
Fax:
Princlpal Place of Business:

Place where Business Is Incorporated:

intermediary Financial Institution : .
Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK
Polnt of Contact Namo:
Addresa: Line:
Une2:
Lined:
Clty: State:
Zip: Country:
Emalt Address:
Phone: Office:
. Mobilo:
Fax:
Principal Place of Business:
Place where Business [s Incorporated:

Beneficiary

Contact Category: Institution

Organtizetion Name: National air company of the Republic of Uzbeldstan “Uzbekistan Aways”
Polnt of Contact Name:

AR 0879

 

 

 
 

Reference Number: ABS2Z01764113376S Generated on = 4/24/2017
Address: Linet:

EIne2:
Lines:
Clty: Teshkent State:
Zip: Country:  Uzbeldstan
Emall Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Piace where Business ls Incorpornted:
Benoficlary Financial Institution

Contact Category: Institution
Organization Nemo: =‘ Netlonal Bank for Foreign Economic Activity of the Republle of Uzbekistan

Point of Contact Name:
Address: Linet:
Line?:
Lines;
City: Tashkent Stato:
Zip: County: Uzbekistan
Email Address:
Phone: Office:
Mobite:
Fax:
Principal Piace of Businoss:

Piace where Business is Incorporated:

   
 

Name Rocument Type

invoice Supplemental Information
swift Supplemental Information
passport of director and owner Supplemental Information
bank anewer 1 Supplemental Information

Application Summary License Request

 

Signature: eee Dats: 4124/2017
Email Address:

AR 0680

 
 

 

 

AR 0684

 
 

AR 0682

Exhibit D

 

 

 
 

 

O A fae

Reference Number. ABS2017041 333804

License Application

Generated on  SV4/2017

Application Information

 

 

Applileatlon Typa: Release Of Blocked Funds
Blocked Amount: 2ocon0

Currency Typa:, usd
Date Blocked: 42017
Description of Sublect Matter:

Applleatian Reason: New Application
Category: Wire Transfer
Program(s): Foreign Terrorist Organizations

Pravious Case ID:

Woe have blocked transfer amount 200 000 usd to Uzbeldston National Aircompany. It full egal contract, Wo ask
you to clarify the circumstances and misunderstanding with this payment delay and allow exaculion of payment

__ under the contract or to parform a tefund.

CGontactiinformation

 

Applicant
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Nama:
Address: = Linat: 26, iat Soviet pereulok
Line2:
Line3;
Clty: Shelkovo State:
Z)p: Country: Russla (Russian Fed.)
Emall Addreas: info@rusaviaitivest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business: CIS counties
Pisce whare Bualnass Is Incorporated: Russia
Correspondent
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Palnt of Contact Name:
Address: Lnoet: 25, 1st Soviet pereulok
Line?:
Line3:
City: Shelkavo State:
Zip: Country: Ruesia (Russian Fed.)
Emait Address: Infa@rucaviainvast.ru
Phana: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business: CIS countries
Place where Business [s Incorporated: Russia
Financlal Blocked Funds
Contact Category: Inetitution
Organization Name: DEUTSCHE BANK TRUST COMPANY AMERICAS
Point of Contact Name:
Address: Lined:
Line2:
Une:
City: New York State: NY
Zip: 10004 Country: ‘United States

Page

AR 0683

 
 

Referenca Number: ABS201704133380A Generatedon 5/4/2017

Emall Addrese:
Phone: Office:
Mobile:

; Fax:
Principal Placa of Business:
Piace where Bustness Ia Incorporated:

Remitter
Contact Category: Insiltution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: Lined: 25, 1st Soviet pereulok
Line2:
Line3:
Clty: Schelkova State: .
Zip: Country: Russia (Russian Fad.)
Emall Address: info@rusavialnvestru
Fhone: Offica: 7-4955444375
Mobile:
: Fax:
Principal Place of Business: cis
Place whare Businass Is Incorporated: Russia
Remitting Financial Institution
Contact Catagory: Institution
Organization Name: AKS ABSOLUT BANK (PAQ)
Point of Contact Name:
Addross: Linet:
Line2:
Ling3:
City: Moscow State:
Zip: Gountry: Russia (Russian Fed.)
Ernall Addreaa:
Phone: Office: T-49577777171 ’
Mobile:
Fax;
Principal Place of Business:

Place where Business ls Incorporated:

intermediary Financtal Institution
Contact Category: Inebtutlon
Organization Namo: DEUTSCHE BANK TRUST COMPANY AMERICAS
Point of Contact Nama:
Address: Line1:
Line?;
Line3:
Clty: State:
Zip: Country:
Email Address:
Phono: Office:

Mobile:
Fax:
Principal Place of Business:
Place where Business Is Incorporated:
Beneficiary
Contact Category: Institution
Organization Namo: Nationa! air company af the Republic of Uzbekistan "Uzbekistan Alnways”
Point of Contact Name:
Address: = Linat: 44 Amir Temur Ave
Line2:
LJned:

Page 2

AR 0684

 

 
 

Ralerence Number: ABS201704133380A Ganeratedon SM/2017

City: Tashkent State:
Zip: 400060 Country: Uzbekistan
Emall Adcdrees:
Phons: Office:
Mobile:
Fax:
Principal Place of Businese:
Piace where Business is incorporated:
Beneficiary Financial Institution

Contact Category: Institution
Organtzstion Name: —“ National Bank for Foreign Economic Activity of the Republic of Uzbekistan

Point of Contact Nemo;
Address: Line’:
Line2:
Lines:
City: Tashkent State:
Zp: Country: Uzbekistan
Emait Addresa:
Phones: Office:
Mobile:
Fax;
Principal Place of Business:

Placa where Busineos [a incorporated:

   
 

Attachments

 

Name Document Typg
involes Supplemental information
contract Supplemental Information
registration of company . Supplemantal Information
passport of director and owner Supplemental information
Application Summary License Request!

reve Ciiierel tea

 

Signature: _ aoe —— Dete: «54/2017
Emali Addrese: ru

AR 0685

 
 

 

 

AR 0666

 
 

AR 0687

Exhibit E

 

 
 

: FLA | C License Application

 

 

 

an
on As Centrot
Reference Number;  . ABS20170¢113377S Generatedon 5/18/2017
Application Information
Application Type: Release Of Blocked Funds Application Roasen: New Application
Blocked Amount: 1000000 Catagory: Wire Transfer
Cursancy Type: USD Program(a)}: Forelgn Terrorist Organizations
_ Date Blocked: 4/3/2017 Previous Case ID:
Deserigtion of Sublect Mattar:

We heva blocked transfer smount 1000 000 usd to Uzbekistan National Alrcompany., It full lagal contract. We
ask you to clarify the clrcumstances end misunderstanding wilh this payrnent delay and allow axecutian of
payment

under the contract or to perform a refund. The blocked transaction In the amount of 1 million dollars as a
preliminary payment under an official

contract to the national alrlina of Uzbekistan. Our Russian company Rusaviainvast and the Uzbek national
company, Uzbekistan Airways are not on the sanctions lists. Correspondent Bank advised us that funds have
blocked as per OFAC of global tarrorism programm. The our deal ls clean and hes no relationship with terrorism,
all amounts go to the national bank of Uzbekietan. :

Fiat meer el price iad:
Contact Infarnviation

      
 

 

Applicant
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Namo:
Address: inet: 25, 1st Soviet peraulok
Line2:
Lines:
City: Shelkovo State:
Zip: 141100 Country: Russla (Russlan Fed.)
Emal! Address: info@rusaviainvest.ru
Phone: Office: 7-AXXXXXXXX
Mobile:
Fax:
Principal Place of Business: Moscow region
Placa whera Busines Is |ncorporatod: Russla
Correspondent
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: Linet: 25, 1st Soviet peraulok
Line:
Lines:
Clty: Shelkovo State:
Zip: 141100 Country: Russia (Russian Fed.)
Emall Address: info@rusavialnvest.ry
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business: Moscow region
Place whore Business Is Incorporated: Russla
Financial Blocked Funds

Contact Catagory: institution
Organization Name: JPMORGAN CHASE BANK NA,

AR 0686

 
 

Raference Number: ABS201704413377S

. Polnt of Contect Name:
Address:  Linet:
Line2;
Line3:
City: New York
Zip: 90004
Email Address:
Phono: Office:
Meblite:
Fax:
Principal Place of Bus!nass:
Place where Business [s Incorporated:

Remitter
Contact Category: Institution
Organization Name; $$ RUSAVIAINVEST
Point of Contact Nama:
Addreas: = LIno4: 25, ist Soviet peraulok
Line?:
Eine3:
City: Schelkava
Zip: 441100
Emali Address: Info@rusavialnvestru
Phone: Office:
Moblite:
Fax:

Principal Piace of Business:
Piace where Business |s Incorporatad:

Remitting Financial Institution

Contact Category: Institution
Organization Nama: AKB ABSOLUT BANK (PAQ)
Polnt of Contact Name: |
Address: Line:
Line2:
Line3:
Clty: Moscow
‘ Zip:
Email Address:
Phone: Office: 7-4957777171
Mobile:
Fax:

Principal Place of Business:
Place whore Business |e Incerporated:

intermediary Financtal Institution
Contset Catogory: Institution
Organization Name: §.JPMORGAN CHASE BANK
Polnt of Contact Name:
Address: Linot:

Line2:

LUned:

Clty:

Zp:
Emall Address:
Phone: Offica:

Mobile;

Fax:
Principal Place of Business:
Place where Business Is incorporated:

Beneficlary

AR 0689

Page

State:
Country:

State:
Country:

State:
Country:

State:
Country:

Generated on
NY
United States
Russla (Ruselan Fad.)

Russia (Russian Fed.)

5/19/2017

 
 

Reference Number: ABS201704113377S Generatedon 5/18/2017

Contact Category: Institution
Organization Name: National sir company of the Republic of Uzbekistan “Uzbekistan Airways"
Point of Contact Name;
Address: Linef:
Line2:
Lines:
Clty: Tashkent State:
Zip: Country: Uzbakistan
Email Address:
Phone: Office:
Mobite:
Fax:
Principal Piece of Business:
Piace where Business Is Incorporaind:

Beneficiary Financial institution
Contact Category: Institution
Organization Name: =‘ National Benk for Foreign Economic Activity of ihe Republic of Uzbekiaten

. Polnt of Contact Nama:
Addroas: = Line‘:
Line?:
Line3:
City: Tashkent State:
ap: Country: Uzbekistan
Email Address:
Phone: Office:
Mobile:
Fax:
Principe! Place of Businoes:

Place whore Business is Incorporated:

   
 

cies ts

 

Name Document Type
registration of company Supplemontal Information
contract Supplemantal Information
Application Summary Licance Request

   
 

Teel h tier t ilar)

Signature: Date: 5/18/2017
Email Addrase:

Page 3

AR 0690

 

 
 

 

AR 0691

 
 

AR 0692

 

Exhibit F

 
 

 

    
     

2 wa DS 1 *
. ent
' antinpeus- onrara corr test bo birt Wh er
: 1e0eay
ee ) SRTOHMINTLDHOR Uset u¥

Alg0NoA

+ #3490000
ay ate’
er a
ar ela * _ nee oe

NOLAN BAT fet e' 182 EE Ae MC IED

 

NOLLVYEdad NVISSNY
KEN va ala — HOI0d

. .
* ®
a
o> Bee) po eeet 66068 ODED “

cack Fee

 

 

AR 0683

 
 

 

AR 0694

 
 

 

 

Exhibit G

AR 0695

a eb

 
 

{A6comor DbaHk

FROM: AKB ABSOLUT BANK (PAO)
TO: O00 “RUSAVIAINVEST"

Pecbepexe sanpoca ABS201704113376S

KecatenbHo Bawero sananeiva Ha Nepesog NeB oF 30.03.2017 ha cymmy USD 200 000-00 pnonbsy UZBEKISTAN
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzhakistan.

Hactosuia wicbopmupyem Bac, Yo mbt nonyuvn CooGujeHHe oT Hawuero GaHie-xoppecnoHperTa JPMORGAN CHASE
BANK, N.A. 0: 70m, “To cpeqcrad no yrasaHHomy nepesogy saGnomposanb! OFAC.

QUOTE.

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 200,000.00/USD DATED 4/3/2017 YOUR REFERENCE
NUMBR 498608/07-31 OUR TRANSACTION REFERENCE NUMBER 2144394080FS.

THIS PAYMENT HAS BEEN BLOCKED AS PER OFAC,

UNQUOTE

Qing pasSnomposaknn cpencra keoGxogitmo nanyunn paspewenie OFAC, sa koTopbim cnaqyeT obpausarbca: LICENSE
DEPARTMENT, DIRECTOR OFFICE OF FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500
PENNSYLVANIA AVE. NW WASHINGTON DC 20220.

Nomanyficra, np orsere cobinaitrech Ha Hal pecbepenc sanpocs ABS201704113376S

   

C yawrenwem,
HEMANbHUK OTAENA KOPRSRHONAS
Crna NLA. =

AR 0696

 
 

 

AR 0697

 
 

AR 0698

Exhibit H

 

 
 

(A6con foT Bank

FROM: AKB ABSOLUT BANK {PAQ)
TO: OOO "RUSAVIAINVEST”

Pecbepenc sanpoca ABS201704113377S

Kacarenbxo Balwero sananeHva Ka nepesoy Ned oT 31.03.2017 Ha cynmy USD 1 000. 000-00 5 nonay UZBEKISTAN es
AIRWAYS, 41, Amir Temur Ava., 100060 Tashkent, Uzhakislan.

Hacroruim HNdbopMupyels Bac, ‘UTO Mbi NOR Coobluenna OT HaLte©ro i uaalbdieall JPMORGAN CHASE

BANK, N.A 0 TOM, 47o cpagcTBa no yxasanHomy nepepasy saSnoxwpoaana! OFAC,

QUOTE
REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 1,000,000.00/USD OATED 4/3/2017 YOUR REFERENCE
NUMBER 496908/07-03 OUR TRANSACTION REFERENCE NUMBER 1865792093 JX.
Tis Teeny HAS SEEN BLOCKED AS PER OFAC.
Quo

Momanyiicta, np otpere ccbinafrech Ha Hall pebapexc sanpoca ABS201704113377S

Gina peaGnoxnponanns 7a HeEOOXOAMMO Nonyuwr, paspeweniie OFAC, sa moTopbim cneayer oGpawjarscn: LICENSE
DEPARTMENT, DIRECTO! OFFICE OF FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500
PENNSYLVANIA AVE. NW WASHINGTON OC 20220.

C yeaennem,
H@ventHun oTReNna KOppecnoHA
Crunnua M.A A

   

SLTORHX CUETOR

CSTE

AR 0699

 
 

AR 0700

 
 

AR 0701

 

Exhibit I

 

 
 

\ A6contoT Bark

FROM: AKB ASSOLUT BANK (PAO)
TO: OO0 "RUSAVIAINVEST"

Pecbepenc sanpoca ABS20170411337gS

“Kacarentie Bauiero santieHih Ra Tepesod NVB‘Or 30.03.2017 ka cywny’ U8D200,000°00'8" ndissy UZBEKISTAN
AIRWAYS, 41, Amir Tamur Ave., 100080 Tashkent, Uzbekistan.

* HacTORUWM HHOpMNpyeM Bac, ATOM NONyYnAY COOGEE OT ABLwETO GanKa-xoppacnoxgenta dAMORGAN CHASE
BANK, N.A o Tom, 470 CpeyjicTad ho yxasaHHoMy nepesopy tafinoxpopans! OFAC s cooreercraun c rnoBanbhbimn
BHTHTEPPOPHCTHYECKHMK COHKUMAMH, OFAC Hukakex pagpAcheHuil kacaTentHo caonx Aeicrenf Ha pact,

QUOTE

REGAROING YOUR PAYMENT ORDER IN AMOUNT OF 200,000.00/USD DATED 4/3/2017
YOUR REFERENCE NUMBER 496606/07-31 OUR TRANSACTION

REFERENCE NUMBER 2144384090FS, PLEASE NOTE OUR

COMPLIANCE DEPARTMENT HAS ADVISED:

THIS PAYMENT WAS BLOCKED UNDER THE GLOBAL

TERRORISM SANCTIONS REGULATIONS.

UNQUOTE

Jina pasGnoxposanwr cpeacts HeoSxoqumo Rony4nTe paspewenve OFAC, ana store cnepyer nogath sanBKy Ha

aa Eee ne cpagcrs.
Ben reoGxaquaan wxtbopmalivA no sanonHeHHid JaRakH pasMeuyjexa Ha Cafe:
htlos:/Awww. treasury.gov/resource-center/faqs/Sanctons/Pagesiiaq_general aspx#licenses.

Nomanyiicra, np oTaeTe ccpinalTech Ha Halu pecbepenc sanpéca ABS201704113376S

  
 
  

C yaamenvem,
H84abHEK OTAQena Kop pecy
Gunna MA ge 7

ee Pe

bet

 

SS a a a i= ITI

 

AR 0702

 
 

AR 0703

 
 

AR 0704

Exhibit J

 
 

4 AGcontot Bank

FROM: AKB ASSOLUT BANK (PAQ)
TO: O00 "RUSAVIAINVEST”

Pecbepenc sanpoca ABS201704113377S

” Kacarehnsud Bawerd Jananenuy ha hepesdf Na9'or-31.03:2017 HH tymmy USD 1,000, 000-008 Nahe“ UZBEKISTAN”
AIRWAYS, 41, Amir Temur Ave., 1000680 Tashkent, Uzbekistan.
Hacroruyus RHHopmipyen Bac, WTO Mb nonywwerceoGwenne of Kawerc Gavxa-xoppacnoxgenta JPMORGAN CHASE:
BANK, N.A. 0 Tom, 4To Cpeacrad no yxasaHHomy nepegopy gaGnomposans! OFAC B cootsetcTenu c moGanbhbimn
SHTHTeppOpUcTHYeCcKHMM CaHkuvAMH, OFAC Hanainx pasPACHennd kacaTeneHa caonx gelicreuA He gaer.

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 1,000,000.00/USD RATED 4/3/2017

YOUR REFERENCE NUMBER 496908/07-03 OUR TRANSACTION

REFERENCE NUMBER 1665792003JX .PLEASE NOTE OUR

COMPLIANCE DEPARTMENT HAS ADVISED: THIS PAYMENT WAS BLOCKED UNDER THE GLOBAL
UOC SANCTIONS REGULATIONS.

UNQUOTE

fina pasGnoxnposanhr cpeqcte HeoOxonumo honyuWth paspewenhe OFAC, ann sroro cnepyer nopaTh SARaKy HO
pasSnoxiposanve cpeacra,

Ben reo6xoquman WHCPOpMaunA NO JaNonheHio AaABAH paImMeLyeHa Ne caare:

https:/Avww. treagury.gov/resource-center/faqs/Sanctions/Peges/feq_general.aspx#licanses,

Towanylicra, tip Greere ccbhinairecy He Hal petbepenc sanpoca ABS201704113376S

C yeamennem,
HaYANSHAK OTAeNE sien oR CYSTOR
Cunnna MA. Z

   

tel

eee

AR 0705

 

 
 

 

 

AR 0706 SEGA : ‘ we i L
rr rr ra SE

 

 
 

(AGcon toT BaHK

FROM: AKB ABSOLUT BANK (PAQ)
TO: OOO “RUSAVIAINVEST”

Petpaperc asnpoca ABS2017041333B0A

KecerenbHo Bawero sakenenn Ha Nepeaog Ne10 or 10.04.2017 Ha cymuy USD 200000 & nanbay UZBEKISTAN’ -
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan.

Hactoaujm nHbopmupyen Bac, wro MBI nonyuunn coofuenve oT Hawero Ganca-toppecnonpenta DEUTSCHE BANK
TRUST COMPANY AMERICAS 0 Tom, “TO AGHHDI_ NNaTex He HCNONHEH A HaxOgNTCA ka fpowepxe xomnnaeHc.

QUOTE

WE REFER TO YOUR 103 DATED 04/11/17 REFERENCE 498059/07-11 FOR USD 200000.00 VALVE 04/11/17 THIS
TRANSACTION HAS NOT BEEN COMPLETED DUE TO PENDING FURTHER REVIEW BY COMPLIANCE UNIT OR
DE HE BANK COMPLIANCE POLICY.

WE WILL ADVISE YOU UPON RECEIPT.OF FURTHER INSTRUCTIONS FROM THEM.

WE WILL DEBIT YOUR ACCOUNT AND PLACE FUNDS INTO A SUSPENSE ACCOUNT AT DEUTSCHE BANK TRUS1
COMPANY .

PENDING COMPLETION OF COMPLIANCE REVIEW AND WILL ADVISE YOU UPON RECEIPT THEIR RESPONSE.
UNQUOTE

Fioxanylicra, np oTaere coninafitacs Ha Haw pecbepanc sanpoca ABS201704133280A
C ysawexnem,

vavanbiuk otnens®Opp
CunnaMaA £

 
 
 

 

AR 0707

 
 

 

AR 0708
 

 

 

AR 0709

Exhibit L

 

 
 

 

 

{Abcon oT Bank
gata Ne
ta Ne e or

 

FROM: AKCIONERN Yi KOMMERcESKI} BANK ABSOLUT BANK (QAO)
TO; OBSHCHESTVO 5S OGRANICHENNOY OTVETSTVENNOST'YU " RUSAVIAINVEST”

Pecbepenc asanpoca ABS201704133380A,

Kacarentio Bawéro sdhpoca N24 oT 21/04/17 Ha oTapia ASHemHNENC cpecre's tYMee USD 200000, ornpaanentbix no *** 7" * 7
zananehwn Ha nepesog Ne10.or 10.04.2017 8 nonbsy UZBEKISTAN AIRWAYS, 44, , Amir Temur Ave., 100080 Teshkerr
Uzbekistan, UZBEKISTAN, Tashkent “

Hacronujmm wHcpopavipyen Bac, uto mpl nonyunn CoobwjeHe oT KHawero Caiea er ecronneaira DEUTSCHE BANK
TRUST COMPANY AMERICAS 0 tom, 4To cpeqcTaa no yeezaHHOMy neapeBopy He MoryT Gur BOJEpALeHtd, T.K.
saGnompopate OFAC,

Jina pasinomipopanva cpeacts HeoGxcqnmo nonyunte paspawenve OFAC, ana sroro chepyer Nogare Janey Ha
pasGnokposanne cpeycrs no cneayiouemy aapecy:

LICENSE DEPARTMENT, DIRECTOR OFFICE OF

FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500

PENNSYLVANIA AVE. NW WASHINGTON DG 20220.

QUOTE

UNDER REGULATIONS ISSUED BY THE US OFFICE OF
FOREIGN ASSETS CONTROL (OFAC) PLEASE BE ADVISED
THAT THE FUNDS HAVE BEEN PLACED INTO A BLOCKED
ACCOUNT AT DEUTSCHE BANK TRUST COMPANY.

WE REGRET ANY INCONVENIENCE OUR ACTIONS MAY HAVE
CAUSED BUT WE ARE PROHIBITED FROM RETURNING
BLOCKED FUNDS UNTIL SUCH TIME AS OFAC ISSUES A
LICENSE PERMITTING RELEASE OF THESE FUNDS.

SHOULD YOU WISH TO APPLY FOR A LICENSE YOU MUST
CONTACT:LICENSE DEPARTMENT, DIRECTOR OFFICE OF
FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500
PENNSYLVANIA AVE. NW WASHINGTON DG 20220

ANY QUESTIONS REGARDING APPLICATION FOR A LICENSE
CAN BE REFERRED TO YOUR RELATIONSHIP MANAGER,

PLEASE QUOTE OUR REFERENCE NUMBER, 170411 612389
Cae FUTURE CORRESPONDENCE RELATING TO THIS

REGARDS, PAYMENT INVESTIGATIONS
UNQUOTE

   

Noskanylicra, npW orsere ccoimafrecs Ha Haw pecpepsug sanpoca ABS201704133380A

THANK YOU AND BEST REGARDS
ABSOLUT BANK

rH

AR 0710

 

 

 
 

AR 0714

 

 
 

AR 0712

Exhibit M

 
 

a

Massage Identifier

 

 

 

 

 

Massage ation eae Mossege Modification
unique t Montage Téeaet @ CHASUSS S5XX 203 ¢96606/07-31 170331
Message Bouder
Tin BTiOS Tid Mt 103 - Single Custoner Credit irassfor *
Priority: Hormel
Honitor a Sons
Soudert
+ Brite Hone
Tastitutica: ABSLRUMAREE AREOLUT BARK
MOSCOW, RUSSIAN FECERATION
Receiver:
Tastitutians CHASUS33 aE JPROAGAN CHASE BANK, B.A.
NEW YORK,NY, UBITED STATEE
Message Text
20: fsonder's Roferenoae
496606/07-31
23m: Bank Operation Code
Cazp
32a. Value Dato/Currency/Inrerbank Settled Aaount
170331
USD
206,000.00
3233p, Curronoy/Instructed Amount
vap
2¢0,¢00,00
S0r; Ordering Custaser
~¥ 25
3/5u/S8aLxove 141103
S7A1 Accognt With Ingtiturion
MBPAUE2XEX%X
BATIOMAL BANK POR FOREIGN ECORUMIC ACTIVITY OF THE REFOBLIC OF UZREKISTAN
TASEREST
USREELETAR
59: Banesficilery
ose
AIRGAYS,
41, AIR TRHMUR AVE.,
106660 TASRExNT,
DEBERISTAN
70: yemittance Tagore rion
ISVOICE 2.42.1-2352
bara aD OI/11/3016 ACCORDING

TRE AGEESHEST 2 DD 27.10.16
POR ATECHAPT a-316
Tit Details of Charges
ouR
Motwark pate
Yetvork: EWirt=
Bnd of Report

 

Moo Apr 10 17841818 2017
Ovpazerr 5 basance Banxa
=| ST
AXE “AGCOMIOT BAHK™ (NAO)
BAK

Kile)

 

AR 0713

 
 

 

AR 0714

 

 
 

AR 0775

Exhibit N

 

 
 

an poses

 

 

 

 

  
   

Meesage Propara tion: Ha .
Unique Masoage yao tetens eee ocr aot 103 130 4906/07-03 170403
Meesege Boeader
FIR Wrios Tin 6: 103 - angle Customer Crodit Transfer *
Priority: Yornal
Monitoriags Hone
Senders:
Onits Hone
Institations ABSLADIONIEX AMSOLUT BAIK
MOSCOW, RUSATAN FEDERATION
Raceiver)
Inatitution: CHASUSI3NXX JFMORGAN CBASE BANK, N.A.
WEW TORK, BY, UNITED STATES
Mersage Tort
20; Sender's Referenc
496905/07-03
2351 Bark Operation Coda
CRED
33a: Valve Date/Currency/Iaterbank Battlud Aaout
170403
OED
1,600,000.00
3351 Currancy/Instructed Amount
usp
. 1,000,000,00
SoF: Oxrdaring Cuostonor
ae _
eh Sire ear) eT aries
ue —_
ian EELROVO ieiité ”
S?Ar Account With Inetiteticn
WOFAUE2 KIRK
maztowal BARK FOR PORRICN ECONGIIC ACTIVITY CY THE REPUBLIC OF OFRURISTAD
VEBIRIGTAN
59: Beseficiary Cun
us AK ALAAYS »
41, AMIR TEXUR AVE.,
106080 TASUXENT,
USDERISTAN
70t «Remittance Tecoma ica

Fins

PAYMinY EY INVOICE 2.2. ttt DATED
O1/LI/2016 ACCORDIEG T
3 bD 27.10.16 POR POR RIRCAAET RI-85
Deteilo cf Charges
. oun -
Ratwork Data

Betvork: Suirre

Bnd of Raport

 

Mon Ape 10 170%8122 2017

Gupaporse © GansEco Boreas

 

AKB “AECONOT BAHKC (MAC)

 

 

 

 

ARO716

 
 

 

 

AR 0717

 

 
 

AR 0718

 

Exhibit O

 
 

 

Mossage Identifier

Mossage Preperation Applicatiosar Woasage Wodification
Unigue Hessage Téentifiert O BRTRUSIIRXX 103 a98059/07-21 17961)

Message Headar

 

 

FIN hT103 “Pre Mf 103 - Single Gustoner Credit Transfer *
Priority: Norpal
Honitorings: None
Senders ‘
onit: tone
Inetitutdons ABSLR’ ADSOLUT BARR
KOsCOW RUSAIAN FEDERATION
Raceliver:
Institution: BRTRUSI3EXX DEUTSCHE BAM TRUST CONPARY AMERICAS
REW YORK, RY, UNITED STATES
Massage Text
201 Sender's Rofsxcence
490059/07-11
235: Bank Operation Code
CRED
37a: Value Dete/Curroncy/Interbank Settled Amount
270412
USD
200,000.50
210: Currency/Inatructed Amount
tsp
200,000.00
Ser: Ordering Customer
/ 043
14, ‘T
2 - 2b. 25
J/RU/BHEBEKOVO 141190
56As Intermediary Institution
Suasins axx%
GAH CHASE BANK, WA.
aEW YORK, AY
UNITED STATES
S7A: Account Wich Ingtication
DBEPACE2ZXUXX
GATT OCAL BANE TOR FOREIGN ECONOMIC ACTIVITY OF THE ADTUBLIC OF ULSEXISTAN
TASEXENT
UADEKISTAH

33:1 BSonoficiary

TO36

UZBEKISTAN AIAWAYS,
41, AMIR TEHUR AVE.,
100080 TASHKENT,
VEBERIATAN

701 tenittance arr
TAYHENT BY INVOICE 2. af 41-2352 DATED
61/11/2016 ACCORDING AGREEMENT
2 OD 27.10.16 FOR RIRCRAF? A-310

7A: Detaile ef Charges

 

ouR
72: Sender to Recalver Information
/OUROUR/
Hatwork Dats
work § *
End of Roport

 

 

Thu Apr 17 10249544 2017

Crpamuzxo » Ganenco Bannan

 

 

We

 

AKB “ABCONIOT BAHK™ (FAO)

 

 

AR 0719

 
 

Wl

SnUNUODOPspoylswd, puEYy-UONS yuonEULYyUS wads ys Foddryspuos epapmmMm say

‘PING sues x4pe4

TUSWIND 33S "SIH SLUT FIUS ULM Pally Oq FSM SUNEP LATINA “SPIN SovuSS INO tH] Psls|| SWAT! sayjO Pus suaUTLASU] eyGeNOHau ‘sey snopeud
‘Anomofl ‘Be ‘o00'L$ 8} onjea Aseuypiompre jo suey) Jo) unpre yy'Ss0] pajOWNGp jenpe pacaxa jouves AOACIOY ‘onjeA PalEpap pazpouTne
24140 OOLS 0 J2]28U6 au) O1 Pay S} [eds 10 ‘enUaNbasLODeIUEppUT aN seus afelwap jo suo) Jeu pue ‘s!509 “saa} sAaWONE
qoud "jsas9tu) BWCAU ‘sales JO sso) ‘eGeysed ayy jo anyea S1suyTUE Buypnyouy ‘ssoy Aue Jo) x3Qpa-j Woy) JaAcdas 0} pybu Ino, Aide eps axAlaS
*BP24 JUSUNA Sty Ul Puno) SUE UT] WEP Ajowy © 319 PUB SSQ] fen;e aNOA JUaNOOD ‘afuays jEUORIPpE UE Acd ‘ane seylry © GEPep NOA ssoyuN
“UO/TELULO;LaS lu 0 UaAlPepsiU'eAlpp-u0U ‘Acjop ‘obewep ‘sso; jo 1)NSav ou JyayA ‘aboped Jed GOL¢ JO ssaaxa Wy wep Aue so; aqysuodsas oq
JOU [}M4 XPS] wWod' xapay UO B{GeWeAR “BPINS sovwas XBP9_ |UAaNI |y} U] SUONIPUOT SovUEs OU] Oo} jUaWAaEe UNDA SaNINSUOD WeIShs SRY JO BSH
“JaquuN FUNOSIe Kapa sNDA jo vONeBoueS ay tes Guore ‘saGseys Gung Peuonippe

U] 1iN8eU PynoS pus JUaINpNey 9 sasodnd Gurddiys soy aqey SUN JO Adosojoud & Guyspy “Buyddi ya Joy yoqn] jeuGyo peyvud ayy Ajuo ssp ‘Buje,

“‘PaUURDS pus peas oq UES jaqe; ay JO UoMOd BpO[eg Uy Jey) OS jUDLUdIYS JNOA 0] Y xIye PU YONod Buiddiys uy jaqe; eLy “EC
. Guy) eyUoZLoY ay) Guoje abad payupd a Poy Z

“aqupd yofyul so satay nod 0} jaqey sNCA JUL 01 Ged spy) WO LONG JUL, 2uy str 'L

~ weqe, sy Eupupd sey

 

  

 

 

 

       

 

 

Ege 5 =e
= S35 82 =
a
= 3 = 36 —————
. 3 z= =z 22. —=——_.
Bes dd | Ou = SSS
7=_ 1 i, B= ——
B 2 ti = SS
za8ou l= = ===
Sas I 8 oe
© . [Ess <<
zo i NS
af S283 [es 7

Sissy BielES fe LU

()qrT MO, yy - ABoURy diys xgp2q ° LIOESIL

AR 0720

 
B.9

Fax from Creizman LLC, including
attachments to OFAC, dated 8/21/2017

AR 0721
To: Compliane Department Page 1 of 8 2017-08-27 19:51:05 (GMT) 16462005022 From: Eric Creizman

 

 

 

 

 

 

 

FAX COVER SHEET

TO Compliane@Department

COMPANY Office of Foreign Assets Control

FAXNUMBER 42026222426

FROM Eric Creizman

DATE 2017-08-21 19:50:25 GMT

RE Case Numbers SDGT-2017-344769-7; UKRAINE-EQ13661-2017-
344261-1

COVER MESSAGE

 

Pleaseseetheattachedcorrespondence.

AR 0722
WWW. METROFAX.COM
To: Compliane Department Page 2 of 8 2017-08-21 19:51:05 (GMT) 16462005022 From: Eric Creizman

C R EB I 7, M av N L L C adte: AL, CTA

PAITENER
ATV WME wt Love

PO PIED AVENOR TTA LOOR
NEW VORA, NPA vitor, 107
PEL O72-4200

PAN: Ag) Suny

EXIST ETANLANTLALOM

wie WOMBAT OOM:

By Facsimile ((202) 622-2426)
August 21, 2017

Compliance Department

Office of Foreign Asscts Control
U.S. Department of the Treasury
Treasury Annex

1500 Pennsylvania Avenue, NW
Washington, D.C. 20220

Re: — License Applications to Unblock Funds
Case Numbers: SDGT-2017-344769-1; UKRAINE-EO! 3661-2017-344261-1
Reference Numbers: ABS2017041133768, ABS201704113377S, ABS201704133380A

Dear Sirs and Mesdames:

I represent Rusiaviainvest, OOO, in the above-referenced pending applications for
licenses tn imblock finds After Dwas refained in these mations Tneavided vaur affiee with a
comprehensive submission with exhibits, dated June 6, 2017, und a letter to Ms. Alison Cooper.

Chief of Blocked Assets Administration and Analysis, daled July 5, 2017, also enclesing several
exhibits. A search of OFAC’s SDN lists and other related prohibited transactions has not yielded
any explanation as to why JPMorgan Chase and Deutsche Bank blocked these funds pursuant to
OFAC regulations. Nor will JPMorgan Chase or Deutsche Bank comment on the matters,
instead referring me ta OFAC.

[have tried on a weekly basis [or several months now to actually communicate with a
live human being in the appropriate department so that we can address the issues and so I can
provide answers to my client, which is neither owned by, nor employees, anyone on the SDN
lists. Nor has any searches we have run on the particulars of the transactions on OFAC software
yielded any “hits,”

As is demonstrated by the substance and content of nv submissions, we have attempted

ines LY AD! ARMS AAA ARP OMEN CTY SUTRA OFA 8 BR ORB

live human being, nor have | heen contacted by one. My client is not a wealthy company. [tis
an honest business and its funds were blocked in an attempted transaction to purchase a used

AR 0723
To: Compliane Department Page 3of 8 2017-08-21 19:51:05 (GMT) 16462005022 From: Eric Creizman

Compliance Department
August 17, 2017
2|Page

airplane from the Uzbekistan national air carrier, Under the terins of its contract, my client is
arguably subject to liquidated damages.

Tam not trying to circumvent protocol or the narmal channels, but [ have made a real
effort to present my clicnt’s case and would greatly appreciate the courtesy of communication
and the insight such communication would provide me, so that I, in turn, can provide answers to
my client,

For your reference and convenience, [ am attaching the June 6, 2017 and July 5. 2017
letters—without exhibits. | respectfully request a substantive response to these submissions at
your earliest convenience from a member of the OFAC staff who can provide meaningful detail
about the circumstances and status of the pending applications.

[thank you in advance Jor your consideration in this matter.
Very truly yours,
Eric M. Crer7man
Attachments

AR 0724
To: Compliane Department Page 4 of 8 2017-08-21 19:51:05 (GMT) 46462005022 From: Eric Creizman

C R K T % M A N L L C Tere M. CRE LAMAN

Pawrsen
ATIOWSEZY A Law

35 PUP AVENUE TLR FLOOR
NEW YOQRE, NEW YONG 10017
THI: (212) 072-0800

TAS: (HQ) Bug-goae
LCREMGOCREIZALANLIAL COM
WWWOCMLELABANLLIZCOM

By Email, Facsimile.
and Federal Express

June 6, 2017

Office of Foreign Assets Control
Licensing Division

U.S. Department of the Treasury
‘Treasury Annex

1500 Pennsylvania Avenue, NW
Washington. D.C. 20220

Re: License Application to Unblock Funds
Case Numbers: SDGT-2017-344769-1; URRAINE-E013661-2017-344261-3
Reference Numbers: ABS2017041133768, ABS2017041133778, ABS201704133380A

Dear OFAC Licensing Officer:

This law firm has been retained to represent Rusavjainvest, OOO (the “Company” or
“Rusaviainvest”) in connection with ihe Company’s above-referenced applications for licenses to
unblock funds in the total amount of $1,400,000, wired by the Company to purchase a used
aircraft from Uzbekistan Airways, Uzbekistan’s national air carrier. A copy of the contract to
purchase the aircraft (the “Contract”) and a copy of the invoice for purchase (the “Invaice™) are
annexed hereto as Exhibits A and 8. Lam writing to supplement the information provided by the
Company in its applications to unblock the finds, dated April 24,2017, May 3, 2017, and May
19. 2017, which are annexed hereto as Exhibits C,.D, and E. Under the terms of the Contract,
the Company is required to pay liquidated damages for any delay in payment. Such damages are
accruing. See Exhibit A at 91 1.1-11.6,

Background of the Company and the Transaction

Rusaviainvest engages in the business of wholesale trading of transportation vehicles,
including airplane spare parts and engines, and also contracts for the maintenance and repair of
such vehicles, including aircraft. The Company's office is lovated in Moscow, Russia with the
address; 25, 1" Soviet Side Street, Schelkovo, Mascow, 14110, Russia. The Company is 100%
owned by Andrei Vorobev, who is also its CEO and only officer. (Mr. Vorobev’s Russian
Federation passport is annexed hereto as Exhibit T). The purpose of the transaction was for the
Company to sell the parts of the aircraft.

AR 0725
To: Compliane Department Page 5 of 8 2077-08-21 19:57:05 (GMT) 16462005022 From: Eric Creizman

OFAC Licensing Officer
Sune 6, 2017
Page 2

‘The Company has been in business since 2008, and has eight employees. ‘The Company
does not deal in weapons, arms, or military equipment and does not do business with any
Country’s military or any military organization. Prior to above-referenced matter, Rusaviainvest
has never had any of its funds relating to any of its transactions blocked by OFAC.

The Company should not be confused with a company with a similar name, “Rusavia,
Ltd.” whose website is en.rusavia.com, which, according to the website, deals in a “Russian-
American project” titled “Warplanes to Syria.” In contrast, Rusaviainvest, Ltd. does not deal
with military equipment or weaponry.

The Wired Funds and Blocking of those Funds

Pursuant to the Contract and Invoice, on March 30, 2017, the Company sent a wire of
$200,000 and on March 31, 2017, the Company sent a wire of $1,000,000, through its bank,
Absolut Bank, with the intended recipient bank as JPMorgan Chase Bank, N.A. (See Exhibits G

anunmy. aboulut Bank subscyucudy lafuuiucd dee Cuuspauy cae die wanandluins woe

“BLOCKED AS PER OFAC.” (See id). Absolut Bank later informed the Company that “THIS
PAYMENT WAS BLOCKED UNDER THE GLOBAL TERRORISM SANCTIONS
REGULATIONS.” (See Exhibits 1 and J).

Pursuant to the same Contract and Invoice, on April 10, 2017, the Company sent a wire
of $200,000 through its bank, Absolut Bank, with the intermediary bank as JPMorgan Chase
Bank, NA and with the receiving institution as Deutsche Bank Trust Company Americas. (See
Exhibit 1). Absolut Bank subsequently informed the Company that the transaction was not
completed “DUE TO PENDING FURTHER REVIEW BY COMPLIANCE UNIT OR
DEUTSCHE BANK COMPLIANCE POLICY. ... WE WILL DEBIT YOUR ACCOUNT
AND PLACE FUNDS INTO A SUSPENSE ACCOUNT AT DEUTSCHE BANK TRUST
COMPANY.” (See Exhibit K}. Absolut Bank later informed the Company that “THE FUNDS
HAVE BEEN PLACED INTO A BLOCKED ACCOUNT AT DEUTSCHE BANK TRUST
COMPANY. ... WE ARE PROMIBITOD FROM RETURNING DLOCICLD TUNDE UNTIL
SUCH TIME AS OFAC ISSUES A LICENSE PERMITTING RELEASE OF THESE FUNDS.”
(See Exhibit L).

Additional records evidencing the wire transfers are annexed hereto as Exhibits M, N,
and O.

The Funds Should be Unblocked

The case numbers assigned to the blocking of the funds suggest that the compliance
departments of JPMorgan Chase and Deutsche Bank believed that the parties to the transaction
or the purposes of the transaction in some way violated the Russian/Ukranian Sanctions Program

or the Global Terrorism Sanctions Program. We respectfully submit that the funds were blocked
in error.

First, as stated above, the purpose of the transaction was to obtain the used aircraft [rom
the Uzbekistan national air carrier to sell its spare parts for commercial purposes. The Company

AR 0726
To: Compliane Department Page 6 of & 2017-08-21 19:51:05 (GMT) 16462005022 From: Eric Creizman

OFAC Licensing Officer
June 6, 2017
Page 3

docs not trade with any military avency or organization and has absolutely nothing ta do with
any terrorist organization.

Second, the owner of the Company is notan SDN. He is not affiliated with any SDNs,
nor docs he do business with any SDNs. None of the Company’s employees is an SDN.
Furthermore, to the extent there is any confusian, as stated above, the Company has nothing to
do with Rusavia, Ltd.

Conclusion

Because the Company has done nothing to violate any OFAC sanctions program, and
bevause il is now facing substantial financial hardship as a result of the blocking of those funds,
we respectfully request that the funds be unblocked and delivered to Uzbekistan’s national air
carrier, Uzbekistan Airways. {nthe alternative, if the transaction is being blacked due to
Uzbekistan Airways, we respectfully request the funds be retumed to the Company.

L would appreciate communication from your office in order to address any questions or
concerns, or to provide additional documentation, if desired.

Ifyou have questions, please feel free to contact me,

Very truly yours,

QeYAL L4-41 +

Erie Creizman

Enclosures

AR 0727
To: Compliane Department Page 7 of 8 2017-08-21 79:51:05 (GMT) 16462005022 From: Eric Creizman

CREIZMAN LLC degen :

PAWENKK |
ATTUENEY at Liaw

$5 FIED AVENOK TIA FLOOR
NEW Yor, NEW yORK tis?
‘Tibi: yS.972.0200

PANEER eth St
SUIRNITAUEIZ ANT IAS COM
SHE RLOR RIZAL ANE TL cet

By Facsimile and
Federal Express

Chief, Blocked Assets Administration and Analysis
Office of Foreign Assets Control

U.S. Department of the Treasury

Treasury Annex

1500 Pennsylvania Avenue, NW

Washington, D.C, 20220

Re: License Application to Unblock Funds
Case Numbers: SDGT-2017-344769-1; UKRAINE-EO13661-2017-344261-1
Reference Numbers: ABS201704113376S8, ABS201704113377S, ABS201704133380A

=

Irepreacnt a company basad in hfoocow called Nusiaviainvest, OOO. Rusasiainveat's
principal business is the purchase and sale of used aircraf, aircraN parts, and aircraft
maintenance and repair, In connection with an agreement to purchase a used aircraft from
Uzbekistan Ainvays, Uzbekistan's national air carrier. three wire transfers totaling $1,400.000
were blocked by JPMorgan Chase Bank, N.A., and Deutsche Bank National Trust Company in
late March and early April 2017 based on what I believe is the mistaken impression that the
transaction violates one or more OFAC’ sanctions programs.

Rusaviainvest is not owned, and docs not employ anyone on the SDN list, and a search
using our own OFAC compliance software results in no hits. I also did not recognize any
prohibition against doing business with Uzbekistan Airways, The only potential basis for a
mistake is thal Rusaviainvest may have been confused with a company with a similar name,
“Rusavia, Ltd.” whose website is en.rusavia.com, which, according to the website, deals in a
“Russian-American project” titled “Warplanes to Syria.” To be clear, Rusaviainvest, Ltd. does
not deal with military equipment or weaponry.

Under its contract with Uzbekistan Airways, Rusaviainvest is subject to liquidated

damages for failure to pay. While J would imagine such a delay would be subject to a force
majeure clause, the law that governs the contract is Uzbekistan law. My client initially

AR 0728
To: Compliane Department Page 8of8 2017-08-21 19:51:05 (GMT) 16462005022 From: Eric Creizman

July 5, 2017
2|Page

submitted licenses ta unblock the funds in April and May, and after hiring me, my firm made a
supplemental submission, dated June 6, 2017, with exhibits, which are attached to this letter.

T have been unable to make any headway on behalf of my clicnt in getting the funds
released, and, if appropriate, paid to Uzbekistan Airways. Nor have J been able to speak with
anyone from OFAC to attempt to address any issues or concerns. 1 therefore am reaching out to
you.

I would appreciate a response at your earliest convenience from you or a member of your
stall. [thank you in advance for your consideration in this matter.

Very truly yours,

Eric M, Creréman

Enclosures

AR 0729
B.10

Email from OFAC to Rusaviainvest,
including Denial Letter, dated October 5,
2017

AR 0730
From:

To:

Subject:
Bate:
Attachments:
Importance:

OFAC Licensing

info@rusaviainvest.ru

OFAC Case No. SOGT-2017-344570-1
Thursday, October 5, 2017 3:18:36 PM

1181500 FINAL Denial with slonature,odf
High

 

AR 0731
DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220

 

Case No. SDGT-2017-344570-1
RUSAVIAIN VEST

25, Ist Soviet pereulok
Shelkovo, Moscow 141100
Russian Federation

info@rusaviainvest.ru

Dear Sir or Madam:

This letter responds to your request of 04/24/2017, to the Office of Foreign Assets Control (OFAC)
requesting the release of the following blocked funds transfer:

Originator: OOO Rusaviainvest

Originating Bank: Commercial bank ‘Absolut Bank' (PAQ)

Value Date: 04/03/2017

Amount: $1,000,000.60

Beneficiary Bank: National Bank for Foreign Economic Activity of the Republic
of Uzbekistan

Beneficiary: Uzbekistan Airways

JPMorgan Chase Bank National Association properly blocked this transfer pursuant to U.S. sanctions
administered by OFAC. In accordance with 31 C.F.R., Ch. V and/or applicable Executive orders, all
property in which a sanctions target has an interest and that comes within the possession or control of
a U.S. person is blocked. Copies of the relevant regulations and Executive orders are available at
OFAC's Website at http:/Avww.treasury.gov/ofac/, or upon written request to OFAC,

Under these regulations and Executive orders, a U.S. financial institution is required to block all wire
transfers in which a sanctions target has an interest and that come within the institution's possession or
control, even if the institution is an intermediary and the underlying transaction does not otherwise
involve a U.S. person. An interest in property sufficient to require blocking may be an interest of any
nature whatsoever, direct or indirect. A blocked wire transfer is generally placed into an interest-
bearing account, and the holder is prohibited from engaging in any transaction in such property or
from exercising any rights, powers, or privileges with respect to such property, absent authorization
from OFAC. Once a wire transfer has been blocked, OFAC does not recognize attempts to extinguish
the interest of the sanctions target in the transfer by, for example, canceling the origina! payment
instructions or effecting a second payment to the beneficiary.

As reflected by your application or by information otherwise available to OFAC, the blocked funds
transfer in question involves an interest of a person sanctioned pursuant to Executive Order 13224, It
is OFAC's policy to license the release of blocked property only in limited circumstances, most of
which do not involve commercial activity. Upon review, OFAC has determined that this blocked
funds transfer does not fall within those limited circumstances. Accordingly, licensing the release of

AR 0732
the blocked funds would be inconsistent with OFAC policy, and your request is denied. You may
request reconsideration of this decision and provide additional information as described on OFAC's
website at https://www.treasury.gov/resource-center/sanctions/Pages/licensing.aspx.

 

Sincerely,

October 5, 2017

Mary Patricia Rasmussen Date
Chief, Licensing Division
Office of Foreign Assets Control

AR 0733
11

Internal OFAC Email exchange,
including Licensing Division and
the Office of Global Targeting,
including attachments, dated
August 22, 2017

AR 0734
From:

To: zz

Cc: :

Subject: RE: SOGT-2017-344569-1 and SDGT-2017-344570-1: Confirmation on Rusaviainvest or any other party involved

in the transaction
Date: Tuesday, August 22, 2017 4:06:36 PM

 

Thank you for your quick response.

Pa
From:

Sent: Tuesday, August 22, 2017 4:03 PM

To: @treasury.gov>;
GE @treasury.gov>
Cc:

@treasury.gov>; I) ©treasury.gov>;
@treasury.gov>

Subject: Re: SOGT-2017-344569-1 and SDGT-2017-344570-1: Confirmation on Rusaviainvest or any
other party involved in the transaction

Yes this transaction was made in the interest of an SDN. [nn

Thanks,

  
  

 

om: I 0 cas go>

Date: August 22, 2017 at 3:55:54 PM EDT

(oT 0 c.su o>,
TT © tcasuv.co>

Subject: FW: SDGT-2017-344569-1 and SDGT-2017-344570-1: Confirmation on Rusaviainvest
or any other party involved in the transaction

Hi: onc

Please see the below and attached licensing inquiry regarding a blocked wire transfer to Uzbekistan

Airways Thanks for your help!

AR 0735
Sent: 22, 2017 3:51 PM

   

Su ;: =2U17-344569-1 and SDGT-2017-344570-1: Confirmation on Rusaviainvest or any other
party involved in the transaction

vi

SDGT-2017-344569-1: Blocked Amount: $200,000.00.
SDGT-2017-344569-1: Blocked Amount: $1,000,000.00.

Deutsche Bank Trust Company Americas blocked Rusaviainvest’s transfers of $
200,000.00 and $ 1,000,000.00 to Uzbekistan Airways, referencing OFAC blocking memo
SDGT-10522 dated April 11, 2017.

Is Rusaviainvest, or any other involved in the transaction a SDGT?

 

If you are able to, please reply within two weeks. If you think it will take longer than two
weeks, please send an interim response,

Thanks

—_ =. Officer

Office of Foreign Assets Control

AR 0736
FLA C License Application

 

Reference Number: ABS201704113376S Generatedon 4/24/2017

 

Application Information
Application Type: Release Of Blocked Funds Application Reason: New Application
Blocked Amount; 200000 Category: Wire Transfer
Currency Type: usd Program(s}: Specially Designated Global Terrorist
Date Blocked: 4/3/2017 Previous Case ID:
Description of Subject Matter:

Our company RUSAVIAINVEST, 25, 1-st Soviet per, Shalkovo city, Russia, is a remitter of blocked funds in the
amount of 200,000 dollars to the beneficiary of the National Alr Company of the Republic of Uzbekistan
"Uzbekistan Airways”. 41, Amir Temur avenue, Tashkent 100060, Republic of Uzbekistan. Our bank Is a payer of
ABSOLUT BANK, MOSCOW, RUSSIA SWIFT: ABSLRUMM, intermediary bank of JPMORGAN CHASE BANK
N.A., beneficiary's bank National Bank for Foreign Economic Activity of the Republic of Uzbekistan, Bank code:
00882, SWIFT: NBFAUZ27

Contact Information

 

Applicant
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Polnt of Contact Name:
Address:  Linet: 25, 1st Soviet pereulok
Line2:
Lines:
City: Shelkovo State: Moscow
Zip: 141100 Country: Russia (Russian Fed.)
Email Address: Infog@rusavialnvest.ru

Phone: Office: 7-4955444375

Fax:

Principal Place of Business: Moscow region
Place where Business is Incorporated: Russia
Correspondent
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Polnt of Contact Name:
Address: Linet: 25, 1st Soviet pereulok
Line2:
Line3;:
City: Shelkovo State: Moscow
Zip: 141100 Country: Russia (Russian Fed.)
Email Address: Info@rusavialnvest.ru

Phone: Office: 7-4955444375

Fax:

Principal Place of Business: Moscow region
Place where Business is incorporated: Russia
Financial Blocked Funds
Contact Catagory: Institution
Organization Name: JPMORGAN CHASE BANK N.A.
Point of Contact Name:
Address: Line?:

Line:

AR 0737

Page 1
Reference Number: ABS201704113376S Generated on 4/24/2017

Lines:
Clty: New York State: NY
Zip: 10004 Country: United States
Email Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Susiness Js incorporated:

Remitter
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: = LInet: 25, Ist Soviet pereulok
Line2:
Lines:
City: Schelkovo State:
Zip: Country: Russia (Russian Fed.)
Email Address: info@rusavialnvest.ru
Phone: Office: 74955444375
Mobile:
Fax:

Principal Place of Business:
Place where Business is Incorporated:

Remitting Financial Institution

Contact Catagory: Institution
Organization Name: AKB ABSOLUT BANK (PAQ}
Point of Contact Name:
Address: Line1:
Line2:
Line3:
City: Moscow State:
Zip: Country: Russia (Russian Fed.)
Email Address:
Phone: Office: T-4957777171
Mobile:
Fax:

Principal Place of Business:
Place where Business is Incorporated:

intermediary Financial Institution

Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK
Point of Contact Name:
Address: Line:
Line2:
Lined:
City: State:
Zip: Country:
Emall Address:
Phone: Office:
Mobile:
Fax:

Principal Place of Business:
Place where Business ts Incorporated:

Beneficiary
Contact Category: Institution
Organization Name: National alr company of the Republic of Uzbekistan “Uzbekistan Airways”
Point of Contact Name:
AR 0738

Page 2
Reference Number:  ABS201704113376S Generatedon 4/24/2017

Address: _—_Linet:
Line2:
Line3:
City: Tashkent State:
Zip: Country: Uzbekistan
Email Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business is Incorporated:

Beneficiary Financial Institution

Contact Category: institution
Organization Name: National Bank for Foreign Economic Activity of the Republic of Uzbekistan
Point of Contact Name:
Address:  Line1:;

Line2:

Line3:

City: Tashkent State:

Zip: Country: Uzbekistan
Email Address:
Phone: Office:

Mobile:

Fax:

Princlpal Place of Business:
Place where Business is Incorporated:

 

 

Attachments
Name Document Type
invoice Supplemental Information
swift Supplemental Information
passport of director and owner Supplemental Information
bank answer 1 Supplemental Information
Certification
Signature: _ Date: 4/24/2017
Email Address: info@rusaviainvest.ru
AR 0739

Page 3
——————————————————————

’ A6contoTt Bank

FROM AKB ASSOLUT SANK (PAO)
TO, O00 "RUSAVIAINVEST™

-

Pechepenc aanpoca ABS201704113375S

“Kacareneho Bawero 3aninénkn' na népedes NYB or 30.03.2017 Ka cymmy USD 200,000-00's néihay UZBEKISTAN ene

AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan
Hacroaumm wcpopmupyem Bac, “to abl nonyunnw cooGwenve oT Haiwero Ganna-xoppecnonyenta JPMORGAN CHASE

BANK, N A. o Tom, 4To cpeacTsa no yxazanHomy nepesony saGnowmposany: OFAC a coorpercTann c rnoSanbybimn
aITWTeppopucTHyeckwmn CaHxunamn. OFAC HnxaKnx pagDACHeHYA KCAaTeNbHO CBOMx ABACTBHi He AaeT.

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 200,000 0O/USD DATED 4/2/2017
YOUR REFERENCE NUMBER 496606/07-31 OUR TRANSACTION

REFERENCE NUMBER 2144394090FS. PLEASE NOTE OUR

COMPLIANCE DEPARTMENT HAS ADVISED:

THIS PAYMENT WAS BLOCKED UNDER THE GLOBAL

TERRORISM SANCTIONS REGULATIONS

UNQUOTE

Ana pasGnoxnposanus cpeacta HeoGxoqumo nonyuuTb paspewenve OFAC, ana atoro cnepyert nogars 3angKy Ka
paaGnomposanne coaacrs.

Ben neoGxoquaan wHthopmMaunaA AO SaNONHeHhio Janek PasmMelwjena Na CATE
hitps:/Awww treasury. gov/resource-center/faqs/Sanciions/Pages/faq_general aspx#licenses

flomanyacta, npw OTBETE CCbINaATech Ka Hat! pecbepexc 3anpoca ABS201704113376S

   
   
  

C yaamennem,
HavaNbHvK OTAENA KOppe MTQKHX CHOTOB
CunntaM A. 67

  

Orpen i
KOPPECHOHBSHTCKHE f
%, cueTon £

 
 
  
 

 

AR US
 

 

AGcon oT Bank

FROM: AKB ABSOLUT BANK (PAO)
TO: O00 “RUSAVIAINVEST” e

Pecbepenc aanpoca ABS201704113376S

KacaTenbHo Bawero 3ananenun Ha nepesog NeB of 30.03.2017 Ka cymmy USD 200,000-00 a noneay UZBEKISTAN
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan.

Hactorujwm HHcbopmupyem Bac, ro mbi nonyunnn cooSujenue of Hawero Gaxka-xoppecticugenta JPMORGAN CHASE
BANK, N.A. o Tom, 4To chegcTea no yrazaHHomy nepesony saGnoxnposaHt OFAC.

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 200,000.00/USD DATED 4/3/2017 YOUR REFERENCE
NUMBBR 496606/07-31 OUR TRANSACTION REFERENCE NUMBER 2144394090FS.

THIS PAYMENT HAS BEEN BLOCKED AS PER OFAC

UNQUOTE

Ans pas6noxuposanva cpaacta HeoGxogKmo nony4unTs paspeushne OFAC, 3a koTopeim cneqyer oOpawareca: LICENSE
DEPARTMENT, DIRECTOR OFFICE OF FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500
PENNSYLVANIA AVE, NW WASHINGTON DC 20220.

Flomanyficta, npu oTpere ccbinafitec Ha Haw pecbeperc sanpoca ABS201704113376S

C yaaxeniem,
HevanbHHKx oTAena Koppecdoune
Crnuna M.A. :

 
  
    
 

KOPPACNOHAGHTCKHE J
x CHETOA }

AR 0741

 

 
 

UZBEKISTAN

alrways
Seller: State committee of the Republic of Uzbekistan for
privatization, demonopolization and development

of competition
ADDRESS: 55. Uzbekistan Ave., 100003 Tashkent, Uzbekistan

Participant UZBEKISTAN AIRWAYS
ADDRESS 41, Amir Temur Ave., 100060, Tashkent , Uzbekistan

Please remt payment vathout deduction to the following bank account of the Participant

recounts (Si 0

Account with. Central operation branch of the
National bank for Foreign Economic Aclivity
of the Repubilc of Uzbekistan

SWIFT CODE: NBFAUZ2X | BANK CODE: 00882
jE-mail: fo@uzainvays.com

|Purchaser

ADDRESS

INVOICE Ne 2.2.1-2352

DATE; 01.17.2016

RUSAVIAINVEST, LTD.

141100 Moscow, Russia

ATTENTION: Director General

A.K. Vorobyev

musavianvest@ma'lny

25, 1 Soviei side sir., Shchelkovo,

 

SUBJECT: AIRCRAFT

UNIT PRICE

USD VAT %

TOTAL USD

 

ie Alrbus Model A310 aircraft, Reg. No. UK 31003, MSN 706

Equipped with: two Pratt & Whitney model PW4152 engines MSN P724942
and P724943, and GTCP 331-250 APU P-1318

i accordance with tha Agreement No. 2 on Sale-Purchase of Aircraft
dated October 27, 2016

 

 

2 000 000,00 -

 

 

2 000 000,00

 

 

 

 

2 000 000,00

 

 

Note. Uzbelustan Anvearys hea nghi io conect the invace im Case of deny

 

GENERAL DIRECTOR

FINANCIAL DIRECTOR

  

V.N. TYAN

AA. SATTAROV

AR 0742
 

POCCHUCKAA DEZEPALIHA
RUSSIAN FEDERATION

 

POCCHTICKAA PEMEPAUHS / RUSSIAN FEDERATION

a

Cacyicery eae age on oe Com + at ton
cca cunameuel Jusiehienel
BOPOSLEB /

             

VOROBEV

Sure [nein amet

AHAPER ROACTAHTHHOBHY /
ANDRE!
Pek iPeceruery

 

& gleurirem | Phang af betty
FMOCIBA f USSA
fer pecest en ooo

91.03.2036

Site trtersiiee ttbes Dienst aptly
re

31.08.2028

 

 

AR 0743
MPA Mesargge Preparation - Message Report

neeranee i”
Massage Identifier

Message Preparation Application: Message Modification

 

Gnique Massage Identifier: O CHASUS33XXX 263 496606/07-31 17933:
Message Header

PIN MPL? FIE MT 103 - Single Customer Credit Trarefer *
Priority: Normel
Monitoring: Hone
Sendert

Unit: Nene

Institution: ABSLACHNREA ABSOLUT BANK

KOSCOW, RUSSIAN FEDDRATICH

Receiver:

Institutlon: CHASUSIINNK JPHORGAN CHASE BANK, HA.

RSW YORK,WY,UNITED STATES
Massage Toxt

20: Sender's Kkeference
496606/07-31
23D: Bank Operation Code
Cr2o0
32At Value Date/Currency/Interbank Settiod Amount
170331

USE
200,000.00
338: Currency/Instructed Amount

ust
200,000.00
50P: Ordering Cuntomer
643
iT

1
i

2 = By
a/RU/SHELROVO 141108
STA: Account With Institution
NBPASZ2ZXAXX
BATIONAL BANK FOR FOREIGE RCONOMIC ACTIVITY OF THE REPUBLIC OF UZDEKISTAN
TASRKENT
UZBEXISTAN
59: Beneficiary Customer

D. 25

ee °3
UZBEKISTAN AIRWAYS,
dl, AMIR TEMUR AVE.,
100060 TASIRENT,
ULBEKISTAN

70: Remittance Information

PAYHENT BY LNVOICE 2.2.1=-2352
DATED 02/11/2016 ACCORDING
THE AGAEEMEKT 2 DD 27.10.16
FOR AIRCRAFT A-310

T1A: Cetails of Charges
OUR

Hatwork Data
‘Retwors: SwirtT«
End of Report

 

Mon Apr 10 17:41:18 2027

Orpaxainra = danance Hanxa

 

AKG “AGCOTIOT BAHK (NAO)

Ki

 

31 map 2017

 

 
Withheld in Full

Bates Numbers AR 0745 — AR 0749
f ct \ O EF ok Cc License Application
x Sp oo Nig co

Reference Number: ABS201704113377S Generatedon 4/24/2017

 

 

 

Application Information
Application Type: Release Of Blocked Funds Application Reason: New Application
Blocked Amount: 1000006 Category: Wire Transfer
Currency Type: USD Program{s): Specially Designated Global Terrorist
Date Blocked: 4/3/2017 Previous Case ID:
Description of Subject Matter:
our company Rusaviainvest payment amount 1000000 USD for Uzbekistan Airways was blocked. Please unlock
the translation
Contact Information
Applicant
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: —_Line#: 25, ist Soviet peraulok
Line2:
Lines:
City: Shelkovo State:
Zip: Country: Russia (Russian Fed.)
Email Address: Infog?rusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business: Moscow region
Place where Business is Incorporated: Russia
Correspondent
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address:  Linet: 25, 1st Soviet peraulok
Line2:
Line:
City: Shelkove State:
Zip: Country; Russia (Russian Fed.)
Emall Address: Info@rusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal! Place of Business: Moscow region
Place where Business Is Incorporated: Russia
Financial Blocked Funds
Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK N.A.
Point of Contact Name:
Address: _Linet:
Line2:
Line3;
City: New York State: NY
Zip: 40004 Country: United States
Email Address:
AR 0750
Reference Number: ABS201 70411337758 Generated on 4/24/2017

Phone: Office:
Mobile:
Fax:
Principa! Place of Business:
Place where Business Is Incorporated:

Remitter
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: Line:
Line2:
Lines:
City: Schelkovo State:
Zip: Country: Russta (Russian Fed.)
Email Address:
Phone: Office:
Mobile:
Fax:

Principal Place of Business:
Piace where Business is Incorporated:

Remitting Financial Institution

Contact Category: Institution
Organization Name: AKB ABSOLUT BANK (PAO)
Point of Contact Name:
Address: Linet:
Line2:
Lines:
City: Moscow State:
Zip: Country: Russia (Russian Fed.)
Email Address:
Phones: Office:
Mobile:
Fax:

Principal Place of Business:
Place where Business is Incorporated:

Intermediary Financial institution

Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK
Point of Contact Name:
Address: Linet:
Line2:
Line3;
City: State:
Zip: Country:
Emall Address:
Phone: Office:
Mobile:
Fax:

Principal Place of Business:
Place where Business is Incorporated:

Beneficiary
Contact Category: Institution
Organization Name: National alr company of the Republic of Uzbekistan “Uzbekistan Alrways”
Point of Contact Name:
Address:  Line?:
Line2:
Line3:
City: Tashkent State:

AR 0751
Page 2
Reference Number: ABS201704113377S Generatedon 4/24/2017

Zip: Country: Uzbekistan
Emall Address:
Phone: Office:

Mobile:

Fax:

Principal Place of Business:
Place where Business Is Incorporatad:

Beneficiary Financial Institution

Contact Category: Institution
Organization Name: National Bank for Foreign Economic Activity of the Republic of Uzbekistan
Polnt of Contact Name:
Address: Linet:
Line2:
Line3:
City: Tashkent State:
Zip: Country: Uzbekistan

Email Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business is Incorporated:

 

 

Attachments
Name Document Type
bank answer Supplemental Information
swift Supplemental Information
Invoice Supplemental Information
pasport Supplemental Information
Certification
Signature: | Date: 4/24/2017
Emall Address: Info@rusaviainvest.ru
AR 0752
B.12

OFAC Denial for case
SDGT-2017-344570-1 issued to
Rusaviainvest

AR O753
DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220

 

Case No. SDGT-2017-344570-1
RUSAVIAINVEST

25, Ist Soviet pereulok
Shelkova, Moscow 141100
Russian Federation

info@rusaviainvest.ru

Dear Sir or Madam:

This letter responds to your request of 04/24/2017, to the Office of Foreign Assets Control (OFAC)
requesting the release of the following blocked funds transfer:

Originator: OOO Rusaviainvest

Originating Bank: Commercial bank ‘Absolut Bank’ (PAO)

Value Date: 04/03/2017

Amount: $1,000,000.00

Beneficiary Bank: National Bank for Foreign Economic Activity of the Republic
of Uzbekistan

Beneficiary: Uzbekistan Airways

JPMorgan Chase Bank National Association properly blocked this transfer pursuant to U.S. sanctions
administered by OFAC. In accordance with 31 C.F.R., Ch. V and/or applicable Executive orders, ail
property in which a sanctions target has an interest and that comes within the possession or control of
a U.S. person is blocked. Copies of the relevant regulations and Executive orders are available at
OFAC's Website at http://www.treasury.gov/ofac/, or upon written request to OFAC.

Under these regulations and Executive orders, a U.S. financial institution is required to block all wire
transfers in which a sanctions target has an interest and that come within the institution's possession or
control, even if the institution is an intermediary and the underlying transaction does not otherwise
involve a U.S. person. An interest in property sufficient to require blocking may be an interest of any
nature whatsoever, direct or indirect. A blocked wire transfer is generally placed into an interest-
bearing account, and the holder is prohibited from engaging in any transaction in such property or
from exercising any rights, powers, or privileges with respect to such property, absent authorization
from OFAC. Once a wire transfer has been blocked, OFAC does not recognize attempts to extinguish
the interest of the sanctions target in the transfer by, for example, canceling the original payment
instructions or effecting a second payment to the beneficiary.

As reflected by your application or by information otherwise available to OFAC, the blocked funds
transfer in question involves an interest of a person sanctioned pursuant to Executive Order 13224. It
is OFAC's policy to license the release of blocked property only in limited circumstances, most of
which do net involve commercial activity. Upon review, OFAC has determined that this blocked
funds transfer does not fall within those limited circumstances. Accordingly, licensing the release of

AR 0754
the blocked funds would be inconsistent with OFAC policy, and your request is denied. You may
request reconsideration of this decision and provide additional information as described on OFAC's
website at https://www.treasury.gov/resource-center/sanctions/Pages/licensing.aspx.

 

Sincerely,

October 5, 2017

Mary Patricia Rasmussen Date
Chief, Licensing Division
Office of Foreign Assets Control

 

AR 0755
